Exhibit 10.1

Execution Version

 

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of November 24, 2020

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. DEFINITIONS

     1

SECTION 1.1

 

General

     1

SECTION 1.2

 

Specific Terms

     1

SECTION 1.3

 

Usage of Terms

     2

SECTION 1.4

 

[Reserved]

     2

SECTION 1.5

 

No Recourse

     2

SECTION 1.6

 

Action by or Consent of Noteholders and Certificateholder

     2

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3

SECTION 2.1

 

Conveyance of the Receivables and the Other Conveyed Property

     3

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4

SECTION 3.1

 

Representations and Warranties of Seller

     4

SECTION 3.2

 

Representations and Warranties of Purchaser

     6

ARTICLE IV. COVENANTS OF SELLER

     8

SECTION 4.1

 

Protection of Title of Purchaser

     8

SECTION 4.2

 

Other Liens or Interests

     9

SECTION 4.3

 

Costs and Expenses

   10

SECTION 4.4

 

Indemnification

   10

ARTICLE V. REPURCHASES

   11

SECTION 5.1

 

Repurchase of Receivables Upon Breach

   11

SECTION 5.2

 

Reassignment of Purchased Receivables

   12

SECTION 5.3

 

Waivers

   13

ARTICLE VI. MISCELLANEOUS

   13

SECTION 6.1

 

Liability of Seller

   13

SECTION 6.2

 

Merger or Consolidation of Seller or Purchaser

   13

SECTION 6.3

 

Limitation on Liability of Seller and Others

   13

SECTION 6.4

 

Seller May Own Notes or the Certificate

   14

SECTION 6.5

 

Amendment

   14

SECTION 6.6

 

Notices

   15

SECTION 6.7

 

Merger and Integration

   15

SECTION 6.8

 

Severability of Provisions

   15

SECTION 6.9

 

Intention of the Parties

   15

SECTION 6.10

 

Governing Law

   16

SECTION 6.11

 

Counterparts and Consent to Do Business Electronically

   16

SECTION 6.12

 

Conveyance of the Receivables and the Other Conveyed Property to the Issuer

   16

SECTION 6.13

 

Nonpetition Covenant

   17

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of November 24, 2020, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1        General. The specific terms defined in this Article include
the plural as well as the singular. The words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein without definition shall have the respective meanings assigned to
such terms in the Sale and Servicing Agreement dated as of November 24, 2020, by
and among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in
its individual capacity and as Servicer, AmeriCredit Automobile Receivables
Trust 2020-3, as Issuer, and The Bank of New York Mellon, as Trust Collateral
Agent.

SECTION 1.2        Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 24, 2020.

“Issuer” means AmeriCredit Automobile Receivables Trust 2020-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations Review
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3        Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4        [Reserved].

SECTION 1.5        No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6        Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the

 

2



--------------------------------------------------------------------------------

Noteholders or the Certificateholder, such provision shall be deemed to refer to
the Noteholders or the Certificateholder, as the case may be, of record as of
the Record Date immediately preceding the date on which such action is to be
taken, or consent given, by Noteholders or the Certificateholder. Solely for the
purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1        Conveyance of the Receivables and the Other Conveyed
Property.

(a)      Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)        the Receivables and all moneys received thereon after the Cutoff
Date;

(ii)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)      all rights under any Service Contracts on the related Financed
Vehicles;

(vi)      the related Receivable Files;

(vii)      all of the Seller’s (A) Accounts, (B) Chattel Paper, (C) Documents,
(D) Instruments and (E) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii)      all proceeds and investments with respect to items (i) through
(vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b)    Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1      Representations and Warranties of Seller. Seller makes the
following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)      Representations Regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)      Representations Regarding the Pool of Receivables. The representations
and warranties set forth on Schedule B-2 with respect to the pool of Receivables
as of the Cutoff Date, and as of the Closing Date, are true and correct.

(c)      No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)      Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)      No Impairment. The Seller has not done anything to convey any right to
any Person that would result in such Person having a right to payments due under
the Receivables or

 

4



--------------------------------------------------------------------------------

otherwise to impair the rights of the Purchaser, the Trust, the Trustee, the
Trust Collateral Agent and the Noteholders in any Receivable or the proceeds
thereof. Other than the security interest granted to the Purchaser pursuant to
this Agreement and except any other security interests that have been fully
released and discharged as of the Closing Date, the Seller has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a description of collateral
covering the Receivables other than any financing statement relating to the
security interest granted to the Purchaser hereunder or that has been
terminated. The Seller is not aware of any judgment, ERISA or tax lien filings
against it.

(f)      No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 19(E) of Schedule B-1.

(g)      Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)      Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i)      Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)      No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)      Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights

 

5



--------------------------------------------------------------------------------

generally and by equitable limitations on the availability of specific remedies,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

(l)      No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or State regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)      No Proceedings. There are no proceedings or investigations pending or,
to Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, State
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)      Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)      True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)      Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2        Representations and Warranties of Purchaser. Purchaser makes
the following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a)        Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b)        Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)        Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

(d)        No Consent Required. Purchaser is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)        Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)        No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or State regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g)      No Proceedings. There are no proceedings or investigations pending, or,
to the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or State income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1        Protection of Title of Purchaser.

(a)         At or prior to the Closing Date, Seller shall have filed or caused
to be filed a UCC-1 financing statement, naming Seller as seller or debtor,
naming Purchaser as purchaser or secured party and describing the Receivables
and the Other Conveyed Property being sold by it to Purchaser as collateral,
with the office of the Secretary of State of the State of Delaware and in such
other locations as Purchaser shall have required. From time to time thereafter,
Seller shall execute and file such financing statements and cause to be executed
and filed such continuation statements, all in such manner and in such places as
may be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b)      Seller shall not change its name, identity, State of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least sixty (60) days’ prior written notice thereof, and shall promptly
file appropriate amendments to all previously filed financing statements and
continuation statements.

(c)      Seller shall give Purchaser, the Issuer and the Trust Collateral Agent
at least sixty (60) days prior written notice of any relocation that would
result in a change of the location of the debtor within the meaning of
Section 9-307 of the applicable UCC. Seller shall at all times maintain (i) each
office from which it services Receivables within the United States of America or
Canada and (ii) its principal executive office within the United States of
America.

(d)      Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)      If at any time Seller shall propose to sell, grant a security interest
in, or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2         Other Liens or Interests.  Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3        Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4        Indemnification.

(a)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any Affiliate thereof of a Financed Vehicle.

(c)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)      Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, State or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)      Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal

 

10



--------------------------------------------------------------------------------

or other income taxes, including franchise taxes, arising out of the
transactions contemplated hereby or transfer taxes arising in connection with
the transfer of the Notes or the Certificate) and costs and expenses in
defending against the same, arising by reason of the acts to be performed by
Seller under this Agreement or imposed against such Persons.

(f)      Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or State securities laws in
connection with the registration or the sale of the Notes.

(h)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)      Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)      Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1        Repurchase of Receivables Upon Breach. Upon the occurrence of
a Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase

 

11



--------------------------------------------------------------------------------

Event shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2        Reassignment of Purchased Receivables.   Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3        Waivers. No failure or delay on the part of Purchaser (or the
Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee of
the Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1        Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2        Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3        Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting

 

13



--------------------------------------------------------------------------------

any matters arising under this Agreement. Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its obligations under this Agreement or its Related Documents and
that in its opinion may involve it in any expense or liability.

SECTION 6.4        Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5        Amendment.

(a)      This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of the Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)      This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)      Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)      It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6      Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 101 Convention Center Drive, Suite 850, Las Vegas, Nevada 89109,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7      Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8      Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9        Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or State bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)      the Receivables and all moneys received thereon after the Cutoff Date;

(b)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

 

15



--------------------------------------------------------------------------------

(c)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)      all rights under any Service Contracts on the related Financed
Vehicles;

(f)      the related Receivable Files;

(g)      all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)      all proceeds and investments with respect to items (a) through (g).

SECTION 6.10        Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING
IN ANY WAY TO THIS AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 6.11        Counterparts and Consent to Do Business Electronically. This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Facsimile and .pdf
signatures shall be deemed valid and binding to the same extent as the original
and the parties affirmatively consent to the use thereof, with no such consent
having been withdrawn.

SECTION 6.12        Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13        Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

AFS SENSUB CORP., as Purchaser By:  

     /s/ Jeffrey Fish

Name: Jeffrey Fish Title:   Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC., as Selle

By:  

     /s/ Jeffrey Fish

Name: Jeffrey Fish Title:   Vice President, Corporate Treasury

 

Accepted:   

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

   By:        /s/ Rita Duggan                                           
Name:  Rita Duggan       Title:    Vice President      

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[Attached]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    457675221       458283157       458774791       111030152329      
111032686749       111033101775       111033444281       111033786291      
111034259039       111034701187       111035194218       111035656110      
111036157544       111036588081       111037010396       111037464793      
111037880111       111038329312       111038780267       111039316050    
457675353       458283330       458774809       111030152374       111032687571
      111033101843       111033444292       111033786493       111034259219    
  111034701356       111035194229       111035657324       111036157555      
111036588115       111037010464       111037464849       111037880638      
111038329503       111038780414       111039316566     457675460       458283918
      458774932       111030153623       111032687605       111033101876      
111033444315       111033786505       111034259365       111034701413      
111035194678       111035657403       111036157836       111036588676      
111037010475       111037464906       111037880706       111038329570      
111038780593       111039316645     457676625       458284049       458775160  
    111030159821       111032687830       111033101900       111033444326      
111033786943       111034259624       111034701457       111035194713      
111035657447       111036157847       111036588698       111037012107      
111037465143       111037880762       111038329626       111038780751      
111039316724     457676781       458284148       458775277       111030160069  
    111032687874       111033102170       111033444348       111033787562      
111034259781       111034701738       111035194791       111035657560      
111036158107       111036588755       111037012286       111037465176      
111037880829       111038329660       111038780829       111039316780    
457676815       458284429       458775285       111030160070       111032687885
      111033102192       111033444359       111033787966       111034259804    
  111034702368       111035195017       111035657683       111036158354      
111036588766       111037012354       111037465266       111037880874      
111038329671       111038781246       111039317130     457677052       458284718
      458775392       111030162050       111032688044       111033102305      
111033444472       111033787977       111034259826       111034702706      
111035195220       111035658347       111036158444       111036588777      
111037012376       111037465288       111037881077       111038329749      
111038781303       111039317163     457677136       458284916       458775418  
    111030163006       111032688123       111033102372       111033444753      
111033788091       111034259949       111034702773       111035195332      
111035658718       111036158635       111036588812       111037012523      
111037465323       111037881213       111038329761       111038781415      
111039318513     457677144       458285046       458775467       111030163455  
    111032688167       111033102585       111033444797       111033788215      
111034259994       111034702795       111035195578       111035658785      
111036158770       111036588924       111037012747       111037466076      
111037881314       111038329772       111038781538       111039318603    
457677268       458285103       458775475       111030167640       111032688213
      111033102608       111033444832       111033788226       111034260031    
  111034702885       111035195714       111035658943       111036158781      
111036588980       111037012905       111037466100       111037881347      
111038329884       111038781921       111039318737     457677805       458285129
      458775673       111030167875       111032688235       111033102776      
111033445002       111033788248       111034260064       111034703257      
111035195871       111035658954       111036158860       111036589004      
111037013030       111037466188       111037881426       111038329907      
111038781976       111039318827     457678621       458285236       458775814  
    111030175470       111032688280       111033102901       111033445215      
111033788428       111034260187       111034703279       111035195927      
111035659001       111036158905       111036589150       111037013041      
111037466201       111037882315       111038330033       111038782045      
111039319772     457678639       458285285       458775863       111030180173  
    111032688549       111033103373       111033445383       111033788462      
111034260211       111034703303       111035195950       111035659056      
111036159108       111036589217       111037013175       111037466245      
111037882348       111038330055       111038782089       111039319794    
457678902       458285368       458775871       111030180285       111032689719
      111033104026       111033445417       111033788495       111034260277    
  111034703369       111035196096       111035659089       111036159186      
111036589262       111037013344       111037466368       111037882450      
111038330145       111038782203       111039319839     457678910       458285491
      458775988       111030180476       111032691318       111033104037      
111033445585       111033788518       111034260491       111034703516      
111035196322       111035659124       111036159939       111036589554      
111037013366       111037466414       111037882517       111038331663      
111038782292       111039320516     457679017       458285509       458776051  
    111030183716       111032692544       111033104060       111033445776      
111033788743       111034260558       111034703785       111035196401      
111035659157       111036160122       111036589611       111037013412      
111037466593       111037882629       111038332259       111038783282      
111039320572     457679140       458285558       458776069       111030184010  
    111032692757       111033104194       111033445934       111033788787      
111034260749       111034703819       111035196681       111035659247      
111036160414       111036589778       111037013670       111037466694      
111037882797       111038332260       111038783394       111039320673    
457679199       458285673       458776150       111030184032       111032692915
      111033104228       111033445978       111033788956       111034260907    
  111034703965       111035197222       111035659360       111036160526      
111036589789       111037013849       111037466706       111037882865      
111038332305       111038783653       111039320695     457679439       458286010
      458776499       111030187798       111032693039       111033104239      
111033446148       111033789249       111034261111       111034704102      
111035197299       111035659393       111036160650       111036589813      
111037013850       111037466739       111037882955       111038332361      
111038783923       111039320796     457679561       458286028       458776614  
    111030193054       111032693073       111033104240       111033446171      
111033789261       111034261212       111034704315       111035197569      
111035659483       111036160672       111036590343       111037014008      
111037466807       111037883293       111038332664       111038784047      
111039320820     457679843       458286077       458776655       111030196451  
    111032693679       111033104374       111033446182       111033789867      
111034261458       111034704337       111035197930       111035659562      
111036160919       111036590499       111037014075       111037466841      
111037884104       111038332822       111038784081       111039320875    
457680205       458286309       458776721       111030196620       111032693736
      111033104431       111033446205       111033789889       111034261492    
  111034705024       111035197974       111035660148       111036160920      
111036590589       111037014086       111037466863       111037884137      
111038332855       111038784610       111039321539     457680791       458286655
      458776754       111030201436       111032693747       111033104723      
111033446272       111033790296       111034261515       111034705282      
111035198302       111035660856       111036160997       111036590657      
111037014121       111037466908       111037884160       111038332967      
111038784890       111039321551     457680809       458286978       458777083  
    111030202752       111032693860       111033104790       111033446362      
111033790892       111034262077       111034705530       111035198368      
111035660889       111036161123       111036590815       111037014187      
111037467055       111037884463       111038333025       111038785093      
111039321595     457680825       458287059       458777091       111030204484  
    111032694760       111033104868       111033446496       111033790926      
111034262190       111034705721       111035198548       111035661295      
111036161279       111036590916       111037014288       111037467628      
111037884485       111038333047       111038785251       111039321618    
457680932       458287463       458777190       111030206475       111032697213
      111033104914       111033446508       111033791039       111034262235    
  111034705798       111035198650       111035661330       111036161303      
111036590938       111037014301       111037468944       111037884519      
111038333070       111038785453       111039321696     457680957       458287489
      458777372       111030207162       111032698102       111033104970      
111033446812       111033791062       111034262493       111034706340      
111035198683       111035661565       111036161325       111036590949      
111037014334       111037468955       111037884597       111038333216      
111038785464       111039321809     457681013       458287950       458777489  
    111030207735       111032698135       111033105005       111033446856      
111033791196       111034262538       111034706362       111035198896      
111035661587       111036161381       111036591423       111037014413      
111037468977       111037884788       111038333711       111038785521      
111039321810     457681112       458288032       458777810       111030211921  
    111032698157       111033105027       111033447149       111033791242      
111034262549       111034706430       111035199235       111035661712      
111036161426       111036591489       111037014480       111037469024      
111037884812       111038333744       111038785600       111039322653    
457681468       458288214       458777836       111030218838       111032698179
      111033105117       111033447206       111033791523       111034262561    
  111034706452       111035199347       111035661778       111036161460      
111036591513       111037014547       111037469103       111037885992      
111038333766       111038785789       111039322664     457681682       458288248
      458778271       111030226646       111032698203       111033106028      
111033447273       111033791556       111034262583       111034706520      
111035199460       111035661790       111036161471       111036591546      
111037014840       111037469136       111037886252       111038334172      
111038785813       111039323014     457681914       458288321       458778636  
    111030228806       111032698315       111033106051       111033447330      
111033791602       111034262639       111034706643       111035199897      
111035661925       111036161561       111036591827       111037015021      
111037469181       111037886487       111038334194       111038786117      
111039323104     457682037       458288339       458778826       111030230810  
    111032698449       111033106141       111033447363       111033791613      
111034262752       111034706700       111035199909       111035662454      
111036161729       111036591917       111037016033       111037469259      
111037886544       111038334206       111038786139       111039323148    
457682441       458288370       458778834       111030232474       111032698540
      111033106501       111033447385       111033791792       111034262774    
  111034706766       111035200216       111035662533       111036162023      
111036592479       111037016314       111037469383       111037886577      
111038334464       111038786184       111039323171     457682599       458288693
      458778883       111030234690       111032698618       111033106512      
111033447408       111033791859       111034263023       111034707453      
111035200261       111035662634       111036162315       111036592985      
111037016482       111037469428       111037886791       111038335016      
111038786577       111039323216     457682664       458288826       458778917  
    111030235769       111032698663       111033106657       111033447453      
111033791950       111034263034       111034707486       111035200395      
111035662779       111036162416       111036593087       111037016583      
111037469451       111037886825       111038335061       111038786656      
111039323249     457682813       458288867       458779048       111030236940  
    111032698742       111033106725       111033447464       111033792096      
111034263124       111034707655       111035200531       111035663196      
111036162731       111036593098       111037016628       111037469462      
111037887354       111038335072       111038786779       111039323496    
457682961       458288990       458779519       111030237547       111032698775
      111033106860       111033447486       111033792355       111034263168    
  111034707734       111035200609       111035663231       111036162809      
111036593683       111037016695       111037469620       111037887376      
111038335106       111038786892       111039324015     457682979       458289030
      458779717       111030242239       111032699428       111033106871      
111033447622       111033792366       111034263438       111034708533      
111035200643       111035663343       111036162821       111036593908      
111037017113       111037469743       111037887411       111038335443      
111038787006       111039324903     457682995       458289279       458779816  
    111030243982       111032699585       111033107029       111033447789      
111033792388       111034263472       111034708544       111035200867      
111035663398       111036162865       111036593931       111037017157      
111037469822       111037887488       111038335588       111038787040      
111039325038     457683878       458289550       458779832       111030244332  
    111032699798       111033107625       111033447879       111033793008      
111034263720       111034708825       111035201194       111035663534      
111036162900       111036594000       111037017168       111037469866      
111037887613       111038335768       111038787163       111039325342    
457683936       458289675       458779881       111030245670       111032699866
      111033107636       111033448050       111033793053       111034264013    
  111034708847       111035201273       111035663602       111036162988      
111036594022       111037017179       111037469978       111037887624      
111038335791       111038787185       111039325500     457684041       458289725
      458779923       111030246075       111032699877       111033107647      
111033448386       111033793457       111034264305       111034708869      
111035201295       111035663657       111036163305       111036594145      
111037017258       111037469990       111037887691       111038335904      
111038787860       111039325735     457684637       458289824       458779956  
    111030246705       111032700151       111033107760       111033448690      
111033793749       111034264372       111034708971       111035201341      
111035663725       111036163361       111036594178       111037017304      
111037470015       111037887848       111038335926       111038788120      
111039325746     457685246       458290277       458780426       111030246952  
    111032700173       111033107827       111033448746       111033793806      
111034264529       111034708982       111035201396       111035663747      
111036163484       111036594246       111037017742       111037470127      
111037887950       111038337232       111038788221       111039327366    
457685600       458290715       458781028       111030247324       111032700230
      111033107906       111033448814       111033793840       111034264664    
  111034709871       111035201633       111035663804       111036163518      
111036594314       111037017775       111037470172       111037888085      
111038337557       111038788243       111039327399     457685808       458291010
      458781325       111030248033       111032700432       111033107973      
111033449006       111033794289       111034264877       111034709882      
111035201666       111035663882       111036163574       111036594325      
111037017876       111037470273       111037888096       111038337962      
111038789233       111039327412     457685857       458291374       458781440  
    111030249102       111032700454       111033108345       111033449028      
111033794414       111034265070       111034709916       111035201688      
111035664120       111036163620       111036594358       111037018079      
111037470521       111037888210       111038337973       111038789312      
111039327423     457685998       458291648       458781523       111030249472  
    111032700522       111033108626       111033449062       111033794492      
111034265249       111034710659       111035201903       111035664254      
111036163642       111036594370       111037018080       111037470598      
111037888300       111038338019       111038789334       111039327557    
457686350       458292950       458781788       111030250193       111032700623
      111033108648       111033449253       111033794560       111034265306    
  111034710772       111035201925       111035664524       111036163934      
111036594459       111037018125       111037470712       111037888311      
111038338110       111038789828       111039327669     457686756       458293032
      458782026       111030251059       111032700656       111033108749      
111033449365       111033794582       111034265351       111034711122      
111035201947       111035664928       111036163978       111036594460      
111037018215       111037470723       111037888355       111038338299      
111038790022       111039327816     457686970       458293222       458782489  
    111030251936       111032700690       111033108772       111033449387      
111033794683       111034265610       111034711166       111035202106      
111035665165       111036163989       111036594561       111037018305      
111037470756       111037888366       111038338345       111038790066      
111039328277     457687382       458293362       458782901       111030253590  
    111032700814       111033108839       111033449826       111033794885      
111034265676       111034711302       111035202207       111035665198      
111036164069       111036594662       111037018327       111037471218      
111037888399       111038338378       111038790505       111039328288    
457687424       458293503       458783040       111030253613       111032700836
      111033109661       111033449871       111033794919       111034265700    
  111034711526       111035202285       111035665211       111036164081      
111036594741       111037018338       111037471375       111037888445      
111038338435       111038792653       111039328312     457687440       458293826
      458783271       111030254063       111032701017       111033109784      
111033449905       111033794975       111034265845       111034711571      
111035202320       111035665468       111036164137       111036595281      
111037018473       111037471421       111037888535       111038338558      
111038792697       111039328536     457687481       458294105       458783412  
    111030254771       111032701084       111033109896       111033449949      
111033794997       111034265867       111034711896       111035202791      
111035665659       111036164159       111036595517       111037018484      
111037471487       111037888557       111038338671       111038792811      
111039328918     457688075       458294196       458783495       111030255884  
    111032701107       111033109908       111033449961       111033795178      
111034266082       111034712459       111035202982       111035665660      
111036164160       111036595551       111037018675       111037471533      
111037888579       111038338682       111038792888       111039328974    
457688307       458294212       458783578       111030256616       111032701196
      111033109942       111033450222       111033795572       111034266341    
  111034712583       111035203073       111035665671       111036164193      
111036595562       111037019069       111037471555       111037888614      
111038338851       111038792989       111039329100     457688489       458294220
      458783743       111030256627       111032701242       111033109986      
111033450378       111033795639       111034266532       111034712673      
111035203321       111035665783       111036164362       111036595775      
111037019115       111037471667       111037888715       111038338996      
111038793025       111039329267     457688687       458294550       458783826  
    111030257314       111032701275       111033110045       111033450705      
111033795763       111034266600       111034712730       111035203534      
111035665884       111036164395       111036595821       111037020072      
111037471713       111037888995       111038339021       111038793036      
111039329278     457688893       458294618       458783875       111030259103  
    111032701602       111033110089       111033450749       111033795819      
111034266701       111034713359       111035203567       111035665929      
111036164485       111036595898       111037020263       111037471735      
111037889031       111038339043       111038793058       111039329571    
457688919       458294659       458783958       111030262905       111032701657
      111033110551       111033450851       111033796472       111034266925    
  111034713494       111035203747       111035666212       111036164519      
111036596170       111037020308       111037471814       111037889109      
111038339234       111038793104       111039330315     457689123       458295599
      458784022       111030263490       111032701668       111033110731      
111033450930       111033796506       111034267207       111034713595      
111035203961       111035666436       111036164610       111036596192      
111037021680       111037471892       111037889110       111038339278      
111038793193       111039330337     457689446       458295607       458784568  
    111030263715       111032701703       111033110955       111033450941      
111033796810       111034267364       111034713832       111035204276      
111035667101       111036164801       111036596237       111037021691      
111037472231       111037890077       111038339313       111038793249      
111039330348     457689453       458295771       458784766       111030268787  
    111032701781       111033110966       111033450996       111033796933      
111034267487       111034713955       111035204344       111035667145      
111036164867       111036596282       111037021758       111037472275      
111037891113       111038339368       111038793531       111039330427    
457689461       458295888       458785045       111030272939       111032701804
      111033111934       111033451199       111033797024       111034267869    
  111034714035       111035204399       111035667167       111036164890      
111036596305       111037021770       111037472297       111037891157      
111038339380       111038793564       111039330540     457689479       458296514
      458785359       111030276416       111032701860       111033112294      
111033451403       111033797170       111034268332       111034714079      
111035204681       111035667224       111036164968       111036596316      
111037021781       111037472365       111037891427       111038339425      
111038793575       111039330742     457689503       458296696       458785433  
    111030276764       111032701882       111033112373       111033451425      
111033797226       111034268501       111034714721       111035205019      
111035667325       111036165004       111036596349       111037021938      
111037472523       111037891652       111038339605       111038793711      
111039330809     457689677       458296803       458785516       111030276797  
    111032701972       111033112474       111033451447       111033797620      
111034269041       111034714798       111035205097       111035667796      
111036165037       111036596394       111037022108       111037472545      
111037891696       111038339728       111038793777       111039330832    
457689859       458296985       458785904       111030277259       111032701983
      111033112496       111033451649       111033797664       111034269108    
  111034714811       111035205446       111035667820       111036165464      
111036596495       111037022164       111037473333       111037891720      
111038339751       111038793801       111039330898     457690923       458297207
      458785938       111030277462       111032702030       111033112632      
111033452246       111033797686       111034269579       111034714833      
111035205569       111035667853       111036165486       111036596541      
111037022175       111037473524       111037891742       111038339773      
111038794363       111039330900     457691061       458297629       458786233  
    111030278654       111032702052       111033112744       111033452369      
111033797754       111034269917       111034714978       111035206267      
111035667909       111036165565       111036597159       111037022186      
111037473962       111037891797       111038339942       111038794486      
111039330933     457691541       458297678       458786266       111030279004  
    111032702704       111033112777       111033452561       111033798003      
111034269940       111034715159       111035206357       111035668045      
111036166207       111036597160       111037022300       111037474008      
111037891887       111038340045       111038794565       111039330955    
457691756       458297827       458786761       111030284684       111032702715
      111033113026       111033452662       111033798104       111034270009    
  111034715216       111035206458       111035668089       111036166409      
111036597384       111037022399       111037474132       111037893474      
111038340281       111038794587       111039330966     457691814       458297892
      458786860       111030284820       111032702737       111033113071      
111033452729       111033798159       111034270458       111034715294      
111035206627       111035668416       111036167130       111036597485      
111037022423       111037474154       111037893980       111038340348      
111038794600       111039331013     457692051       458298148       458786878  
    111030287823       111032702793       111033113116       111033452842      
111033798182       111034270964       111034715519       111035206784      
111035668573       111036167231       111036597519       111037022456      
111037474200       111037894059       111038342014       111038794790      
111039331091     457692275       458298411       458787090       111030288015  
    111032702838       111033113891       111033452910       111033798362      
111034270975       111034715889       111035207549       111035668696      
111036167477       111036597665       111037022568       111037474222      
111037894329       111038342946       111038794813       111039331664    
457692432       458298437       458787108       111030289331       111032702849
      111033114601       111033453270       111033799004       111034271156    
  111034716790       111035207583       111035669158       111036167804      
111036597913       111037022647       111037474323       111037894396      
111038343048       111038794903       111039331686     457692507       458298460
      458787173       111030291020       111032703008       111033114634      
111033453315       111033799228       111034271213       111034717094      
111035207617       111035669293       111036168164       111036598251      
111037023154       111037474367       111037894677       111038343105      
111038794992       111039332249     457692630       458298684       458787413  
    111030291750       111032703132       111033114702       111033453393      
111033799307       111034271370       111034717173       111035208078      
111035669372       111036168636       111036598318       111037023255      
111037474592       111037894824       111038343217       111038795050      
111039332261  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457692655       458298759       458787694       111030297914      
111032703514        111033114814        111033453405        111033799330       
111034271651        111034717218        111035208348        111035669406       
111036168850        111036598330        111037023558        111037475043       
111037894857        111038343318        111038795410        111039332553    
457692986       458298809       458788015       111030300896       111032703716
       111033114847        111033453595        111033799464        111034271886
       111034717397        111035208382        111035669934        111036169503
       111036598543        111037023569        111037475650        111037894879
       111038343341        111038796905        111039332564     457693018      
458298866       458788056       111030303732       111032703840       
111033115028        111033453629        111033799543        111034272113       
111034717443        111035208539        111035670161        111036169604       
111036598565        111037023581        111037475661        111037894981       
111038343408        111038797041        111039332665     457693190      
458299112       458788189       111030307860       111032703862       
111033115141        111033453674        111033799576        111034272304       
111034717465        111035208540        111035670419        111036169716       
111036598611        111037024593        111037475672        111037895016       
111038343431        111038797399        111039332687     457693265      
458299484       458788254       111030309457       111032703930       
111033115286        111033453720        111033799611        111034272449       
111034717735        111035208810        111035670509        111036170099       
111036598633        111037024627        111037475683        111037895027       
111038343453        111038797445        111039332799     457693281      
458299906       458788270       111030310011       111032703952       
111033115365        111033453731        111033799813        111034272517       
111034717780        111035208933        111035670576        111036170707       
111036598699        111037024762        111037475717        111037895207       
111038343510        111038797524        111039332913     457693372      
458300209       458788312       111030314677       111032703963       
111033115411        111033453821        111033799868        111034272742       
111034717803        111035209002        111035670611        111036170718       
111036599533        111037024997        111037475807        111037895229       
111038344016        111038797726        111039333093     457693398      
458300498       458788536       111030316523       111032704234       
111033115433        111033453898        111033799903        111034272753       
111034717892        111035209024        111035670655        111036171001       
111036599601        111037025314        111037475874        111037895252       
111038344151        111038797805        111039333138     457693505      
458300662       458788551       111030316859       111032704289       
111033115499        111033453955        111033799970        111034272843       
111034718365        111035209079        111035670789        111036171034       
111036599713        111037025482        111037475964        111037895263       
111038344207        111038798064        111039333194     457693802      
458301058       458788593       111030320898       111032704357       
111033116805        111033454552        111033799981        111034273451       
111034718703        111035209259        111035670835        111036171089       
111036599746        111037025493        111037476268        111037895274       
111038344308        111038798097        111039333228     457694057      
458301082       458788833       111030321125       111032704481       
111033116883        111033454619        111033800018        111034273619       
111034718725        111035209495        111035670981        111036171876       
111036599803        111037025549        111037476594        111037895296       
111038344364        111038798110        111039333251     457694156      
458301249       458789054       111030321631       111032704560       
111033117020        111033454754        111033800209        111034273653       
111034719063        111035209709        111035671656        111036172585       
111036599836        111037025550        111037476707        111037895409       
111038344500        111038798143        111039334320     457694263      
458301264       458789120       111030322407       111032704616       
111033117042        111033454811        111033800210        111034274238       
111034719153        111035209710        111035671713        111036173395       
111036599881        111037025606        111037477001        111037895476       
111038344522        111038798244        111039334331     457694305      
458301470       458789260       111030327288       111032704649       
111033117222        111033454866        111033800254        111034274261       
111034719771        111035209787        111035671735        111036173799       
111036600176        111037025752        111037477337        111037895498       
111038344544        111038798266        111039334702     457694446      
458301629       458789831       111030327806       111032704739       
111033117299        111033454888        111033800344        111034275273       
111034720346        111035209844        111035671847        111036173856       
111036600244        111037025910        111037477809        111037897131       
111038344702        111038798446        111039334779     457694545      
458301660       458790292       111030331249       111032704863       
111033117312        111033454912        111033800535        111034275970       
111034721011        111035210071        111035671869        111036174813       
111036600288        111037026090        111037478305        111037897254       
111038344746        111038799122        111039334791     457694917      
458301850       458790607       111030332037       111032704874       
111033117457        111033455070        111033800670        111034276049       
111034721347        111035210262        111035672040        111036174835       
111036600301        111037026708        111037478394        111037897276       
111038344814        111038799144        111039334915     457694966      
458301926       458790698       111030332048       111032704896       
111033118267        111033455159        111033800692        111034276432       
111034721370        111035210341        111035672084        111036175083       
111036600514        111037026719        111037478686        111037897456       
111038344937        111038799177        111039334926     457695047      
458301983       458790805       111030334253       111032704908       
111033118313        111033455193        111033800760        111034276689       
111034721831        111035210419        111035672219        111036175117       
111036600693        111037026809        111037478732        111037897490       
111038345006        111038799290        111039335051     457695344      
458301991       458791092       111030339708       111032705011       
111033118357        111033455227        111033800771        111034277006       
111034721842        111035210802        111035672589        111036175195       
111036600738        111037026821        111037479036        111037897546       
111038345062        111038799302        111039335084     457695823      
458302031       458791142       111030341262       111032705022       
111033118751        111033455722        111033801031        111034277118       
111034722089        111035211117        111035672691        111036175252       
111036600783        111037026955        111037479193        111037897591       
111038345871        111038799379        111039335208     457696003      
458302056       458791266       111030341677       111032705167       
111033118818        111033455812        111033801143        111034277231       
111034722124        111035211274        111035672703        111036175296       
111036600840        111037027305        111037479283        111037897669       
111038345916        111038799425        111039335219     457696086      
458302130       458791274       111030341745       111032705189       
111033118841        111033455845        111033801233        111034277422       
111034722360        111035211320        111035672725        111036175320       
111036601009        111037027350        111037479384        111037897737       
111038346096        111038799830        111039335309     457696425      
458302312       458791308       111030344030       111032705707       
111033119033        111033455856        111033801266        111034277714       
111034722506        111035211588        111035672747        111036175566       
111036601111        111037027406        111037479452        111037897805       
111038346164        111038800114        111039335646     457696698      
458302486       458791563       111030344445       111032705965       
111033119055        111033455867        111033801299        111034277826       
111034723372        111035211724        111035672770        111036175904       
111036601155        111037027440        111037479508        111037898378       
111038346546        111038800170        111039335725     457696706      
458302643       458791597       111030347707       111032706258       
111033119448        111033456172        111033801424        111034278085       
111034723394        111035211836        111035672804        111036176084       
111036602022        111037027732        111037479665        111037898479       
111038346603        111038800293        111039336108     457696847      
458302924       458791613       111030351645       111032706270       
111033119459        111033456194        111033801468        111034278254       
111034723439        111035212129        111035673210        111036176095       
111036602123        111037027800        111037479889        111037899638       
111038346647        111038800440        111039336579     457697068      
458303369       458791860       111030356741       111032706359       
111033119606        111033456228        111033801570        111034278377       
111034723507        111035212387        111035673298        111036176871       
111036602202        111037028586        111037479890        111037899661       
111038347301        111038800451        111039336580     457697126      
458303559       458792017       111030360184       111032707013       
111033119639        111033456262        111033801660        111034278467       
111034723596        111035212411        111035673490        111036176905       
111036602314        111037028687        111037479902        111037899751       
111038347435        111038800855        111039336715     457697639      
458303575       458792058       111030362670       111032707057       
111033119752        111033456420        111033802289        111034278490       
111034723631        111035212501        111035673524        111036177041       
111036602347        111037028698        111037479924        111037899919       
111038347604        111038800877        111039336771     457698645      
458303666       458792215       111030363378       111032707068       
111033119808        111033456464        111033802324        111034278580       
111034723642        111035212758        111035673546        111036177760       
111036602404        111037028722        111037479979        111037899997       
111038347851        111038800990        111039336782     457698785      
458304052       458792272       111030364537       111032707079       
111033119909        111033456497        111033802346        111034278670       
111034723653        111035212770        111035673579        111036177906       
111036602426        111037028744        111037480027        111037900068       
111038348021        111038801025        111039336805     457698876      
458304060       458792439       111030365796       111032707080       
111033119921        111033457061        111033802458        111034278805       
111034723721        111035212815        111035673625        111036177928       
111036602448        111037028766        111037480072        111037900158       
111038348043        111038801485        111039336928     457698918      
458304292       458792553       111030368575       111032707091       
111033119932        111033457083        111033802469        111034278939       
111034723743        111035212826        111035673647        111036177995       
111036602606        111037028913        111037480959        111037900406       
111038348054        111038801777        111039337020     457698926      
458304367       458792629       111030370646       111032707103       
111033119976        111033457151        111033802470        111034278940       
111034723754        111035212950        111035674176        111036178019       
111036602651        111037028946        111037480960        111037900574       
111038348098        111038801834        111039337075     457699163      
458304458       458792785       111030372413       111032707125       
111033119987        111033457443        111033802481        111034278984       
111034723833        111035213041        111035674413        111036178143       
111036603023        111037028957        111037480993        111037900798       
111038348212        111038801935        111039337705     457699320      
458304557       458793320       111030376473       111032707147       
111033120316        111033457522        111033802492        111034279187       
111034723888        111035213052        111035675177        111036178288       
111036603045        111037029240        111037481141        111037900822       
111038348245        111038801946        111039337750     457700540      
458304623       458793809       111030380748       111032707158       
111033120350        111033457612        111033802638        111034279200       
111034723901        111035213344        111035675548        111036178312       
111036603146        111037030040        111037481961        111037900866       
111038348391        111038802093        111039338694     457700854      
458304631       458793957       111030381648       111032707585       
111033121632        111033457768        111033803280        111034279345       
111034724003        111035213467        111035675852        111036178480       
111036603258        111037030051        111037482018        111037900899       
111038348560        111038802116        111039338784     457701001      
458304730       458794104       111030382346       111032707620       
111033121700        111033457779        111033803549        111034279468       
111034724047        111035213557        111035675885        111036178693       
111036603315        111037030253        111037482210        111037901070       
111038348593        111038803218        111039339640     457701183      
458304771       458794120       111030382380       111032707653       
111033121799        111033457803        111033803572        111034279503       
111034724058        111035214446        111035675953        111036178727       
111036603405        111037030376        111037482434        111037901340       
111038348717        111038804118        111039339695     457701258      
458304912       458794195       111030382874       111032707686       
111033122093        111033457814        111033803820        111034279536       
111034724610        111035214547        111035675975        111036178862       
111036604046        111037030411        111037482670        111037901553       
111038348740        111038804219        111039339707     457701548      
458305026       458794310       111030384438       111032707709       
111033122116        111033457904        111033803842        111034279570       
111034724744        111035214592        111035676101        111036179021       
111036604215        111037030871        111037482726        111037901621       
111038348807        111038804275        111039339729     457701787      
458305034       458794385       111030385114       111032708193       
111033122150        111033458062        111033804551        111034279806       
111034724755        111035214648        111035676336        111036179201       
111036604495        111037031399        111037482782        111037901687       
111038348829        111038804354        111039339763     457701969      
458305117       458794849       111030385934       111032708474       
111033122453        111033458107        111033804595        111034279895       
111034724823        111035214749        111035676347        111036179223       
111036604541        111037031490        111037482940        111037901834       
111038348863        111038804455        111039339842     457702223      
458305364       458794971       111030386317       111032708496       
111033122891        111033458152        111033804607        111034279907       
111034724968        111035214828        111035676426        111036179403       
111036604608        111037031513        111037482995        111037901890       
111038348908        111038804499        111039339864     457702520      
458305513       458795028       111030386700       111032708542       
111033122992        111033458163        111033805125        111034280000       
111034724980        111035214851        111035676471        111036179436       
111036604798        111037031524        111037483042        111037901924       
111038348942        111038804635        111039339943     457702751      
458305539       458795093       111030389512       111032708597       
111033123140        111033458253        111033805361        111034280022       
111034725059        111035214873        111035676639        111036179661       
111036604855        111037031546        111037483097        111037901957       
111038349145        111038804860        111039340024     457702900      
458305604       458795242       111030390378       111032708621       
111033123184        111033458264        111033805844        111034280167       
111034725217        111035214907        111035677045        111036179672       
111036604901        111037031580        111037483750        111037903274       
111038349729        111038804893        111039340349     457703155      
458305729       458795499       111030393258       111032709576       
111033123588        111033458354        111033805877        111034280178       
111034725239        111035214918        111035677203        111036179931       
111036604912        111037032255        111037484010        111037904040       
111038349752        111038804972        111039341418     457703239      
458305976       458795580       111030396161       111032709598       
111033123645        111033458455        111033805899        111034280190       
111034725262        111035215144        111035677337        111036180045       
111036604934        111037032266        111037484212        111037904310       
111038349785        111038805030        111039341496     457703353      
458306016       458795929       111030396295       111032709622       
111033123656        111033458613        111033805901        111034280213       
111034725329        111035215313        111035677348        111036180090       
111036605340        111037032345        111037484313        111037904365       
111038349864        111038805074        111039341508     457703510      
458306123       458796208       111030396532       111032709666       
111033123690        111033458679        111033805978        111034280224       
111034725396        111035215368        111035677359        111036180113       
111036605575        111037032457        111037484346        111037904477       
111038349932        111038805119        111039341520     457703536      
458306305       458796224       111030397780       111032709701       
111033123814        111033458725        111033806328        111034280347       
111034725914        111035215447        111035677562        111036180247       
111036605711        111037032569        111037484357        111037905568       
111038349987        111038805120        111039341531     457703619      
458306644       458796547       111030398028       111032709712       
111033123926        111033458747        111033806362        111034280662       
111034726083        111035216279        111035677573        111036180304       
111036605744        111037032592        111037484414        111037905580       
111038350271        111038805726        111039341542     457703650      
458306768       458796653       111030398309       111032710118       
111033123937        111033458859        111033806575        111034280695       
111034726218        111035216695        111035677595        111036180315       
111036605777        111037033841        111037484582        111037905715       
111038350495        111038805793        111039341744     457703668      
458306990       458796844       111030399805       111032710196       
111033123960        111033458983        111033806597        111034281001       
111034726689        111035216763        111035677720        111036180359       
111036605799        111037034291        111037484762        111037905748       
111038350530        111038805850        111039341856     457703759      
458307097       458796885       111030402721       111032710208       
111033124376        111033459018        111033806621        111034281168       
111034726768        111035216796        111035677753        111036180405       
111036605845        111037034381        111037484773        111037906637       
111038350596        111038806008        111039341980     457703858      
458307360       458797149       111030405779       111032710275       
111033124927        111033459052        111033806991        111034281405       
111034726915        111035216943        111035677865        111036180483       
111036605924        111037034617        111037484841        111037906716       
111038350798        111038806356        111039342352     457703965      
458307519       458797354       111030406523       111032710309       
111033124938        111033459142        111033807116        111034281483       
111034726926        111035217078        111035678046        111036180506       
111036606194        111037034639        111037484863        111037906918       
111038350822        111038806569        111039342475     457704294      
458307683       458797768       111030410461       111032710422       
111033125052        111033459704        111033807295        111034281562       
111034726960        111035217315        111035678440        111036180528       
111036606307        111037034640        111037484942        111037906952       
111038350833        111038806581        111039342543     457704716      
458307709       458798097       111030411462       111032710499       
111033125085        111033459715        111033807532        111034281663       
111034727039        111035217438        111035678776        111036180573       
111036606419        111037034651        111037485000        111037907054       
111038350855        111038806705        111039342598     457704732      
458308202       458798303       111030418616       111032710534       
111033125120        111033460212        111033807543        111034281786       
111034727185        111035217494        111035678833        111036180630       
111036606442        111037034785        111037485066        111037907188       
111038350923        111038806738        111039343274     457704799      
458308392       458798428       111030424714       111032710770       
111033125131        111033460256        111033807947        111034281832       
111034727400        111035217607        111035679003        111036180674       
111036606497        111037034796        111037485088        111037907201       
111038350945        111038806884        111039343342     457704815      
458308525       458798444       111030426783       111032710837       
111033125210        111033460313        111033808049        111034281898       
111034727477        111035217810        111035679115        111036180786       
111036606543        111037035067        111037485167        111037907245       
111038351081        111038806918        111039343410     457704914      
458308566       458798725       111030426806       111032711322       
111033125232        111033460380        111033808128        111034281911       
111034727534        111035217821        111035679137        111036180977       
111036606699        111037035146        111037485257        111037907324       
111038351148        111038808482        111039343544     457705333      
458308665       458799244       111030434603       111032711388       
111033125287        111033460403        111033808162        111034282125       
111034727545        111035217865        111035679159        111036181002       
111036606745        111037035168        111037485280        111037907335       
111038351160        111038808628        111039343702     457705374      
458308772       458799699       111030437897       111032712097       
111033125412        111033460919        111033808241        111034282170       
111034727859        111035217900        111035679160        111036181068       
111036607780        111037035258        111037485729        111037907357       
111038351261        111038808819        111039343780     457705556      
458309119       458800034       111030442062       111032712132       
111033125489        111033460931        111033808511        111034282293       
111034727950        111035218046        111035679317        111036181147       
111036607825        111037035405        111037485752        111037907560       
111038351351        111038809360        111039343803     457706281      
458309168       458800166       111030445694       111032712154       
111033125850        111033460964        111033808713        111034282305       
111034728029        111035218080        111035679430        111036181158       
111036607869        111037035900        111037487541        111037907582       
111038351474        111038809562        111039343858     457706570      
458309200       458800190       111030447304       111032712323       
111033125906        111033461156        111033808881        111034282518       
111034728119        111035218361        111035679496        111036181226       
111036607881        111037035988        111037488317        111037907638       
111038351519        111038809629        111039343948     457706612      
458309689       458800257       111030448912       111032712356       
111033125917        111033461213        111033809006        111034282563       
111034728175        111035218383        111035679586        111036181316       
111036607892        111037036169        111037488384        111037907919       
111038352677        111038809630        111039343993     457706679      
458309705       458800265       111030449991       111032712402       
111033125984        111033461224        111033809051        111034282664       
111034728276        111035218978        111035679597        111036181406       
111036607904        111037036215        111037488395        111037907942       
111038352790        111038809652        111039344039     457706729      
458309739       458800323       111030453514       111032712446       
111033125995        111033461336        111033809196        111034283014       
111034728388        111035219306        111035679812        111036181743       
111036607971        111037036226        111037488520        111037908145       
111038352824        111038809719        111039344084     457706828      
458309838       458800380       111030456472       111032712525       
111033126031        111033461730        111033809253        111034283025       
111034728737        111035219418        111035679823        111036181800       
111036608084        111037036440        111037488531        111037908167       
111038352835        111038809786        111039344107     457706968      
458310075       458800620       111030457776       111032712569       
111033126356        111033461763        111033809365        111034283092       
111034728782        111035219597        111035679856        111036181877       
111036608152        111037036585        111037488609        111037908257       
111038352936        111038809809        111039345614     457707305      
458310083       458800653       111030459903       111032712581       
111033127436        111033461774        111033809567        111034283159       
111034728962        111035219935        111035680027        111036182092       
111036608354        111037036800        111037488643        111037908303       
111038352947        111038809876        111039345816     457707503      
458310315       458800752       111030460062       111032713043       
111033127481        111033461819        111033809781        111034283306       
111034729008        111035219980        111035680342        111036182159       
111036608400        111037036822        111037488856        111037908325       
111038353016        111038809887        111039345838     457707511      
458310596       458800810       111030462840       111032713087       
111033127504        111033461842        111033809938        111034283586       
111034729031        111035220544        111035680454        111036182160       
111036608422        111037037092        111037488902        111037908347       
111038353050        111038810216        111039345850     457708253      
458310679       458800844       111030464022       111032713111       
111033127706        111033461910        111033810019        111034283687       
111034729435        111035220566        111035681466        111036183419       
111036608488        111037037182        111037489037        111037908370       
111038353667        111038810238        111039346109  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457708261       458310729       458801099       111030469005      
111032713302        111033127773        111033462056        111033810323       
111034284330        111034729592        111035221040        111035681567       
111036183789        111036608512        111037037294        111037489071       
111037910025        111038355636        111038810351        111039346479    
457708519       458310851       458801495       111030471323       111032713313
       111033127807        111033462124        111033810389        111034284385
       111034729626        111035221208        111035681578        111036183802
       111036608589        111037038295        111037489093        111037910238
       111038355782        111038810430        111039346996     457708527      
458310869       458802220       111030472414       111032713324       
111033127818        111033462135        111033810390        111034284486       
111034729738        111035221219        111035682063        111036184173       
111036608770        111037038385        111037489273        111037910294       
111038355872        111038810902        111039347908     457708576      
458310927       458802378       111030472807       111032713627       
111033127874        111033462146        111033810828        111034284790       
111034729806        111035221703        111035682108        111036184252       
111036608848        111037038622        111037489295        111037910339       
111038355894        111038811060        111039348426     457708667      
458311081       458802683       111030474630       111032713650       
111033127885        111033462607        111033810974        111034284903       
111034729862        111035221714        111035682311        111036184285       
111036608893        111037038666        111037489352        111037910373       
111038355973        111038811138        111039348987     457708733      
458311156       458802691       111030477228       111032714303       
111033127953        111033462797        111033811357        111034285005       
111034729918        111035221769        111035682355        111036184397       
111036608916        111037039319        111037489600        111037910643       
111038356097        111038811161        111039349102     457709236      
458311248       458802758       111030477880       111032714325       
111033128437        111033462876        111033811379        111034285094       
111034730011        111035221950        111035682399        111036184487       
111036608950        111037039342        111037489611        111037910766       
111038356660        111038811217        111039349135     457709251      
458311388       458802980       111030484686       111032714415       
111033128460        111033463091        111033811403        111034285140       
111034730459        111035222018        111035682917        111036184498       
111036609085        111037039397        111037489699        111037910812       
111038356750        111038811295        111039349191     457709293      
458311446       458803079       111030486475       111032714437       
111033128549        111033463125        111033811504        111034285724       
111034730550        111035222074        111035682973        111036184656       
111036609186        111037039937        111037489767        111037911015       
111038356783        111038812285        111039349629     457709418      
458312071       458803814       111030486565       111032714471       
111033128651        111033463147        111033811537        111034285858       
111034730594        111035222254        111035683031        111036184904       
111036609401        111037039948        111037489813        111037911060       
111038356817        111038812476        111039350227     457709467      
458312097       458803988       111030486576       111032714549       
111033128808        111033463158        111033811582        111034285869       
111034730909        111035222311        111035683075        111036185130       
111036609434        111037040063        111037491041        111037911082       
111038356828        111038812588        111039350878     457709780      
458312261       458804093       111030488792       111032714707       
111033128897        111033463259        111033811593        111034285948       
111034730954        111035222355        111035683312        111036185163       
111036609513        111037040108        111037491254        111037911194       
111038357009        111038812915        111039351206     457709905      
458312287       458804234       111030491224       111032714842       
111033129023        111033463507        111033811683        111034286253       
111034730976        111035223042        111035683367        111036185354       
111036609535        111037040276        111037491276        111037911363       
111038357571        111038813040        111039351329     457709921      
458312501       458804291       111030491415       111032715113       
111033129078        111033463530        111033811896        111034286332       
111034731270        111035223187        111035683930        111036185387       
111036609557        111037040355        111037491344        111037912038       
111038357582        111038813679        111039351385     457709988      
458312543       458804812       111030492988       111032715135       
111033129089        111033463574        111033811975        111034286365       
111034731348        111035223288        111035684010        111036185703       
111036609636        111037040456        111037491557        111037912050       
111038357605        111038813691        111039351453     457710200      
458312733       458805223       111030495521       111032715528       
111033129090        111033463642        111033812167        111034286398       
111034731382        111035223479        111035684087        111036185725       
111036609760        111037040467        111037491748        111037912577       
111038357830        111038814221        111039351745     457710424      
458313103       458805249       111030497950       111032715551       
111033129146        111033463686        111033812516        111034286411       
111034731427        111035223761        111035684380        111036185781       
111036609849        111037040489        111037491850        111037912601       
111038357852        111038814524        111039351802     457710754      
458313376       458805256       111030498759       111032715652       
111033129225        111033463697        111033812695        111034286422       
111034731742        111035223974        111035684470        111036185815       
111036609939        111037040524        111037492020        111037912634       
111038357874        111038814568        111039353321     457710788      
458313608       458805280       111030500483       111032715810       
111033129236        111033463710        111033812796        111034286501       
111034731887        111035223996        111035684694        111036185893       
111036610111        111037040625        111037492165        111037912667       
111038357885        111038814580        111039353613     457710952      
458313632       458806171       111030505400       111032715922       
111033129247        111033463822        111033812864        111034286523       
111034732181        111035224100        111035684740        111036186052       
111036610368        111037040951        111037492187        111037912768       
111038357908        111038814939        111039353781     457711000      
458314069       458806221       111030509314       111032716697       
111033129382        111033464058        111033812897        111034286905       
111034732237        111035224111        111035684807        111036186210       
111036610403        111037041064        111037492222        111037912803       
111038357931        111038815053        111039353871     457711018      
458314200       458806346       111030511126       111032716787       
111033129405        111033464092        111033812976        111034286994       
111034732260        111035224324        111035684863        111036186535       
111036610582        111037041277        111037493076        111037912836       
111038358000        111038815064        111039353983     457711604      
458314242       458806361       111030511733       111032716833       
111033129461        111033464159        111033813089        111034287052       
111034732338        111035224436        111035684953        111036186625       
111036610751        111037041323        111037493098        111037912982       
111038358561        111038815086        111039354074     457712115      
458314531       458806452       111030517885       111032716877       
111033130216        111033464182        111033813528        111034287063       
111034732462        111035224560        111035685426        111036186658       
111036610975        111037041389        111037493122        111037913017       
111038358628        111038815109        111039354096     457713220      
458314705       458806478       111030521868       111032717205       
111033130924        111033464238        111033813898        111034287186       
111034732541        111035224931        111035685516        111036186681       
111036611011        111037041738        111037493177        111037913062       
111038358684        111038815222        111039354197     457713378      
458314820       458806528       111030523062       111032717216       
111033130935        111033464294        111033813988        111034287254       
111034732743        111035224986        111035685549        111036186759       
111036611066        111037041749        111037493201        111037913107       
111038358707        111038815367        111039354287     457714095      
458314911       458806700       111030524344       111032717261       
111033130946        111033464306        111033814181        111034287478       
111034732833        111035225022        111035685594        111036187288       
111036611101        111037041907        111037493469        111037913219       
111038358796        111038815390        111039354298     457714152      
458314952       458806916       111030524388       111032717283       
111033130980        111033464328        111033814338        111034287580       
111034732844        111035225033        111035685673        111036187323       
111036611167        111037042302        111037493492        111037913310       
111038358897        111038815424        111039354322     457714632      
458315074       458807203       111030528977       111032717463       
111033131037        111033464362        111033814350        111034287681       
111034733047        111035225235        111035686472        111036187334       
111036611369        111037042829        111037493739        111037913376       
111038359203        111038815514        111039354423     457714673      
458315199       458807294       111030533399       111032718778       
111033131060        111033464430        111033814417        111034287849       
111034733766        111035225325        111035686483        111036187345       
111036611392        111037042885        111037493784        111037913950       
111038359607        111038815592        111039354490     457714855      
458315421       458807377       111030538169       111032718857       
111033131194        111033464698        111033814451        111034287928       
111034733856        111035225336        111035686630        111036187356       
111036611460        111037043088        111037494099        111037913983       
111038359696        111038815839        111039354568     457714913      
458315447       458807807       111030545291       111032719106       
111033131217        111033464700        111033814574        111034287951       
111034733935        111035225358        111035686731        111036187457       
111036611763        111037043156        111037494134        111037914085       
111038359731        111038816087        111039355851     457715639      
458315546       458808052       111030545538       111032719252       
111033131262        111033464722        111033814620        111034288378       
111034734004        111035225404        111035686753        111036187570       
111036611875        111037043189        111037494145        111037914142       
111038359854        111038817381        111039356166     457715860      
458315686       458808060       111030548081       111032719319       
111033131408        111033464788        111033814901        111034288413       
111034734150        111035225415        111035686775        111036187749       
111036611886        111037043224        111037494279        111037914366       
111038360025        111038817932        111039356245     457715969      
458315876       458808136       111030548698       111032719320       
111033131431        111033464812        111033815395        111034288491       
111034734240        111035225448        111035686876        111036187930       
111036611954        111037044382        111037494897        111037914524       
111038360047        111038818045        111039356313     457716165      
458315942       458808193       111030552301       111032719353       
111033131475        111033465082        111033815733        111034288503       
111034734251        111035225684        111035687147        111036188010       
111036612102        111037044719        111037495034        111037914535       
111038361149        111038818078        111039356650     457716470      
458315967       458808417       111030552390       111032719522       
111033131510        111033465532        111033815766        111034288659       
111034734532        111035225730        111035687170        111036188368       
111036612113        111037044775        111037495113        111037914850       
111038361217        111038818102        111039356751     457716504      
458316015       458808557       111030559713       111032719566       
111033131712        111033465633        111033815890        111034289201       
111034734644        111035225774        111035687530        111036188526       
111036612146        111037045057        111037495214        111037914872       
111038361228        111038818191        111039356885     457716579      
458316189       458808698       111030560153       111032719577       
111033131723        111033465644        111033815935        111034289515       
111034734666        111035225796        111035687552        111036189190       
111036612157        111037045204        111037495236        111037914906       
111038361318        111038818203        111039357077     457716611      
458316346       458808839       111030560355       111032721659       
111033131767        111033465723        111033816037        111034289683       
111034734677        111035225886        111035688014        111036189202       
111036612203        111037045585        111037495304        111037914928       
111038361329        111038818214        111039357123     457716835      
458316841       458808847       111030562100       111032721794       
111033131789        111033465767        111033816059        111034289818       
111034734688        111035225897        111035688025        111036189279       
111036612225        111037046766        111037495315        111037914973       
111038361396        111038818360        111039357189     457716850      
458316858       458809027       111030562874       111032721806       
111033131835        111033465857        111033816284        111034289885       
111034734824        111035225909        111035688081        111036189493       
111036612315        111037046834        111037495944        111037915176       
111038361442        111038818988        111039357886     457717312      
458316882       458809118       111030564348       111032721828       
111033131879        111033465868        111033816307        111034289964       
111034735106        111035226056        111035688812        111036189527       
111036612326        111037047149        111037495988        111037915200       
111038361464        111038819057        111039357954     457718468      
458316890       458809233       111030572370       111032721873       
111033131936        111033465879        111033816600        111034290124       
111034735678        111035226102        111035688823        111036189752       
111036612360        111037047497        111037496024        111037915356       
111038361565        111038819079        111039358146     457718500      
458316999       458809258       111030573179       111032723044       
111033131969        111033465903        111033816699        111034290528       
111034735858        111035226191        111035688834        111036189819       
111036613170        111037047532        111037496091        111037915390       
111038361701        111038819170        111039358191     457718617      
458317351       458809530       111030577386       111032723055       
111033131970        111033465914        111033816734        111034290540       
111034736107        111035226203        111035688878        111036189853       
111036613226        111037047543        111037496327        111037915558       
111038361734        111038819181        111039358315     457718757      
458317435       458809779       111030577814       111032723077       
111033131981        111033465958        111033816756        111034290551       
111034736129        111035226269        111035689622        111036189875       
111036613394        111037047554        111037496350        111037915592       
111038361802        111038819204        111039358326     457718799      
458317468       458809894       111030579265       111032723921       
111033131992        111033466195        111033816767        111034290618       
111034736208        111035226494        111035689644        111036190158       
111036613631        111037047565        111037496462        111037915761       
111038361824        111038819226        111039358416     457719136      
458317716       458810009       111030581347       111032723932       
111033132016        111033466218        111033816789        111034290911       
111034736310        111035226595        111035689734        111036190844       
111036613798        111037048263        111037496529        111037915772       
111038361903        111038819237        111039359181     457719193      
458317724       458810314       111030581785       111032723987       
111033132027        111033466364        111033816813        111034290944       
111034736376        111035226663        111035689767        111036190877       
111036614126        111037048498        111037496787        111037915828       
111038362016        111038819383        111039359495     457719243      
458318128       458810330       111030585318       111032724236       
111033132173        111033466410        111033816903        111034291079       
111034736444        111035227046        111035689835        111036190990       
111036614160        111037048522        111037496844        111037915840       
111038362027        111038819462        111039360015     457719268      
458318144       458810587       111030593171       111032724258       
111033132184        111033466476        111033816914        111034291136       
111034736781        111035227170        111035689925        111036191036       
111036614171        111037048735        111037497340        111037916560       
111038362320        111038819473        111039360127     457720415      
458318391       458810645       111030593711       111032724843       
111033132252        111033466498        111033816925        111034291147       
111034736927        111035227428        111035689970        111036191081       
111036614216        111037048791        111037497430        111037916762       
111038362465        111038819529        111039360150     457720423      
458318680       458810983       111030595296       111032724966       
111033132296        111033466779        111033817027        111034291158       
111034736972        111035227552        111035690253        111036191889       
111036614250        111037049141        111037497441        111037917673       
111038362476        111038819552        111039360183     457720498      
458318714       458811072       111030598749       111032725035       
111033132746        111033467343        111033817050        111034291181       
111034737276        111035227574        111035690309        111036192037       
111036614261        111037049219        111037497519        111037917730       
111038362982        111038819675        111039360239     457720712      
458318862       458811247       111030599234       111032725080       
111033133354        111033467400        111033817342        111034291271       
111034737388        111035227585        111035690422        111036192307       
111036614531        111037049220        111037497531        111037917831       
111038363196        111038819710        111039360240     457720720      
458319100       458811403       111030604837       111032725192       
111033133398        111033467466        111033817386        111034291484       
111034737580        111035227596        111035690512        111036192396       
111036614553        111037049332        111037497609        111037918135       
111038363523        111038819743        111039360486     457721108      
458319753       458811437       111030605579       111032725204       
111033133400        111033467523        111033817397        111034291507       
111034737726        111035228160        111035690578        111036192453       
111036614597        111037049376        111037497744        111037918236       
111038363635        111038819754        111039360521     457721322      
458319944       458811494       111030606682       111032725765       
111033133792        111033467545        111033817409        111034292104       
111034737816        111035228171        111035690589        111036192486       
111036614621        111037049422        111037497799        111037918247       
111038364995        111038820543        111039360565     457721629      
458319985       458811932       111030609708       111032726069       
111033133860        111033467567        111033817533        111034292115       
111034738031        111035228249        111035690703        111036192532       
111036614733        111037049747        111037497823        111037918506       
111038365020        111038820767        111039360813     457721637      
458320371       458811999       111030609876       111032726092       
111033133972        111033467578        111033817555        111034292171       
111034738200        111035228407        111035690837        111036192723       
111036614777        111037050165        111037497834        111037918517       
111038365053        111038820857        111039360846     457721983      
458320579       458812005       111030612847       111032726159       
111033134197        111033467657        111033817960        111034292193       
111034738233        111035228452        111035690871        111036192756       
111036615116        111037050266        111037497889        111037918540       
111038365110        111038820868        111039361184     457722114      
458320686       458812138       111030613589       111032726216       
111033134355        111033467668        111033817982        111034292654       
111034738334        111035228766        111035690882        111036192835       
111036615150        111037050435        111037497946        111037918821       
111038365143        111038820958        111039361195     457722445      
458321205       458812302       111030613983       111032726272       
111033134366        111033467736        111033817993        111034292687       
111034738424        111035229161        111035690916        111036192857       
111036615161        111037050604        111037497957        111037918887       
111038365299        111038820992        111039361623     457722460      
458321254       458812542       111030615569       111032726283       
111033134490        111033467758        111033818073        111034292711       
111034739087        111035229352        111035690994        111036192970       
111036615532        111037051021        111037498004        111037919204       
111038365378        111038821128        111039361645     457722650      
458321502       458812880       111030622039       111032726317       
111033134513        111033467770        111033818242        111034293059       
111034739155        111035229420        111035691715        111036193229       
111036615688        111037051447        111037498082        111037919361       
111038365558        111038821241        111039361869     457722825      
458321544       458813045       111030623524       111032727082       
111033134557        111033467859        111033818310        111034293318       
111034739694        111035229532        111035691917        111036193230       
111036615802        111037051469        111037498194        111037919563       
111038365671        111038821599        111039362152     457722833      
458321692       458813102       111030625098       111032727149       
111033134625        111033468210        111033818433        111034293396       
111034739874        111035229565        111035692031        111036193454       
111036616241        111037051571        111037498206        111037919585       
111038365761        111038823221        111039362398     457723013      
458321700       458813136       111030628866       111032727150       
111033134715        111033468254        111033818736        111034293431       
111034740124        111035229813        111035692086        111036193566       
111036616285        111037051795        111037498419        111037919642       
111038365828        111038823276        111039362400     457723369      
458321718       458813326       111030636764       111032727194       
111033134827        111033468399        111033818848        111034293442       
111034740179        111035230680        111035692277        111036193768       
111036616397        111037051807        111037498420        111037919664       
111038365895        111038823322        111039362703     457723393      
458321833       458813359       111030638339       111032727374       
111033134838        111033468456        111033818871        111034293486       
111034740180        111035230747        111035692367        111036193926       
111036616656        111037051829        111037498475        111037919743       
111038365930        111038823614        111039362725     457723617      
458321866       458813466       111030639767       111032727408       
111033135008        111033468467        111033819254        111034293565       
111034740191        111035230758        111035692446        111036194107       
111036616779        111037052460        111037498554        111037919978       
111038366177        111038823704        111039362916     457723658      
458322047       458813979       111030641962       111032727464       
111033136133        111033469604        111033819265        111034293576       
111034740269        111035230792        111035692479        111036194602       
111036616780        111037052482        111037498790        111037919989       
111038366267        111038823793        111039363276     457723757      
458322062       458814126       111030643065       111032727475       
111033136627        111033469671        111033819737        111034293587       
111034740281        111035230815        111035692783        111036194725       
111036616915        111037052550        111037498802        111037920611       
111038366403        111038823816        111039363524     457723906      
458322211       458814456       111030644279       111032727521       
111033136694        111033469929        111033819760        111034293969       
111034740405        111035230826        111035692884        111036194871       
111036617264        111037052583        111037498813        111037920633       
111038366425        111038823838        111039363535     457724169      
458323086       458814605       111030652021       111032727688       
111033136728        111033469941        111033819816        111034294296       
111034740719        111035230871        111035693199        111036194938       
111036617343        111037052606        111037498880        111037920790       
111038366447        111038823861        111039363658     457724474      
458323136       458814639       111030653280       111032727879       
111033136942        111033469974        111033819906        111034294331       
111034740753        111035230927        111035693481        111036194949       
111036617534        111037052662        111037498903        111037920802       
111038366458        111038823951        111039363928     457724797      
458323219       458814761       111030655653       111032727880       
111033136975        111033470011        111033819939        111034294757       
111034740876        111035231119        111035693548        111036195513       
111036617613        111037052718        111037499072        111037920846       
111038366469        111038824020        111039364031     457726149      
458323300       458814944       111030656452       111032727947       
111033137011        111033470088        111033819962        111034294847       
111034741169        111035231209        111035693672        111036195535       
111036617994        111037052752        111037499083        111037920891       
111038367022        111038824042        111039364042     457726784      
458323649       458815131       111030657464       111032728173       
111033137022        111033470112        111033820751        111034295343       
111034741181        111035231355        111035693841        111036195917       
111036618041        111037052943        111037499184        111037920914       
111038367099        111038824121        111039364514  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457727816       458323755       458815156       111030660873      
111032728195        111033137055        111033470134        111033820841       
111034295646        111034741484        111035231399        111035693920       
111036196288        111036618063        111037053090        111037499218       
111037921072        111038367123        111038824143        111039364525    
457727865       458323987       458815453       111030662246       111032728308
       111033137066        111033470167        111033821741        111034295882
       111034741495        111035231490        111035694055        111036196301
       111036618074        111037053214        111037499308        111037921274
       111038367235        111038824200        111039365346     457728079      
458324332       458815461       111030662910       111032728667       
111033137190        111033470594        111033821819        111034296096       
111034741732        111035231579        111035694101        111036196413       
111036618119        111037053359        111037499364        111037921476       
111038367257        111038824323        111039366910     457728145      
458324472       458815768       111030663865       111032728678       
111033137415        111033470831        111033821842        111034296120       
111034741934        111035231580        111035694178        111036196637       
111036618175        111037053371        111037499409        111037921892       
111038367617        111038824435        111039368675     457728392      
458324498       458815776       111030664068       111032728690       
111033137437        111033470853        111033821853        111034296164       
111034741956        111035231591        111035694404        111036196750       
111036618333        111037053618        111037499410        111037921915       
111038367796        111038824503        111039368709     457728426      
458324647       458815875       111030664541       111032728702       
111033137471        111033471270        111033821954        111034296434       
111034741990        111035231603        111035694459        111036196839       
111036618401        111037053720        111037499432        111037921937       
111038367819        111038824525        111039369474     457728699      
458325198       458815917       111030666431       111032728836       
111033137875        111033471304        111033822416        111034296490       
111034742070        111035231917        111035694493        111036196930       
111036618412        111037053809        111037499612        111037921959       
111038367831        111038824536        111039369519     457729267      
458325552       458815990       111030666655       111032728858       
111033137886        111033472125        111033822775        111034296715       
111034742216        111035231940        111035694549        111036197111       
111036618502        111037053955        111037499623        111037922040       
111038367875        111038824558        111039369597     457729713      
458325826       458816295       111030670201       111032728881       
111033137897        111033472147        111033822809        111034296793       
111034742519        111035232075        111035694561        111036197256       
111036618513        111037054192        111037499690        111037922376       
111038367910        111038825267        111039369643     457730026      
458325867       458816568       111030671101       111032728904       
111033137976        111033472204        111033822843        111034297086       
111034742610        111035232266        111035694583        111036197605       
111036619389        111037054530        111037499724        111037922400       
111038367921        111038825278        111039369799     457730489      
458326139       458816667       111030671628       111032728926       
111033138281        111033472215        111033823563        111034297255       
111034742700        111035232648        111035695089        111036197649       
111036619738        111037054608        111037500086        111037922624       
111038367965        111038825346        111039370487     457730596      
458326683       458816675       111030671763       111032729253       
111033138326        111033472338        111033823675        111034297323       
111034742801        111035232659        111035695281        111036197964       
111036619884        111037055003        111037500143        111037922657       
111038368135        111038825526        111039370511     457730745      
458326907       458816816       111030671853       111032729264       
111033138371        111033472530        111033823754        111034297457       
111034742890        111035232840        111035695292        111036198112       
111036619918        111037055463        111037500211        111037922736       
111038368258        111038825537        111039371354     457730935      
458327186       458816899       111030674957       111032729286       
111033138393        111033472596        111033824036        111034297503       
111034743431        111035232929        111035695742        111036198123       
111036619952        111037055531        111037500402        111037923030       
111038368427        111038825560        111039371949     457731545      
458327202       458817038       111030675048       111032729354       
111033138438        111033472642        111033824126        111034297558       
111034743600        111035233087        111035695775        111036198167       
111036620011        111037055542        111037500547        111037923085       
111038368742        111038825582        111039372142     457731578      
458327285       458817137       111030678513       111032729365       
111033138450        111033472675        111033824283        111034297693       
111034743824        111035233133        111035695821        111036198189       
111036620099        111037055665        111037500750        111037923502       
111038368898        111038825672        111039372265     457732592      
458327350       458817996       111030680471       111032729422       
111033138551        111033472798        111033824317        111034297783       
111034743835        111035234190        111035696068        111036198291       
111036620134        111037055777        111037500783        111037923557       
111038368922        111038825683        111039372355     457732634      
458327541       458818093       111030680538       111032729477       
111033138573        111033472833        111033824463        111034297806       
111034744106        111035234291        111035696125        111036198347       
111036620213        111037055856        111037501571        111037923579       
111038369361        111038825920        111039372478     457733715      
458327574       458818390       111030680729       111032729501       
111033138630        111033472923        111033824542        111034298379       
111034744601        111035234314        111035696169        111036198370       
111036620291        111037055957        111037501593        111037923715       
111038369541        111038826224        111039372603     457733798      
458327616       458818739       111030680763       111032729589       
111033138641        111033473104        111033824957        111034298391       
111034744678        111035234415        111035696833        111036198415       
111036620303        111037056105        111037501661        111037923782       
111038369596        111038826280        111039372704     457734176      
458327848       458818861       111030681034       111032729680       
111033138685        111033473148        111033825004        111034298605       
111034744869        111035234448        111035696899        111036198572       
111036620583        111037056206        111037501773        111037923793       
111038369822        111038826369        111039372737     457734416      
458327863       458818911       111030686444       111032729736       
111033138696        111033473250        111033825521        111034298650       
111034744926        111035234460        111035696956        111036198639       
111036621067        111037056262        111037501818        111037923827       
111038369912        111038826392        111039373345     457734721      
458327921       458819166       111030686758       111032729916       
111033138775        111033473621        111033825587        111034298661       
111034745130        111035234471        111035697104        111036198730       
111036621180        111037056318        111037501896        111037923939       
111038370172        111038826460        111039373389     457734879      
458328002       458819208       111030687928       111032729950       
111033138797        111033474396        111033825879        111034298740       
111034745309        111035234549        111035697160        111036198774       
111036621236        111037056475        111037502101        111037923973       
111038370396        111038826482        111039373413     457735074      
458328010       458819422       111030688086       111032730031       
111033138809        111033474408        111033826195        111034298885       
111034745376        111035234730        111035697205        111036198819       
111036621764        111037056622        111037502707        111037923984       
111038370408        111038826550        111039374087     457735371      
458328283       458819430       111030690236       111032730109       
111033138911        111033474497        111033826443        111034299336       
111034745916        111035234943        111035697227        111036198842       
111036621865        111037057410        111037502897        111037924019       
111038371027        111038826572        111039374111     457735488      
458328317       458819687       111030694139       111032730154       
111033138988        111033474598        111033826511        111034299358       
111034745950        111035234965        111035697261        111036201061       
111036621911        111037057421        111037502921        111037924075       
111038371038        111038826763        111039374166     457735512      
458328564       458819877       111030695927       111032731379       
111033139080        111033474611        111033826780        111034299369       
111034745983        111035235562        111035697463        111036201083       
111036621988        111037057476        111037503056        111037924402       
111038371072        111038826785        111039374199     457735769      
458328580       458820032       111030696524       111032731403       
111033139091        111033474644        111033826814        111034299561       
111034746119        111035235809        111035697496        111036201094       
111036622114        111037057487        111037503078        111037924514       
111038371083        111038826808        111039374289     457736312      
458329158       458820446       111030698504       111032731638       
111033139709        111033474969        111033826858        111034299808       
111034746131        111035235810        111035697553        111036201207       
111036622204        111037057500        111037503090        111037924536       
111038371139        111038826853        111039375257     457736726      
458329281       458820529       111030698818       111032731683       
111033140295        111033475117        111033826870        111034299864       
111034746209        111035235865        111035697597        111036201409       
111036622237        111037057566        111037503360        111037924558       
111038371173        111038826910        111039376089     457736742      
458329356       458820610       111030702656       111032731885       
111033140419        111033475162        111033827196        111034300047       
111034746276        111035236125        111035697610        111036201421       
111036622361        111037057645        111037503999        111037925571       
111038371331        111038827393        111039376360     457736841      
458329513       458820636       111030704322       111032731942       
111033140699        111033475331        111033827398        111034300058       
111034746366        111035236215        111035697878        111036201476       
111036622473        111037057678        111037504136        111037925582       
111038371959        111038827696        111039376393     457737344      
458329604       458820651       111030707134       111032732011       
111033140712        111033475364        111033827613        111034300351       
111034746715        111035236787        111035697889        111036201678       
111036622484        111037057689        111037504170        111037925649       
111038372219        111038827966        111039376506     457737815      
458330024       458820685       111030709877       111032732190       
111033141397        111033475410        111033827747        111034300430       
111034746838        111035236822        111035697913        111036201690       
111036622990        111037057724        111037504237        111037925717       
111038372455        111038828013        111039376652     457737849      
458330131       458820693       111030711892       111032732291       
111033141443        111033475960        111033827792        111034301048       
111034746906        111035236956        111035698318        111036201937       
111036623070        111037057904        111037504305        111037925762       
111038372589        111038828103        111039377170     457737898      
458330206       458820909       111030712107       111032732516       
111033141487        111033476017        111033827837        111034301149       
111034747121        111035236967        111035698329        111036201971       
111036623249        111037058040        111037504620        111037925874       
111038372646        111038828338        111039377204     457738540      
458330289       458820925       111030713894       111032732886       
111033141498        111033476062        111033827882        111034301666       
111034747154        111035237025        111035698374        111036201993       
111036623441        111037058174        111037504653        111037925931       
111038372916        111038828530        111039377327     457738763      
458330339       458821303       111030715290       111032733067       
111033141634        111033476185        111033827983        111034301767       
111034747277        111035237452        111035698396        111036202040       
111036623452        111037058444        111037504710        111037926167       
111038372961        111038828541        111039377428     457739001      
458330651       458821568       111030719306       111032733124       
111033141656        111033476231        111033828018        111034302083       
111034747378        111035237474        111035698408        111036202084       
111036623766        111037058501        111037504855        111037926178       
111038373344        111038828552        111039377439     457739225      
458330701       458822186       111030719711       111032733539       
111033141689        111033476253        111033828164        111034302421       
111034747480        111035237597        111035698453        111036202309       
111036624925        111037058512        111037504989        111037926303       
111038373434        111038828855        111039377596     457739563      
458330909       458822509       111030721972       111032733573       
111033141757        111033476264        111033828254        111034303118       
111034747491        111035237913        111035699588        111036202387       
111036624969        111037058613        111037504990        111037926336       
111038373625        111038828866        111039377642     457739837      
458330941       458822673       111030724199       111032733629       
111033141779        111033476343        111033828434        111034303646       
111034747525        111035238004        111035699601        111036202635       
111036625072        111037058680        111037505069        111037926460       
111038373669        111038828899        111039378081     457739951      
458330982       458822723       111030724650       111032733652       
111033141780        111033477085        111033828524        111034303837       
111034747615        111035238082        111035699623        111036202714       
111036625128        111037059456        111037505070        111037926594       
111038373704        111038830252        111039378092     457740231      
458331006       458822772       111030730400       111032733708       
111033141791        111033477276        111033828704        111034304018       
111034747862        111035238172        111035699667        111036202747       
111036625151        111037059478        111037505115        111037926617       
111038373715        111038830375        111039378193     457740454      
458331329       458822806       111030733313       111032733731       
111033141847        111033477287        111033829806        111034304209       
111034747929        111035238217        111035699735        111036202860       
111036625263        111037059603        111037505272        111037926673       
111038373917        111038830454        111039378249     457740678      
458331410       458823044       111030736855       111032733786       
111033141870        111033477333        111033830101        111034304254       
111034748335        111035238374        111035699915        111036202927       
111036625690        111037059737        111037505317        111037926684       
111038373962        111038830498        111039378418     457740850      
458331592       458823143       111030737890       111032734181       
111033142028        111033477490        111033830651        111034304524       
111034748357        111035238420        111035700110        111036203164       
111036625814        111037059827        111037505339        111037926820       
111038374233        111038830555        111039378610     457740983      
458331741       458823176       111030738037       111032734361       
111033142062        111033477591        111033830741        111034304771       
111034748560        111035238598        111035700121        111036203322       
111036625982        111037059883        111037505418        111037927090       
111038374378        111038830577        111039378744     457741007      
458331980       458823648       111030739184       111032734518       
111033142073        111033477838        111033830853        111034304805       
111034749000        111035238600        111035700312        111036203344       
111036626039        111037060346        111037505429        111037927179       
111038375201        111038830948        111039379598     457741288      
458332103       458823796       111030739263       111032734529       
111033142141        111033477861        111033830998        111034304816       
111034749011        111035238723        111035700626        111036203625       
111036626062        111037060436        111037505564        111037927337       
111038375391        111038831028        111039379611     457741403      
458332335       458823887       111030740096       111032735205       
111033142275        111033477917        111033831012        111034305053       
111034749044        111035238734        111035701379        111036203681       
111036626174        111037060537        111037505676        111037927539       
111038375414        111038831242        111039379622     457741478      
458332418       458824281       111030741604       111032735250       
111033142309        111033478008        111033831214        111034305233       
111034749055        111035238969        111035701391        111036203894       
111036626275        111037060638        111037505700        111037927629       
111038375436        111038831253        111039379655     457741486      
458332426       458824380       111030743280       111032735328       
111033142400        111033478019        111033831764        111034305255       
111034749099        111035239106        111035701481        111036204019       
111036626398        111037061011        111037505722        111037927696       
111038375458        111038831343        111039379666     457742211      
458334448       458824943       111030746542       111032735351       
111033143243        111033478020        111033831775        111034305345       
111034749257        111035239128        111035701560        111036204211       
111036626400        111037062630        111037505788        111037927708       
111038375560        111038832467        111039379914     457742658      
458334901       458824968       111030747969       111032735463       
111033143276        111033479234        111033832585        111034305424       
111034749303        111035239151        111035701605        111036204457       
111036626444        111037062641        111037505799        111037927731       
111038375830        111038832535        111039380398     457742781      
458335148       458825155       111030749826       111032735485       
111033143300        111033479458        111033832664        111034305457       
111034749381        111035239207        111035701694        111036204637       
111036626826        111037062663        111037505823        111037927843       
111038375841        111038832591        111039380455     457742955      
458335312       458825221       111030752415       111032735553       
111033143333        111033479559        111033832844        111034305705       
111034749392        111035239409        111035701874        111036204727       
111036626950        111037062685        111037505924        111037927865       
111038376718        111038832726        111039380466     457743425      
458335361       458825304       111030752426       111032735609       
111033143366        111033479605        111033832888        111034305907       
111034749471        111035239555        111035701896        111036204817       
111036627243        111037063822        111037506037        111037928271       
111038376741        111038832759        111039380567     457743540      
458335460       458825353       111030754383       111032736408       
111033143434        111033479616        111033832934        111034305974       
111034749505        111035239634        111035701953        111036205380       
111036627489        111037063855        111037506059        111037928327       
111038376842        111038832894        111039380602     457744175      
458335536       458825809       111030762630       111032736420       
111033143524        111033479638        111033832956        111034306009       
111034749516        111035239724        111035702011        111036205425       
111036627502        111037063866        111037506071        111037928361       
111038377045        111038832906        111039380624     457744258      
458335999       458825825       111030765138       111032736633       
111033143535        111033479650        111033832967        111034306032       
111034749549        111035239791        111035702044        111036205762       
111036627557        111037063967        111037506981        111037928406       
111038377539        111038833132        111039380657     457744704      
458336153       458825999       111030768928       111032736677       
111033143951        111033479829        111033832989        111034306111       
111034751249        111035239847        111035702134        111036205829       
111036627636        111037064249        111037507140        111037928664       
111038377551        111038833233        111039380668     457744910      
458336179       458826112       111030772899       111032736734       
111033144378        111033479908        111033833069        111034306245       
111034751429        111035240344        111035702235        111036206224       
111036627704        111037064362        111037507162        111037928710       
111038377595        111038833727        111039380679     457744928      
458336187       458826138       111030774970       111032736857       
111033144402        111033479986        111033833205        111034306380       
111034751520        111035240355        111035702279        111036206741       
111036627715        111037064384        111037507241        111037928732       
111038377641        111038833750        111039380680     457745057      
458337185       458826203       111030775623       111032737049       
111033144413        111033480067        111033833485        111034306436       
111034751665        111035240973        111035702303        111036206965       
111036627760        111037064878        111037507511        111037928743       
111038377720        111038833873        111039380725     457745073      
458337276       458826526       111030782913       111032737948       
111033144479        111033480113        111033834059        111034306504       
111034751845        111035241121        111035702673        111036207595       
111036627782        111037064957        111037507533        111037928822       
111038377797        111038834199        111039380769     457745271      
458337318       458826823       111030784533       111032738309       
111033144480        111033480236        111033834183        111034306526       
111034751902        111035241198        111035703191        111036207629       
111036628031        111037065116        111037507612        111037928967       
111038377898        111038834267        111039380893     457745289      
458337474       458826963       111030784870       111032738679       
111033144503        111033480359        111033834240        111034306638       
111034752576        111035241514        111035703258        111036207652       
111036628053        111037065329        111037507667        111037928989       
111038378080        111038834526        111039380927     457745388      
458338068       458826989       111030788267       111032738848       
111033144693        111033481079        111033834273        111034306728       
111034752644        111035241749        111035703720        111036207775       
111036628097        111037065543        111037507881        111037929036       
111038378259        111038834559        111039381007     457745545      
458338183       458827037       111030789213       111032739557       
111033144716        111033481091        111033834307        111034306830       
111034752666        111035241761        111035703922        111036208282       
111036628143        111037065576        111037508051        111037929294       
111038378260        111038835055        111039381085     457745610      
458338209       458827094       111030794859       111032739636       
111033144749        111033481103        111033834374        111034306852       
111034752677        111035242470        111035704002        111036208529       
111036628165        111037065622        111037508107        111037929339       
111038378451        111038835101        111039381962     457745651      
458338241       458827672       111030797188       111032739669       
111033144794        111033481170        111033834419        111034306863       
111034753218        111035242650        111035704114        111036208653       
111036628176        111037065857        111037508297        111037929362       
111038378709        111038835325        111039382031     457745792      
458338290       458827748       111030797975       111032739715       
111033144840        111033481811        111033834969        111034307000       
111034753319        111035242672        111035704169        111036208743       
111036628334        111037065925        111037508309        111037929485       
111038378945        111038835347        111039382132     457746055      
458338399       458827805       111030798011       111032739793       
111033144873        111033481855        111033834970        111034307156       
111034753454        111035242773        111035704620        111036208833       
111036628716        111037066005        111037508602        111037929508       
111038379047        111038836089        111039382200     457746394      
458338886       458827979       111030800497       111032739838       
111033144963        111033481866        111033835577        111034307718       
111034753476        111035242784        111035704664        111036209014       
111036628828        111037066050        111037508635        111037929531       
111038379924        111038836135        111039382255     457746469      
458339108       458828019       111030802477       111032740188       
111033144974        111033481945        111033835612        111034307729       
111034753746        111035242830        111035704833        111036209081       
111036628907        111037066094        111037508679        111037929609       
111038379968        111038836270        111039382367     457747160      
458339140       458828092       111030804255       111032740212       
111033145098        111033481978        111033835768        111034307842       
111034753881        111035243325        111035704899        111036209159       
111036629009        111037066173        111037508882        111037929700       
111038380050        111038836348        111039382536     457747285      
458339454       458828886       111030807731       111032740289       
111033145256        111033482069        111033835926        111034307909       
111034753960        111035243347        111035704901        111036209160       
111036629133        111037066296        111037508938        111037929777       
111038380139        111038836438        111039382851     457747566      
458339926       458829264       111030809272       111032740302       
111033145436        111033482070        111033835948        111034307987       
111034754006        111035243459        111035705014        111036209227       
111036629144        111037066522        111037509052        111037929801       
111038380140        111038836450        111039382907  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457747756       458339934       458829272       111030811646      
111032740403        111033145447        111033482092        111033836040       
111034308124        111034754017        111035243730        111035705306       
111036209496        111036629290        111037066533        111037509085       
111037929812        111038380432        111038836562        111039383111    
457748242       458339991       458829488       111030813570       111032740560
       111033145481        111033482126        111033836118        111034308584
       111034754095        111035244225        111035705564        111036209531
       111036629313        111037067589        111037509096        111037929823
       111038380498        111038837709        111039383289     457748309      
458340544       458829637       111030814188       111032740649       
111033146134        111033482148        111033836400        111034308595       
111034754433        111035244449        111035705610        111036209924       
111036629324        111037067837        111037509108        111037930386       
111038380544        111038837765        111039383447     457748366      
458340627       458829702       111030821029       111032740706       
111033146314        111033482182        111033836466        111034308663       
111034754758        111035244898        111035705788        111036210319       
111036629357        111037067938        111037509119        111037930599       
111038380577        111038837822        111039383616     457748515      
458341138       458829868       111030828431       111032740728       
111033146460        111033482216        111033836512        111034308674       
111034754804        111035245192        111035706307        111036210331       
111036629436        111037067983        111037509513        111037930612       
111038380588        111038838777        111039383650     457748697      
458341542       458830080       111030828576       111032740739       
111033146516        111033482328        111033836613        111034308720       
111034755030        111035245529        111035706688        111036210375       
111036629526        111037067994        111037509535        111037930779       
111038380768        111038838867        111039383706     457748903      
458342227       458830155       111030829498       111032741101       
111033146561        111033482722        111033836646        111034308764       
111034755074        111035245608        111035706701        111036210386       
111036629627        111037068096        111037509793        111037930780       
111038380780        111038839419        111039383717     457749059      
458342318       458830619       111030837903       111032741606       
111033146628        111033482980        111033836679        111034308944       
111034755355        111035245664        111035706824        111036210421       
111036629795        111037068120        111037509894        111037930814       
111038380869        111038839453        111039384921     457749133      
458342565       458830700       111030842291       111032741639       
111033146651        111033484005        111033837456        111034308966       
111034755490        111035245710        111035706835        111036210432       
111036630584        111037068399        111037509939        111037930825       
111038380915        111038839611        111039384932     457749364      
458342938       458831146       111030845137       111032741662       
111033146730        111033484128        111033837513        111034309585       
111034756110        111035245811        111035706846        111036210500       
111036630607        111037068524        111037509940        111037930881       
111038380926        111038839790        111039385124     457749430      
458343373       458831351       111030849456       111032741684       
111033146774        111033484140        111033837546        111034309620       
111034756660        111035245833        111035706891        111036210522       
111036630708        111037068557        111037510245        111037931376       
111038380948        111038839992        111039385180     457749588      
458343969       458831401       111030849782       111032741741       
111033146853        111033484409        111033837579        111034309653       
111034757032        111035246092        111035706936        111036210601       
111036630821        111037068647        111037510289        111037931534       
111038380959        111038840107        111039385304     457749604      
458344017       458831484       111030853473       111032742270       
111033146932        111033484421        111033838334        111034309709       
111034757111        111035246171        111035707049        111036210791       
111036630843        111037068759        111037510290        111037931567       
111038380971        111038840231        111039385472     457749919      
458344074       458831591       111030856645       111032742326       
111033147067        111033484443        111033838413        111034309822       
111034757357        111035246216        111035707599        111036211129       
111036630966        111037068771        111037511101        111037931646       
111038380982        111038840264        111039385573     457750024      
458344280       458831666       111030861911       111032742382       
111033147225        111033484487        111033838514        111034309967       
111034757469        111035247239        111035707689        111036211691       
111036631035        111037069558        111037511392        111037932827       
111038381062        111038840400        111039385607     457750800      
458344306       458831823       111030863845       111032742416       
111033148170        111033484498        111033838615        111034309990       
111034757548        111035247240        111035707814        111036211714       
111036631383        111037069682        111037511459        111037932872       
111038381141        111038840466        111039385652     457751170      
458344470       458831930       111030865959       111032742494       
111033148181        111033484544        111033838996        111034310093       
111034757694        111035247262        111035707870        111036211949       
111036631620        111037069738        111037511842        111037933031       
111038381185        111038840578        111039385696     457751220      
458344538       458832052       111030868615       111032742955       
111033148204        111033484566        111033839010        111034310127       
111034757728        111035247363        111035707993        111036212096       
111036632182        111037069749        111037511853        111037933244       
111038381264        111038840736        111039385719     457751261      
458344942       458832102       111030868693       111032743316       
111033148226        111033484623        111033839245        111034310554       
111034757784        111035247396        111035708310        111036212120       
111036632340        111037070189        111037511886        111037933334       
111038382670        111038840792        111039385832     457751295      
458345022       458832300       111030871305       111032743530       
111033148394        111033484724        111033839436        111034310633       
111034757885        111035247419        111035708365        111036212210       
111036632418        111037070617        111037511921        111037933390       
111038382704        111038840804        111039385865     457751477      
458345048       458832409       111030871721       111032743574       
111033148406        111033484757        111033839469        111034310655       
111034758101        111035247723        111035708455        111036212344       
111036632508        111037070662        111037512090        111037933581       
111038382759        111038840826        111039385876     457751824      
458345055       458832771       111030876995       111032743709       
111033148428        111033485051        111033839717        111034310699       
111034759146        111035247767        111035708488        111036212524       
111036632531        111037070707        111037512146        111037933727       
111038383222        111038840972        111039385887     457751840      
458345071       458833126       111030878818       111032743776       
111033148495        111033485253        111033839975        111034310925       
111034759258        111035247824        111035708499        111036212647       
111036632766        111037070730        111037512180        111037933738       
111038383244        111038841018        111039386068     457751915      
458345378       458833332       111030884286       111032743811       
111033148574        111033485264        111033840157        111034311072       
111034759337        111035247947        111035708635        111036212670       
111036632777        111037070763        111037512269        111037933907       
111038383312        111038841210        111039386158     457752111      
458345444       458833423       111030885827       111032744801       
111033148585        111033485275        111033840191        111034311375       
111034759450        111035248016        111035708691        111036212759       
111036633150        111037070910        111037512304        111037933930       
111038383468        111038841300        111039386349     457752178      
458345550       458833464       111030886941       111032744845       
111033148664        111033485286        111033840214        111034311500       
111034759517        111035248151        111035708714        111036212771       
111036633161        111037070954        111037512348        111037934032       
111038383637        111038841658        111039386394     457752848      
458345576       458833472       111030886952       111032744890       
111033148776        111033485433        111033840315        111034311566       
111034759797        111035248184        111035708747        111036213211       
111036633172        111037070987        111037512416        111037934087       
111038383660        111038841771        111039386473     457753069      
458345956       458833753       111030887942       111032745026       
111033148912        111033485501        111033840854        111034311599       
111034759832        111035248432        111035709658        111036213266       
111036633239        111037071089        111037513271        111037934144       
111038383772        111038841805        111039386608     457753226      
458346061       458833803       111030888987       111032745059       
111033148923        111033485512        111033841024        111034312084       
111034759911        111035248566        111035709771        111036213301       
111036633352        111037071179        111037513585        111037934177       
111038383817        111038842198        111039387126     457753465      
458346210       458833993       111030889304       111032745138       
111033148956        111033485590        111033841091        111034312411       
111034760025        111035248612        111035709850        111036214010       
111036633363        111037071180        111037513732        111037934201       
111038383851        111038842299        111039387148     457753481      
458346228       458834330       111030891587       111032745161       
111033149351        111033485613        111033841305        111034312556       
111034760047        111035249231        111035709872        111036214043       
111036633408        111037071652        111037513866        111037934212       
111038383895        111038842334        111039387205     457753655      
458346236       458834801       111030891688       111032746533       
111033149430        111033485781        111033841462        111034312679       
111034760104        111035249376        111035709883        111036214548       
111036633453        111037071786        111037513888        111037934728       
111038384155        111038842345        111039387384     457754208      
458346715       458834868       111030896582       111032747163       
111033150533        111033485815        111033841518        111034312714       
111034760586        111035250019        111035709906        111036214582       
111036633543        111037071843        111037513956        111037934896       
111038384256        111038842558        111039387407     457754646      
458346764       458835063       111030898810       111032747174       
111033150566        111033485826        111033841529        111034312938       
111034760801        111035250389        111035710290        111036214807       
111036633802        111037071865        111037513990        111037934908       
111038385112        111038842648        111039387429     457754760      
458347077       458835097       111030900825       111032747196       
111033150656        111033485860        111033841620        111034312949       
111034760991        111035250682        111035710346        111036215213       
111036634027        111037071922        111037514014        111037934964       
111038385190        111038842660        111039387597     457755049      
458347226       458835378       111030902153       111032747208       
111033150735        111033486029        111033841934        111034313018       
111034761183        111035250930        111035710582        111036215617       
111036634072        111037071999        111037514182        111037934975       
111038385268        111038842840        111039387643     457755130      
458347739       458835410       111030903064       111032747309       
111033150791        111033486142        111033842014        111034313085       
111034761240        111035251043        111035710773        111036215651       
111036634331        111037072002        111037514328        111037935044       
111038385280        111038843931        111039387698     457755304      
458348182       458835675       111030904762       111032747310       
111033150825        111033486186        111033842250        111034313287       
111034761329        111035251166        111035711213        111036215730       
111036634342        111037072046        111037514957        111037935178       
111038385538        111038844864        111039387755     457755585      
458348505       458836053       111030906348       111032747703       
111033150993        111033486209        111033842441        111034313377       
111034761453        111035251683        111035712720        111036215875       
111036634421        111037072260        111037515228        111037935303       
111038385583        111038845034        111039387812     457756088      
458348588       458836327       111030908823       111032747792       
111033151006        111033486300        111033842485        111034313557       
111034761903        111035251739        111035712742        111036215943       
111036634487        111037072406        111037515431        111037935426       
111038385831        111038845214        111039387845     457756336      
458348802       458836376       111030921929       111032747961       
111033151040        111033486399        111033842519        111034313850       
111034762780        111035251740        111035712922        111036215976       
111036634544        111037072440        111037515475        111037935527       
111038385853        111038845281        111039387878     457756658      
458348810       458836640       111030929006       111032748041       
111033151691        111033486490        111033842654        111034313917       
111034762803        111035251852        111035712955        111036216012       
111036634601        111037072529        111037515497        111037935561       
111038385943        111038845304        111039388060     457756906      
458348901       458836830       111030932134       111032748074       
111033151703        111033486557        111033842823        111034314008       
111034762847        111035251975        111035713114        111036216157       
111036634612        111037073036        111037515509        111037935594       
111038386089        111038845348        111039389421     457756989      
458349115       458836947       111030932965       111032748096       
111033151736        111033486580        111033842924        111034314020       
111034762904        111035252549        111035713181        111036216225       
111036634690        111037073485        111037515510        111037935628       
111038386157        111038845494        111039389555     457757177      
458349131       458837044       111030934529       111032748119       
111033151758        111033486669        111033842946        111034314031       
111034762960        111035252617        111035713338        111036216315       
111036634847        111037073496        111037515745        111037935831       
111038386494        111038846002        111039389623     457757391      
458349313       458837226       111030936385       111032748164       
111033151770        111033486715        111033842957        111034314097       
111034763477        111035253258        111035713383        111036216359       
111036634892        111037073597        111037515857        111037935875       
111038386528        111038846068        111039389803     457757870      
458349446       458837432       111030939175       111032748210       
111033151792        111033486726        111033843318        111034314110       
111034763578        111035253292        111035713529        111036216427       
111036635118        111037073643        111037515914        111037936012       
111038386562        111038846091        111039389948     457758100      
458349602       458837663       111030940380       111032748232       
111033151859        111033486771        111033843408        111034314198       
111034764164        111035253393        111035713596        111036217260       
111036635163        111037073654        111037515970        111037936045       
111038386652        111038846181        111039390018     457758118      
458349693       458837879       111030940469       111032748401       
111033151893        111033486816        111033843419        111034314200       
111034764355        111035253472        111035713855        111036217507       
111036635208        111037073867        111037516038        111037936157       
111038386663        111038846248        111039390063     457759181      
458349792       458837960       111030942607       111032748467       
111033151950        111033486951        111033843486        111034314536       
111034764467        111035253494        111035714160        111036217541       
111036635837        111037074677        111037516049        111037936203       
111038386753        111038846350        111039390142     457759280      
458350055       458838075       111030942719       111032748704       
111033151972        111033487211        111033843497        111034314615       
111034765222        111035253562        111035714171        111036217732       
111036636074        111037074745        111037516117        111037936304       
111038386786        111038846608        111039390209     457760304      
458350071       458838331       111030946274       111032748782       
111033152344        111033487323        111033843554        111034315133       
111034765547        111035253786        111035714519        111036217800       
111036636108        111037074767        111037516195        111037936315       
111038387024        111038846743        111039390298     457760395      
458350170       458838588       111030946364       111032748793       
111033152366        111033487446        111033843565        111034315627       
111034765952        111035253854        111035714575        111036217990       
111036636175        111037074868        111037516511        111037936359       
111038387035        111038847036        111039390658     457760742      
458350253       458838661       111030949716       111032749154       
111033152388        111033487457        111033843611        111034315773       
111034766010        111035253887        111035714586        111036218250       
111036636209        111037074925        111037516566        111037936382       
111038387079        111038847081        111039390962     457760791      
458350279       458838950       111030952899       111032749165       
111033152513        111033487558        111033843622        111034316055       
111034766032        111035254068        111035716106        111036218272       
111036636344        111037074958        111037516588        111037936427       
111038387103        111038847148        111039391019     457760809      
458350584       458838992       111030954172       111032749200       
111033152568        111033487569        111033843655        111034316077       
111034766098        111035254204        111035716151        111036218339       
111036636399        111037074969        111037516690        111037936887       
111038387282        111038847159        111039392571     457761047      
458350675       458839081       111030958301       111032749233       
111033152580        111033487637        111033843756        111034316134       
111034766290        111035254394        111035716870        111036218564       
111036636423        111037075533        111037518063        111037936911       
111038387406        111038847160        111039392751     457761062      
458351202       458839123       111030959155       111032749301       
111033152614        111033487648        111033844173        111034316482       
111034766324        111035254440        111035716892        111036218991       
111036636445        111037075634        111037518074        111037936933       
111038387440        111038847205        111039392908     457761278      
458351251       458839206       111030960405       111032749334       
111033152782        111033487716        111033844476        111034316538       
111034766391        111035254585        111035716948        111036219071       
111036636692        111037075791        111037518221        111037937002       
111038387743        111038847238        111039393112     457761286      
458351723       458839248       111030960517       111032749435       
111033152827        111033487794        111033844500        111034317012       
111034766414        111035254765        111035717073        111036219217       
111036637064        111037075825        111037518243        111037937710       
111038387798        111038847250        111039393224     457761385      
458351905       458839420       111030960562       111032750280       
111033152940        111033487806        111033844803        111034317102       
111034767482        111035254945        111035717365        111036219273       
111036637086        111037075836        111037518377        111037937866       
111038387989        111038847261        111039393459     457761401      
458352192       458840022       111030964476       111032750763       
111033152984        111033487828        111033844814        111034317179       
111034767774        111035255238        111035717871        111036219497       
111036637132        111037076196        111037518535        111037938069       
111038388485        111038847340        111039393460     457761740      
458352390       458840097       111030964791       111032750774       
111033153132        111033487839        111033845455        111034317775       
111034768326        111035255261        111035717905        111036219543       
111036637222        111037076286        111037518681        111037938306       
111038388621        111038847463        111039393493     457761765      
458352606       458840246       111030967390       111032750785       
111033153884        111033487895        111033845512        111034317786       
111034768539        111035255597        111035718052        111036219622       
111036637233        111037076310        111037518771        111037938384       
111038388654        111038847553        111039393550     457761781      
458352655       458841038       111030968616       111032750875       
111033154773        111033487963        111033845556        111034317922       
111034768809        111035255968        111035718175        111036219778       
111036637378        111037076321        111037518917        111037938632       
111038389217        111038847722        111039393572     457762656      
458352945       458841400       111030969279       111032751180       
111033154807        111033488043        111033845804        111034318035       
111034769158        111035255980        111035718186        111036219868       
111036637402        111037076387        111037518962        111037938913       
111038390073        111038848363        111039393741     457762748      
458353026       458841459       111030969651       111032751270       
111033154874        111033488098        111033845815        111034318361       
111034769361        111035256486        111035718209        111036219925       
111036637659        111037076758        111037519008        111037938957       
111038390141        111038848666        111039393853     457762797      
458353190       458841467       111030971339       111032752114       
111033154942        111033488122        111033845860        111034318383       
111034769428        111035256509        111035718210        111036220848       
111036638278        111037076826        111037519042        111037939059       
111038390185        111038848688        111039393875     457762987      
458353497       458841582       111030972622       111032752721       
111033155864        111033488155        111033845972        111034318428       
111034770037        111035256611        111035718221        111036221029       
111036639000        111037076905        111037519121        111037939060       
111038390321        111038848891        111039393897     457763050      
458353612       458842135       111030978516       111032752765       
111033155932        111033488212        111033846007        111034318530       
111034770071        111035256655        111035718243        111036221085       
111036639134        111037077074        111037519132        111037939273       
111038390398        111038848903        111039395372     457763373      
458353679       458842374       111030978538       111032752899       
111033156056        111033488245        111033846029        111034318811       
111034770217        111035256723        111035718254        111036221209       
111036639167        111037077322        111037519301        111037939307       
111038390499        111038849342        111039395406     457763407      
458353885       458842580       111030979393       111032753621       
111033156124        111033488324        111033846210        111034318934       
111034770273        111035256813        111035718265        111036221344       
111036639279        111037077760        111037519570        111037939419       
111038390523        111038849375        111039395451     457763571      
458354271       458842614       111030979854       111032753801       
111033156180        111033489011        111033846298        111034319070       
111034770431        111035256925        111035718287        111036221513       
111036639291        111037078570        111037519581        111037940028       
111038390679        111038849689        111039395495     457763902      
458354347       458842754       111030981060       111032753845       
111033156203        111033489224        111033847480        111034319294       
111034770521        111035257308        111035718489        111036221579       
111036639392        111037078581        111037519659        111037940309       
111038390792        111038850030        111039395552     457763936      
458354487       458842762       111030981936       111032753878       
111033156225        111033489279        111033847569        111034319306       
111034770543        111035257465        111035719222        111036221580       
111036639448        111037078659        111037519660        111037940501       
111038390848        111038850063        111039395709     457763944      
458354644       458842804       111030982498       111032753902       
111033156236        111033489651        111033847581        111034319520       
111034770677        111035257601        111035719413        111036221603       
111036639561        111037078918        111037519693        111037941300       
111038390893        111038850265        111039395743     457764074      
458354859       458842879       111030982735       111032753946       
111033156315        111033489730        111033847626        111034319632       
111034770879        111035257667        111035719468        111036221704       
111036639730        111037079122        111037519705        111037941647       
111038391007        111038850287        111039396250     457764199      
458355179       458843000       111030987055       111032754161       
111033156393        111033489796        111033847772        111034319788       
111034770925        111035257780        111035720178        111036221827       
111036640013        111037079290        111037519749        111037941658       
111038391085        111038850647        111039396496     457764264      
458355195       458843489       111030987145       111032754251       
111033156405        111033489831        111033847783        111034319834       
111034770970        111035257803        111035720279        111036222110       
111036640136        111037079368        111037521067        111037941759       
111038391175        111038850951        111039396542     457764405      
458355435       458843752       111030988034       111032754330       
111033156449        111033489965        111033848087        111034320230       
111034771162        111035258646        111035720369        111036222244       
111036640215        111037079391        111037521494        111037941850       
111038391210        111038851143        111039398634  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457764751       458356219       458844065       111030988809      
111032754396        111033156551        111033491069        111033848111       
111034320353        111034771173        111035258657        111035720460       
111036222277        111036640338        111037079414        111037521540       
111037942200        111038391333        111038851288        111039398735    
457765105       458356888       458844131       111030989068       111032754475
       111033157406        111033491160        111033848122        111034320465
       111034771308        111035259153        111035720695        111036222288
       111036640349        111037079616        111037521674        111037942389
       111038391850        111038851503        111039398791     457765584      
458356896       458844297       111030992433       111032754486       
111033157507        111033491250        111033848458        111034320533       
111034771757        111035259210        111035720819        111036222389       
111036642071        111037079627        111037521685        111037942536       
111038392402        111038851626        111039398814     457765782      
458357118       458844552       111030994637       111032754521       
111033157877        111033491328        111033848661        111034320599       
111034772613        111035259254        111035720932        111036222503       
111036642138        111037079694        111037521719        111037942615       
111038392424        111038851637        111039398982     457765808      
458357191       458844610       111030994660       111032754532       
111033158227        111033491339        111033848818        111034320735       
111034772646        111035259636        111035720943        111036222783       
111036642172        111037079784        111037521753        111037942806       
111038392503        111038852436        111039399174     457765899      
458357233       458844792       111031000647       111032754565       
111033158249        111033491542        111033848852        111034320982       
111034772679        111035259692        111035721090        111036222817       
111036642183        111037080360        111037521843        111037942828       
111038392659        111038852593        111039399264     457766228      
458357274       458844891       111031004528       111032754655       
111033158250        111033491610        111033849033        111034321062       
111034772758        111035259704        111035721102        111036223021       
111036642576        111037080506        111037521911        111037943043       
111038392761        111038852706        111039399309     457766335      
458357290       458844917       111031007374       111032754688       
111033158340        111033491755        111033849549        111034321220       
111034773287        111035259849        111035721146        111036223560       
111036642633        111037080911        111037521944        111037943065       
111038392783        111038852863        111039399343     457766467      
458357571       458844958       111031012741       111032754857       
111033158531        111033492408        111033849550        111034321309       
111034773322        111035260043        111035721179        111036223908       
111036642699        111037081002        111037521966        111037943177       
111038392851        111038852908        111039399400     457766509      
458357654       458845229       111031012910       111032754868       
111033158542        111033492419        111033849820        111034321477       
111034773591        111035260065        111035721270        111036224000       
111036642790        111037081114        111037521999        111037943302       
111038394493        111038853033        111039399545     457766681      
458357845       458845377       111031015362       111032754880       
111033158564        111033492420        111033850305        111034321680       
111034774187        111035260302        111035721281        111036224077       
111036642835        111037081192        111037522530        111037943380       
111038394628        111038853099        111039399815     457767077      
458358173       458845666       111031023776       111032754914       
111033158609        111033492453        111033850406        111034321758       
111034774457        111035261392        111035721292        111036224314       
111036643005        111037081361        111037522574        111037943414       
111038394639        111038853101        111039400177     457767796      
458358249       458845690       111031025475       111032755049       
111033159093        111033493230        111033850439        111034321769       
111034774514        111035261606        111035721472        111036224336       
111036643038        111037081462        111037522620        111037943492       
111038394684        111038853864        111039400201     457768075      
458358355       458845708       111031036938       111032755106       
111033159138        111033493410        111033850653        111034321826       
111034774626        111035261729        111035721618        111036224459       
111036643184        111037081484        111037522697        111037943739       
111038394910        111038853910        111039400346     457768257      
458358512       458845724       111031040720       111032755140       
111033159497        111033493421        111033850710        111034321893       
111034774660        111035261796        111035721663        111036224752       
111036643218        111037081552        111037522709        111037943773       
111038395102        111038853932        111039400447     457768398      
458358678       458845831       111031041169       111032755207       
111033159598        111033493454        111033851205        111034322344       
111034775526        111035261808        111035721674        111036224785       
111036643285        111037082227        111037522743        111037944998       
111038395146        111038853943        111039400559     457768414      
458358785       458845898       111031044689       111032755263       
111033159611        111033493465        111033851238        111034322557       
111034775616        111035261820        111035721797        111036225023       
111036643320        111037082283        111037522822        111037945102       
111038395225        111038854012        111039400605     457768653      
458359023       458846003       111031047367       111032755274       
111033159789        111033493735        111033851261        111034322726       
111034775661        111035262113        111035721832        111036225371       
111036643533        111037082328        111037522833        111037945135       
111038395348        111038854023        111039400672     457769347      
458359205       458846102       111031051317       111032755319       
111033159802        111033493791        111033851553        111034323604       
111034775919        111035262348        111035722114        111036225393       
111036643555        111037082586        111037522912        111037945214       
111038395427        111038854551        111039400739     457769354      
458359247       458846250       111031061497       111032755320       
111033159879        111033493858        111033851957        111034323693       
111034776055        111035262494        111035722136        111036225663       
111036643599        111037082597        111037522923        111037945270       
111038395450        111038854663        111039401381     457769529      
458359361       458846524       111031062768       111032755364       
111033161142        111033494321        111033852105        111034323794       
111034776314        111035262517        111035722215        111036225696       
111036643869        111037082621        111037523081        111037945641       
111038395900        111038854719        111039402281     457771004      
458359411       458846599       111031064210       111032755588       
111033161221        111033494567        111033852486        111034324425       
111034776370        111035262708        111035722473        111036225865       
111036643937        111037082744        111037523193        111037945708       
111038396057        111038854720        111039402371     457771061      
458359700       458846607       111031068102       111032755601       
111033161300        111033494590        111033853241        111034324481       
111034776392        111035262720        111035722710        111036225887       
111036644006        111037082766        111037523250        111037945809       
111038396079        111038854865        111039402472     457771400      
458359908       458846664       111031070240       111032755656       
111033161311        111033494691        111033853858        111034324515       
111034777382        111035262742        111035722743        111036226237       
111036644039        111037082788        111037523294        111037945854       
111038396114        111038855057        111039402483     457771582      
458360054       458846730       111031076189       111032755780       
111033161355        111033494714        111033853993        111034324627       
111034777898        111035263035        111035722787        111036226248       
111036644062        111037082902        111037523452        111037945922       
111038396147        111038855327        111039402685     457771673      
458360153       458847258       111031076459       111032756130       
111033161388        111033494826        111033854062        111034324706       
111034778192        111035263260        111035722798        111036226282       
111036644084        111037083127        111037523496        111037946002       
111038396192        111038856238        111039402843     457772127      
458360278       458847514       111031080207       111032756411       
111033161445        111033494837        111033854219        111034324818       
111034778282        111035263787        111035722866        111036226316       
111036644163        111037083521        111037523755        111037946057       
111038396237        111038856261        111039403653     457772358      
458360377       458847639       111031084212       111032756534       
111033161658        111033494961        111033854264        111034324852       
111034778923        111035263912        111035722877        111036226350       
111036644253        111037083622        111037523766        111037946350       
111038397373        111038856294        111039403721     457772390      
458360559       458847795       111031091704       111032756545       
111033161715        111033495007        111033854466        111034324885       
111034779182        111035263989        111035722888        111036226529       
111036644275        111037083633        111037523788        111037946383       
111038397430        111038856508        111039403822     457772424      
458360872       458847977       111031092716       111032756590       
111033161760        111033495029        111033855063        111034325314       
111034779249        111035264722        111035722945        111036226541       
111036644848        111037083767        111037524453        111037946406       
111038397531        111038856520        111039403855     457772663      
458361326       458848009       111031093155       111032756602       
111033161850        111033495063        111033855131        111034325392       
111034779519        111035264744        111035723070        111036226631       
111036644950        111037083778        111037524475        111037946855       
111038397755        111038856991        111039403945     457773372      
458362720       458848249       111031106116       111032756635       
111033161861        111033495096        111033855175        111034325415       
111034780117        111035264788        111035723182        111036226642       
111036644983        111037084094        111037524576        111037946866       
111038397799        111038857295        111039404014     457774339      
458362878       458848314       111031108185       111032756646       
111033162042        111033495142        111033855186        111034325426       
111034780308        111035264889        111035723272        111036226686       
111036645164        111037084106        111037524835        111037946899       
111038397924        111038857318        111039404069     457774420      
458363231       458848413       111031109939       111032756714       
111033162121        111033495153        111033855209        111034325459       
111034780948        111035265082        111035723294        111036226754       
111036645276        111037084296        111037524891        111037946923       
111038397946        111038857329        111039404182     457774495      
458363736       458848546       111031116184       111032756860       
111033162301        111033495164        111033855232        111034325460       
111034781028        111035265093        111035723867        111036226844       
111036645333        111037084353        111037524925        111037946967       
111038398059        111038857565        111039404249     457774602      
458364049       458848843       111031118872       111032757894       
111033162334        111033495186        111033855692        111034325471       
111034781130        111035265149        111035723878        111036226877       
111036645669        111037084421        111037525027        111037947003       
111038398251        111038857611        111039404317     457774693      
458364072       458848959       111031119198       111032758176       
111033162389        111033495412        111033855737        111034325516       
111034781590        111035265217        111035723889        111036226899       
111036645984        111037084465        111037525151        111037947058       
111038398329        111038858106        111039404430     457775344      
458364155       458849239       111031121427       111032758200       
111033162390        111033495445        111033855827        111034325561       
111034781725        111035265824        111035723946        111036226945       
111036646110        111037084498        111037525173        111037947744       
111038398330        111038858274        111039404452     457775476      
458364197       458849718       111031122057       111032758211       
111033162435        111033495490        111033856277        111034325796       
111034781972        111035265891        111035723979        111036227249       
111036646200        111037084555        111037525184        111037948958       
111038398396        111038858296        111039404520     457775864      
458364999       458850120       111031122855       111032758299       
111033162468        111033495535        111033856581        111034325819       
111034781983        111035266252        111035724071        111036227328       
111036646222        111037084566        111037525409        111037949667       
111038398475        111038858353        111039405936     457776011      
458365624       458850815       111031124149       111032758659       
111033162569        111033495692        111033856637        111034325820       
111034782489        111035266320        111035724318        111036227362       
111036646277        111037084779        111037525465        111037949735       
111038398521        111038859163        111039405947     457776748      
458365939       458850880       111031124240       111032758682       
111033162648        111033495715        111033856985        111034325954       
111034782524        111035266623        111035724431        111036227643       
111036646491        111037084960        111037525599        111037949746       
111038398543        111038859264        111039405992     457778280      
458366697       458851292       111031124903       111032758693       
111033162727        111033495850        111033857177        111034326832       
111034782647        111035266702        111035724453        111036227799       
111036646558        111037085185        111037525689        111037949915       
111038399230        111038859769        111039406522     457778603      
458366721       458851367       111031135668       111032758750       
111033163919        111033495861        111033857234        111034326887       
111034784100        111035266825        111035724802        111036227902       
111036646749        111037085242        111037525948        111037949982       
111038400211        111038859859        111039406623     457779304      
458367075       458851466       111031136052       111032759087       
111033164134        111033495883        111033857335        111034326922       
111034784199        111035267062        111035724936        111036228004       
111036646851        111037085321        111037526219        111037950119       
111038400389        111038859949        111039406645     457779452      
458367125       458851656       111031138256       111032759098       
111033164156        111033495962        111033857920        111034327439       
111034784289        111035267231        111035724981        111036228239       
111036646862        111037085376        111037526297        111037950153       
111038400435        111038859972        111039406667     457780211      
458367240       458851755       111031138526       111032759649       
111033164303        111033496019        111033857953        111034327653       
111034784302        111035267444        111035725050        111036228307       
111036647010        111037085387        111037526387        111037950221       
111038400491        111038860479        111039406713     457780328      
458367596       458851839       111031139662       111032759683       
111033164392        111033496143        111033858099        111034328339       
111034784346        111035267567        111035725072        111036228329       
111036647571        111037085499        111037526466        111037950276       
111038400547        111038860637        111039406904     457780500      
458367661       458851847       111031139763       111032759706       
111033164482        111033496211        111033858134        111034328722       
111034784818        111035267905        111035725601        111036228475       
111036647829        111037087109        111037526534        111037950298       
111038400716        111038860705        111039407152     457780724      
458367695       458851938       111031142026       111032760641       
111033164550        111033496244        111033858178        111034328902       
111034784852        111035268030        111035725634        111036228486       
111036648022        111037087222        111037526725        111037950311       
111038400996        111038860963        111039407444     457781029      
458368123       458851953       111031142330       111032760753       
111033164572        111033496301        111033858246        111034328924       
111034785145        111035268131        111035725713        111036228509       
111036648033        111037087255        111037526860        111037950322       
111038401289        111038861043        111039407499     457781524      
458368297       458852019       111031142497       111032760865       
111033164606        111033496345        111033858257        111034328979       
111034785280        111035268243        111035725881        111036228532       
111036648123        111037087312        111037527546        111037950366       
111038401403        111038861188        111039407523     457781599      
458368412       458852100       111031149405       111032760876       
111033164707        111033496525        111033858268        111034329026       
111034785460        111035268298        111035725937        111036228565       
111036648145        111037087413        111037527669        111037950456       
111038401458        111038861223        111039408030     457782134      
458368420       458852118       111031149933       111032760887       
111033164808        111033496772        111033858291        111034329105       
111034785673        111035268984        111035726387        111036228767       
111036648347        111037087424        111037527760        111037950568       
111038401504        111038861234        111039408401     457782720      
458368503       458852423       111031151633       111032760999       
111033164886        111033496817        111033858369        111034329150       
111034785741        111035268995        111035726534        111036229083       
111036648505        111037087569        111037527861        111037950591       
111038401605        111038861650        111039408445     457783264      
458368701       458852548       111031152690       111032761046       
111033164921        111033496828        111033858752        111034329789       
111034785932        111035269480        111035726613        111036229702       
111036649157        111037087761        111037527973        111037950951       
111038401717        111038861694        111039408467     457783306      
458368727       458852688       111031152926       111032761136       
111033164965        111033496895        111033858774        111034329958       
111034786135        111035270741        111035727108        111036231581       
111036649337        111037087895        111037528435        111037951031       
111038401728        111038861784        111039408715     457783413      
458369139       458852787       111031161735       111032761192       
111033165001        111033498044        111033858785        111034330006       
111034786168        111035270910        111035727197        111036231671       
111036649483        111037087963        111037528525        111037951200       
111038401908        111038861896        111039408759     457783488      
458369238       458852837       111031161937       111032761204       
111033165023        111033498066        111033858796        111034330219       
111034786203        111035270921        111035727366        111036231705       
111036650339        111037088076        111037528626        111037951299       
111038401931        111038861919        111039408827     457783496      
458369279       458852951       111031164165       111032761259       
111033165056        111033498516        111033858909        111034330545       
111034786348        111035270954        111035727636        111036232010       
111036650430        111037088155        111037528783        111037952559       
111038402033        111038863067        111039408838     457783678      
458369659       458852985       111031168013       111032761271       
111033165102        111033498752        111033858954        111034330578       
111034786562        111035271078        111035727782        111036232379       
111036650463        111037088245        111037528817        111037953303       
111038402314        111038863988        111039409121     457784502      
458369980       458853116       111031168967       111032761653       
111033165247        111033498886        111033858998        111034330624       
111034786629        111035271180        111035728693        111036233202       
111036650485        111037088256        111037528941        111037953314       
111038402718        111038864169        111039409705     457784544      
458370335       458853397       111031173288       111032762520       
111033166484        111033498910        111033859012        111034330950       
111034786641        111035271191        111035728772        111036233527       
111036650597        111037088346        111037528996        111037953347       
111038403247        111038864181        111039409727     457784890      
458370392       458853611       111031179374       111032762597       
111033166507        111033498987        111033859292        111034331175       
111034786832        111035271360        111035728884        111036233752       
111036650799        111037089505        111037529032        111037953774       
111038403719        111038864372        111039409783     457785376      
458370533       458853835       111031179510       111032762609       
111033166596        111033498998        111033859326        111034331681       
111034787260        111035271371        111035729593        111036233785       
111036651420        111037089606        111037529043        111037954416       
111038403731        111038865070        111039410055     457785665      
458370772       458854148       111031180848       111032762665       
111033166608        111033499023        111033859405        111034331737       
111034787552        111035271629        111035729672        111036233796       
111036651431        111037089673        111037529065        111037954506       
111038403775        111038865137        111039410808     457785780      
458370962       458854197       111031182165       111032762700       
111033166620        111033499067        111033859685        111034332491       
111034788047        111035271630        111035729739        111036234203       
111036651789        111037089763        111037529188        111037954539       
111038404327        111038865294        111039410819     457786101      
458371234       458854247       111031183065       111032763352       
111033166675        111033499214        111033860261        111034332592       
111034788058        111035271708        111035729795        111036234517       
111036651925        111037089808        111037529245        111037954584       
111038404338        111038866318        111039410820     457786135      
458371366       458854387       111031191716       111032763385       
111033166956        111033499348        111033860283        111034332772       
111034788711        111035271753        111035730247        111036234641       
111036652162        111037089987        111037529278        111037954595       
111038404349        111038866396        111039411102     457786150      
458371556       458854932       111031197914       111032763453       
111033166989        111033499450        111033860351        111034332794       
111034788867        111035271809        111035730528        111036235271       
111036652230        111037089998        111037529885        111037954742       
111038404417        111038866419        111039411135     457786275      
458371895       458855343       111031197936       111032763486       
111033167058        111033499461        111033860463        111034332851       
111034789116        111035271999        111035731046        111036235327       
111036652320        111037090068        111037529931        111037954797       
111038405452        111038866497        111039411179     457786283      
458373131       458855491       111031203653       111032763644       
111033167070        111033499539        111033860564        111034332873       
111034789150        111035272013        111035731136        111036235776       
111036652375        111037090136        111037530113        111037955406       
111038405485        111038866554        111039411180     457786358      
458373396       458855830       111031205385       111032763688       
111033167373        111033499764        111033860799        111034333403       
111034789262        111035272057        111035731192        111036235798       
111036653152        111037090237        111037530281        111037955417       
111038405609        111038866677        111039411214     457786846      
458373560       458855913       111031209301       111032763756       
111033167418        111033499843        111033861105        111034333470       
111034789532        111035272169        111035731495        111036235811       
111036654007        111037090361        111037530292        111037955462       
111038405621        111038866790        111039411292     457787042      
458373685       458855939       111031215892       111032763835       
111033167430        111033500442        111033861992        111034333863       
111034789565        111035272383        111035731642        111036235866       
111036654052        111037090394        111037530911        111037955552       
111038405711        111038867162        111039411348     457787141      
458373842       458856010       111031216691       111032763969       
111033167463        111033500510        111033862016        111034334000       
111034789745        111035272394        111035732485        111036235945       
111036654131        111037090428        111037530944        111037955990       
111038405733        111038867218        111039411528     457787190      
458373875       458856499       111031218480       111032763981       
111033167496        111033500565        111033862184        111034334112       
111034789756        111035272631        111035732519        111036236126       
111036654333        111037090901        111037530988        111037956126       
111038405845        111038867308        111039411562     457787240      
458373909       458856598       111031220012       111032763992       
111033167519        111033500611        111033862397        111034334279       
111034789947        111035272743        111035732632        111036236261       
111036654748        111037091003        111037531103        111037956193       
111038406093        111038867320        111039411629     457787265      
458374014       458856713       111031220113       111032764005       
111033167553        111033500701        111033862409        111034334369       
111034790882        111035272800        111035732722        111036236340       
111036655019        111037091407        111037531136        111037956452       
111038406295        111038867443        111039411652     457787364      
458374246       458856952       111031222867       111032764678       
111033167586        111033500981        111033862432        111034334639       
111034791377        111035272822        111035732845        111036236799       
111036655187        111037091485        111037531169        111037956496       
111038406329        111038867487        111039411753  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457787869       458374295       458857042       111031228290      
111032764702        111033167979        111033501050        111033862599       
111034334875        111034792110        111035272899        111035732890       
111036236856        111036655200        111037091799        111037531192       
111037956542        111038406914        111038867601        111039412406    
457788222       458374303       458857133       111031229910       111032764791
       111033168015        111033501061        111033862678        111034334886
       111034792288        111035272978        111035732935        111036236924
       111036655222        111037091823        111037531541        111037956575
       111038407094        111038867678        111039412776     457788453      
458374345       458857166       111031230541       111032764915       
111033168037        111033501128        111033862702        111034335090       
111034792840        111035273036        111035732946        111036237521       
111036655389        111037092262        111037531552        111037956755       
111038407128        111038867971        111039412798     457788461      
458374378       458857323       111031231205       111032764948       
111033168071        111033501140        111033862847        111034335124       
111034793403        111035273339        111035732991        111036237925       
111036655435        111037092374        111037531765        111037956777       
111038407971        111038868107        111039412822     457789782      
458374428       458857505       111031234938       111032764971       
111033168138        111033501173        111033863118        111034335630       
111034793548        111035273553        111035733093        111036238072       
111036655491        111037092419        111037531811        111037956823       
111038408006        111038868196        111039412901     457790053      
458374485       458857513       111031238932       111032765006       
111033168149        111033501320        111033863141        111034335821       
111034793560        111035273766        111035733194        111036238544       
111036655514        111037092598        111037531822        111037956957       
111038408051        111038868321        111039417063     457790780      
458374642       458857554       111031241756       111032765073       
111033168183        111033503063        111033863174        111034335988       
111034793616        111035274015        111035733206        111036238599       
111036655749        111037092891        111037531912        111037956968       
111038408387        111038868343        111039417108     457791200      
458374915       458857901       111031251050       111032765129       
111033168600        111033503131        111033863196        111034336383       
111034793841        111035274060        111035733217        111036238678       
111036655817        111037093320        111037532025        111037957341       
111038408398        111038868466        111039417579     457791481      
458375482       458858032       111031252792       111032765130       
111033168677        111033503265        111033863321        111034336394       
111034794101        111035274116        111035733251        111036240356       
111036655884        111037093409        111037532036        111037957385       
111038408411        111038868523        111039417883     457791523      
458375672       458858263       111031255616       111032765231       
111033168756        111033503412        111033863398        111034336428       
111034794392        111035274194        111035734173        111036240367       
111036655930        111037093465        111037532104        111037957532       
111038408477        111038868950        111039418042     457791796      
458375946       458858826       111031260498       111032765286       
111033168846        111033503546        111033863400        111034336574       
111034794628        111035274307        111035734386        111036240468       
111036655985        111037093690        111037532227        111037957655       
111038408534        111038869074        111039418075     457791895      
458375995       458858925       111031260634       111032765343       
111033169195        111033503579        111033863411        111034336642       
111034794730        111035274712        111035734409        111036240581       
111036656009        111037093926        111037532306        111037957688       
111038409401        111038869085        111039418525     457792216      
458376001       458858941       111031260690       111032765411       
111033169274        111033503670        111033863455        111034336787       
111034794763        111035274756        111035734870        111036241043       
111036656559        111037094219        111037532328        111037958757       
111038409681        111038869096        111039419054     457792307      
458376027       458858982       111031263008       111032765422       
111033169296        111033503726        111033863488        111034336844       
111034794842        111035274925        111035734926        111036241065       
111036656560        111037094321        111037532340        111037959950       
111038409894        111038869423        111039419098     457792877      
458376050       458859071       111031263222       111032765624       
111033169487        111033503737        111033863578        111034336912       
111034794976        111035275117        111035735118        111036241076       
111036656740        111037095827        111037532373        111037960064       
111038410010        111038869546        111039419201     457792927      
458376621       458859295       111031263839       111032765668       
111033169500        111033503962        111033863624        111034336945       
111034795393        111035275195        111035735174        111036241212       
111036656784        111037097100        111037533655        111037960075       
111038410076        111038869669        111039419256     457792935      
458376688       458859584       111031269688       111032765792       
111033169511        111033504008        111033863703        111034337014       
111034795450        111035275533        111035736300        111036241335       
111036656830        111037097278        111037533666        111037960222       
111038410155        111038870807        111039419391     457793305      
458376852       458859592       111031275674       111032766018       
111033169645        111033504097        111033863714        111034337092       
111034795562        111035275601        111035736625        111036241414       
111036656874        111037098112        111037533734        111037960277       
111038410201        111038870885        111039419447     457793958      
458377041       458859949       111031276080       111032766928       
111033169735        111033504110        111033863837        111034337339       
111034795607        111035275915        111035736704        111036241436       
111036656919        111037098505        111037533789        111037960334       
111038410223        111038870975        111039419649     457794261      
458377116       458860178       111031279522       111032766995       
111033169870        111033504143        111033863871        111034337384       
111034795865        111035276499        111035736760        111036241492       
111036657336        111037098639        111037533936        111037960367       
111038410335        111038871167        111039419863     457794311      
458377181       458860210       111031279690       111032767019       
111033169960        111033504390        111033863882        111034337395       
111034795876        111035276905        111035736805        111036241537       
111036657392        111037098741        111037533992        111037960378       
111038410425        111038871785        111039419908     457794659      
458377207       458860343       111031283460       111032767075       
111033170085        111033504435        111033863927        111034337485       
111034795922        111035276961        111035736883        111036241571       
111036657426        111037099461        111037534050        111037960389       
111038410560        111038871819        111039420078     457794741      
458377348       458860376       111031288285       111032767109       
111033170423        111033504491        111033863950        111034337531       
111034796563        111035276983        111035736906        111036241650       
111036657460        111037100431        111037534083        111037960581       
111038410841        111038871831        111039421709     457794972      
458377371       458860483       111031289006       111032767165       
111033170580        111033504503        111033863994        111034338228       
111034796709        111035277029        111035737020        111036241661       
111036657640        111037100475        111037534195        111037960772       
111038411189        111038872258        111039421822     457795029      
458377652       458860509       111031289758       111032767222       
111033170715        111033504525        111033864007        111034338239       
111034796710        111035277074        111035737086        111036241694       
111036657662        111037100981        111037534230        111037960941       
111038411235        111038872393        111039421901     457795128      
458377819       458860715       111031289893       111032767402       
111033170759        111033504659        111033864210        111034338330       
111034796934        111035277197        111035737222        111036242594       
111036657684        111037101331        111037534319        111037960963       
111038411268        111038872562        111039421934     457795219      
458377892       458860871       111031294170       111032767615       
111033170861        111033504693        111033864287        111034338644       
111034797036        111035277614        111035737378        111036242796       
111036657695        111037101342        111037534397        111037961212       
111038411381        111038872629        111039422081     457795359      
458377959       458860913       111031294787       111032767648       
111033170995        111033504851        111033864490        111034338655       
111034797092        111035277692        111035737479        111036242820       
111036657910        111037102275        111037534476        111037961245       
111038411482        111038872719        111039422126     457795474      
458378189       458861234       111031294888       111032767671       
111033171020        111033505155        111033864513        111034338778       
111034797609        111035277737        111035737569        111036242864       
111036657921        111037102770        111037534533        111037961278       
111038411954        111038872810        111039422250     457795722      
458378460       458861549       111031295946       111032767693       
111033171042        111033505201        111033864591        111034338925       
111034797676        111035277760        111035737659        111036242910       
111036657932        111037102860        111037534544        111037961290       
111038412157        111038872933        111039422407     457796159      
458378767       458861564       111031298602       111032767705       
111033171097        111033505223        111033864681        111034338936       
111034797687        111035278008        111035737716        111036243269       
111036657965        111037102916        111037534623        111037961436       
111038412168        111038873394        111039422542     457796217      
458378809       458861770       111031301191       111032767716       
111033171109        111033505324        111033864951        111034339061       
111034797946        111035278457        111035737884        111036243304       
111036657976        111037102961        111037534702        111037961931       
111038412247        111038873428        111039423060     457796324      
458378833       458861812       111031301708       111032767738       
111033171200        111033506202        111033864995        111034339184       
111034798239        111035278491        111035737907        111036243393       
111036658180        111037103681        111037534825        111037962055       
111038412326        111038873439        111039423880     457797199      
458378932       458861838       111031305971       111032767840       
111033171446        111033506224        111033865097        111034339409       
111034798240        111035278604        111035737930        111036243551       
111036658236        111037103805        111037534959        111037962101       
111038412348        111038873855        111039423992     457797561      
458379070       458861952       111031312249       111032769358       
111033171503        111033506347        111033865222        111034339410       
111034798330        111035278727        111035738212        111036243618       
111036658337        111037103940        111037535017        111037962224       
111038412359        111038874148        111039424106     457797744      
458379559       458862133       111031319347       111032769370       
111033171952        111033506358        111033865345        111034340131       
111034798598        111035278738        111035738346        111036244372       
111036658371        111037104615        111037535062        111037962280       
111038412461        111038874182        111039424139     457797835      
458379724       458862372       111031330665       111032769404       
111033172346        111033506370        111033865390        111034340300       
111034798677        111035278806        111035738368        111036244642       
111036658427        111037104941        111037535185        111037962336       
111038412472        111038874306        111039424207     457797975      
458379849       458862448       111031331723       111032769415       
111033172469        111033506448        111033865468        111034340872       
111034798914        111035278840        111035738649        111036244787       
111036658438        111037105324        111037535219        111037962404       
111038412595        111038874373        111039424432     457798007      
458379880       458862794       111031334401       111032769448       
111033172470        111033506628        111033865750        111034341031       
111034799588        111035278996        111035738751        111036244866       
111036658461        111037105357        111037535422        111037962415       
111038412629        111038874665        111039424522     457798296      
458379914       458862919       111031334962       111032769505       
111033172515        111033506640        111033865873        111034341277       
111034799634        111035279054        111035738920        111036244877       
111036658472        111037105481        111037535433        111037962437       
111038412652        111038874722        111039424612     457798809      
458380110       458862927       111031337729       111032769538       
111033172964        111033506684        111033865929        111034341299       
111034799690        111035279076        111035739112        111036244945       
111036658810        111037105841        111037535499        111037962572       
111038412797        111038874823        111039424937     457798932      
458380839       458863024       111031342624       111032769639       
111033172997        111033506729        111033865941        111034341301       
111034800121        111035279100        111035739145        111036245036       
111036659260        111037106303        111037536423        111037963438       
111038412809        111038874856        111039424948     457799005      
458381118       458863065       111031344817       111032769651       
111033173156        111033506741        111033866313        111034341435       
111034800132        111035279245        111035739246        111036245687       
111036659282        111037107078        111037536445        111037963506       
111038412810        111038874902        111039425736     457799047      
458381183       458863149       111031345964       111032769673       
111033173314        111033506774        111033866357        111034341457       
111034800266        111035279278        111035739314        111036245698       
111036660138        111037107607        111037536502        111037963517       
111038413316        111038875082        111039426333     457799153      
458381357       458863487       111031348822       111032769785       
111033173369        111033506886        111033866425        111034341468       
111034800547        111035279335        111035739347        111036245744       
111036660262        111037107674        111037537525        111037963528       
111038413338        111038875262        111039426760     457799930      
458381431       458863669       111031350038       111032770259       
111033173426        111033506921        111033866683        111034341659       
111034800817        111035279346        111035739482        111036246914       
111036660408        111037108226        111037537660        111037963696       
111038413530        111038875295        111039426827     457800258      
458381530       458863719       111031350487       111032770653       
111033173459        111033506965        111033866717        111034341671       
111034800839        111035279368        111035740967        111036246936       
111036661016        111037108383        111037537693        111037963876       
111038413541        111038875352        111039426838     457800704      
458381886       458863735       111031354289       111032770664       
111033173730        111033507102        111033866896        111034341828       
111034801076        111035279469        111035740989        111036246969       
111036661038        111037108440        111037537716        111037964079       
111038414047        111038875363        111039427075     457800811      
458382082       458863875       111031361805       111032770686       
111033173796        111033507258        111033866975        111034341839       
111034801683        111035279728        111035741058        111036247375       
111036661061        111037108787        111037537750        111037964091       
111038414227        111038875420        111039427200     457801611      
458382157       458863966       111031365674       111032770732       
111033174865        111033507269        111033867291        111034341895       
111034801717        111035279920        111035741092        111036247386       
111036661106        111037108978        111037537839        111037964170       
111038414430        111038875532        111039427211     457801686      
458382207       458864006       111031366800       111032770754       
111033174898        111033507292        111033867303        111034341907       
111034801830        111035279986        111035741126        111036247409       
111036661139        111037109148        111037537996        111037964226       
111038414766        111038875587        111039427840     457801710      
458382280       458864121       111031367407       111032770877       
111033174955        111033507900        111033867336        111034342111       
111034801841        111035279997        111035741148        111036247432       
111036661173        111037109171        111037538021        111037964259       
111038414823        111038875655        111039427929     457801827      
458382389       458864238       111031371873       111032770934       
111033175057        111033508002        111033867640        111034342122       
111034801975        111035280179        111035741205        111036247500       
111036661869        111037109991        111037538032        111037964754       
111038414867        111038875723        111039427963     457802015      
458382546       458864584       111031377442       111032770967       
111033175103        111033508091        111033868056        111034342155       
111034802011        111035280225        111035741238        111036247522       
111036663096        111037110016        111037538122        111037964866       
111038414902        111038875891        111039428166     457802205      
458382835       458864824       111031386521       111032770978       
111033175181        111033508103        111033868607        111034342199       
111034802257        111035280337        111035741441        111036247780       
111036663119        111037110656        111037538245        111037965058       
111038415183        111038875936        111039428289     457802403      
458382975       458864964       111031390537       111032771283       
111033175271        111033508169        111033868641        111034342302       
111034802279        111035280393        111035741520        111036248196       
111036663120        111037110971        111037538289        111037965227       
111038415420        111038875947        111039429112     457802486      
458383130       458865342       111031401787       111032771339       
111033175316        111033508192        111033868663        111034342346       
111034802291        111035280595        111035741991        111036248398       
111036663197        111037111028        111037538706        111037966903       
111038415442        111038877220        111039429178     457802577      
458383213       458865821       111031401811       111032772598       
111033175349        111033508350        111033868966        111034342548       
111034802640        111035280630        111035742026        111036248433       
111036663445        111037111174        111037538773        111037967319       
111038415756        111038877286        111039429189     457802627      
458383353       458866134       111031404342       111032772622       
111033175417        111033508901        111033869103        111034342627       
111034802651        111035280786        111035742138        111036248455       
111036663603        111037111231        111037539011        111037967779       
111038415835        111038877354        111039429235     457802866      
458383536       458866209       111031408605       111032772666       
111033175934        111033508989        111033869653        111034342773       
111034802808        111035280966        111035742149        111036248466       
111036663658        111037111400        111037539291        111037968006       
111038416645        111038878119        111039429280     457803880      
458383858       458866472       111031413353       111032772734       
111033175956        111033508990        111033869697        111034342986       
111034802819        111035281114        111035742172        111036248534       
111036663805        111037111433        111037539628        111037968310       
111038416757        111038878232        111039429291     457804029      
458383890       458866480       111031413409       111032772789       
111033176069        111033509014        111033869743        111034343404       
111034802976        111035281125        111035742262        111036248589       
111036663838        111037111624        111037539820        111037968321       
111038416768        111038878243        111039429325     457804292      
458384039       458866829       111031413432       111032772824       
111033176092        111033509069        111033870363        111034343594       
111034803056        111035281855        111035742431        111036248602       
111036664042        111037111646        111037539886        111037968444       
111038416870        111038878254        111039429550     457805141      
458384112       458866910       111031414062       111032772846       
111033176171        111033509159        111033870688        111034343673       
111034803203        111035283408        111035742756        111036248736       
111036664110        111037111657        111037539909        111037968602       
111038417051        111038878311        111039429561     457805463      
458384286       458867231       111031415030       111032772958       
111033176182        111033509328        111033870868        111034344168       
111034803405        111035283510        111035742813        111036248758       
111036664266        111037112063        111037539932        111037968949       
111038417141        111038878412        111039429594     457805737      
458384302       458867363       111031416503       111032773162       
111033176216        111033509340        111033871498        111034344179       
111034803416        111035283767        111035742857        111036248770       
111036664301        111037112119        111037539976        111037968994       
111038417309        111038878502        111039429741     457805851      
458384377       458867397       111031417133       111032773241       
111033176250        111033509766        111033871555        111034344270       
111034803449        111035283891        111035743083        111036248815       
111036664390        111037112939        111037540024        111037969030       
111038417455        111038878647        111039429943     457805885      
458384468       458867496       111031420003       111032773353       
111033176272        111033509777        111033871678        111034344416       
111034803528        111035283992        111035743432        111036248859       
111036664402        111037112984        111037540147        111037969366       
111038417477        111038878692        111039430013     457806123      
458384526       458867546       111031421239       111032773410       
111033176283        111033509834        111033871702        111034344461       
111034803539        111035284027        111035743500        111036249030       
111036664525        111037113211        111037540204        111037969399       
111038417501        111038878726        111039430068     457806198      
458384609       458867595       111031430127       111032773612       
111033176317        111033509878        111033872040        111034344573       
111034803540        111035284050        111035743825        111036249063       
111036664569        111037113288        111037540259        111037969647       
111038417512        111038878782        111039430170     457806214      
458384641       458867777       111031430554       111032773667       
111033176429        111033509902        111033872297        111034344674       
111034803630        111035284331        111035743881        111036249243       
111036664873        111037113312        111037540765        111037969759       
111038417804        111038878827        111039431474     457806263      
458384682       458867835       111031436190       111032773757       
111033176463        111033509913        111033872499        111034344719       
111034804057        111035284645        111035744950        111036249344       
111036665065        111037113514        111037540822        111037969771       
111038417860        111038878861        111039431508     457806545      
458385200       458868304       111031437832       111032773780       
111033176474        111033510005        111033872589        111034344821       
111034804350        111035284825        111035744972        111036249377       
111036665087        111037113536        111037542060        111037970391       
111038417927        111038879323        111039431665     457807386      
458385333       458868353       111031438158       111032773870       
111033176508        111033510027        111033872804        111034344898       
111034804372        111035284836        111035745153        111036249535       
111036665100        111037113626        111037542071        111037970414       
111038417950        111038879525        111039431700     457807600      
458385564       458868452       111031442704       111032773993       
111033176519        111033510117        111033872893        111034345406       
111034804440        111035284870        111035745298        111036249580       
111036665177        111037113682        111037542105        111037970526       
111038418041        111038879637        111039431766     457807709      
458385713       458868700       111031443165       111032774602       
111033176553        111033510274        111033873041        111034345495       
111034804697        111035284926        111035745311        111036249681       
111036665245        111037114469        111037542206        111037970593       
111038418096        111038879750        111039431801     457807840      
458386786       458868965       111031443817       111032774758       
111033177431        111033510814        111033873456        111034345563       
111034804710        111035285130        111035745478        111036249816       
111036665357        111037114470        111037542442        111037970728       
111038418120        111038879839        111039431823     457807923      
458387081       458869088       111031446449       111032774837       
111033177464        111033510870        111033873568        111034345697       
111034804798        111035286793        111035745636        111036249849       
111036665436        111037114526        111037542486        111037970762       
111038418265        111038879873        111039431991     457808244      
458387503       458869344       111031447776       111032774905       
111033177510        111033511062        111033873579        111034345866       
111034805294        111035286850        111035745760        111036249861       
111036665560        111037114537        111037542509        111037970841       
111038418276        111038880673        111039432048     457808343      
458387560       458869518       111031453009       111032775131       
111033177598        111033511163        111033873580        111034345901       
111034805553        111035286984        111035745793        111036249939       
111036665649        111037114672        111037542521        111037970852       
111038418726        111038880729        111039432059  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457808749       458388477       458869625       111031456754      
111032775142        111033177600        111033511758        111033873625       
111034345923        111034805834        111035287020        111035745849       
111036250043        111036666820        111037114683        111037542598       
111037970919        111038418737        111038880808        111039432150    
457808756       458388691       458869864       111031458509       111032775164
       111033177644        111033511781        111033873760        111034346610
       111034805946        111035287277        111035745861        111036250076
       111036667056        111037114896        111037542723        111037970931
       111038418782        111038881078        111039432318     457808798      
458388881       458869963       111031458868       111032775232       
111033177688        111033512063        111033873894        111034346755       
111034805980        111035287301        111035745928        111036250087       
111036667078        111037114942        111037543229        111037971112       
111038418872        111038881843        111039432329     457809341      
458389152       458870045       111031460131       111032775355       
111033177745        111033512085        111033873973        111034346823       
111034806048        111035287503        111035745973        111036250199       
111036667102        111037114986        111037543690        111037971134       
111038418928        111038881876        111039432464     457809440      
458389269       458870573       111031460333       111032775401       
111033177789        111033512243        111033874064        111034346924       
111034806059        111035288021        111035745984        111036250201       
111036667135        111037114997        111037543779        111037971145       
111038418973        111038881977        111039432475     457809515      
458389491       458870615       111031460951       111032775546       
111033177813        111033512377        111033874187        111034346991       
111034806093        111035288177        111035746244        111036250267       
111036667168        111037115011        111037543803        111037971167       
111038418995        111038882057        111039432587     457809655      
458389541       458870896       111031461075       111032775579       
111033177947        111033512399        111033874222        111034347116       
111034806420        111035288212        111035746334        111036250290       
111036667405        111037115044        111037544051        111037971178       
111038419064        111038882226        111039432600     457809978      
458389723       458871050       111031463235       111032775681       
111033177970        111033512412        111033874356        111034347408       
111034806688        111035288526        111035747098        111036250346       
111036667416        111037115370        111037544488        111037971246       
111038419558        111038882282        111039434118     457810489      
458389889       458871274       111031466823       111032775692       
111033178005        111033512568        111033874378        111034347442       
111034807038        111035288548        111035747122        111036250627       
111036667630        111037115459        111037544501        111037971336       
111038419569        111038882293        111039434196     457810588      
458390069       458871464       111031468320       111032775704       
111033178623        111033512636        111033874480        111034347655       
111034807263        111035288672        111035747199        111036250649       
111036668181        111037116056        111037544578        111037971358       
111038420516        111038882349        111039434231     457810653      
458390317       458871795       111031471919       111032776356       
111033178667        111033512759        111033874592        111034347666       
111034807836        111035288896        111035747234        111036250706       
111036668293        111037116124        111037544635        111037971505       
111038420763        111038882350        111039434309     457811263      
458390390       458872173       111031472224       111032776389       
111033178678        111033512771        111033874604        111034347745       
111034808051        111035288908        111035747368        111036250818       
111036668585        111037116539        111037544657        111037971707       
111038420943        111038882484        111039434321     457811677      
458391117       458872231       111031474305       111032776402       
111033178746        111033512850        111033874750        111034347756       
111034808275        111035289088        111035747436        111036250830       
111036668596        111037116551        111037544679        111037971718       
111038420965        111038882620        111039434343     457811693      
458391141       458872264       111031475081       111032776446       
111033178791        111033512917        111033875414        111034347903       
111034808343        111035289235        111035747548        111036250964       
111036668619        111037116708        111037544725        111037971763       
111038420976        111038882800        111039435018     457812154      
458391323       458872397       111031475092       111032776514       
111033179185        111033513097        111033875537        111034347936       
111034808433        111035289280        111035747762        111036252023       
111036668989        111037116753        111037544871        111037971774       
111038421225        111038882989        111039435164     457812501      
458391497       458872777       111031477263       111032776592       
111033179332        111033513132        111033875582        111034348072       
111034808815        111035289314        111035748268        111036252562       
111036669238        111037117091        111037544916        111037971910       
111038421258        111038883508        111039435175     457812691      
458391539       458872868       111031478264       111032776682       
111033179365        111033513211        111033875627        111034348140       
111034809063        111035289617        111035748381        111036252629       
111036669272        111037117192        111037545007        111037973170       
111038421269        111038885308        111039435221     457812766      
458391877       458873023       111031480964       111032776693       
111033179466        111033513244        111033875818        111034348184       
111034809490        111035290068        111035748415        111036252630       
111036669294        111037117260        111037545052        111037973259       
111038421270        111038885577        111039435456     457812774      
458392099       458873551       111031481932       111032776828       
111033179590        111033513277        111033875908        111034348487       
111034809737        111035290169        111035748572        111036252685       
111036669441        111037117361        111037545355        111037973282       
111038421540        111038887209        111039435489     457812915      
458392123       458873718       111031487758       111032777256       
111033180042        111033513390        111033875919        111034348634       
111034810403        111035290204        111035748673        111036252731       
111036669519        111037117541        111037545715        111037973293       
111038422305        111038887614        111039435513     457813087      
458392263       458873841       111031487859       111032777302       
111033180165        111033513413        111033875986        111034349129       
111034810559        111035290664        111035749012        111036252933       
111036669553        111037117631        111037545805        111037973451       
111038422338        111038887625        111039435917     457814325      
458392644       458873858       111031488816       111032777357       
111033180176        111033513468        111033876112        111034349275       
111034810638        111035290776        111035749023        111036252944       
111036669654        111037117686        111037545906        111037973743       
111038422349        111038887704        111039435995     457814333      
458392693       458874203       111031494239       111032778493       
111033180187        111033513772        111033876213        111034349332       
111034810795        111035290800        111035749089        111036253091       
111036669676        111037117776        111037546042        111037974081       
111038422428        111038887793        111039436020     457814390      
458392719       458874344       111031495308       111032778505       
111033180211        111033513806        111033876392        111034349398       
111034810852        111035290899        111035749269        111036253114       
111036669722        111037117798        111037546097        111037974126       
111038422507        111038887805        111039436031     457814580      
458392727       458874773       111031504040       111032778774       
111033180682        111033513907        111033876820        111034349624       
111034810931        111035290934        111035749270        111036253125       
111036669777        111037117844        111037546143        111037974575       
111038422776        111038887838        111039436244     457815215      
458393006       458874880       111031504220       111032778965       
111033181122        111033513974        111033876842        111034349804       
111034811022        111035291115        111035749281        111036253259       
111036669946        111037117855        111037546187        111037974654       
111038422923        111038887940        111039436378     457815959      
458393089       458875135       111031505401       111032779001       
111033181177        111033514009        111033877629        111034349882       
111034811088        111035291238        111035749371        111036253316       
111036669968        111037118508        111037546312        111037975947       
111038423081        111038888671        111039436907     457816031      
458393170       458875291       111031512656       111032779034       
111033181234        111033515066        111033877854        111034350514       
111034811145        111035291249        111035749472        111036253440       
111036670353        111037118698        111037546323        111037975969       
111038423104        111038889199        111039436941     457816122      
458393352       458875317       111031514568       111032780250       
111033181245        111033515101        111033877865        111034350648       
111034811303        111035291272        111035749573        111036253552       
111036670386        111037118878        111037546345        111037976128       
111038423171        111038889245        111039437010     457816718      
458393402       458875366       111031514939       111032780283       
111033181380        111033515202        111033877898        111034350985       
111034811516        111035291294        111035750676        111036253585       
111036670443        111037118957        111037546378        111037976263       
111038423227        111038889267        111039437155     457816809      
458393626       458875382       111031515132       111032780317       
111033181526        111033515246        111033877922        111034351043       
111034811628        111035291317        111035750698        111036253631       
111036670588        111037119127        111037547593        111037976926       
111038423339        111038889346        111039437177     457817070      
458393881       458875721       111031516841       111032780508       
111033181548        111033515325        111033877966        111034351234       
111034811921        111035291328        111035750889        111036254553       
111036670656        111037119138        111037547784        111037976960       
111038423474        111038889728        111039437290     457817187      
458393949       458876224       111031520318       111032780542       
111033181559        111033515505        111033878114        111034351256       
111034812135        111035291395        111035751026        111036254610       
111036670678        111037119183        111037547830        111037977073       
111038423766        111038889784        111039437313     457817740      
458394228       458876273       111031520846       111032780676       
111033181616        111033515561        111033878169        111034351290       
111034812247        111035291429        111035751037        111036254799       
111036670757        111037119330        111037547920        111037977084       
111038423799        111038889896        111039437436     457817906      
458394418       458876315       111031527315       111032780946       
111033181650        111033515954        111033878440        111034351436       
111034812696        111035291430        111035751048        111036254823       
111036670779        111037119677        111037548011        111037977141       
111038424172        111038889986        111039437605     457818110      
458394434       458876521       111031531130       111032781004       
111033181706        111033515965        111033878473        111034351504       
111034812731        111035291441        111035751127        111036254935       
111036670803        111037119778        111037548022        111037977208       
111038424385        111038890078        111039438044     457818151      
458394665       458876794       111031533187       111032781048       
111033182314        111033516034        111033878710        111034351515       
111034812843        111035291531        111035751150        111036254946       
111036670814        111037119789        111037548055        111037977286       
111038424521        111038890416        111039438101     457818342      
458394707       458877057       111031534290       111032781598       
111033182392        111033516090        111033879205        111034351559       
111034812865        111035291665        111035751262        111036255093       
111036670825        111037119857        111037548101        111037977297       
111038424824        111038890438        111039438145     457818433      
458394830       458877198       111031537080       111032781701       
111033182415        111033516191        111033879227        111034352213       
111034812900        111035291834        111035751295        111036255127       
111036671051        111037119958        111037548134        111037977332       
111038424903        111038890528        111039438190     457818524      
458395530       458877222       111031540006       111032781734       
111033183573        111033516236        111033879294        111034352314       
111034812944        111035291890        111035751419        111036255240       
111036671219        111037120196        111037548178        111037977343       
111038425049        111038890685        111039438965     457819043      
458395712       458877289       111031540152       111032781745       
111033183630        111033516270        111033879317        111034352325       
111034813002        111035292015        111035751611        111036255813       
111036671309        111037120781        111037548189        111037977455       
111038425139        111038890731        111039439113     457819449      
458395936       458877396       111031542233       111032782263       
111033183663        111033516382        111033879452        111034352336       
111034813158        111035292037        111035751745        111036255857       
111036671567        111037120804        111037548235        111037977545       
111038425195        111038890810        111039439416     457819803      
458395944       458877594       111031543739       111032782645       
111033183731        111033516461        111033879485        111034352482       
111034813293        111035292071        111035752151        111036256386       
111036671927        111037120972        111037548291        111037977657       
111038425274        111038890854        111039439641     457820637      
458396355       458877685       111031545371       111032782825       
111033183887        111033516517        111033879766        111034352651       
111034813608        111035292138        111035752218        111036256498       
111036672074        111037121041        111037548381        111037977703       
111038425308        111038890898        111039439810     457820819      
458396561       458877750       111031547126       111032782869       
111033183898        111033517192        111033879935        111034352808       
111034813721        111035292172        111035752364        111036256522       
111036672142        111037121153        111037548910        111037977837       
111038425353        111038890966        111039440036     457820892      
458396959       458878014       111031547148       111032783286       
111033184013        111033517271        111033880162        111034353191       
111034814003        111035292273        111035752443        111036256656       
111036672186        111037121300        111037549034        111037977859       
111038425454        111038891259        111039440115     457820934      
458396967       458878030       111031550726       111032783309       
111033184035        111033517305        111033880522        111034353214       
111034814834        111035292284        111035752689        111036256724       
111036672243        111037121322        111037549078        111037977905       
111038425667        111038891282        111039440182     457820942      
458397148       458878113       111031552010       111032783310       
111033184181        111033517349        111033880533        111034353292       
111034814935        111035292510        111035752768        111036256915       
111036672322        111037121344        111037549102        111037977916       
111038425791        111038891361        111039440519     457820959      
458397445       458878311       111031553886       111032783512       
111033184260        111033517350        111033880577        111034353304       
111034815509        111035293139        111035752780        111036256937       
111036672399        111037121434        111037549135        111037977949       
111038426017        111038891372        111039441037     457821189      
458397718       458878527       111031555293       111032783567       
111033184282        111033517361        111033880599        111034353438       
111034815510        111035293375        111035752847        111036257006       
111036672456        111037121614        111037549157        111037979761       
111038426219        111038891417        111039441060     457821239      
458397783       458878642       111031557712       111032783983       
111033184787        111033517406        111033880623        111034353809       
111034815789        111035293409        111035752926        111036257196       
111036672557        111037121704        111037549203        111037979772       
111038426220        111038891439        111039441352     457821312      
458397890       458878923       111031558533       111032784153       
111033184811        111033517563        111033880645        111034353810       
111034815813        111035293454        111035753130        111036257422       
111036672603        111037121748        111037549225        111037979895       
111038426332        111038891440        111039441442     457821577      
458397981       458879244       111031558724       111032784186       
111033185014        111033517709        111033880656        111034354013       
111034815969        111035293814        111035754175        111036257455       
111036672681        111037121759        111037549326        111037979907       
111038426343        111038891473        111039441521     457822138      
458398104       458879293       111031559411       111032784209       
111033185058        111033517721        111033880667        111034354057       
111034816049        111035293870        111035754186        111036257635       
111036672748        111037121838        111037549517        111037980314       
111038426433        111038892722        111039441633     457822294      
458398153       458879491       111031560457       111032784355       
111033185081        111033517989        111033881590        111034354080       
111034816117        111035294185        111035754209        111036257691       
111036672759        111037121872        111037549663        111037980325       
111038427164        111038892755        111039441699     457822773      
458398302       458879574       111031560783       111032784366       
111033186059        111033518058        111033881635        111034354091       
111034816230        111035294411        111035754276        111036257837       
111036672827        111037121894        111037549865        111037980493       
111038427276        111038892766        111039442027     457822823      
458398567       458879624       111031561391       111032784388       
111033186194        111033518115        111033881668        111034354147       
111034816263        111035294455        111035754759        111036258872       
111036672861        111037121940        111037549876        111037980640       
111038427300        111038893497        111039442432     457822963      
458398583       458879905       111031564664       111032784423       
111033186475        111033518160        111033881961        111034354170       
111034816689        111035295108        111035754894        111036258906       
111036673626        111037121995        111037550070        111037980730       
111038427322        111038894274        111039442735     457822997      
458398880       458880093       111031566802       111032784737       
111033186587        111033518249        111033882153        111034354192       
111034816690        111035295399        111035755154        111036258917       
111036673671        111037122075        111037550148        111037980910       
111038427344        111038894308        111039442757     457823243      
458399094       458880523       111031568051       111032784793       
111033186622        111033518665        111033882175        111034354350       
111034816870        111035295580        111035755165        111036258940       
111036673682        111037122198        111037550205        111037981102       
111038427445        111038894320        111039443523     457823441      
458399250       458880531       111031569669       111032784838       
111033186734        111033518733        111033882254        111034354484       
111034817084        111035296390        111035755255        111036259075       
111036673749        111037122200        111037550249        111037981135       
111038428075        111038894667        111039443545     457823631      
458399276       458880671       111031572630       111032784917       
111033186767        111033518856        111033882276        111034354631       
111034817231        111035296468        111035755457        111036259727       
111036673907        111037122749        111037550306        111037981168       
111038428176        111038895309        111039443770     457823797      
458399425       458880846       111031573912       111032785390       
111033186813        111033518878        111033882502        111034354675       
111034817444        111035296479        111035756245        111036259761       
111036673952        111037122772        111037550339        111037981630       
111038428323        111038895703        111039443860     457824415      
458399607       458881182       111031574407       111032785413       
111033186981        111033519969        111033882681        111034354866       
111034817556        111035296491        111035756470        111036259929       
111036674021        111037122862        111037550351        111037981674       
111038428390        111038895714        111039443938     457824852      
458399896       458881596       111031574755       111032785570       
111033187128        111033519970        111033882759        111034355698       
111034818018        111035296648        111035756571        111036259974       
111036674032        111037123470        111037550362        111037981775       
111038428402        111038895725        111039444041     457824969      
458400140       458881646       111031578377       111032785592       
111033187588        111033520107        111033882805        111034355913       
111034818052        111035296660        111035756582        111036260000       
111036674054        111037123560        111037550373        111037981821       
111038428468        111038895804        111039444074     457825008      
458400181       458881737       111031579592       111032785648       
111033187993        111033520174        111033882883        111034355980       
111034818568        111035296817        111035756672        111036260033       
111036674122        111037123953        111037550441        111037982002       
111038428491        111038895837        111039444872     457825024      
458400231       458882321       111031581618       111032786526       
111033188039        111033520343        111033883019        111034356475       
111034818939        111035296839        111035756841        111036260044       
111036674177        111037123997        111037550553        111037982136       
111038428570        111038895859        111039445312     457825297      
458400348       458882339       111031585375       111032786649       
111033188040        111033520387        111033883020        111034356554       
111034818973        111035296907        111035756919        111036260055       
111036674289        111037124268        111037550902        111037982417       
111038428592        111038895949        111039445468     457825412      
458400439       458882479       111031587221       111032786672       
111033188062        111033520466        111033883255        111034356587       
111034819604        111035297470        111035756997        111036260145       
111036674425        111037124370        111037551015        111037982530       
111038428659        111038895972        111039445536     457825735      
458400827       458882560       111031587546       111032787112       
111033188163        111033520589        111033883446        111034356655       
111034819648        111035297694        111035757471        111036260730       
111036674447        111037124426        111037551442        111037982619       
111038428783        111038896276        111039445738     457825768      
458401270       458882594       111031587704       111032787190       
111033188220        111033520590        111033883525        111034356723       
111034819884        111035297751        111035757538        111036260886       
111036674638        111037124471        111037551879        111037982697       
111038428985        111038896287        111039445750     457826113      
458401650       458882842       111031587793       111032787617       
111033188242        111033520747        111033883705        111034357140       
111034819929        111035297829        111035758292        111036261001       
111036674650        111037124527        111037551903        111037982710       
111038429166        111038896344        111039445772     457826139      
458402203       458883121       111031588402       111032787640       
111033188309        111033520804        111033883952        111034357151       
111034820101        111035297852        111035758337        111036261135       
111036674739        111037124718        111037552386        111037982721       
111038429357        111038896467        111039445851     457826303      
458402278       458883352       111031591686       111032787774       
111033188332        111033520859        111033883996        111034357195       
111034820189        111035297931        111035759169        111036261494       
111036674795        111037124796        111037552780        111037982800       
111038429391        111038896513        111039445941     457826477      
458402518       458883519       111031592968       111032787785       
111033188411        111033520916        111033884728        111034357229       
111034820426        111035298033        111035759215        111036261573       
111036674818        111037124808        111037552869        111037982833       
111038430450        111038896546        111039446290     457826626      
458402872       458884178       111031593431       111032787820       
111033188422        111033521074        111033884807        111034357319       
111034820651        111035298088        111035759417        111036262372       
111036675213        111037124897        111037552948        111037983003       
111038430483        111038896591        111039446346     457826741      
458403128       458884434       111031597413       111032788078       
111033188624        111033521197        111033884829        111034357386       
111034820853        111035298202        111035759620        111036262473       
111036675224        111037124909        111037553118        111037983036       
111038430641        111038896625        111039447213     457827202      
458403219       458884459       111031597918       111032788191       
111033188691        111033521298        111033884830        111034357487       
111034821955        111035298213        111035759631        111036262732       
111036676067        111037124976        111037553152        111037983092       
111038430696        111038896670        111039447303     457827517      
458403243       458884483       111031599426       111032788269       
111033188725        111033521311        111033884964        111034357881       
111034821977        111035298224        111035759787        111036262776       
111036676225        111037125102        111037553297        111037984778       
111038430731        111038896726        111039448348  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457827996       458403425       458884491       111031599662      
111032788270        111033189096        111033522569        111033885022       
111034358152        111034822002        111035298640        111035760194       
111036262811        111036676258        111037125348        111037553523       
111037984868        111038430764        111038897053        111039448865    
457828408       458403474       458884590       111031600069       111032788292
       111033189221        111033522738        111033885077        111034358196
       111034822024        111035299102        111035760206        111036262901
       111036676393        111037125506        111037553589        111037984903
       111038430786        111038897255        111039448944     457828705      
458403631       458884822       111031600171       111032788539       
111033189232        111033522907        111033885112        111034358208       
111034822507        111035299146        111035760352        111036263182       
111036676405        111037125696        111037553758        111037984936       
111038430933        111038897345        111039449147     457828770      
458403664       458884889       111031600193       111032788685       
111033189502        111033523346        111033885167        111034358736       
111034822574        111035299191        111035760420        111036263441       
111036676786        111037125708        111037554041        111037985544       
111038431057        111038897378        111039449440     457828937      
458404126       458884897       111031601666       111032790127       
111033189759        111033523436        111033885752        111034358770       
111034822664        111035299371        111035760486        111036263452       
111036676832        111037125719        111037554221        111037985566       
111038431068        111038897389        111039449484     457829091      
458404407       458885167       111031608359       111032791005       
111033189782        111033523447        111033885831        111034359030       
111034822754        111035299416        111035760622        111036263621       
111036676876        111037125809        111037554591        111037985599       
111038432205        111038897390        111039449529     457829224      
458404787       458885472       111031609631       111032791218       
111033190076        111033523470        111033886067        111034359186       
111034823126        111035299472        111035761421        111036263654       
111036677114        111037125832        111037555323        111037985612       
111038432306        111038897413        111039449563     457829315      
458405099       458885621       111031609787       111032791229       
111033190267        111033523560        111033886214        111034359197       
111034823182        111035299539        111035761500        111036263665       
111036677248        111037126316        111037555389        111037985634       
111038432328        111038897424        111039449697     457829513      
458405107       458885704       111031611218       111032791375       
111033190784        111033523740        111033886438        111034359366       
111034823227        111035299562        111035761588        111036263711       
111036677305        111037126451        111037555480        111037985645       
111038432407        111038897503        111039449765     457829638      
458405222       458886264       111031611870       111032791465       
111033190829        111033523795        111033887383        111034359423       
111034823610        111035299573        111035761667        111036263788       
111036677349        111037126529        111037555536        111037985690       
111038432430        111038897514        111039449899     457829745      
458405230       458886561       111031612196       111032791577       
111033190942        111033523829        111033887631        111034359568       
111034823643        111035299629        111035761678        111036263801       
111036677473        111037126697        111037556032        111037985735       
111038432496        111038898830        111039449923     457829844      
458405305       458886645       111031612534       111032791623       
111033191112        111033523841        111033887800        111034359883       
111034823902        111035299720        111035762343        111036263890       
111036677574        111037126710        111037556098        111037985858       
111038432519        111038898863        111039449934     457830073      
458405743       458886652       111031612927       111032791746       
111033191134        111033523874        111033887934        111034360009       
111034823991        111035300172        111035762523        111036264183       
111036677585        111037126899        111037556100        111037986017       
111038432643        111038898874        111039450015     457830446      
458405859       458886900       111031616358       111032791881       
111033191189        111033523942        111033887945        111034360605       
111034824071        111035300251        111035762826        111036264217       
111036677732        111037126912        111037556122        111037986129       
111038432733        111038898885        111039450082     457830776      
458406345       458887270       111031616886       111032792129       
111033191471        111033524088        111033887956        111034360829       
111034824093        111035300284        111035762860        111036264273       
111036679071        111037127362        111037556133        111037986152       
111038433240        111038898896        111039450329     457831147      
458406352       458887403       111031618013       111032792174       
111033192326        111033524112        111033888025        111034361246       
111034824284        111035300622        111035762893        111036264363       
111036679105        111037127531        111037556199        111037986208       
111038433318        111038898920        111039450363     457831253      
458406667       458887676       111031619340       111032792275       
111033192450        111033524134        111033888306        111034361268       
111034824543        111035300701        111035762927        111036264420       
111036679150        111037127575        111037556256        111037986332       
111038433374        111038898942        111039451050     457831758      
458406683       458888534       111031620285       111032792297       
111033192461        111033524213        111033888351        111034361741       
111034824688        111035300756        111035763029        111036264880       
111036679318        111037128048        111037556290        111037986400       
111038433464        111038898997        111039451061     457831956      
458406816       458888658       111031624245       111032792578       
111033192562        111033524280        111033888373        111034361875       
111034824712        111035300778        111035763153        111036265005       
111036679420        111037128419        111037556403        111037986411       
111038433475        111038899189        111039451072     457832251      
458406931       458888732       111031624537       111032792972       
111033192584        111033524358        111033888407        111034361998       
111034824734        111035300790        111035763175        111036265016       
111036679510        111037128442        111037556661        111037986545       
111038434803        111038899257        111039451128     457832467      
458407442       458888831       111031635854       111032793007       
111033193428        111033524886        111033888586        111034362304       
111034824802        111035300958        111035763894        111036265184       
111036679576        111037128554        111037556762        111037986589       
111038434870        111038899303        111039452051     457832798      
458407483       458889250       111031636057       111032793074       
111033193462        111033524976        111033888610        111034362315       
111034824958        111035301409        111035763928        111036265207       
111036679587        111037128598        111037556830        111037986613       
111038435174        111038899370        111039452321     457832970      
458407699       458889490       111031640085       111032793209       
111033193563        111033525551        111033888665        111034362393       
111034825005        111035301892        111035764468        111036265319       
111036679666        111037128688        111037556852        111037986714       
111038435220        111038899404        111039452332     457833226      
458407707       458889524       111031644348       111032793322       
111033193653        111033525573        111033888744        111034362674       
111034825027        111035301904        111035764615        111036265858       
111036679699        111037128824        111037557022        111037986758       
111038435354        111038899426        111039452411     457833549      
458407939       458889680       111031645484       111032793344       
111033193732        111033525618        111033888968        111034362720       
111034826354        111035302039        111035765740        111036265960       
111036679947        111037128846        111037557752        111037986769       
111038435523        111038899538        111039452444     457833689      
458408523       458889698       111031645620       111032793456       
111033193776        111033525843        111033889037        111034363192       
111034826499        111035302152        111035765920        111036265971       
111036680107        111037128880        111037557853        111037986804       
111038435624        111038899550        111039452589     457833747      
458408549       458889987       111031646159       111032793490       
111033193899        111033525887        111033889330        111034363237       
111034826714        111035302398        111035766257        111036266039       
111036680185        111037129218        111037557864        111037986837       
111038435680        111038899572        111039452613     457834190      
458408556       458890340       111031647015       111032793502       
111033193934        111033525988        111033889521        111034363260       
111034826804        111035302714        111035766291        111036266387       
111036680499        111037129601        111037558258        111037986848       
111038435725        111038899651        111039452938     457834638      
458408648       458890365       111031647408       111032793513       
111033194070        111033526046        111033889543        111034363316       
111034826815        111035302758        111035766695        111036266545       
111036681074        111037129713        111037558270        111037986950       
111038435826        111038899774        111039453243     457834778      
458408994       458890456       111031650468       111032793658       
111033194306        111033526417        111033889587        111034363507       
111034826848        111035302860        111035766741        111036266893       
111036681108        111037129993        111037558461        111037986961       
111038435859        111038899853        111039454187     457834919      
458409455       458890522       111031652336       111032793759       
111033194407        111033526507        111033889611        111034363596       
111034828749        111035302893        111035766752        111036266905       
111036681412        111037130412        111037558483        111037986983       
111038435871        111038899921        111039454334     457835221      
458409919       458890886       111031652460       111032793849       
111033194485        111033526563        111033889677        111034363642       
111034828794        111035302983        111035766774        111036266938       
111036681434        111037130502        111037558595        111037987018       
111038435893        111038901521        111039454457     457835254      
458410172       458891173       111031653573       111032793850       
111033194508        111033526596        111033889992        111034363765       
111034829166        111035302994        111035766842        111036267580       
111036681872        111037131019        111037558629        111037987030       
111038435950        111038902016        111039454570     457835494      
458410461       458891439       111031659535       111032793861       
111033194531        111033526608        111033890354        111034363967       
111034829469        111035303074        111035766853        111036267614       
111036681939        111037131086        111037558696        111037987063       
111038436074        111038902117        111039454637     457835817      
458410917       458891819       111031660290       111032794008       
111033194586        111033526653        111033890444        111034364058       
111034830113        111035303096        111035767247        111036267849       
111036681984        111037131255        111037558876        111037987490       
111038436793        111038902511        111039454682     457836724      
458410966       458892023       111031666779       111032794019       
111033194676        111033526686        111033890657        111034364238       
111034830269        111035303478        111035767269        111036267917       
111036682020        111037131299        111037558933        111037987603       
111038436872        111038903028        111039455403     457837185      
458410982       458892247       111031674172       111032794491       
111033194744        111033526800        111033891018        111034364340       
111034830382        111035304042        111035767281        111036268514       
111036682121        111037131356        111037558966        111037987647       
111038436973        111038903208        111039455997     457837284      
458411188       458892262       111031675207       111032795043       
111033194755        111033526822        111033891276        111034364485       
111034830618        111035304110        111035767450        111036268581       
111036682165        111037131390        111037558999        111037987669       
111038437031        111038903231        111039456066     457837789      
458411279       458892288       111031685107       111032795054       
111033194924        111033526877        111033891704        111034364744       
111034831215        111035304132        111035767539        111036268648       
111036682198        111037131503        111037559417        111037987760       
111038437222        111038903804        111039456752     457838050      
458411311       458892361       111031686524       111032795065       
111033194991        111033527092        111033891748        111034365677       
111034831260        111035304390        111035767876        111036268749       
111036682378        111037131514        111037560082        111037987861       
111038437266        111038903859        111039456785     457838076      
458411352       458892403       111031687547       111032795133       
111033196050        111033527137        111033892031        111034365712       
111034831406        111035304424        111035767911        111036268806       
111036682446        111037132009        111037560307        111037987984       
111038437390        111038903882        111039456831     457838431      
458411378       458892437       111031687558       111032795278       
111033196296        111033527148        111033892121        111034365835       
111034831495        111035304468        111035768002        111036269289       
111036682457        111037132021        111037560352        111037988064       
111038437547        111038904186        111039457236     457838688      
458411717       458892452       111031688728       111032795289       
111033196601        111033527193        111033892154        111034365868       
111034831585        111035304479        111035768068        111036269302       
111036682615        111037132054        111037560576        111037988110       
111038437570        111038904232        111039457281     457839033      
458411931       458892635       111031690349       111032795391       
111033196623        111033527610        111033892200        111034365947       
111034831697        111035304558        111035768226        111036269425       
111036682918        111037132065        111037560598        111037988299       
111038437671        111038904243        111039457359     457839132      
458411980       458892809       111031692172       111032795492       
111033196667        111033527687        111033892266        111034366049       
111034831721        111035304659        111035769430        111036269436       
111036682941        111037132144        111037560633        111037988301       
111038437840        111038904287        111039457371     457839264      
458412152       458893070       111031692464       111032795593       
111033196791        111033527744        111033892288        111034366117       
111034831765        111035304716        111035769722        111036269537       
111036682974        111037132380        111037560688        111037988312       
111038437884        111038904355        111039457393     457839298      
458412194       458893104       111031693971       111032796314       
111033196858        111033527799        111033892389        111034366128       
111034831833        111035304783        111035769913        111036269638       
111036683065        111037132391        111037560699        111037988525       
111038437941        111038904513        111039457573     457839942      
458412210       458893385       111031697515       111032796426       
111033196881        111033527834        111033892558        111034366140       
111034831844        111035305403        111035770050        111036269672       
111036683188        111037132638        111037561780        111037989032       
111038437963        111038904546        111039457720     457839991      
458412277       458893583       111031702668       111032796482       
111033197040        111033527979        111033892761        111034366151       
111034831866        111035305470        111035771398        111036270270       
111036684224        111037132807        111037561825        111037989100       
111038438100        111038904737        111039457865     457840023      
458412384       458893724       111031703939       111032796527       
111033197073        111033528138        111033892828        111034366612       
111034831923        111035305661        111035771477        111036270337       
111036684268        111037132818        111037561915        111037989199       
111038438234        111038905468        111039457933     457840254      
458412640       458893948       111031704705       111032796550       
111033197220        111033528352        111033892851        111034366623       
111034832069        111035305795        111035771938        111036270438       
111036684314        111037132885        111037562062        111037989212       
111038438290        111038905604        111039457977     457840635      
458413333       458894078       111031706527       111032796640       
111033197613        111033528431        111033892963        111034366971       
111034832115        111035305829        111035772142        111036270528       
111036684505        111037132896        111037562196        111037990045       
111038438469        111038905895        111039458776     457840650      
458413341       458894276       111031709104       111032796785       
111033197680        111033528532        111033892985        111034367062       
111034832160        111035305841        111035772333        111036270539       
111036684965        111037132942        111037562253        111037990089       
111038438537        111038905907        111039459003     457840999      
458413424       458894359       111031709159       111032796921       
111033197691        111033528543        111033893111        111034367073       
111034833532        111035305942        111035772366        111036270629       
111036684987        111037133044        111037562275        111037990168       
111038438559        111038905929        111039459474     457841062      
458413531       458894524       111031711747       111032796932       
111033197792        111033528554        111033893515        111034367141       
111034833622        111035306044        111035772399        111036270696       
111036685012        111037133066        111037562297        111037990449       
111038438582        111038906212        111039460184     457841591      
458413614       458894573       111031714515       111032797045       
111033197848        111033528576        111033893920        111034367332       
111034833633        111035306101        111035772445        111036270708       
111036685124        111037133112        111037562398        111037990753       
111038439202        111038906267        111039460252     457841922      
458413655       458894581       111031715202       111032797113       
111033197927        111033528587        111033894189        111034367387       
111034833970        111035306235        111035772490        111036270719       
111036685135        111037133134        111037562501        111037990843       
111038440046        111038906481        111039460331     457842326      
458413747       458894771       111031715864       111032797225       
111033197949        111033528600        111033894471        111034367433       
111034834207        111035306729        111035772647        111036270809       
111036685225        111037133167        111037562860        111037990911       
111038440114        111038906650        111039460522     457842557      
458413960       458894797       111031717259       111032797270       
111033197994        111033528644        111033894864        111034367444       
111034834308        111035306774        111035772669        111036270887       
111036685281        111037133820        111037563007        111037991091       
111038440169        111038906706        111039460612     457842805      
458413994       458894888       111031718249       111032797573       
111033198052        111033528677        111033894886        111034367501       
111034834320        111035306808        111035772704        111036271125       
111036685562        111037133921        111037563197        111037991248       
111038440204        111038906728        111039460634     457842987      
458414620       458894995       111031718935       111032797663       
111033198074        111033528699        111033895102        111034367781       
111034834364        111035307225        111035772715        111036271215       
111036685887        111037134652        111037563377        111037991440       
111038440215        111038906762        111039460690     457843019      
458414745       458895117       111031719419       111032797764       
111033198298        111033528756        111033895708        111034367792       
111034834577        111035307270        111035772771        111036271316       
111036685955        111037135046        111037563456        111037991462       
111038440428        111038906830        111039461141     457843670      
458415247       458895133       111031724819       111032797786       
111033199222        111033528778        111033895731        111034367860       
111034835130        111035307281        111035772816        111036271912       
111036686103        111037135169        111037563535        111037991507       
111038440484        111038906975        111039461231     457844462      
458415494       458895299       111031725472       111032797797       
111033199378        111033528813        111033895742        111034368209       
111034835141        111035307382        111035772849        111036271945       
111036686282        111037135226        111037563669        111037991563       
111038440608        111038907055        111039461534     457844819      
458415817       458895604       111031725944       111032798428       
111033199626        111033528846        111033896079        111034368344       
111034835589        111035307494        111035772906        111036272070       
111036687092        111037135259        111037563704        111037991956       
111038440620        111038907213        111039462085     457844892      
458415841       458895646       111031725955       111032798541       
111033199716        111033528857        111033896170        111034368456       
111034835590        111035307540        111035772917        111036272104       
111036687227        111037135260        111037563726        111037991967       
111038440653        111038907291        111039462142     457845121      
458415916       458895786       111031731211       111032798552       
111033200146        111033528880        111033896338        111034368513       
111034835691        111035307652        111035773446        111036272373       
111036687373        111037135462        111037563748        111037991989       
111038440798        111038907303        111039462300     457845337      
458416047       458896404       111031732920       111032798619       
111033200180        111033529128        111033896620        111034368580       
111034835837        111035307685        111035773457        111036272496       
111036687643        111037135541        111037563760        111037992069       
111038440844        111038908258        111039462535     457845477      
458416120       458896461       111031733178       111032798631       
111033200360        111033529139        111033896754        111034368603       
111034835882        111035307786        111035773570        111036272654       
111036687700        111037135754        111037563917        111037992812       
111038440978        111038909024        111039462748     457845550      
458416294       458896495       111031733381       111032798710       
111033200382        111033529241        111033896967        111034368827       
111034836018        111035307922        111035773648        111036272845       
111036687913        111037135800        111037564064        111037992946       
111038441014        111038909136        111039462782     457845618      
458417276       458896743       111031738353       111032798754       
111033200405        111033529410        111033897575        111034368940       
111034836467        111035307999        111035773884        111036272902       
111036687979        111037135811        111037564121        111037993048       
111038441126        111038909428        111039462793     457846194      
458417318       458896909       111031741773       111032798923       
111033200528        111033529454        111033897597        111034369143       
111034836524        111035308248        111035774133        111036272935       
111036687991        111037135866        111037564558        111037993060       
111038441227        111038909507        111039462917     457846434      
458418043       458897147       111031745159       111032799025       
111033200720        111033529498        111033897733        111034369165       
111034836535        111035308451        111035774155        111036273026       
111036688015        111037136654        111037564840        111037993813       
111038441272        111038909529        111039463053     457846947      
458418399       458897204       111031750548       111032799092       
111033200810        111033530254        111033898037        111034369356       
111034836894        111035308563        111035774638        111036273082       
111036688026        111037136687        111037564851        111037993824       
111038441328        111038910082        111039464290     457847408      
458418571       458897352       111031752270       111032799474       
111033201204        111033530287        111033898149        111034369503       
111034836928        111035308787        111035774728        111036273149       
111036688048        111037137037        111037564862        111037993969       
111038441339        111038910127        111039464391     457847440      
458418670       458897428       111031753574       111032799496       
111033201260        111033530300        111033898600        111034369525       
111034836951        111035309317        111035774841        111036273723       
111036688060        111037137059        111037564907        111037993970       
111038441395        111038910138        111039464605     457847960      
458418795       458897444       111031760707       111032799519       
111033201866        111033530377        111033898701        111034369592       
111034837031        111035309351        111035774953        111036273734       
111036688082        111037137116        111037565683        111037994476       
111038441935        111038910318        111039464830     457847978      
458419157       458898111       111031761977       111032799597       
111033201945        111033530388        111033898723        111034369716       
111034837109        111035309362        111035775336        111036273790       
111036688093        111037137127        111037565751        111037994511       
111038442059        111038910666        111039464863     457848166      
458419306       458898392       111031763429       111032799698       
111033202069        111033530423        111033898936        111034369941       
111034837110        111035309575        111035775471        111036273914       
111036688161        111037137330        111037565986        111037995624       
111038442161        111038911050        111039464942     457848638      
458419355       458898525       111031765500       111032799700       
111033202081        111033530478        111033898969        111034369963       
111034837211        111035309654        111035775538        111036274038       
111036688239        111037137363        111037565997        111037995983       
111038442239        111038911083        111039465011  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457848646       458419421       458898780       111031768109      
111032799777        111033202092        111033530489        111033899139       
111034370572        111034837334        111035309733        111035775695       
111036274072        111036688420        111037137879        111037566022       
111037995994        111038442240        111038911139        111039465730    
457848711       458419561       458898889       111031768389       111032799834
       111033202137        111033530524        111033899241        111034370741
       111034837413        111035310230        111035775707        111036274814
       111036688565        111037137891        111037566190        111037996029
       111038442251        111038911375        111039465831     457848828      
458419983       458898962       111031769672       111032799845       
111033202306        111033530557        111033899498        111034370763       
111034837446        111035310353        111035775897        111036274858       
111036688622        111037138038        111037566268        111037996030       
111038442419        111038911386        111039466045     457849248      
458420221       458899143       111031770607       111032799890       
111033202395        111033530591        111033899724        111034370774       
111034837491        111035310768        111035775921        111036274937       
111036688734        111037138140        111037566280        111037996085       
111038442420        111038911454        111039466269     457849255      
458421013       458899192       111031772643       111032799902       
111033202496        111033531053        111033900020        111034370842       
111034837514        111035310870        111035776023        111036275028       
111036688790        111037138229        111037566594        111037996164       
111038442565        111038911522        111039466427     457849354      
458422151       458899242       111031773666       111032800028       
111033202586        111033531222        111033900110        111034371191       
111034837682        111035310892        111035776180        111036275062       
111036689432        111037138241        111037566741        111037996243       
111038442666        111038911544        111039466461     457849446      
458422169       458899374       111031776399       111032800512       
111033202698        111033531244        111033900244        111034371236       
111034837761        111035311084        111035776281        111036275084       
111036689544        111037138409        111037566763        111037996344       
111038442699        111038911599        111039466809     457849495      
458422441       458899549       111031779123       111032800567       
111033202722        111033531288        111033900301        111034371258       
111034837772        111035311141        111035776371        111036275747       
111036689588        111037138555        111037567393        111037996412       
111038442701        111038911814        111039466810     457849685      
458422680       458899622       111031780226       111032800624       
111033202834        111033531378        111033900312        111034371269       
111034837895        111035311220        111035776427        111036275781       
111036689634        111037138612        111037567472        111037997031       
111038442712        111038911904        111039466843     457850055      
458422698       458899895       111031780305       111032801108       
111033203408        111033531424        111033900952        111034371360       
111034837941        111035311242        111035776629        111036275882       
111036689645        111037138713        111037567551        111037997064       
111038444017        111038911993        111039466900     457850337      
458422789       458899960       111031786750       111032801119       
111033203453        111033531480        111033900974        111034371832       
111034837974        111035311691        111035776652        111036275893       
111036689713        111037138847        111037568114        111037997154       
111038444039        111038912219        111039466944     457850683      
458423076       458900404       111031788033       111032801153       
111033203464        111033531547        111033901009        111034371854       
111034838177        111035311804        111035776696        111036275961       
111036689825        111037138915        111037568484        111037998560       
111038444107        111038912321        111039466955     457850881      
458423597       458900636       111031792252       111032801175       
111033203509        111033531974        111033901111        111034371922       
111034838201        111035311815        111035776786        111036275972       
111036689847        111037138982        111037568697        111037998593       
111038444141        111038912871        111039467181     457851152      
458423779       458900677       111031792858       111032801434       
111033203532        111033532065        111033901133        111034371988       
111034838841        111035312030        111035776821        111036276096       
111036689858        111037139837        111037568710        111037998605       
111038444264        111038912938        111039467215     457851376      
458423837       458900693       111031797594       111032801513       
111033203789        111033532100        111033901199        111034372327       
111034839235        111035312074        111035776832        111036276108       
111036690175        111037139860        111037569294        111037998661       
111038444422        111038913085        111039467709     457851558      
458423977       458900875       111031804638       111032801669       
111033203790        111033532122        111033901201        111034372338       
111034839796        111035312119        111035776887        111036276131       
111036690232        111037140020        111037569306        111037998694       
111038445096        111038914086        111039467833     457852580      
458424199       458900958       111031805099       111032801760       
111033203846        111033532133        111033901212        111034372877       
111034839921        111035312197        111035776988        111036276164       
111036690412        111037140031        111037569339        111037998920       
111038445153        111038914132        111039468463     457852796      
458424447       458901436       111031805392       111032801782       
111033203947        111033532177        111033901335        111034372923       
111034840811        111035312243        111035777237        111036276209       
111036690434        111037140053        111037569373        111037999011       
111038445401        111038914457        111039468632     457853000      
458424744       458901444       111031805561       111032802064       
111033204061        111033532201        111033901559        111034372990       
111034840844        111035312300        111035777507        111036276445       
111036690490        111037140233        111037569384        111037999303       
111038445434        111038914480        111039469048     457853042      
458424751       458901477       111031808643       111032802918       
111033205264        111033532515        111033901829        111034373047       
111034840934        111035312467        111035777530        111036276478       
111036690591        111037140299        111037569722        111037999325       
111038445456        111038914503        111039469565     457853554      
458424967       458901527       111031809532       111032803650       
111033205275        111033532559        111033901919        111034373058       
111034841069        111035312669        111035777563        111036276502       
111036690951        111037140367        111037569744        111037999392       
111038445692        111038914547        111039469790     457853802      
458425048       458901618       111031809600       111032803728       
111033205376        111033532638        111033901986        111034373148       
111034841429        111035312849        111035777608        111036276591       
111036692605        111037140378        111037569788        111037999415       
111038445771        111038914693        111039470613     457853844      
458425097       458901717       111031810770       111032803773       
111033205387        111033532717        111033902055        111034373160       
111034841676        111035313097        111035777765        111036276782       
111036692638        111037140491        111037570319        111037999549       
111038445883        111038915043        111039470691     457854164      
458426459       458901790       111031812121       111032803795       
111033205411        111033532728        111033902088        111034373216       
111034841687        111035313165        111035777776        111036277929       
111036692683        111037140615        111037570386        111037999550       
111038446222        111038915155        111039471265     457855237      
458426475       458901832       111031816192       111032803830       
111033205444        111033532751        111033902189        111034373283       
111034841799        111035314010        111035777787        111036277996       
111036692728        111037140626        111037570623        111037999673       
111038446299        111038915177        111039471287     457855807      
458426640       458901949       111031823314       111032803931       
111033205523        111033533202        111033902538        111034373542       
111034842082        111035314032        111035777844        111036278065       
111036692773        111037140749        111037570656        111038000699       
111038447087        111038915661        111039471557     457855997      
458427002       458902269       111031824551       111032804077       
111033205545        111033533505        111033902583        111034374026       
111034842172        111035314122        111035777945        111036278076       
111036693235        111037142695        111037570667        111038000778       
111038447133        111038915683        111039471591     457856177      
458427358       458902384       111031828061       111032804202       
111033205578        111033533561        111033902662        111034374576       
111034842879        111035314278        111035778182        111036278100       
111036693279        111037142842        111037570678        111038001443       
111038447212        111038915964        111039471838     457857126      
458427390       458902467       111031829769       111032804213       
111033206423        111033533628        111033902673        111034374802       
111034842880        111035314324        111035778384        111036278177       
111036693303        111037142932        111037570690        111038001522       
111038447245        111038917843        111039471872     457857159      
458427705       458902574       111031837319       111032804459       
111033207244        111033533752        111033902831        111034375117       
111034842936        111035314458        111035778766        111036278188       
111036693325        111037142998        111037570735        111038001533       
111038447526        111038917865        111039473313     457857324      
458427754       458902624       111031841662       111032804460       
111033207389        111033533808        111033902853        111034375421       
111034843230        111035314537        111035778777        111036278199       
111036693426        111037143001        111037570757        111038002141       
111038447593        111038917900        111039473335     457857373      
458428083       458902749       111031842911       111032804550       
111033207525        111033533820        111033902921        111034375735       
111034843847        111035314560        111035778812        111036278234       
111036693505        111037143382        111037570803        111038002185       
111038447650        111038917955        111039473403     457857761      
458428232       458902806       111031848771       111032804594       
111033207558        111033533987        111033902932        111034375847       
111034843870        111035314638        111035778878        111036279280       
111036693628        111037143450        111037570825        111038002321       
111038447739        111038917977        111039473616     457857852      
458428356       458903150       111031849390       111032804820       
111033207604        111033534067        111033903719        111034376590       
111034843960        111035314694        111035778902        111036279369       
111036693639        111037143461        111037571501        111038002422       
111038447863        111038918923        111039473739     457857969      
458428380       458903200       111031851416       111032806091       
111033207637        111033534146        111033903753        111034376602       
111034844141        111035314717        111035778935        111036279415       
111036693741        111037143630        111037571613        111038002679       
111038447942        111038918967        111039474404     457858058      
458428695       458903309       111031853261       111032806103       
111033207671        111033534203        111033903865        111034376679       
111034844231        111035314773        111035779037        111036279426       
111036693763        111037143821        111037571657        111038002736       
111038447964        111038919092        111039474527     457858090      
458428729       458903713       111031854015       111032806158       
111033208010        111033534247        111033903898        111034376826       
111034844882        111035315224        111035779060        111036279437       
111036693774        111037144057        111037571691        111038002792       
111038447986        111038919249        111039475067     457858116      
458429156       458903754       111031854363       111032806204       
111033208076        111033534450        111033903944        111034377119       
111034844893        111035315493        111035779217        111036279561       
111036693808        111037145610        111037571804        111038002815       
111038448000        111038919283        111039475135     457858215      
458429255       458904042       111031854992       111032806226       
111033208122        111033534472        111033904035        111034377209       
111034845142        111035315505        111035779497        111036279594       
111036693897        111037145700        111037571837        111038002882       
111038448077        111038919597        111039475506     457858223      
458429347       458904075       111031855409       111032806316       
111033208177        111033534494        111033904147        111034377366       
111034845164        111035316102        111035779554        111036279910       
111036694225        111037145801        111037572221        111038002893       
111038448167        111038919700        111039475988     457858264      
458429610       458904158       111031855476       111032806440       
111033208302        111033534540        111033904248        111034377445       
111034845186        111035316281        111035779587        111036279965       
111036695473        111037146262        111037572232        111038002949       
111038448505        111038920139        111039476024     457858280      
458429941       458904224       111031857287       111032806451       
111033208324        111033534551        111033904259        111034377692       
111034845210        111035316337        111035779778        111036280046       
111036696003        111037146497        111037572434        111038002972       
111038448550        111038920319        111039476046     457858470      
458430162       458904232       111031865017       111032806518       
111033208548        111033534584        111033904686        111034377704       
111034845816        111035316540        111035780196        111036280158       
111036696014        111037146846        111037572478        111038003029       
111038448617        111038920487        111039476080     457858587      
458430303       458904257       111031875456       111032806653       
111033208560        111033534618        111033905070        111034377805       
111034845827        111035316731        111035780635        111036280181       
111036696137        111037146857        111037572591        111038003265       
111038448628        111038920522        111039476114     457858629      
458430717       458904398       111031878954       111032807373       
111033208593        111033534797        111033905508        111034378233       
111034845928        111035316821        111035782187        111036280259       
111036696238        111037146936        111037572603        111038003366       
111038448662        111038921264        111039476596     457858801      
458430733       458904430       111031882128       111032807463       
111033208953        111033534809        111033905687        111034378277       
111034845973        111035317158        111035782637        111036281339       
111036696621        111037146992        111037572681        111038003377       
111038448921        111038921297        111039476899     457858827      
458430808       458904653       111031883006       111032807508       
111033209235        111033534900        111033905823        111034378389       
111034845984        111035317293        111035782660        111036281429       
111036696722        111037147139        111037572883        111038003412       
111038448943        111038921400        111039476978     457858843      
458431004       458904786       111031883174       111032807610       
111033209268        111033534988        111033905867        111034378918       
111034846031        111035317518        111035782772        111036281766       
111036696755        111037147162        111037572973        111038003580       
111038449001        111038921703        111039476990     457858850      
458431343       458904877       111031883578       111032807890       
111033209291        111033535002        111033905890        111034379076       
111034846200        111035317989        111035782828        111036282240       
111036696788        111037147207        111037573008        111038003692       
111038449045        111038921815        111039477250     457859338      
458431350       458904950       111031883815       111032807902       
111033210417        111033535013        111033905980        111034379436       
111034846288        111035318069        111035782840        111036282273       
111036696856        111037147375        111037573255        111038003748       
111038449067        111038922579        111039477395     457860062      
458431582       458905098       111031883949       111032807979       
111033210596        111033535057        111033906037        111034379560       
111034846514        111035318070        111035782862        111036282307       
111036696979        111037147409        111037573345        111038003760       
111038449977        111038922614        111039477452     457860088      
458431954       458905106       111031885154       111032807980       
111033210697        111033535068        111033906251        111034379593       
111034846570        111035318137        111035783144        111036282318       
111036697015        111037147926        111037573378        111038004581       
111038451532        111038922748        111039477609     457860617      
458432143       458905833       111031885176       111032808037       
111033210811        111033535114        111033906341        111034379807       
111034846615        111035318520        111035783177        111036282891       
111036697206        111037148028        111037573558        111038004637       
111038451554        111038923086        111039478262     457860674      
458432366       458905882       111031890857       111032808082       
111033211081        111033535215        111033906510        111034379829       
111034846682        111035318553        111035783379        111036283094       
111036697374        111037148107        111037573930        111038004907       
111038451565        111038923389        111039478396     457860906      
458432374       458905999       111031892185       111032808903       
111033211193        111033535338        111033906532        111034379942       
111034846705        111035318834        111035783492        111036283139       
111036697396        111037148219        111037574593        111038004963       
111038451688        111038923468        111039480108     457861342      
458432416       458906518       111031895852       111032809061       
111033211216        111033535372        111033906778        111034380001       
111034846783        111035318856        111035783908        111036283241       
111036697565        111037148376        111037574627        111038004985       
111038451712        111038923480        111039480276     457861409      
458432630       458906658       111031902075       111032809083       
111033211294        111033535541        111033906868        111034380045       
111034846839        111035318902        111035785236        111036283308       
111036697598        111037148512        111037574661        111038005098       
111038451756        111038924638        111039480401     457861516      
458433208       458906740       111031902750       111032809218       
111033211340        111033535552        111033906925        111034380090       
111034847560        111035319037        111035785685        111036283386       
111036697622        111037148567        111037574908        111038005199       
111038451992        111038924661        111039480445     457861698      
458433349       458906799       111031907104       111032810119       
111033211597        111033535574        111033907274        111034380135       
111034847582        111035319172        111035785764        111036283409       
111036697633        111037149546        111037574919        111038005245       
111038452072        111038924728        111039480467     457862522      
458433372       458906880       111031907441       111032810164       
111033211777        111033535620        111033907487        111034380405       
111034847841        111035319307        111035786046        111036283410       
111036697677        111037149591        111037574920        111038005470       
111038452139        111038924885        111039480580     457862605      
458433489       458906971       111031912043       111032810210       
111033211935        111033535664        111033907498        111034380427       
111034847953        111035319611        111035786147        111036283476       
111036697688        111037149704        111037575000        111038005571       
111038452173        111038924986        111039480906     457862639      
458433554       458907078       111031916700       111032810243       
111033211946        111033535787        111033907588        111034380641       
111034847975        111035319712        111035786181        111036283500       
111036698735        111037149759        111037575033        111038005650       
111038452409        111038925011        111039480962     457862720      
458433612       458907128       111031918498       111032810333       
111033212015        111033536496        111033907757        111034380865       
111034847986        111035319824        111035786596        111036283678       
111036698768        111037149939        111037575088        111038005672       
111038453196        111038925077        111039481109     457863314      
458433679       458907144       111031920491       111032810490       
111033212026        111033536991        111033907993        111034381596       
111034848022        111035319970        111035786776        111036283779       
111036698870        111037150065        111037575145        111038005751       
111038453387        111038925314        111039481121     457863454      
458433737       458907557       111031921098       111032810502       
111033212093        111033537059        111033908163        111034381912       
111034848044        111035320039        111035787340        111036283959       
111036699017        111037150098        111037575167        111038005762       
111038453455        111038925369        111039481222     457863983      
458433976       458907631       111031921368       111032810557       
111033212161        111033537510        111033908354        111034382126       
111034848077        111035320107        111035787351        111036283982       
111036699084        111037150302        111037575213        111038005908       
111038453769        111038925392        111039482706     457864015      
458434008       458907896       111031925441       111032810591       
111033212251        111033537587        111033909300        111034382362       
111034848156        111035320163        111035787597        111036284028       
111036699107        111037150335        111037575224        111038006000       
111038453860        111038925460        111039482830     457864098      
458434370       458907938       111031947625       111032810669       
111033212295        111033537655        111033909344        111034382519       
111034848189        111035320411        111035788206        111036284905       
111036699163        111037150469        111037575606        111038006145       
111038453983        111038925527        111039482896     457864205      
458434495       458908001       111031948211       111032810670       
111033212363        111033537857        111033909377        111034382687       
111034848213        111035320590        111035788699        111036284938       
111036699231        111037150526        111037575943        111038006246       
111038454502        111038925538        111039483044     457864551      
458434917       458908100       111031950719       111032810681       
111033212543        111033538050        111033909692        111034382777       
111034848224        111035320657        111035788767        111036285120       
111036699286        111037150537        111037576012        111038006268       
111038454546        111038925572        111039483088     457864650      
458434982       458908225       111031952283       111032810748       
111033212778        111033538241        111033909726        111034382980       
111034848381        111035320747        111035788835        111036285209       
111036699310        111037150920        111037576023        111038006369       
111038454557        111038925583        111039483112     457864700      
458435336       458908258       111031953284       111032810793       
111033212835        111033538353        111033909737        111034383004       
111034848493        111035320804        111035788879        111036285287       
111036699343        111037150953        111037576045        111038006392       
111038454636        111038925651        111039483167     457864742      
458435393       458908357       111031953341       111032810861       
111033212914        111033539006        111033909793        111034383082       
111034848639        111035321557        111035788936        111036285300       
111036699354        111037151257        111037576090        111038006976       
111038454669        111038925820        111039483279     457864866      
458435823       458908688       111031956210       111032811132       
111033212936        111033539208        111033910021        111034383127       
111034848976        111035321579        111035789038        111036285366       
111036699466        111037151303        111037576236        111038007393       
111038454670        111038925998        111039483280     457865137      
458435849       458908878       111031959066       111032811266       
111033212981        111033539220        111033910278        111034383183       
111034849089        111035321771        111035789117        111036285502       
111036699488        111037151314        111037576269        111038008585       
111038454737        111038926832        111039483303     457865525      
458436185       458909041       111031959437       111032811839       
111033213050        111033539242        111033910289        111034383554       
111034849214        111035322389        111035789241        111036285591       
111036699578        111037151426        111037576315        111038008710       
111038454861        111038927068        111039483314     457865533      
458436425       458909066       111031959909       111032811918       
111033213140        111033539275        111033910458        111034383611       
111034849315        111035322536        111035789476        111036285669       
111036699703        111037151695        111037576382        111038008822       
111038455367        111038927901        111039483516     457865624      
458436458       458909074       111031965513       111032811929       
111033213229        111033539343        111033910728        111034383633       
111034849337        111035322626        111035789522        111036286941       
111036699893        111037151707        111037576506        111038008956       
111038455479        111038927990        111039483583     457865806      
458436680       458909108       111031970979       111032811963       
111033213252        111033539354        111033910830        111034383666       
111034849348        111035322660        111035789599        111036287054       
111036699950        111037151820        111037576944        111038008989       
111038455491        111038928081        111039483606     457865814      
458436839       458909272       111031977561       111032812032       
111033214185        111033539376        111033910841        111034383767       
111034849674        111035322705        111035790232        111036287098       
111036699961        111037151909        111037576999        111038009014       
111038455525        111038928092        111039483752  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457867836       458436912       458909330       111031984053      
111032812144        111033214264        111033539466        111033911044       
111034383879        111034850058        111035322761        111035790399       
111036287302        111036700021        111037152001        111037577169       
111038009171        111038455547        111038928193        111039483763    
457868164       458437050       458909371       111031988181       111032812784
       111033214286        111033539769        111033911055        111034383970
       111034850104        111035322794        111035790524        111036287335
       111036700032        111037152034        111037577181        111038009182
       111038455659        111038928216        111039484258     457868412      
458437175       458909413       111031991882       111032812863       
111033214309        111033539770        111033911099        111034384173       
111034850171        111035322862        111035790591        111036287414       
111036700100        111037152191        111037577888        111038009249       
111038455671        111038928339        111039484999     457869352      
458437316       458909561       111031995459       111032812874       
111033214477        111033539938        111033911123        111034384319       
111034850227        111035322907        111035790669        111036287447       
111036700111        111037152393        111037577901        111038009272       
111038455749        111038928418        111039485114     457869568      
458437340       458909686       111031996719       111032812885       
111033214927        111033540918        111033911831        111034384342       
111034850238        111035322929        111035790973        111036287863       
111036700155        111037152461        111037578014        111038009328       
111038455794        111038928441        111039485428     457869717      
458437472       458909942       111031998610       111032812931       
111033215052        111033540952        111033911943        111034384386       
111034850429        111035323111        111035791008        111036288123       
111036700177        111037152472        111037578025        111038009351       
111038455817        111038928564        111039485721     457870376      
458437712       458910437       111031998812       111032812953       
111033215119        111033541010        111033911954        111034384599       
111034850452        111035323537        111035791031        111036288224       
111036700357        111037152506        111037578216        111038009508       
111038455930        111038929486        111039485743     457870533      
458437902       458910825       111032002437       111032812986       
111033215142        111033541032        111033912348        111034384612       
111034850610        111035323795        111035791064        111036288358       
111036701033        111037152528        111037578340        111038009531       
111038456223        111038929510        111039485787     457871127      
458437936       458911153       111032003168       111032812997       
111033215221        111033541469        111033912887        111034384634       
111034850654        111035324000        111035791244        111036288369       
111036701055        111037152696        111037578351        111038009801       
111038456335        111038929611        111039485844     457871234      
458438371       458911278       111032010245       111032813044       
111033215243        111033541481        111033912911        111034384645       
111034850744        111035324077        111035791266        111036288707       
111036701088        111037152786        111037578441        111038009878       
111038456425        111038930040        111039485888     457871242      
458438553       458911286       111032014834       111032813088       
111033215276        111033541504        111033913170        111034384779       
111034851330        111035324145        111035791367        111036288718       
111036701134        111037152832        111037578508        111038009902       
111038456661        111038930657        111039486395     457871606      
458438686       458911351       111032014890       111032813099       
111033215300        111033541526        111033913271        111034384881       
111034851363        111035324178        111035791503        111036288752       
111036701190        111037155329        111037578575        111038009935       
111038457594        111038930679        111039486496     457872232      
458438884       458911542       111032015509       111032813123       
111033215344        111033541740        111033913822        111034385039       
111034851587        111035324369        111035791569        111036288819       
111036701662        111037155374        111037578676        111038010128       
111038458056        111038931041        111039487206     457872257      
458438983       458911856       111032019952       111032813437       
111033215513        111033541795        111033913866        111034385242       
111034851925        111035324639        111035791996        111036288886       
111036701796        111037155543        111037578698        111038010184       
111038458078        111038931052        111039487330     457872513      
458439072       458911880       111032021180       111032813471       
111033215603        111033542033        111033913923        111034385275       
111034852319        111035324695        111035792009        111036288921       
111036701864        111037155565        111037578801        111038010218       
111038458180        111038932075        111039487408     457872828      
458439098       458911898       111032021494       111032813527       
111033215715        111033542145        111033914890        111034385343       
111034852320        111035324796        111035792032        111036288943       
111036701965        111037155622        111037578935        111038010296       
111038458247        111038932266        111039487475     457873339      
458439544       458911930       111032022675       111032813550       
111033215759        111033542167        111033915037        111034385387       
111034852353        111035324820        111035792964        111036288954       
111036702078        111037155688        111037579251        111038010342       
111038458326        111038932323        111039487688     457873677      
458439569       458912326       111032023564       111032813561       
111033215793        111033542178        111033915149        111034385422       
111034852476        111035324831        111035793268        111036289090       
111036702269        111037155835        111037579318        111038010364       
111038458382        111038932334        111039487824     457874139      
458440393       458912482       111032023812       111032813639       
111033216075        111033542190        111033915217        111034385512       
111034852522        111035324909        111035793370        111036289180       
111036702719        111037156498        111037580815        111038010410       
111038458405        111038932356        111039487969     457874162      
458440450       458912607       111032025274       111032813684       
111033216086        111033542213        111033915385        111034385534       
111034852577        111035324965        111035793437        111036289214       
111036702832        111037156634        111037581535        111038010522       
111038458472        111038932424        111039488555     457874204      
458440682       458913258       111032025476       111032813707       
111033216491        111033542257        111033915420        111034385635       
111034852588        111035325001        111035793527        111036289269       
111036702898        111037156713        111037581805        111038010544       
111038458551        111038932468        111039489196     457874360      
458440781       458913530       111032025498       111032813763       
111033216558        111033542448        111033915497        111034385703       
111034852623        111035325067        111035793651        111036289483       
111036703024        111037156791        111037581917        111038011466       
111038458584        111038932480        111039489220     457874782      
458440807       458913597       111032029784       111032813796       
111033216772        111033542561        111033915532        111034385725       
111034852724        111035325135        111035793909        111036289562       
111036703035        111037156858        111037581962        111038011758       
111038458685        111038932884        111039489286     457874832      
458440930       458913795       111032035073       111032814023       
111033216783        111033542640        111033915846        111034385804       
111034852869        111035325225        111035794012        111036289629       
111036703057        111037156892        111037582413        111038011770       
111038458810        111038933290        111039489792     457874865      
458441052       458913910       111032035242       111032814034       
111033216828        111033542662        111033916296        111034385837       
111034852881        111035325270        111035794157        111036289652       
111036703147        111037156971        111037582514        111038011781       
111038458821        111038933694        111039489826     457875086      
458441128       458914215       111032037761       111032814214       
111033216907        111033542684        111033916555        111034385950       
111034853253        111035325326        111035794304        111036289753       
111036703226        111037157040        111037582547        111038011860       
111038458887        111038934538        111039489994     457875433      
458441250       458914231       111032038111       111032814225       
111033217234        111033542774        111033916601        111034385983       
111034853523        111035325405        111035794393        111036289797       
111036703237        111037157095        111037582569        111038012030       
111038459079        111038934583        111039490031     457875789      
458441284       458914314       111032043274       111032814258       
111033217380        111033542853        111033916713        111034386164       
111034853983        111035325551        111035794551        111036289809       
111036703316        111037157286        111037582682        111038012692       
111038459080        111038934684        111039490154     457876084      
458441334       458914660       111032049281       111032814315       
111033217694        111033542875        111033916870        111034386333       
111034854063        111035325719        111035794595        111036290193       
111036703406        111037157310        111037582693        111038012715       
111038459114        111038935012        111039490200     457876100      
458441615       458915055       111032049359       111032814382       
111033218077        111033542965        111033916881        111034386355       
111034854287        111035325933        111035794641        111036290306       
111036703440        111037157321        111037582727        111038012805       
111038459170        111038935102        111039490435     457876274      
458441730       458915188       111032050137       111032815147       
111033218336        111033543012        111033917073        111034386388       
111034854502        111035325999        111035794775        111036290328       
111036703631        111037157578        111037582749        111038012894       
111038459899        111038935595        111039490581     457876514      
458441946       458915204       111032051026       111032815170       
111033218369        111033543023        111033917174        111034386805       
111034854513        111035326080        111035794786        111036290384       
111036703765        111037157950        111037582772        111038012995       
111038459923        111038935696        111039490727     457876522      
458441979       458915576       111032053231       111032815181       
111033218550        111033543034        111033917196        111034386872       
111034854546        111035326170        111035794797        111036290429       
111036704159        111037158085        111037582839        111038013042       
111038459956        111038935720        111039490761     457877009      
458442027       458915618       111032059945       111032815204       
111033218628        111033543067        111033917556        111034386917       
111034854636        111035326181        111035794988        111036290441       
111036704586        111037158287        111037583032        111038013086       
111038460060        111038935731        111039490806     457877041      
458442340       458915683       111032061331       111032815259       
111033218718        111033543078        111033918186        111034386962       
111034854692        111035326327        111035795372        111036290676       
111036704632        111037158298        111037583380        111038013121       
111038460138        111038936114        111039490918     457877546      
458442506       458916038       111032064008       111032815316       
111033218932        111033543146        111033918210        111034387019       
111034854782        111035326349        111035795406        111036291699       
111036704845        111037158311        111037583560        111038013165       
111038460217        111038936147        111039490996     457877769      
458442639       458916079       111032065346       111032815372       
111033219012        111033543337        111033918287        111034387031       
111034854894        111035326372        111035795484        111036291981       
111036704856        111037158377        111037583672        111038013334       
111038460239        111038936338        111039491931     457877918      
458442795       458916350       111032068114       111032815383       
111033219102        111033543348        111033918311        111034387121       
111034855121        111035326507        111035795686        111036292173       
111036704902        111037158401        111037583739        111038013558       
111038460251        111038936473        111039492785     457878031      
458442860       458916400       111032068451       111032815484       
111033219124        111033544136        111033918388        111034387536       
111034855367        111035326518        111035795710        111036292353       
111036705004        111037158962        111037583762        111038013604       
111038460284        111038936529        111039492820     457878353      
458443058       458916517       111032072232       111032815552       
111033219269        111033544147        111033918557        111034387648       
111034855378        111035326709        111035795888        111036292544       
111036705059        111037158984        111037584066        111038013626       
111038460420        111038937687        111039493371     457878767      
458443348       458916582       111032073783       111032815675       
111033219382        111033544181        111033918603        111034387659       
111034855468        111035326833        111035796249        111036292634       
111036705105        111037158995        111037584112        111038013648       
111038460464        111038937801        111039493461     457879666      
458443439       458916624       111032074098       111032815721       
111033219393        111033544293        111033918737        111034387682       
111034855514        111035326866        111035796328        111036292678       
111036705947        111037159143        111037584123        111038013693       
111038460611        111038937979        111039493865     457879732      
458443553       458916673       111032074605       111032815743       
111033219405        111033544327        111033919132        111034387884       
111034855918        111035326934        111035796418        111036293792       
111036706252        111037159154        111037584325        111038013918       
111038460633        111038938644        111039493999     457879807      
458443595       458916707       111032079004       111032815765       
111033219438        111033544428        111033919187        111034388032       
111034856212        111035327171        111035796474        111036294030       
111036706386        111037159165        111037584358        111038013929       
111038460699        111038938824        111039494068     457879948      
458443892       458916913       111032082637       111032816126       
111033219517        111033544439        111033919200        111034388335       
111034856256        111035327317        111035797060        111036294197       
111036706443        111037159222        111037584392        111038014043       
111038460745        111038938879        111039494079     457880466      
458443926       458917127       111032094427       111032816171       
111033219618        111033544451        111033919233        111034388346       
111034856368        111035327463        111035797183        111036294265       
111036706476        111037159312        111037584460        111038014065       
111038460756        111038938970        111039494114     457880524      
458443975       458917465       111032099949       111032816238       
111033219944        111033544552        111033919547        111034388391       
111034856414        111035327542        111035797329        111036294377       
111036706498        111037159468        111037584471        111038014100       
111038460857        111038939128        111039494226     457881217      
458443983       458917523       111032101145       111032817284       
111033219999        111033544664        111033919581        111034388469       
111034856447        111035327564        111035797352        111036294412       
111036706522        111037159491        111037584505        111038014155       
111038460880        111038939139        111039494248     457881241      
458444221       458917580       111032109211       111032817295       
111033220014        111033544811        111033919615        111034388492       
111034856683        111035327575        111035798061        111036294614       
111036706612        111037159514        111037584583        111038014728       
111038461117        111038939241        111039494383     457881704      
458444601       458917655       111032111641       111032817329       
111033220058        111033544866        111033919907        111034389101       
111034856874        111035327597        111035798072        111036294636       
111036706869        111037159558        111037584673        111038014740       
111038461139        111038939252        111039494901     457882132      
458444684       458918406       111032112552       111032817341       
111033220249        111033545137        111033920055        111034389156       
111034857202        111035327621        111035798173        111036294771       
111036706937        111037159581        111037585393        111038014852       
111038461162        111038939320        111039494934     457882660      
458445178       458918414       111032118996       111032817352       
111033220654        111033545294        111033920066        111034389224       
111034857314        111035327643        111035798241        111036294872       
111036707107        111037159592        111037585405        111038014885       
111038461184        111038939421        111039494989     457882702      
458445269       458918463       111032125321       111032817385       
111033221307        111033545788        111033920763        111034389594       
111034857493        111035327654        111035799006        111036295536       
111036707196        111037159659        111037585449        111038014908       
111038461263        111038939724        111039495104     457882710      
458445483       458918653       111032126096       111032817622       
111033221318        111033546149        111033921157        111034389662       
111034857662        111035327676        111035799062        111036295626       
111036707219        111037159895        111037585977        111038015156       
111038461410        111038939847        111039495182     457883049      
458445707       458918869       111032126197       111032817644       
111033221420        111033546183        111033921517        111034389819       
111034858034        111035327700        111035799310        111036296054       
111036707411        111037161348        111037586248        111038015268       
111038461432        111038939870        111039495193     457883213      
458445756       458919123       111032130349       111032817778       
111033221475        111033546217        111033921595        111034389932       
111034858326        111035327711        111035799354        111036296100       
111036707725        111037161607        111037586372        111038015303       
111038461454        111038940063        111039495249     457883874      
458445822       458919560       111032130451       111032817802       
111033221565        111033546644        111033921911        111034389998       
111034858359        111035327755        111035799679        111036296177       
111036708445        111037161731        111037586507        111038015730       
111038461599        111038940344        111039496150     457884021      
458445962       458919750       111032130923       111032818476       
111033221723        111033546745        111033921988        111034390394       
111034858405        111035327766        111035799736        111036296414       
111036708816        111037161786        111037586563        111038015741       
111038461601        111038940377        111039496172     457884476      
458446226       458920006       111032131519       111032818544       
111033221778        111033546778        111033922170        111034390440       
111034858461        111035327823        111035800414        111036296425       
111036708940        111037163159        111037586631        111038015886       
111038461667        111038940399        111039496318     457884500      
458446523       458920014       111032133386       111032818713       
111033221824        111033546802        111033922226        111034390451       
111034858539        111035327889        111035800470        111036296616       
111036708984        111037163384        111037586709        111038015909       
111038461803        111038940423        111039496329     457884559      
458446606       458920519       111032136020       111032818836       
111033222498        111033546846        111033922833        111034390664       
111034859811        111035328677        111035800481        111036296694       
111036709110        111037163777        111037587081        111038015910       
111038461858        111038940524        111039496565     457884930      
458446663       458920568       111032136536       111032818904       
111033222522        111033547241        111033922978        111034391148       
111034859956        111035328947        111035800492        111036296874       
111036709165        111037164004        111037587115        111038015954       
111038461993        111038940603        111039496655     457885481      
458447067       458920675       111032140856       111032818982       
111033222544        111033547252        111033923126        111034391171       
111034860464        111035328969        111035800526        111036296975       
111036709288        111037164093        111037587216        111038016135       
111038462174        111038940647        111039496712     457885499      
458447653       458920907       111032143242       111032819310       
111033222667        111033547274        111033923294        111034391250       
111034860868        111035329038        111035800571        111036297099       
111036709525        111037164295        111037587306        111038016326       
111038462589        111038940681        111039496778     457885770      
458447885       458921046       111032144131       111032819398       
111033222690        111033547555        111033923463        111034391272       
111034860903        111035329342        111035800627        111036297101       
111036709547        111037164396        111037587553        111038016450       
111038462938        111038940737        111039496868     457886190      
458447927       458921137       111032144300       111032819400       
111033222713        111033547713        111033923508        111034391339       
111034861050        111035329500        111035801123        111036297145       
111036709570        111037164587        111037587621        111038016506       
111038463119        111038940771        111039496879     457886315      
458448206       458921541       111032146593       111032820053       
111033222791        111033547881        111033923564        111034391362       
111034861533        111035330018        111035801178        111036297235       
111036709626        111037164925        111037587676        111038016539       
111038463322        111038940872        111039496981     457886349      
458448313       458921558       111032152804       111032820109       
111033222803        111033547971        111033923643        111034391979       
111034861645        111035330030        111035801246        111036297392       
111036709637        111037165049        111037587733        111038016584       
111038463445        111038941446        111039497308     457886588      
458448404       458921657       111032154806       111032820165       
111033222836        111033548107        111033923722        111034392093       
111034861746        111035330052        111035801819        111036297730       
111036709648        111037165117        111037587924        111038016663       
111038463456        111038941514        111039497320     457886620      
458448883       458921756       111032161792       111032820198       
111033222959        111033548118        111033923744        111034392194       
111034862208        111035330074        111035802371        111036297808       
111036709659        111037165139        111037588284        111038016696       
111038463502        111038942470        111039497892     457886653      
458449170       458921798       111032170275       111032820323       
111033223152        111033548152        111033924453        111034392352       
111034862646        111035330085        111035802405        111036297921       
111036710000        111037165218        111037588341        111038016933       
111038464413        111038942807        111039498040     457887362      
458449378       458922614       111032170613       111032820334       
111033223208        111033548163        111033924598        111034392396       
111034862826        111035330153        111035802618        111036298326       
111036711360        111037165229        111037588554        111038016966       
111038464468        111038943763        111039498332     457888808      
458449485       458922630       111032171254       111032820356       
111033223231        111033548758        111033924600        111034392420       
111034862893        111035330366        111035802821        111036298359       
111036711371        111037165409        111037588576        111038017473       
111038464558        111038943808        111039498736     457888857      
458449543       458922648       111032174763       111032820503       
111033223398        111033548792        111033924622        111034392565       
111034862983        111035330388        111035802832        111036298472       
111036711382        111037165443        111037588644        111038017507       
111038464761        111038943976        111039498848     457889137      
458449576       458922689       111032175292       111032820525       
111033223882        111033548859        111033924778        111034392633       
111034863007        111035330434        111035803495        111036298573       
111036711663        111037166051        111037588970        111038017608       
111038464974        111038944337        111039499029     457889442      
458449683       458922697       111032175753       111032820581       
111033223893        111033548950        111033924925        111034392701       
111034863388        111035330445        111035803631        111036298764       
111036711674        111037166084        111037589072        111038017686       
111038465201        111038944922        111039499074     457889640      
458449717       458922796       111032177340       111032820727       
111033223938        111033549030        111033924936        111034392868       
111034863614        111035330478        111035804159        111036298797       
111036711685        111037166332        111037589140        111038017721       
111038465335        111038944955        111039499243     457889715      
458449725       458922838       111032177395       111032820738       
111033223994        111033549232        111033925128        111034392970       
111034864312        111035330502        111035804193        111036298810       
111036711731        111037166365        111037589173        111038017945       
111038465380        111038945462        111039499838     457890002      
458449758       458922861       111032181356       111032820761       
111033224119        111033549298        111033925386        111034393094       
111034864356        111035330603        111035804339        111036299024       
111036711764        111037166400        111037589735        111038018003       
111038465795        111038945563        111039500202     457890382      
458449832       458922978       111032185114       111032820783       
111033224153        111033549300        111033925454        111034393252       
111034864659        111035330861        111035804395        111036299046       
111036711944        111037166455        111037589779        111038018159       
111038465852        111038945585        111039500606  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457890440       458449857       458923174       111032185305      
111032820839        111033224164        111033549377        111033926084       
111034393690        111034864907        111035331389        111035804564       
111036299169        111036712002        111037166578        111037589814       
111038018216        111038466392        111038945721        111039500729    
457890762       458450046       458923372       111032190581       111032820873
       111033225277        111033549399        111033926163        111034393757
       111034865278        111035331468        111035804597        111036299248
       111036712013        111037166657        111037589869        111038018564
       111038466785        111038945732        111039500796     457890788      
458450178       458923406       111032194170       111032820884       
111033225334        111033549478        111033926297        111034393768       
111034866303        111035331660        111035804856        111036300072       
111036712046        111037166680        111037589948        111038018744       
111038466886        111038945798        111039501045     457891166      
458450327       458923505       111032194338       111032820918       
111033225402        111033549591        111033926309        111034393803       
111034866471        111035331749        111035804878        111036300308       
111036712057        111037166781        111037590007        111038018845       
111038467089        111038945811        111039501551     457891406      
458450749       458924032       111032194349       111032821032       
111033225435        111033549647        111033926376        111034393993       
111034866909        111035331817        111035804946        111036300375       
111036712091        111037166815        111037590995        111038019330       
111038467102        111038946148        111039501663     457891596      
458450962       458924602       111032197375       111032821346       
111033225480        111033550290        111033926444        111034394006       
111034867157        111035331873        111035805251        111036300386       
111036712114        111037167692        111037591075        111038020499       
111038467214        111038946159        111039501685     457892131      
458451093       458924859       111032198220       111032821391       
111033225491        111033550335        111033926602        111034394398       
111034867247        111035331974        111035805262        111036300588       
111036712484        111037167838        111037591211        111038020679       
111038467360        111038946193        111039501708     457892883      
458451168       458925021       111032199175       111032821469       
111033225570        111033550403        111033926714        111034394556       
111034867753        111035332009        111035805329        111036300780       
111036712596        111037167861        111037591457        111038020714       
111038467494        111038946249        111039501898     457893337      
458451242       458925096       111032202507       111032821504       
111033225592        111033550414        111033926736        111034394578       
111034868204        111035332043        111035805341        111036300836       
111036713092        111037167962        111037591761        111038021164       
111038467517        111038946452        111039501988     457893410      
458451291       458925385       111032204554       111032821560       
111033225637        111033550447        111033926758        111034394590       
111034868710        111035332087        111035805352        111036300870       
111036713272        111037168020        111037591862        111038021355       
111038467562        111038946496        111039502002     457893576      
458451333       458925690       111032204587       111032821672       
111033225660        111033550661        111033927164        111034394624       
111034868787        111035332111        111035805442        111036300926       
111036713328        111037168288        111037591895        111038021995       
111038467595        111038946508        111039503801     457893584      
458451390       458925815       111032205960       111032821751       
111033225817        111033550740        111033927186        111034395210       
111034868923        111035332166        111035805521        111036301332       
111036714352        111037168446        111037591907        111038022301       
111038468114        111038946519        111039504015     457894228      
458451416       458926003       111032206770       111032822224       
111033225828        111033551561        111033927399        111034395265       
111034868990        111035332199        111035805644        111036301354       
111036714408        111037168457        111037591963        111038022402       
111038468125        111038946665        111039504026     457894426      
458451499       458926045       111032209447       111032822280       
111033225839        111033551572        111033927412        111034395434       
111034869014        111035332212        111035805688        111036301387       
111036714723        111037168749        111037592054        111038022503       
111038468192        111038946698        111039504071     457894467      
458451564       458926094       111032213453       111032822448       
111033225840        111033551628        111033927467        111034395502       
111034869047        111035332245        111035805846        111036301679       
111036714958        111037168918        111037592111        111038022547       
111038468440        111038946924        111039504138     457894483      
458451598       458926110       111032215062       111032822527       
111033225851        111033551639        111033928008        111034395669       
111034870038        111035332267        111035805857        111036302029       
111036714969        111037168929        111037592155        111038022569       
111038468552        111038946957        111039504161     457894491      
458451937       458926128       111032220833       111032822594       
111033225895        111033552191        111033928020        111034396187       
111034870296        111035332379        111035806061        111036302041       
111036715094        111037169009        111037592234        111038022581       
111038468664        111038947880        111039504183     457894533      
458452380       458926243       111032223050       111032822617       
111033226199        111033552214        111033928154        111034396198       
111034870511        111035332964        111035806106        111036302052       
111036715106        111037169896        111037592313        111038022615       
111038468675        111038947903        111039504206     457895134      
458452497       458926342       111032225254       111032823551       
111033226593        111033552236        111033928378        111034396233       
111034870623        111035333268        111035806443        111036302175       
111036715117        111037169997        111037592335        111038022705       
111038468743        111038948016        111039504453     457895415      
458452521       458926516       111032231015       111032823584       
111033226638        111033552360        111033928547        111034396277       
111034870746        111035333550        111035806500        111036302243       
111036715184        111037170067        111037592357        111038022851       
111038468800        111038948094        111039504554     457895498      
458452950       458926631       111032233837       111032823652       
111033226650        111033552416        111033928659        111034396301       
111034870779        111035333651        111035806522        111036302298       
111036715320        111037170078        111037592368        111038023009       
111038468833        111038948106        111039504565     457895654      
458453032       458927175       111032234344       111032823731       
111033226841        111033552427        111033929087        111034396345       
111034871769        111035333730        111035806533        111036302300       
111036715803        111037170146        111037592414        111038023740       
111038468989        111038948229        111039505735     457896207      
458453107       458927225       111032236874       111032823764       
111033226863        111033552449        111033929234        111034396525       
111034871950        111035333842        111035806623        111036302546       
111036715937        111037170461        111037592593        111038023751       
111038469485        111038948230        111039506006     457896223      
458453479       458927340       111032241128       111032823775       
111033226896        111033552450        111033929245        111034396558       
111034872108        111035333864        111035807635        111036302658       
111036716208        111037170753        111037592706        111038023807       
111038470005        111038948959        111039506039     457896595      
458453636       458928546       111032248260       111032823843       
111033226953        111033552607        111033929324        111034396828       
111034872771        111035333886        111035807646        111036302861       
111036716219        111037170764        111037592997        111038024369       
111038470656        111038948993        111039506040     457896835      
458453701       458928561       111032249159       111032823977       
111033227066        111033552988        111033930281        111034396930       
111034873086        111035333897        111035807657        111036302939       
111036716321        111037170809        111037593066        111038024404       
111038470690        111038949488        111039506163     457897312      
458454105       458928603       111032250948       111032824068       
111033227178        111033553046        111033930506        111034397065       
111034873233        111035334067        111035807668        111036302973       
111036716387        111037170911        111037593101        111038024493       
111038470724        111038949589        111039506174     457897429      
458454113       458928736       111032251118       111032824181       
111033227763        111033553327        111033930663        111034397346       
111034873446        111035334078        111035807680        111036303143       
111036716602        111037171170        111037593145        111038024549       
111038470768        111038949703        111039506219     457897502      
458454139       458928769       111032251455       111032824394       
111033227808        111033553462        111033930685        111034397379       
111034873604        111035334180        111035807736        111036303165       
111036716679        111037171192        111037593864        111038024886       
111038470825        111038949826        111039506220     457897650      
458454170       458928785       111032254537       111032825250       
111033227976        111033553495        111033930797        111034397391       
111034874054        111035334203        111035807770        111036303378       
111036716725        111037171215        111037593909        111038024987       
111038470858        111038951122        111039506275     457897890      
458454394       458928934       111032255369       111032825306       
111033228472        111033553811        111033931057        111034397986       
111034874223        111035334292        111035807781        111036303390       
111036717221        111037171349        111037593921        111038025045       
111038470904        111038952044        111039506309     457898005      
458454964       458929189       111032255954       111032825328       
111033228528        111033553912        111033931169        111034398325       
111034874313        111035334304        111035807916        111036303457       
111036717456        111037171350        111037593954        111038025078       
111038470915        111038952088        111039506332     457898062      
458455102       458929205       111032257866       111032825339       
111033228641        111033554069        111033931428        111034398617       
111034874414        111035334966        111035807927        111036303479       
111036717670        111037171417        111037594078        111038026631       
111038470937        111038952213        111039506354     457898112      
458455334       458929296       111032260769       111032825463       
111033228731        111033554070        111033931710        111034399247       
111034874885        111035335024        111035807983        111036303952       
111036717681        111037171574        111037594102        111038026686       
111038470993        111038952381        111039506422     457898997      
458455359       458929551       111032266619       111032825553       
111033228786        111033554272        111033931800        111034399326       
111034874997        111035335057        111035808119        111036304100       
111036718233        111037171664        111037594124        111038026721       
111038471006        111038952460        111039506466     457899011      
458455474       458929726       111032267407       111032825597       
111033228887        111033554328        111033931844        111034399618       
111034875011        111035335103        111035808197        111036304177       
111036718288        111037171697        111037594168        111038026923       
111038471501        111038952471        111039506501     457899367      
458455532       458929759       111032267531       111032825610       
111033228944        111033554935        111033931945        111034399719       
111034875224        111035335248        111035808300        111036304199       
111036718299        111037172597        111037594393        111038026989       
111038471815        111038952550        111039506646     457899722      
458455565       458930070       111032267711       111032826150       
111033228955        111033554968        111033932081        111034399753       
111034875370        111035335541        111035808322        111036304290       
111036718468        111037172632        111037594494        111038027126       
111038471994        111038952572        111039507276     457900017      
458455581       458930492       111032269915       111032826172       
111033229619        111033554979        111033932902        111034399809       
111034875640        111035335709        111035808344        111036304481       
111036718503        111037172643        111037594562        111038027137       
111038472018        111038952639        111039507287     457900066      
458455623       458931151       111032283506       111032826251       
111033229686        111033555161        111033933408        111034400194       
111034875774        111035335732        111035808524        111036305730       
111036718772        111037172823        111037594584        111038027216       
111038472153        111038952897        111039507322     457900405      
458456134       458931219       111032288422       111032826868       
111033229743        111033555172        111033933633        111034400273       
111034875831        111035335822        111035808636        111036305842       
111036718929        111037172902        111037594898        111038027317       
111038472513        111038953898        111039507377     457900512      
458456449       458931409       111032289546       111032826879       
111033229967        111033555318        111033933824        111034400701       
111034876236        111035335844        111035808793        111036305954       
111036719100        111037172935        111037595013        111038027362       
111038472883        111038953944        111039507614     457901056      
458456464       458931797       111032289681       111032827511       
111033230442        111033555329        111033933969        111034400790       
111034876359        111035336575        111035808872        111036306124       
111036719166        111037172957        111037595204        111038027575       
111038473053        111038953955        111039507759     457901114      
458456613       458931888       111032290728       111032827724       
111033230497        111033555341        111033934072        111034401409       
111034876393        111035336687        111035809233        111036306180       
111036719201        111037172968        111037595372        111038027632       
111038473132        111038953977        111039507782     457901403      
458456662       458932118       111032292898       111032827746       
111033230521        111033555352        111033934353        111034401476       
111034876810        111035336755        111035809299        111036306191       
111036719223        111037173183        111037595383        111038027755       
111038473200        111038954035        111039507894     457901767      
458456837       458932183       111032296049       111032827825       
111033230699        111033555385        111033934926        111034401511       
111034876977        111035337172        111035809334        111036306258       
111036719302        111037173295        111037595417        111038027878       
111038473390        111038954271        111039507940     457901882      
458456944       458932381       111032303486       111032827858       
111033230745        111033555453        111033935017        111034402354       
111034876988        111035337183        111035809345        111036306472       
111036719706        111037173318        111037595822        111038027889       
111038473402        111038954316        111039508042     457901924      
458457439       458933124       111032306322       111032827881       
111033230767        111033555475        111033935040        111034402747       
111034878014        111035337217        111035810437        111036306517       
111036719896        111037173385        111037595990        111038027890       
111038473446        111038954327        111039508435     457902047      
458457629       458933371       111032307255       111032828376       
111033230891        111033555486        111033935501        111034402905       
111034878047        111035337262        111035810482        111036306854       
111036719931        111037173431        111037596115        111038027902       
111038473514        111038954350        111039508581     457902526      
458457793       458933777       111032308492       111032828411       
111033231106        111033555633        111033935534        111034402938       
111034878171        111035337295        111035810549        111036306911       
111036720078        111037173453        111037596193        111038027980       
111038473525        111038954361        111039508615     457902617      
458458148       458934049       111032314130       111032828466       
111033231117        111033555655        111033935613        111034403535       
111034878261        111035337374        111035810695        111036307046       
111036720089        111037173532        111037596227        111038027991       
111038473581        111038954406        111039509122     457902823      
458458205       458934106       111032323882       111032828680       
111033231151        111033555701        111033935635        111034403636       
111034878519        111035337486        111035810707        111036307091       
111036720168        111037173622        111037596238        111038028048       
111038473738        111038954439        111039509177     457902831      
458458528       458934254       111032325480       111032828714       
111033231331        111033555790        111033935714        111034403658       
111034878801        111035337947        111035810796        111036307114       
111036720449        111037173699        111037596306        111038028060       
111038473806        111038954530        111039509199     457902948      
458459005       458934338       111032328405       111032828792       
111033231454        111033555824        111033935826        111034403669       
111034878845        111035338050        111035810897        111036307158       
111036720674        111037173723        111037596317        111038028587       
111038473840        111038954710        111039509212     457903102      
458459096       458934361       111032328438       111032828837       
111033231487        111033556252        111033935905        111034403670       
111034878867        111035338061        111035810976        111036307169       
111036720933        111037173767        111037596328        111038028598       
111038473873        111038954934        111039509278     457903482      
458459203       458934379       111032333849       111032828871       
111033231544        111033556588        111033936142        111034403681       
111034878957        111035338151        111035810998        111036307260       
111036721473        111037173857        111037596340        111038028734       
111038474111        111038955014        111039509290     457903599      
458459286       458934403       111032341286       111032828916       
111033232129        111033556780        111033936388        111034403816       
111034878980        111035338263        111035811483        111036307316       
111036721798        111037173879        111037596351        111038028802       
111038474267        111038955182        111039509436     457903748      
458459724       458934841       111032341826       111032829074       
111033232130        111033556791        111033936513        111034404008       
111034879060        111035338320        111035811528        111036307978       
111036721923        111037173880        111037596430        111038028835       
111038474380        111038955317        111039510742     457903938      
458459732       458934940       111032343974       111032829142       
111033233063        111033556803        111033936568        111034404064       
111034879082        111035338779        111035811562        111036307990       
111036721934        111037173936        111037596609        111038028903       
111038474414        111038955340        111039511664     457903995      
458459765       458935095       111032346180       111032830256       
111033233119        111033556959        111033936614        111034404143       
111034879644        111035339387        111035811731        111036308036       
111036722014        111037174959        111037596733        111038028936       
111038474492        111038955362        111039511697     457904100      
458459922       458935418       111032348328       111032830313       
111033233131        111033557523        111033937244        111034404222       
111034879688        111035339545        111035811933        111036308069       
111036722294        111037174960        111037597273        111038028958       
111038475314        111038955395        111039512193     457904779      
458459997       458935442       111032351434       111032830515       
111033233153        111033557545        111033937974        111034404299       
111034879699        111035339613        111035811977        111036308092       
111036722485        111037174993        111037597330        111038028970       
111038475448        111038955452        111039512238     457904902      
458460037       458936242       111032351524       111032830728       
111033233210        111033557624        111033938379        111034404323       
111034880039        111035339635        111035811988        111036308160       
111036722542        111037175039        111037597442        111038029005       
111038475718        111038955463        111039512665     457905156      
458460052       458936325       111032351647       111032830740       
111033233388        111033557679        111033938380        111034404390       
111034880163        111035339882        111035812620        111036308317       
111036722643        111037175073        111037597453        111038029106       
111038475729        111038955474        111039512801     457905172      
458460235       458936424       111032351771       111032830795       
111033233412        111033557792        111033938560        111034404457       
111034880174        111035339893        111035812710        111036309127       
111036723138        111037175084        111037597576        111038029229       
111038475763        111038955812        111039512856     457905503      
458460250       458936580       111032368487       111032831044       
111033233445        111033557916        111033938807        111034404480       
111034880253        111035340165        111035812787        111036309510       
111036723284        111037175095        111037597600        111038029421       
111038475819        111038955867        111039512902     457905537      
458460292       458936937       111032370277       111032831077       
111033233467        111033557927        111033939000        111034404491       
111034880297        111035340413        111035812901        111036309600       
111036723666        111037175141        111037597644        111038029432       
111038475853        111038955935        111039512913     457905552      
458460649       458937745       111032371032       111032831167       
111033233489        111033558186        111033939246        111034404862       
111034880635        111035340547        111035812989        111036309688       
111036723846        111037175208        111037597677        111038029465       
111038475875        111038955979        111039512968     457906477      
458460714       458937794       111032378422       111032831314       
111033233805        111033558209        111033939314        111034405313       
111034880736        111035340581        111035813036        111036309699       
111036723891        111037175231        111037597701        111038029533       
111038475886        111038956004        111039513015     457906501      
458460748       458938685       111032378523       111032831381       
111033233850        111033558333        111033939325        111034405548       
111034880770        111035340626        111035813058        111036309701       
111036723903        111037175242        111037597756        111038030007       
111038475943        111038956037        111039513194     457906782      
458460839       458938842       111032380009       111032831448       
111033233951        111033558355        111033939628        111034405650       
111034880848        111035340772        111035813126        111036309767       
111036724106        111037175264        111037597790        111038030197       
111038475965        111038956060        111039513262     457907103      
458460995       458940210       111032380144       111032831606       
111033234086        111033558401        111033939640        111034405751       
111034880882        111035340839        111035813272        111036309970       
111036724128        111037175556        111037598207        111038030311       
111038476023        111038956093        111039513363     457907251      
458461035       458940566       111032381820       111032831628       
111033234918        111033558704        111033939897        111034405852       
111034880905        111035340851        111035813441        111036310028       
111036724229        111037175578        111037598319        111038030670       
111038476056        111038956138        111039513419     457907467      
458461258       458940830       111032383877       111032831639       
111033234985        111033558759        111033940035        111034406202       
111034880927        111035340907        111035813542        111036310040       
111036724230        111037175589        111037598331        111038030737       
111038476089        111038956341        111039513431     457907624      
458461498       458940921       111032387174       111032831741       
111033235065        111033558782        111033940170        111034406213       
111034881737        111035340974        111035813609        111036310051       
111036724320        111037175770        111037598353        111038030906       
111038476090        111038956374        111039513521     457907731      
458461977       458940939       111032390875       111032832056       
111033235087        111033558816        111033940237        111034406325       
111034882222        111035341111        111035814071        111036310219       
111036724487        111037175781        111037598689        111038031356       
111038476168        111038956464        111039513925     457907921      
458462090       458941242       111032391359       111032832090       
111033235111        111033558850        111033940305        111034406426       
111034882266        111035341144        111035814677        111036310365       
111036724599        111037175792        111037598713        111038031503       
111038476405        111038957993        111039513936     457908077      
458462330       458941499       111032392114       111032832102       
111033235234        111033559008        111033940552        111034406730       
111034882356        111035341223        111035815690        111036310398       
111036724645        111037175815        111037598746        111038031794       
111038476506        111038958174        111039514252     457908309      
458462587       458941531       111032392204       111032832146       
111033235245        111033559097        111033940686        111034406752       
111034882558        111035341234        111035815735        111036311018       
111036724870        111037175826        111037598960        111038031839       
111038477215        111038958242        111039514285     457908622      
458463098       458941549       111032392282       111032832157       
111033235256        111033559121        111033940798        111034407056       
111034882569        111035342437        111035815791        111036311344       
111036724993        111037175848        111037598982        111038031851       
111038477383        111038958354        111039515297  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457909224       458463205       458941861       111032392316      
111032833439        111033235324        111033559424        111033940800       
111034407102        111034882615        111035342695        111035815803       
111036311399        111036725129        111037175860        111037598993       
111038032122        111038477563        111038958433        111039515376    
457909539       458463403       458942158       111032392350       111032833473
       111033235346        111033559446        111033940844        111034407821
       111034882884        111035342730        111035815982        111036311568
       111036725196        111037175916        111037599084        111038032706
       111038477596        111038958646        111039515444     457909661      
458463601       458942380       111032392440       111032833686       
111033235379        111033560033        111033940912        111034407865       
111034883245        111035342820        111035816321        111036311670       
111036725220        111037175950        111037599118        111038032728       
111038477664        111038958938        111039515499     457909687      
458463775       458942422       111032392451       111032833765       
111033235548        111033560268        111033941205        111034408068       
111034883784        111035343102        111035816411        111036311726       
111036725398        111037176074        111037599130        111038032751       
111038477686        111038959074        111039515602     457909745      
458464526       458943370       111032392619       111032833776       
111033235560        111033560370        111033941328        111034408181       
111034884257        111035343315        111035816499        111036311850       
111036725501        111037176096        111037599893        111038032762       
111038477844        111038959120        111039515635     457910131      
458465317       458943412       111032393272       111032834395       
111033235706        111033560505        111033941339        111034408316       
111034884314        111035343416        111035816501        111036311861       
111036725512        111037176108        111037600212        111038032784       
111038477866        111038959737        111039515725     457910313      
458465424       458943743       111032393373       111032834968       
111033235751        111033560684        111033941395        111034408349       
111034884336        111035343427        111035816635        111036311894       
111036726388        111037176186        111037600256        111038032920       
111038478531        111038959793        111039515826     457910594      
458465531       458943990       111032393520       111032834979       
111033235762        111033560774        111033941799        111034408417       
111034884415        111035343573        111035816657        111036311995       
111036726445        111037176197        111037600481        111038033099       
111038478542        111038961011        111039515837     457910636      
458466034       458944071       111032393531       111032834991       
111033235807        111033560910        111033942396        111034408529       
111034884482        111035343731        111035816804        111036312154       
111036726490        111037176221        111037600762        111038033134       
111038478665        111038961145        111039515893     457910735      
458466117       458944303       111032394059       111032835015       
111033235818        111033560932        111033942420        111034408877       
111034884505        111035343775        111035817232        111036312266       
111036726939        111037176322        111037600830        111038034146       
111038478698        111038961178        111039516175     457911048      
458466141       458944386       111032394150       111032835082       
111033236752        111033561089        111033942880        111034408912       
111034884538        111035343977        111035817861        111036312378       
111036727097        111037176355        111037601011        111038034157       
111038478711        111038961314        111039516760     457911220      
458466208       458944410       111032394206       111032835239       
111033236763        111033561179        111033943195        111034408923       
111034884943        111035344653        111035817906        111036313122       
111036727301        111037176423        111037601044        111038034168       
111038478801        111038961347        111039516849     457911246      
458466299       458944477       111032394251       111032835543       
111033236796        111033561720        111033943375        111034409148       
111034885001        111035344822        111035818334        111036313784       
111036727345        111037176827        111037601077        111038034191       
111038478890        111038961426        111039516917     457911501      
458466323       458945359       111032394307       111032835576       
111033237685        111033561742        111033943397        111034409250       
111034885124        111035344844        111035818457        111036313830       
111036727424        111037176917        111037601099        111038034315       
111038479453        111038961505        111039517109     457911790      
458466893       458945474       111032394330       111032835600       
111033237696        111033561775        111033943421        111034409351       
111034885146        111035344877        111035818637        111036313931       
111036727570        111037177020        111037601291        111038034393       
111038479486        111038961549        111039517211     457912608      
458466919       458945771       111032394745       111032835633       
111033237719        111033561809        111033943476        111034409474       
111034885236        111035344923        111035819335        111036314044       
111036727918        111037177143        111037601325        111038034483       
111038479587        111038962012        111039518324     457912939      
458467420       458945938       111032394778       111032835789       
111033237854        111033561821        111033943702        111034409924       
111034885269        111035345036        111035819694        111036314358       
111036728133        111037177165        111037601336        111038034854       
111038479600        111038962078        111039518571     457913119      
458467669       458946175       111032394824       111032835824       
111033237887        111033561843        111033943926        111034410487       
111034885506        111035345047        111035819795        111036314392       
111036728166        111037177266        111037601381        111038034865       
111038479813        111038962371        111039518627     457913176      
458467719       458946704       111032396916       111032835857       
111033237933        111033562046        111033943971        111034410500       
111034885528        111035345171        111035819852        111036314459       
111036728188        111037177288        111037601392        111038034887       
111038479925        111038962764        111039518638     457913762      
458467834       458946712       111032396950       111032835868       
111033237966        111033562170        111033944152        111034410566       
111034885900        111035345384        111035819931        111036314527       
111036728212        111037177334        111037601415        111038034944       
111038479970        111038962922        111039518694     457913945      
458467842       458946902       111032397074       111032836207       
111033237999        111033562372        111033944848        111034410577       
111034885922        111035345575        111035820281        111036314549       
111036728234        111037177390        111037601482        111038034966       
111038480152        111038962988        111039518829     457914026      
458468451       458947314       111032397119       111032836218       
111033238002        111033563047        111033945018        111034410645       
111034886002        111035345654        111035820382        111036314561       
111036728335        111037177547        111037601932        111038035091       
111038481377        111038963057        111039518919     457914299      
458468477       458947546       111032397221       111032836229       
111033238080        111033563463        111033945287        111034410713       
111034886080        111035346071        111035821158        111036314640       
111036728896        111037177604        111037602236        111038035170       
111038481434        111038963091        111039518953     457914380      
458468592       458948387       111032397298       111032837466       
111033238305        111033563496        111033945355        111034410746       
111034886484        111035346284        111035821620        111036314831       
111036728986        111037177772        111037602247        111038035181       
111038481580        111038963248        111039519639     457914489      
458468675       458948486       111032397366       111032837534       
111033238529        111033563564        111033945467        111034410779       
111034886787        111035346329        111035821675        111036314998       
111036729000        111037177918        111037602292        111038035248       
111038481771        111038963316        111039519831     457914638      
458468907       458949096       111032397377       111032837635       
111033238642        111033563676        111033945625        111034410869       
111034887609        111035346396        111035821798        111036315045       
111036729112        111037178009        111037602348        111038035596       
111038482110        111038963451        111039520732     457914810      
458468915       458949179       111032398255       111032837657       
111033238675        111033563711        111033945771        111034410982       
111034887643        111035346408        111035821888        111036315146       
111036729145        111037178065        111037602573        111038035642       
111038482288        111038963912        111039521441     457915213      
458468923       458949286       111032398390       111032837703       
111033239159        111033563744        111033945838        111034411051       
111034887812        111035346554        111035821901        111036315225       
111036729202        111037178087        111037602618        111038037239       
111038483346        111038964137        111039521788     457915296      
458468972       458949567       111032398615       111032837859       
111033239160        111033563924        111033946457        111034411062       
111034888037        111035346600        111035821934        111036315966       
111036729213        111037178470        111037602629        111038037273       
111038483391        111038964249        111039521856     457915320      
458469129       458950003       111032398637       111032837893       
111033239182        111033563946        111033946525        111034411107       
111034888105        111035346778        111035822238        111036315977       
111036729426        111037178616        111037602630        111038037408       
111038483458        111038964339        111039522228     457915361      
458469517       458950250       111032398806       111032838085       
111033239193        111033564037        111033946581        111034411174       
111034888240        111035346958        111035822250        111036316079       
111036729493        111037178683        111037602652        111038037486       
111038483470        111038964351        111039522318     457915924      
458469608       458950607       111032398996       111032838096       
111033239249        111033564048        111033946749        111034411208       
111034888341        111035347195        111035822418        111036316114       
111036729538        111037178739        111037602742        111038037611       
111038483649        111038964496        111039522352     457916062      
458469681       458950938       111032400305       111032838186       
111033239519        111033564150        111033946930        111034411242       
111034888598        111035347252        111035822733        111036316305       
111036729550        111037178740        111037603248        111038037745       
111038483672        111038964597        111039522431     457916088      
458469707       458976636       111032400327       111032838209       
111033239632        111033564161        111033947098        111034411309       
111034889027        111035347353        111035822946        111036316473       
111036729572        111037178751        111037603259        111038037802       
111038483818        111038964609        111039522442     457916336      
458469806       460165301       111032401238       111032838221       
111033239889        111033564408        111033947188        111034411332       
111034889319        111035347476        111035823015        111036316596       
111036730169        111037179538        111037603563        111038037879       
111038484134        111038964845        111039522464     457916518      
458470010       460603301       111032401294       111032838254       
111033239913        111033564420        111033947391        111034411400       
111034889320        111035347522        111035823295        111036316620       
111036730181        111037179550        111037603686        111038038566       
111038484202        111038964856        111039522509     457916831      
458470283       461021354       111032401339       111032838434       
111033239980        111033565768        111033947403        111034411668       
111034889375        111035347870        111035823330        111036316721       
111036730462        111037179639        111037603732        111038038588       
111038484538        111038965026        111039522521     457916971      
458470374       461647190       111032401711       111032838478       
111033240050        111033565993        111033947447        111034411679       
111034889386        111035348039        111035823420        111036316800       
111036730473        111037179741        111037603967        111038038599       
111038484550        111038965082        111039522789     457917045      
458470432       462962234       111032401777       111032838591       
111033240555        111033566208        111033947481        111034411770       
111034889533        111035348635        111035823431        111036316934       
111036730529        111037179976        111037604014        111038038634       
111038484561        111038965093        111039523094     457917136      
458470465       462999525       111032402138       111032838625       
111033240566        111033566253        111033947649        111034412007       
111034889577        111035348679        111035823464        111036317003       
111036730675        111037179987        111037604081        111038038870       
111038484628        111038965105        111039523364     457917185      
458470499       463096198       111032402172       111032838670       
111033240847        111033566590        111033947762        111034412041       
111034889645        111035348916        111035823611        111036317036       
111036730709        111037180046        111037604137        111038039039       
111038484707        111038965149        111039524208     457917201      
458470507       463422501       111032402183       111032838681       
111033240971        111033566646        111033948325        111034412366       
111034889791        111035348994        111035823745        111036317058       
111036730901        111037180068        111037604249        111038039567       
111038484763        111038965161        111039524758     457917664      
458470648       463505917       111032402352       111032838715       
111033241006        111033566668        111033948392        111034413154       
111034889869        111035349209        111035824139        111036317069       
111036731845        111037180192        111037604328        111038039590       
111038485719        111038965385        111039524871     457917748      
458470739       463515015       111032403005       111032838782       
111033241017        111033566725        111033948628        111034413165       
111034889937        111035349210        111035824230        111036317148       
111036731889        111037180237        111037604395        111038039815       
111038485753        111038966005        111039524916     457918142      
458470812       464062579       111032403858       111032839569       
111033241129        111033566770        111033948707        111034413233       
111034890164        111035349265        111035824263        111036317159       
111036731890        111037180248        111037604609        111038039972       
111038485832        111038966117        111039525221     457918175      
458470937       464188051       111032403926       111032839615       
111033241130        111033566837        111033948921        111034413266       
111034890311        111035349502        111035824296        111036317171       
111036732059        111037180305        111037605037        111038040301       
111038485865        111038966128        111039525265     457918191      
458471299       464725217       111032404219       111032839693       
111033241185        111033566859        111033949258        111034413277       
111034890399        111035349591        111035824375        111036317272       
111036732105        111037180383        111037605060        111038040402       
111038485933        111038966689        111039525850     457918225      
458471471       465226173       111032404275       111032839817       
111033241286        111033567423        111033949270        111034413288       
111034890568        111035349669        111035824487        111036317463       
111036732172        111037180855        111037605161        111038040682       
111038485955        111038966702        111039526176     457918266      
458471612       111000269033       111032404297       111032839851       
111033241354        111033567670        111033949382        111034413378       
111034890580        111035349748        111035824498        111036317665       
111036732341        111037181115        111037605240        111038040727       
111038485977        111038966724        111039526345     457919058      
458471646       111000352384       111032404343       111032840077       
111033241365        111033567849        111033949528        111034413424       
111034890849        111035349940        111035824724        111036317711       
111036732622        111037181148        111037605521        111038040750       
111038486204        111038966779        111039526435     457919082      
458471661       111000385548       111032404400       111032840088       
111033241455        111033567883        111033949539        111034413457       
111034890940        111035350111        111035824780        111036317755       
111036732633        111037181205        111037605543        111038041841       
111038486248        111038966870        111039526480     457919314      
458471919       111000403718       111032404725       111032840257       
111033241736        111033567928        111033949652        111034413604       
111034891110        111035350706        111035825118        111036318970       
111036732677        111037181339        111037605611        111038042112       
111038486428        111038966982        111039526851     457919686      
458471950       111000752489       111032405254       111032840325       
111033241781        111033567962        111033950362        111034413783       
111034891143        111035350773        111035825152        111036319027       
111036733072        111037181373        111037605655        111038042730       
111038486743        111038967040        111039526963     457920080      
458471984       111001049243       111032405300       111032840370       
111033241848        111033568187        111033950621        111034413817       
111034891211        111035351055        111035825972        111036319139       
111036733083        111037182004        111037605778        111038042864       
111038486754        111038967130        111039526996     457920106      
458472032       111001053765       111032405388       111032840392       
111033241860        111033568255        111033950980        111034413839       
111034891312        111035351088        111035826142        111036319230       
111036733139        111037182183        111037605802        111038042910       
111038486899        111038967534        111039527290     457921377      
458472370       111001185693       111032405401       111032840415       
111033241994        111033568301        111033951408        111034414043       
111034891367        111035351156        111035826670        111036319320       
111036733454        111037182318        111037606005        111038042987       
111038486901        111038967545        111039529753     457921419      
458472404       111001211165       111032405412       111032840785       
111033242108        111033568356        111033951509        111034414289       
111034892245        111035351370        111035826850        111036319342       
111036733465        111037182330        111037606083        111038042998       
111038486934        111038968423        111039529809     457921625      
458472677       111001236476       111032405489       111032840808       
111033243064        111033568604        111033951510        111034414302       
111034892357        111035351932        111035826939        111036319689       
111036733702        111037182374        111037606094        111038043191       
111038487081        111038968513        111039529854     457921773      
458472743       111001361587       111032405513       111032840853       
111033243121        111033568716        111033951655        111034414469       
111034892469        111035352236        111035827176        111036319791       
111036733735        111037182419        111037606274        111038043236       
111038488408        111038968546        111039529999     457921823      
458472818       111001437558       111032405939       111032841113       
111033243143        111033568873        111033951992        111034414908       
111034892560        111035352360        111035827277        111036319836       
111036733803        111037182688        111037606375        111038043247       
111038488611        111038968670        111039530025     457921948      
458473014       111001446019       111032405940       111032841146       
111033243468        111033568895        111033952027        111034415000       
111034892593        111035352438        111035827390        111036320074       
111036733858        111037182699        111037606409        111038043269       
111038488835        111038968704        111039530441     457922714      
458473055       111001485281       111032405962       111032841629       
111033243637        111033569043        111033952588        111034415325       
111034892740        111035352517        111035827491        111036320524       
111036733881        111037182789        111037606465        111038043304       
111038488880        111038968726        111039530520     457922987      
458473394       111001511214       111032406154       111032841742       
111033243660        111033569087        111033952599        111034415729       
111034892975        111035352551        111035827570        111036320579       
111036733948        111037182802        111037606522        111038043540       
111038488914        111038968962        111039530586     457923068      
458473444       111001533005       111032406198       111032841775       
111033243705        111033569111        111033952768        111034415752       
111034893022        111035352573        111035827592        111036320603       
111036734860        111037182880        111037607499        111038043652       
111038489443        111038969075        111039530856     457923159      
458473469       111001570747       111032406334       111032841810       
111033243727        111033569122        111033952858        111034415864       
111034893336        111035352641        111035827626        111036320894       
111036735074        111037183049        111037607590        111038043685       
111038489454        111038969132        111039531004     457923639      
458473725       111001627087       111032406413       111032842664       
111033243772        111033569199        111033953129        111034416360       
111034893369        111035352966        111035827705        111036322290       
111036735197        111037183229        111037608175        111038043809       
111038489465        111038969176        111039531228     457923654      
458473899       111001705882       111032406468       111032842709       
111033243794        111033569335        111033953220        111034416405       
111034893785        111035353002        111035827716        111036322346       
111036735298        111037183296        111037608221        111038044697       
111038489689        111038969187        111039531734     457923738      
458473980       111001897390       111032406996       111032843261       
111033243817        111033569425        111033953309        111034416427       
111034893921        111035353035        111035827873        111036322357       
111036735399        111037183476        111037608467        111038044877       
111038489702        111038969255        111039531802     457924090      
458474137       111002111154       111032407032       111032843283       
111033243884        111033569504        111033953332        111034416528       
111034894067        111035353260        111035827952        111036322436       
111036735434        111037183487        111037608793        111038044990       
111038489713        111038969648        111039531813     457924108      
458474251       111002936384       111032407481       111032843429       
111033243918        111033569605        111033953343        111034416573       
111034894326        111035353361        111035827974        111036322458       
111036735456        111037183690        111037608894        111038045070       
111038490153        111038969783        111039532094     457924165      
458474459       111003619743       111032407537       111032843463       
111033244065        111033571114        111033953433        111034416720       
111034894359        111035353372        111035828065        111036322638       
111036735546        111037183803        111037608940        111038045081       
111038490175        111038969839        111039532971     457924223      
458474582       111003828699       111032407548       111032843575       
111033244076        111033571248        111033953556        111034417585       
111034894708        111035353383        111035828098        111036323055       
111036735591        111037183814        111037608995        111038045429       
111038490771        111038969929        111039533028     457924405      
458474830       111003974129       111032407616       111032843586       
111033244278        111033571383        111033953714        111034417754       
111034895091        111035353451        111035828166        111036323369       
111036735669        111037184545        111037609008        111038045496       
111038490816        111038969996        111039533073     457924447      
458475027       111004877650       111032407762       111032843913       
111033244290        111033571473        111033953826        111034417787       
111034895103        111035353653        111035828504        111036323471       
111036735759        111037184567        111037609019        111038045508       
111038490894        111038970134        111039533174     457924520      
458475043       111005530208       111032407795       111032843946       
111033244368        111033571608        111033953994        111034417945       
111034895136        111035353709        111035828885        111036323538       
111036735827        111037184657        111037609042        111038045520       
111038490973        111038970145        111039533411     457924702      
458475332       111005621850       111032408022       111032844093       
111033244379        111033571631        111033954412        111034417978       
111034895204        111035355048        111035828953        111036323730       
111036735894        111037184859        111037609187        111038045553       
111038491097        111038970257        111039533499     457925386      
458475340       111006561562       111032408055       111032844363       
111033244469        111033571642        111033954580        111034418249       
111034895260        111035355060        111035829190        111036323831       
111036735962        111037184871        111037609323        111038045878       
111038491143        111038970325        111039533523     457925527      
458475365       111007081087       111032408112       111032844475       
111033244470        111033571664        111033954603        111034418676       
111034895406        111035355172        111035829314        111036323921       
111036736042        111037184916        111037609648        111038047230       
111038491323        111038970471        111039533635     457925659      
458475449       111007131577       111032408123       111032844576       
111033245257        111033571697        111033954658        111034418700       
111034895619        111035355419        111035829325        111036324056       
111036736110        111037184994        111037609705        111038047465       
111038492290        111038970527        111039533680     457925782      
458475639       111007157238       111032408178       111032844600       
111033245314        111033571709        111033955042        111034418801       
111034895776        111035355464        111035829336        111036324089       
111036736176        111037185030        111037609817        111038047511       
111038492391        111038970617        111039533972  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457925832       458475886       111007319845       111032408189      
111032844633        111033245358        111033572070        111033955132       
111034418957        111034895855        111035355475        111035829369       
111036324247        111036736413        111037185074        111037609941       
111038047544        111038492403        111038970640        111039533983    
457925980       458476181       111007329093       111032408190      
111032845319        111033245460        111033572801        111033955165       
111034419071        111034896092        111035355789        111035829583       
111036324450        111036736424        111037185119        111037609952       
111038047612        111038492559        111038970684        111039534120    
457926020       458476306       111007395120       111032408303      
111032845320        111033245550        111033572889        111033955176       
111034419239        111034896182        111035356285        111035829662       
111036324629        111036736615        111037185153        111037610022       
111038047735        111038492942        111038973328        111039534210    
457926103       458476421       111007974550       111032408628      
111032845331        111033245640        111033572935        111033955198       
111034419240        111034896429        111035356386        111035829875       
111036324887        111036737133        111037185298        111037610088       
111038047746        111038492953        111038973395        111039535536    
457926160       458476553       111008885800       111032408730      
111032845397        111033245651        111033573026        111033955266       
111034419251        111034897251        111035356432        111035830282       
111036325439        111036737267        111037185524        111037610279       
111038047881        111038493190        111038973676        111039535705    
457926434       458476629       111009087300       111032408774      
111032845421        111033245662        111033573183        111033955446       
111034419419        111034897318        111035356713        111035830439       
111036325574        111036737830        111037185614        111037610392       
111038048039        111038493224        111038973799        111039535884    
457926533       458476652       111009499127       111032408796      
111032845544        111033245673        111033573262        111033955491       
111034419554        111034897385        111035356858        111035830462       
111036325675        111036737863        111037185636        111037610640       
111038048040        111038493437        111038973823        111039536054    
457926558       458477163       111009939823       111032410283      
111032845993        111033245707        111033573363        111033955604       
111034419565        111034897408        111035357006        111035830473       
111036325732        111036737920        111037185793        111037610651       
111038048163        111038493471        111038973890        111039536177    
457926731       458477296       111010154969       111032410430      
111032846231        111033245831        111033574230        111033955659       
111034419701        111034897521        111035357084        111035830518       
111036325877        111036737964        111037185838        111037610695       
111038048680        111038493606        111038973924        111039536469    
457927093       458477593       111011010534       111032410519      
111032846365        111033245853        111033574241        111033955705       
111034419789        111034897543        111035357501        111035830822       
111036326227        111036738022        111037186839        111037610774       
111038048691        111038493640        111038973979        111039536627    
457927143       458477684       111011196595       111032410553      
111032846499        111033245909        111033574274        111033955750       
111034419790        111034897576        111035357646        111035831148       
111036327329        111036738134        111037186907        111037610820       
111038048792        111038493673        111038974004        111039536795    
457927200       458478021       111011295315       111032410575      
111032846523        111033245910        111033574353        111033955761       
111034419936        111034898566        111035357668        111035831193       
111036327486        111036738246        111037186941        111037611001       
111038048815        111038493897        111038974059        111039536863    
457927440       458478344       111011441105       111032410597      
111032846590        111033245921        111033574656        111033956032       
111034419947        111034899095        111035357703        111035831261       
111036327576        111036738291        111037187009        111037611056       
111038048882        111038494034        111038974374        111039536874    
457927630       458478377       111011443321       111032410621      
111032846691        111033246045        111033574690        111033956313       
111034420242        111034899152        111035357770        111035831362       
111036327644        111036738381        111037187302        111037611236       
111038048961        111038494102        111038974419        111039536942    
457927663       458478625       111011550757       111032410935      
111032846769        111033246191        111033574746        111033956470       
111034420826        111034899219        111035357826        111035831665       
111036328128        111036738437        111037187649        111037611270       
111038049030        111038494180        111038974666        111039538034    
457927747       458478898       111011665642       111032410968      
111032846826        111033246225        111033574904        111033956728       
111034420938        111034899264        111035358018        111035831733       
111036328140        111036738864        111037187807        111037611304       
111038050100        111038494618        111038974802        111039538089    
457927754       458479177       111012343567       111032410991      
111032846983        111033246359        111033574960        111033956762       
111034420949        111034899433        111035358119        111035831889       
111036328218        111036738886        111037188246        111037611348       
111038050256        111038494719        111038974857        111039538090    
457928240       458479276       111012809643       111032411497      
111032847018        111033246382        111033575017        111033957011       
111034420972        111034899455        111035358186        111035832150       
111036328409        111036738954        111037188257        111037611517       
111038050335        111038494720        111038974879        111039538427    
457928463       458479326       111012855857       111032411509      
111032847108        111033246416        111033575107        111033957099       
111034421333        111034899466        111035359479        111035832431       
111036328498        111036739012        111037188303        111037611551       
111038050504        111038494887        111038975410        111039538629    
457928554       458479367       111013122170       111032411598      
111032847197        111033247710        111033575141        111033957190       
111034421366        111034899567        111035359514        111035833511       
111036328847        111036739203        111037188493        111037611674       
111038050582        111038494900        111038975993        111039538753    
457928588       458479656       111013558746       111032411611      
111032847221        111033247743        111033575174        111033957279       
111034421377        111034899792        111035359570        111035833533       
111036329578        111036739225        111037189001        111037611685       
111038050739        111038494922        111038976039        111039539259    
457928620       458479763       111013707359       111032411622      
111032847322        111033247855        111033575242        111033957291       
111034421423        111034900054        111035359660        111035833746       
111036329589        111036739236        111037189045        111037611719       
111038050852        111038495013        111038976398        111039539361    
457928687       458479995       111013849806       111032411633      
111032847344        111033247888        111033575635        111033957347       
111034421591        111034900076        111035359671        111035834589       
111036329613        111036739270        111037189090        111037612585       
111038050997        111038495079        111038976523        111039540611    
457928968       458480191       111013898620       111032411666      
111032847489        111033247901        111033575703        111033957358       
111034421849        111034900133        111035359716        111035834826       
111036330389        111036739517        111037189113        111037612596       
111038051044        111038495181        111038976534        111039540622    
457929438       458480316       111014085540       111032412207      
111032847502        111033248429        111033575714        111033957370       
111034421894        111034900324        111035359750        111035835063       
111036330626        111036739663        111037189124        111037612710       
111038051257        111038495192        111038976837        111039540677    
457929529       458480431       111014085944       111032412320      
111032847658        111033248441        111033575792        111033957460       
111034421928        111034900469        111035359828        111035835861       
111036330660        111036739708        111037189135        111037612721       
111038051325        111038495237        111038976916        111039540699    
457929669       458480480       111014176800       111032412342      
111032847669        111033248485        111033576579        111033957505       
111034422008        111034900706        111035359840        111035835940       
111036332156        111036739809        111037189225        111037612844       
111038051358        111038495990        111038976950        111039541005    
457929727       458480985       111014216254       111032412410      
111032847692        111033248496        111033576782        111033957549       
111034422109        111034900773        111035359895        111035836086       
111036332303        111036739843        111037189269        111037613014       
111038051392        111038496519        111038977052        111039541038    
457929800       458481025       111014319764       111032412454      
111032847759        111033248553        111033576793        111033957662       
111034422626        111034900919        111035359963        111035836132       
111036332527        111036739865        111037189360        111037613339       
111038051561        111038496564        111038977254        111039541117    
457930360       458481124       111014764982       111032412487      
111032847838        111033248609        111033576838        111033957763       
111034422671        111034900953        111035359996        111035836468       
111036332684        111036739966        111037189382        111037613564       
111038051583        111038496722        111038977456        111039541230    
457930436       458481140       111014859527       111032412500      
111032847861        111033248722        111033576849        111033957998       
111034422806        111034901088        111035360112        111035836525       
111036332695        111036740104        111037189449        111037613575       
111038052056        111038496812        111038977489        111039541319    
457930501       458481207       111014863061       111032412588      
111032848187        111033248799        111033577097        111033958124       
111034422828        111034901099        111035360291        111035836660       
111036332910        111036740328        111037189517        111037613632       
111038052168        111038496823        111038978570        111039541364    
457930626       458481355       111014973580       111032412599      
111032848288        111033248801        111033577110        111033958135       
111034423021        111034901527        111035360415        111035837357       
111036333326        111036740597        111037189595        111037615016       
111038052562        111038496867        111038978851        111039541421    
457930857       458481579       111015103294       111032412667      
111032848356        111033248878        111033577389        111033958146       
111034423414        111034901785        111035360437        111035837649       
111036333427        111036740621        111037190092        111037615083       
111038052584        111038496924        111038978963        111039541599    
457930949       458481587       111015127403       111032412713      
111032848413        111033248913        111033577390        111033958641       
111034423447        111034901954        111035360684        111035837762       
111036333472        111036740711        111037190148        111037615319       
111038052685        111038497161        111038979043        111039541667    
457930980       458481751       111015129438       111032412779      
111032848727        111033248957        111033577693        111033958966       
111034423571        111034902416        111035360774        111035837885       
111036333663        111036740890        111037190261        111037615410       
111038052775        111038497284        111038979155        111039541689    
457931038       458481785       111015133174       111032412836      
111032848750        111033249510        111033577761        111033959316       
111034423694        111034902595        111035361001        111035837919       
111036333719        111036740935        111037190317        111037615814       
111038052843        111038497385        111038979188        111039541870    
457931418       458481793       111015141713       111032412858      
111032849694        111033249677        111033577783        111033959327       
111034423739        111034902607        111035361517        111035838167       
111036333731        111036741060        111037190452        111037616163       
111038052977        111038497420        111038979234        111039541881    
457931434       458481843       111015165089       111032412971      
111032849717        111033249756        111033578043        111033959473       
111034423751        111034902641        111035361528        111035838224       
111036333764        111036741194        111037190890        111037616220       
111038053013        111038497992        111038979289        111039541904    
457931574       458481983       111015176148       111032412993      
111032849762        111033249778        111033578144        111033961207       
111034423829        111034902775        111035361786        111035838606       
111036334079        111036742702        111037191015        111037616231       
111038053035        111038498083        111038979470        111039541915    
457931749       458482023       111015209279       111032413107      
111032849784        111033249802        111033578481        111033961533       
111034424077        111034902832        111035361854        111035839124       
111036334125        111036742735        111037191093        111037616242       
111038053192        111038498094        111038979526        111039542129    
457931756       458482064       111015237472       111032413129      
111032849841        111033249879        111033578560        111033961757       
111034424101        111034902865        111035361900        111035839258       
111036334215        111036742881        111037191105        111037616264       
111038053237        111038498375        111038979537        111039542152    
457931806       458482221       111015245909       111032413174      
111032849885        111033249903        111033578740        111033962084       
111034424347        111034903103        111035362125        111035839348       
111036335889        111036742937        111037191116        111037616770       
111038053451        111038498397        111038979548        111039542185    
457932655       458482387       111015246371       111032413208      
111032850067        111033250130        111033578751        111033962185       
111034424370        111034903327        111035362350        111035839461       
111036335924        111036743028        111037191217        111037616950       
111038053563        111038498566        111038979605        111039542275    
457932689       458482957       111015297298       111032413253      
111032850078        111033250736        111033578773        111033962242       
111034424640        111034903552        111035362507        111035839506       
111036336004        111036743185        111037191329        111037617029       
111038053754        111038498702        111038979616        111039543029    
457932820       458483377       111015303173       111032413354      
111032850113        111033250860        111033578852        111033962253       
111034424785        111034903743        111035362530        111035839719       
111036336071        111036743242        111037191408        111037617052       
111038053866        111038498803        111038979661        111039543232    
457932846       458483450       111015304051       111032413387      
111032850179        111033251096        111033578908        111033962736       
111034424808        111034903901        111035362585        111035839898       
111036336093        111036743297        111037191464        111037617063       
111038053945        111038498881        111038979841        111039543377    
457933158       458483864       111015308415       111032413848      
111032850180        111033251108        111033579044        111033963513       
111034424886        111034903967        111035362743        111035839900       
111036336318        111036743400        111037191565        111037617254       
111038054036        111038498948        111038980203        111039543669    
457933422       458483930       111015326662       111032413905      
111032850225        111033251276        111033579055        111033963625       
111034425089        111034904250        111035362912        111035840070       
111036336330        111036743444        111037191633        111037617399       
111038054081        111038498982        111038980494        111039543726    
457933729       458484060       111015335707       111032413916      
111032850236        111033251388        111033579088        111033963681       
111034425359        111034904328        111035363069        111035840092       
111036336363        111036743477        111037191699        111037617513       
111038056544        111038499040        111038980539        111039543759    
457933737       458484508       111015359848       111032413938      
111032850630        111033251401        111033579099        111033963827       
111034425405        111034904711        111035363193        111035840317       
111036336600        111036743578        111037192027        111037617568       
111038057297        111038499208        111038981574        111039543951    
457933752       458484789       111015394904       111032413949      
111032851271        111033252277        111033579112        111033963850       
111034425461        111034904755        111035363238        111035840777       
111036336644        111036743657        111037192083        111037617692       
111038057433        111038499411        111038981697        111039544053    
457934115       458484920       111015457207       111032414063      
111032851822        111033252299        111033579167        111033964008       
111034425539        111034904823        111035363339        111035840890       
111036336688        111036743691        111037192139        111037617771       
111038057770        111038499466        111038981833        111039544132    
457934164       458485109       111015463686       111032414085      
111032851855        111033252345        111033579325        111033964615       
111034425775        111034905307        111035363362        111035841150       
111036336969        111036744030        111037192173        111037617805       
111038057882        111038499534        111038982463        111039544345    
457934594       458485315       111015464317       111032414119      
111032851877        111033252446        111033579426        111033964727       
111034426024        111034905745        111035363474        111035841217       
111036337072        111036744175        111037192218        111037617849       
111038057994        111038499590        111038982632        111039544479    
457935336       458485356       111015474992       111032414209      
111032851888        111033252547        111033579437        111033964806       
111034426046        111034905813        111035363508        111035841262       
111036337230        111036744311        111037192274        111037617850       
111038058153        111038499646        111038982867        111039544569    
457935377       458485422       111015486579       111032414210      
111032852531        111033252570        111033579448        111033964918       
111034426091        111034905925        111035363597        111035841273       
111036337252        111036744816        111037193040        111037617883       
111038058175        111038499691        111038982924        111039544659    
457935419       458485463       111015488740       111032414232      
111032852665        111033252592        111033579471        111033964996       
111034426248        111034906027        111035363834        111035841363       
111036337386        111036745716        111037193624        111037617995       
111038058276        111038499747        111038982935        111039545199    
457935484       458485471       111015502039       111032414412      
111032852687        111033253010        111033579583        111033965267       
111034426259        111034906184        111035363913        111035841701       
111036337533        111036745761        111037193646        111037618020       
111038058388        111038499769        111038982957        111039545346    
457935633       458485547       111015505885       111032414827      
111032852744        111033253403        111033579594        111033965391       
111034426372        111034906454        111035363935        111035841767       
111036337577        111036746122        111037193860        111037618198       
111038058490        111038499781        111038983127        111039545773    
457935849       458486016       111015506752       111032414962      
111032852799        111033253447        111033579684        111033965469       
111034426406        111034906476        111035364071        111035841970       
111036337612        111036746188        111037193949        111037618244       
111038058670        111038500009        111038983363        111039545942    
457935856       458486099       111015554294       111032414984      
111032853138        111033253481        111033579707        111033965638       
111034426811        111034906487        111035364510        111035842038       
111036337634        111036746278        111037194243        111037618266       
111038059222        111038500133        111038984296        111039545997    
457936151       458486149       111015555307       111032415075      
111032853587        111033253649        111033579853        111033965694       
111034426855        111034906724        111035364521        111035842094       
111036337678        111036746368        111037194254        111037618479       
111038059402        111038500223        111038984825        111039546055    
457936599       458486214       111015604739       111032415323      
111032853756        111033253683        111033579864        111033966022       
111034426923        111034906735        111035364543        111035842476       
111036337803        111036747099        111037194265        111037618525       
111038059491        111038500267        111038984847        111039546314    
457936615       458486347       111015635148       111032415345      
111032853879        111033253818        111033580057        111033966123       
111034426990        111034906780        111035365511        111035842544       
111036337870        111036747156        111037194311        111037618536       
111038059525        111038500380        111038985624        111039546370    
457936714       458486628       111015639300       111032415514      
111032853914        111033253885        111033580114        111033966392       
111034427069        111034906881        111035365678        111035842724       
111036337937        111036747370        111037194355        111037618558       
111038059626        111038500391        111038985950        111039546549    
457937159       458486875       111015658671       111032415659      
111032854117        111033254000        111033580192        111033966471       
111034427126        111034907826        111035365825        111035843264       
111036338376        111036747505        111037194557        111037618592       
111038061281        111038500953        111038986018        111039546662    
457937399       458487410       111015707306       111032415738      
111032854140        111033254022        111033580237        111033966550       
111034427261        111034907916        111035365971        111035843512       
111036338769        111036747549        111037194579        111037618604       
111038061393        111038501774        111038986063        111039546752    
457937456       458487428       111015721447       111032415806      
111032854151        111033254055        111033580248        111033966583       
111034427801        111034907961        111035366196        111035843613       
111036338871        111036747909        111037194591        111037618648       
111038061405        111038501831        111038986074        111039546998    
457937472       458487543       111015764039       111032416021      
111032854207        111033254077        111033580293        111033966640       
111034428341        111034907972        111035366455        111035844366       
111036339085        111036748124        111037194636        111037618794       
111038061472        111038502506        111038986153        111039547089    
457937498       458487618       111015776706       111032416638      
111032854241        111033254088        111033580620        111033966875       
111034428420        111034908007        111035366703        111035844388       
111036339210        111036748337        111037194647        111037618839       
111038061506        111038502540        111038986287        111039547405    
457937688       458487923       111015802391       111032416975      
111032854319        111033254167        111033580664        111033967315       
111034428734        111034908883        111035366916        111035844524       
111036339243        111036748360        111037194759        111037618851       
111038061641        111038502573        111038986467        111039547506    
457937878       458487949       111015811199       111032416986      
111032854320        111033254303        111033580877        111033967427       
111034428756        111034908917        111035366938        111035844669       
111036339344        111036748562        111037194782        111037618907       
111038062079        111038502607        111038986793        111039549081    
457937886       458487964       111015845613       111032417055      
111032854353        111033254336        111033580956        111033967506       
111034428789        111034908928        111035367041        111035844816       
111036339355        111036748607        111037195233        111037618952       
111038062260        111038502685        111038986872        111039549351    
457937910       458488194       111015869811       111032417123      
111032854432        111033254437        111033580989        111033967810       
111034428868        111034909435        111035367197        111035844850       
111036339489        111036748898        111037195626        111037618974       
111038062338        111038502708        111038986962        111039549519    
457938033       458488475       111015895663       111032417190      
111032854454        111033254482        111033581205        111033967843       
111034428914        111034909480        111035367298        111035844894       
111036339502        111036749103        111037195648        111037619166       
111038062383        111038502786        111038987053        111039549654    
457938546       458489010       111015904350       111032417268      
111032854757        111033255573        111033581261        111033968035       
111034429038        111034909570        111035367311        111035844928       
111036339568        111036750194        111037195682        111037620023       
111038062394        111038502809        111038987402        111039549744    
457938744       458489861       111015937985       111032417943      
111032854791        111033255618        111033581328        111033968125       
111034429139        111034909592        111035367434        111035845200       
111036339636        111036750239        111037195727        111037620719       
111038062417        111038502821        111038987503        111039549845    
457939023       458490018       111015977877       111032418292      
111032854993        111033255742        111033581362        111033968204       
111034429230        111034909749        111035367849        111035845390       
111036339782        111036750318        111037196278        111037620731       
111038062541        111038503068        111038987682        111039549991    
457939551       458490430       111015982187       111032418337      
111032855051        111033255753        111033581407        111033968327       
111034429634        111034909772        111035368457        111035845446       
111036340447        111036750352        111037196346        111037620742       
111038062631        111038503169        111038987806        111039550083  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457939585       458490521       111016025399       111032418348      
111032855073        111033255764        111033581463        111033968338       
111034429858        111034909930        111035369010        111035845525       
111036340559        111036750453        111037196492        111037620876       
111038062686        111038503394        111038987873        111039550128    
457939759       458490646       111016032151       111032418461      
111032855219        111033255786        111033581508        111033968798       
111034429948        111034909941        111035369098        111035846076       
111036340593        111036750600        111037196582        111037620887       
111038063137        111038503585        111038988076        111039550140    
457940328       458490661       111016035761       111032418506      
111032855309        111033255797        111033581643        111033969069       
111034430221        111034909952        111035369199        111035846324       
111036340706        111036750622        111037196762        111037621260       
111038063182        111038503619        111038988469        111039550151    
457940435       458490695       111016064381       111032418539      
111032855310        111033255854        111033581654        111033969137       
111034430502        111034910651        111035369335        111035846379       
111036340795        111036750677        111037196830        111037621372       
111038063238        111038503721        111038989066        111039550342    
457940450       458490976       111016127426       111032419024      
111032855725        111033255977        111033581845        111033969362       
111034430704        111034910729        111035369357        111035846447       
111036340829        111036751612        111037196852        111037621507       
111038063249        111038503866        111038989167        111039550533    
457940500       458490984       111016144290       111032419079      
111032855961        111033256013        111033581890        111033969430       
111034430771        111034911652        111035369481        111035846582       
111036340841        111036751689        111037197572        111037621529       
111038063272        111038503945        111038989303        111039550612    
457940575       458491347       111016149464       111032419080      
111032855972        111033256046        111033581924        111033969485       
111034430894        111034911663        111035369504        111035846650       
111036340964        111036751735        111037197583        111037621552       
111038063294        111038504126        111038989415        111039550724    
457940625       458491396       111016190291       111032419158      
111032856030        111033256068        111033581957        111033969564       
111034431008        111034911685        111035369582        111035846739       
111036340975        111036751768        111037197897        111037621798       
111038063553        111038504160        111038989527        111039550780    
457940658       458491503       111016203016       111032419888      
111032856052        111033256338        111033582059        111033969687       
111034431053        111034911832        111035370393        111035846751       
111036341088        111036751791        111037197909        111037621877       
111038064228        111038504171        111038989594        111039551792    
457940815       458491537       111016203454       111032419899      
111032856096        111033256945        111033582060        111033969700       
111034431244        111034912013        111035370652        111035847099       
111036341134        111036752073        111037197943        111037621901       
111038064273        111038504205        111038989628        111039552535    
457940922       458491685       111016223254       111032419901      
111032856131        111033256956        111033582071        111033969711       
111034431468        111034912721        111035370696        111035847314       
111036341213        111036752297        111037197998        111037622441       
111038064396        111038504216        111038989640        111039552715    
457941037       458491768       111016228282       111032420374      
111032856186        111033256989        111033582093        111033969722       
111034431671        111034912787        111035370865        111035847516       
111036341268        111036752635        111037198067        111037622463       
111038064419        111038504317        111038989763        111039552771    
457941359       458491834       111016236247       111032420475      
111032856209        111033257216        111033582194        111033969823       
111034432100        111034912822        111035370999        111035847583       
111036341280        111036752680        111037198078        111037622485       
111038064464        111038505576        111038989774        111039553187    
457941573       458491958       111016239565       111032420509      
111032856254        111033257250        111033582576        111033969924       
111034432144        111034912967        111035371013        111035847774       
111036341303        111036752714        111037198348        111037622508       
111038065140        111038505734        111038989785        111039553288    
457941623       458492030       111016253549       111032420554      
111032856366        111033257328        111033582598        111033970320       
111034432199        111034913014        111035371495        111035848203       
111036341336        111036753108        111037198360        111037622531       
111038065218        111038505835        111038989864        111039553952    
457941862       458492170       111016290922       111032420576      
111032856388        111033257609        111033582813        111033970544       
111034432784        111034913036        111035371990        111035848304       
111036341347        111036753164        111037199035        111037622845       
111038065364        111038505880        111038989909        111039555189    
457941896       458492444       111016292092       111032420633      
111032856467        111033257676        111033583252        111033970588       
111034432908        111034914048        111035372867        111035848393       
111036341459        111036753298        111037199158        111037622856       
111038065656        111038506005        111038990855        111039555213    
457942597       458492485       111016330781       111032420644      
111032856478        111033257687        111033583263        111033970702       
111034433404        111034914206        111035372957        111035848483       
111036341471        111036753399        111037199529        111037622924       
111038065847        111038506038        111038990956        111039555471    
457942704       458492501       111016334448       111032420666      
111032856502        111033257722        111033583421        111033970746       
111034433460        111034914688        111035373532        111035848595       
111036341550        111036753412        111037199642        111037623015       
111038066196        111038506061        111038991025        111039555549    
457942837       458492667       111016337069       111032420677      
111032856614        111033257744        111033583432        111033970904       
111034433527        111034914925        111035373598        111035848708       
111036341639        111036753546        111037199743        111037623048       
111038066242        111038506072        111038991104        111039555785    
457942985       458492915       111016356464       111032420701      
111032856636        111033258431        111033583724        111033971185       
111034433583        111034915151        111035373958        111035848720       
111036341640        111036753669        111037199765        111037623060       
111038066376        111038506375        111038991171        111039555796    
457943066       458493111       111016360021       111032420712      
111032856737        111033258453        111033584073        111033971219       
111034433651        111034915195        111035374094        111035848742       
111036341718        111036753715        111037199945        111037623969       
111038066477        111038506432        111038991193        111039556090    
457943090       458493129       111016371078       111032420723      
111032856748        111033258532        111033584220        111033971376       
111034433763        111034915364        111035374218        111035848854       
111036341853        111036753759        111037200533        111037624049       
111038066556        111038506623        111038991339        111039556214    
457943157       458493327       111016415392       111032420790      
111032856816        111033258554        111033584253        111033971444       
111034433976        111034915476        111035374308        111035848955       
111036341921        111036753861        111037200634        111037624083       
111038066578        111038506746        111038991384        111039556247    
457943447       458493392       111016428442       111032420824      
111032856872        111033258677        111033584309        111033971590       
111034434797        111034915500        111035374421        111035848988       
111036341965        111036754042        111037200656        111037624128       
111038066635        111038506779        111038991395        111039556281    
457943512       458493400       111016434078       111032421140      
111032856939        111033258688        111033584332        111033971635       
111034434876        111034915678        111035374915        111035849192       
111036341987        111036754121        111037200780        111037624139       
111038066714        111038506825        111038991508        111039556652    
457943611       458493426       111016444967       111032421151      
111032857514        111033258756        111033584343        111033971725       
111034434922        111034915803        111035374926        111035849215       
111036341998        111036754491        111037200960        111037624230       
111038066826        111038506847        111038991586        111039557068    
457943975       458493624       111016454227       111032421184      
111032857570        111033258936        111033584354        111033971781       
111034434955        111034915836        111035374948        111035850026       
111036342023        111036754716        111037200971        111037624308       
111038066848        111038506881        111038991609        111039557114    
457944031       458493699       111016466400       111032421218      
111032857930        111033259094        111033584365        111033971837       
111034435349        111034915959        111035375039        111035850059       
111036342203        111036754727        111037201422        111037624511       
111038066994        111038506915        111038991801        111039557316    
457944239       458493970       111016479785       111032421263      
111032858021        111033259443        111033585119        111033971938       
111034435372        111034916499        111035375174        111035850419       
111036342225        111036754749        111037201578        111037624588       
111038067287        111038506926        111038991823        111039557327    
457944858       458494671       111016525361       111032421353      
111032858234        111033259511        111033585647        111033972029       
111034435406        111034916613        111035375185        111035850598       
111036342258        111036754761        111037202096        111037624689       
111038067401        111038507073        111038991845        111039557394    
457945376       458494721       111016531267       111032421409      
111032858302        111033259588        111033585704        111033972119       
111034435439        111034916747        111035375747        111035851487       
111036342269        111036754772        111037202197        111037624791       
111038067490        111038507141        111038991890        111039557484    
457946127       458495223       111016541695       111032422130      
111032858324        111033259601        111033585760        111033972221       
111034435484        111034917276        111035375781        111035851511       
111036342416        111036754996        111037202647        111037624869       
111038067603        111038507152        111038991924        111039558700    
457947026       458495249       111016566580       111032422185      
111032858368        111033259779        111033585917        111033972243       
111034435675        111034917322        111035375837        111035851724       
111036342427        111036755111        111037204100        111037624915       
111038067658        111038507174        111038991946        111039558845    
457947315       458495553       111016596347       111032422332      
111032858425        111033259870        111033585928        111033972513       
111034435822        111034917603        111035375882        111035851803       
111036342450        111036755188        111037204391        111037625062       
111038067670        111038507208        111038992037        111039558902    
457947513       458495561       111016627016       111032422501      
111032858559        111033259982        111033585962        111033972625       
111034435945        111034917872        111035375905        111035851926       
111036342461        111036755379        111037204548        111037625130       
111038067715        111038507321        111038992161        111039559004    
457947810       458495660       111016631684       111032422848      
111032859842        111033260131        111033586121        111033972670       
111034435989        111034917984        111035376221        111035852040       
111036342696        111036755458        111037204559        111037625343       
111038067850        111038507343        111038992206        111039559060    
457948289       458495751       111016638445       111032422859      
111032860282        111033260243        111033586154        111033973187       
111034436227        111034918008        111035376311        111035852084       
111036343710        111036755481        111037205167        111037625354       
111038068042        111038507398        111038992318        111039559228    
457948313       458495827       111016640280       111032423287      
111032860305        111033260276        111033586255        111033973491       
111034436328        111034918020        111035376669        111035852208       
111036343901        111036755650        111037205347        111037625961       
111038068086        111038507455        111038992442        111039559284    
457948339       458495884       111016689812       111032423311      
111032860350        111033260300        111033586277        111033973503       
111034436429        111034918097        111035377907        111035852219       
111036344058        111036756033        111037205639        111037626030       
111038068132        111038508579        111038992868        111039559745    
457949055       458496486       111016690049       111032423423      
111032860428        111033260377        111033586840        111033973514       
111034436597        111034918109        111035378155        111035852545       
111036344193        111036756662        111037205864        111037626478       
111038068165        111038508951        111038992903        111039559879    
457949196       458496551       111016707105       111032424110      
111032860530        111033260388        111033586851        111033973637       
111034436632        111034918110        111035378290        111035852602       
111036344317        111036757315        111037206056        111037626489       
111038068356        111038509064        111038992958        111039560062    
457949667       458496577       111016736499       111032424121      
111032860563        111033260412        111033586963        111033973750       
111034436744        111034918367        111035378313        111035852736       
111036344328        111036757427        111037206090        111037626490       
111038068378        111038509165        111038993038        111039560163    
457949741       458496635       111016738110       111032424132      
111032860574        111033260423        111033587054        111033974021       
111034436755        111034918570        111035378335        111035852837       
111036344496        111036758327        111037206360        111037626568       
111038068389        111038509176        111038993061        111039560433    
457949881       458496734       111016751104       111032424402      
111032860631        111033260524        111033587087        111033974076       
111034436766        111034918705        111035378526        111035852950       
111036344519        111036758383        111037206405        111037626748       
111038068435        111038509198        111038993162        111039560860    
457949915       458496825       111016753386       111032424570      
111032860990        111033260603        111033587177        111033974481       
111034437172        111034918749        111035378694        111035853142       
111036344520        111036758507        111037206517        111037627008       
111038068468        111038509255        111038993285        111039560905    
457949949       458497088       111016770172       111032424581      
111032861003        111033260614        111033587199        111033974795       
111034437307        111034919436        111035378829        111035853388       
111036344867        111036758552        111037206618        111037627075       
111038068491        111038509974        111038993421        111039560949    
457949972       458497542       111016772321       111032424648      
111032861294        111033260670        111033587267        111033974818       
111034437756        111034919661        111035379134        111035853423       
111036345475        111036758619        111037206629        111037627097       
111038068525        111038509985        111038993869        111039561939    
457950251       458497740       111016917344       111032424907      
111032861474        111033261020        111033587368        111033974908       
111034437813        111034919683        111035379145        111035853704       
111036345509        111036758967        111037206696        111037627176       
111038068536        111038510055        111038994220        111039562356    
457950871       458497922       111016934174       111032424918      
111032862082        111033261110        111033587469        111033975066       
111034437970        111034920056        111035379167        111035853759       
111036346005        111036759092        111037206810        111037627345       
111038068581        111038510358        111038994253        111039562479    
457950921       458497955       111016947369       111032425076      
111032862093        111033261121        111033587470        111033975077       
111034438016        111034920438        111035379314        111035853793       
111036346320        111036759250        111037206955        111037627750       
111038069234        111038510404        111038994286        111039562558    
457951481       458498029       111016947459       111032425111      
111032862194        111033261143        111033587605        111033975156       
111034438139        111034920562        111035379347        111035853917       
111036346353        111036759441        111037207068        111037627806       
111038069302        111038510482        111038994376        111039562626    
457951580       458498151       111016966337       111032425133      
111032862284        111033261480        111033587649        111033975167       
111034438195        111034920607        111035379358        111035854121       
111036346656        111036759463        111037208081        111037627873       
111038069829        111038510561        111038994422        111039562659    
457952133       458498680       111017008267       111032425166      
111032862341        111033261547        111033587683        111033975369       
111034438241        111034920630        111035379381        111035854266       
111036346735        111036759519        111037208395        111037627884       
111038069841        111038510606        111038994556        111039562839    
457952711       458498821       111017024568       111032425234      
111032862431        111033261604        111033587739        111033975404       
111034438869        111034921282        111035380259        111035854323       
111036346915        111036759609        111037209183        111037627907       
111038069896        111038510628        111038994725        111039563458    
457952737       458498862       111017031072       111032425256      
111032862778        111033261660        111033587762        111033975471       
111034439286        111034921439        111035380462        111035854390       
111036346926        111036759610        111037209497        111037627985       
111038070797        111038510763        111038995939        111039564055    
457953057       458498920       111017039216       111032425290      
111032862813        111033261716        111033587841        111033975516       
111034439422        111034921574        111035380495        111035854569       
111036347365        111036759766        111037209509        111037628054       
111038070809        111038510796        111038995951        111039564134    
457953099       458500121       111017063549       111032425313      
111032862824        111033261817        111033587964        111033976337       
111034439444        111034921664        111035380507        111035855649       
111036347477        111036759799        111037210084        111037628403       
111038070810        111038510820        111038996659        111039564459    
457953321       458500147       111017072066       111032425324      
111032862868        111033261840        111033588011        111033976348       
111034439534        111034921675        111035380530        111035855739       
111036347501        111036759823        111037210095        111037628469       
111038070832        111038510842        111038996705        111039564572    
457953446       458500162       111017072583       111032425357      
111032862879        111033261985        111033588033        111033976573       
111034439646        111034921686        111035380653        111035855762       
111036347578        111036760207        111037210107        111037628492       
111038070898        111038511023        111038996806        111039564875    
457953628       458500386       111017081561       111032425504      
111032862880        111033261996        111033588044        111033976607       
111034439815        111034921989        111035380901        111035855795       
111036347769        111036760263        111037210297        111037628559       
111038070944        111038511056        111038997852        111039565012    
457953636       458500782       111017124299       111032425571      
111032862936        111033262054        111033588167        111033976708       
111034439859        111034922070        111035380978        111035856156       
111036348108        111036760274        111037210365        111037628560       
111038071170        111038511102        111038997885        111039565180    
457953768       458501186       111017159084       111032425650      
111032863016        111033262087        111033588235        111033976775       
111034439938        111034922137        111035381160        111035856213       
111036348401        111036760320        111037210602        111037628728       
111038071204        111038511450        111038997896        111039565405    
457953909       458501681       111017175419       111032425762      
111032863702        111033262098        111033588369        111033976865       
111034439983        111034922148        111035381182        111035856224       
111036348625        111036760410        111037210679        111037628762       
111038071248        111038511494        111038998190        111039565449    
457954915       458501970       111017177253       111032426000      
111032863757        111033262885        111033588392        111033977079       
111034440031        111034922238        111035381249        111035856617       
111036348805        111036760566        111037210848        111037628885       
111038071372        111038511551        111038998448        111039565832    
457955441       458502663       111017181630       111032427090      
111032863869        111033263246        111033589102        111033977473       
111034440211        111034922306        111035381272        111035856628       
111036348850        111036760612        111037212233        111037628908       
111038071710        111038511584        111038998482        111039565887    
457955623       458502713       111017210565       111032427168      
111032863881        111033263336        111033589135        111033977585       
111034440547        111034922799        111035381294        111035857034       
111036349761        111036761916        111037212503        111037629325       
111038071743        111038511618        111038998493        111039566080    
457955649       458502911       111017241682       111032427180      
111032863926        111033263370        111033589203        111033977967       
111034440558        111034922980        111035381317        111035857056       
111036350370        111036762063        111037212525        111037629437       
111038071754        111038511630        111039000140        111039566350    
457955789       458503190       111017248027       111032427360      
111032864006        111033263392        111033589292        111033978036       
111034440570        111034923138        111035381452        111035857821       
111036350730        111036762153        111037212536        111037629594       
111038071855        111038511876        111039000173        111039566451    
457956373       458503836       111017264047       111032427416      
111032864084        111033264269        111033589326        111033978058       
111034440727        111034923273        111035381485        111035858024       
111036350932        111036762287        111037212895        111037631283       
111038071866        111038511900        111039000218        111039566811    
457956902       458503950       111017264485       111032427618      
111032864152        111033264359        111033589720        111033978081       
111034440783        111034923385        111035381946        111035858046       
111036350998        111036762546        111037213043        111037631395       
111038071945        111038511911        111039000285        111039566822    
457957249       458503984       111017341111       111032427630      
111032864185        111033264786        111033589764        111033978306       
111034440794        111034923521        111035382161        111035858057       
111036351382        111036762568        111037213054        111037631407       
111038071989        111038511999        111039000443        111039566923    
457957330       458504495       111017360606       111032427797      
111032864219        111033265215        111033589843        111033978362       
111034440929        111034923532        111035382183        111035858091       
111036351539        111036763435        111037213065        111037631586       
111038072249        111038512080        111039000476        111039567014    
457957496       458505179       111017374016       111032427898      
111032864253        111033265226        111033589854        111033978564       
111034440952        111034923554        111035382307        111035858170       
111036351551        111036763525        111037213087        111037631654       
111038072508        111038512114        111039000566        111039567564    
457957934       458505567       111017429680       111032427944      
111032864286        111033266339        111033589911        111033978597       
111034440974        111034923790        111035382396        111035858653       
111036351573        111036763671        111037213100        111037631700       
111038072654        111038512136        111039000588        111039567575    
457958668       458505583       111017453845       111032428619      
111032864309        111033266384        111033589933        111033978610       
111034441223        111034924050        111035382509        111035858675       
111036351821        111036763828        111037213111        111037631733       
111038072834        111038512204        111039000713        111039567700    
457958965       458505674       111017468829       111032429632      
111032864477        111033266520        111033589977        111033978889       
111034441245        111034924241        111035382510        111035858811       
111036351843        111036763851        111037213335        111037632206       
111038072845        111038512293        111039000869        111039567788    
457959450       458505690       111017496729       111032429643      
111032864646        111033266609        111033590047        111033978957       
111034441515        111034924409        111035382554        111035858833       
111036351865        111036764504        111037213560        111037632240       
111038073026        111038512349        111039001310        111039569218    
457959658       458505914       111017526273       111032429654      
111032864657        111033267194        111033590182        111033978979       
111034441627        111034924476        111035382699        111035859058       
111036351900        111036764537        111037214257        111037632554       
111038073082        111038513081        111039001488        111039569421    
457960102       458506227       111017574940       111032429788      
111032864848        111033267587        111033590306        111033979037       
111034441672        111034924599        111035382723        111035859070       
111036352125        111036764728        111037214347        111037632565       
111038073093        111038513676        111039001691        111039569791  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457960110       458506359       111017695540       111032429834      
111032864927        111033267611        111033590317        111033979295       
111034441773        111034925321        111035382767        111035859137       
111036352147        111036764841        111037214404        111037632622       
111038073600        111038513801        111039001792        111039570063    
457960227       458506417       111017721450       111032430050      
111032865489        111033268162        111033590373        111033979307       
111034442516        111034925411        111035382790        111035859227       
111036352181        111036764964        111037214538        111037632712       
111038073644        111038513856        111039001950        111039570108    
457960326       458506466       111017725948       111032430072      
111032865524        111033268331        111033590384        111033980095       
111034442527        111034925534        111035382857        111035859496       
111036352574        111036765156        111037214718        111037632723       
111038073790        111038513957        111039002647        111039570366    
457960359       458506508       111017736647       111032430139      
111032865669        111033268746        111033590429        111033980253       
111034442718        111034925770        111035383409        111035859665       
111036352967        111036765189        111037214774        111037632824       
111038074421        111038514352        111039002670        111039570658    
457960524       458506581       111017784033       111032430207      
111032866019        111033268869        111033590496        111033980264       
111034442921        111034925938        111035383555        111035859698       
111036353025        111036765190        111037214886        111037632879       
111038074500        111038514699        111039002681        111039570704    
457960532       458506714       111017792638       111032430252      
111032866187        111033269039        111033590586        111033980398       
111034443067        111034926041        111035383689        111035859801       
111036353081        111036765268        111037215663        111037633061       
111038074544        111038514745        111039002759        111039570759    
457960854       458506862       111017804025       111032430511      
111032866198        111033269051        111033590597        111033980668       
111034443315        111034926063        111035384264        111035860432       
111036353115        111036765314        111037215674        111037633623       
111038074713        111038514813        111039002894        111039570782    
457961175       458506888       111017833948       111032430690      
111032866301        111033269196        111033590676        111033980792       
111034443506        111034926074        111035384332        111035860960       
111036353148        111036765404        111037215775        111037633746       
111038074746        111038514936        111039002917        111039570962    
457961191       458506953       111017838156       111032431107      
111032866446        111033269354        111033590698        111033980871       
111034443696        111034926276        111035384466        111035861006       
111036353520        111036765549        111037215843        111037634758       
111038074757        111038514981        111039003019        111039571008    
457961506       458507035       111017889040       111032431220      
111032866480        111033269376        111033590711        111033981467       
111034443797        111034926478        111035384556        111035861196       
111036353665        111036765583        111037215922        111037634983       
111038074791        111038514992        111039003727        111039571693    
457961514       458507043       111017899333       111032431994      
111032866525        111033269499        111033590733        111033981580       
111034443988        111034926760        111035384624        111035861253       
111036353711        111036766078        111037216147        111037634994       
111038074803        111038515016        111039003750        111039571907    
457961522       458507167       111017929034       111032432322      
111032866660        111033270121        111033591699        111033981614       
111034443999        111034926984        111035384714        111035861310       
111036353890        111036766180        111037216260        111037635052       
111038074881        111038515049        111039004009        111039572458    
457961597       458507407       111017931374       111032432344      
111032866693        111033270211        111033591756        111033981849       
111034444057        111034927154        111035384972        111035861365       
111036354037        111036766191        111037216664        111037635175       
111038075006        111038515421        111039004043        111039572537    
457961696       458507472       111017969881       111032433154      
111032866817        111033270323        111033592229        111033982031       
111034444282        111034927547        111035385030        111035861512       
111036354341        111036766236        111037216754        111037635197       
111038075107        111038515432        111039004144        111039572784    
457961886       458507480       111017994621       111032433424      
111032866851        111033270356        111033592364        111033982053       
111034444349        111034927615        111035385096        111035861613       
111036354419        111036766652        111037217014        111037635445       
111038075668        111038515476        111039004380        111039572829    
457961951       458507852       111017995273       111032433457      
111032866884        111033270536        111033592443        111033982345       
111034444530        111034927727        111035385142        111035861657       
111036354497        111036766708        111037217586        111037635489       
111038075804        111038515892        111039004650        111039572919    
457962405       458508108       111018010429       111032433525      
111032866918        111033271717        111033592476        111033982367       
111034444899        111034927996        111035385164        111035861769       
111036354521        111036766753        111037217610        111037635625       
111038075882        111038515937        111039004672        111039572986    
457962645       458508330       111018071482       111032434177      
111032866974        111033271728        111033592487        111033982413       
111034444990        111034928021        111035385232        111035861804       
111036354699        111036766821        111037217654        111037635647       
111038076153        111038516073        111039004762        111039572997    
457962934       458508595       111018071808       111032434199      
111032867032        111033271830        111033592544        111033982468       
111034445395        111034928166        111035385401        111035861949       
111036354723        111036766898        111037217722        111037635715       
111038076164        111038516141        111039004829        111039573033    
457963296       458509346       111018095837       111032434223      
111032867122        111033271863        111033592623        111033982547       
111034445407        111034928199        111035386761        111035862131       
111036355229        111036766911        111037217733        111037636963       
111038076197        111038516152        111039004885        111039573066    
457963577       458509478       111018116695       111032434234      
111032867649        111033271896        111033592690        111033982671       
111034445520        111034928302        111035387032        111035862142       
111036355274        111036766944        111037217812        111037636985       
111038076276        111038516253        111039004908        111039573088    
457963601       458509700       111018123277       111032434346      
111032867706        111033271919        111033592780        111033982884       
111034445553        111034928335        111035387201        111035862197       
111036355375        111036767125        111037217867        111037637065       
111038076298        111038516365        111039004931        111039573156    
457963957       458510336       111018154338       111032434571      
111032867717        111033272640        111033592881        111033983043       
111034445698        111034928694        111035387863        111035862221       
111036355409        111036767204        111037218206        111037637111       
111038076333        111038516387        111039006056        111039573202    
457964062       458510716       111018166645       111032434661      
111032867740        111033272730        111033593095        111033983357       
111034445801        111034928751        111035387919        111035862502       
111036355443        111036767259        111037218475        111037637223       
111038076478        111038516668        111039006191        111039573279    
457964435       458510815       111018232133       111032435246      
111032867807        111033272741        111033593196        111033983425       
111034446093        111034928773        111035387920        111035862557       
111036355476        111036767282        111037219038        111037637234       
111038076502        111038516769        111039006214        111039573549    
457964591       458511219       111018235158       111032435280      
111032868583        111033272831        111033593219        111033983986       
111034446341        111034928784        111035388000        111035862603       
111036355667        111036767327        111037219128        111037638257       
111038076669        111038516781        111039006270        111039573684    
457964971       458511615       111018317081       111032435369      
111032869326        111033272875        111033593231        111033984011       
111034446408        111034929820        111035388112        111035863008       
111036355735        111036767406        111037219612        111037638460       
111038077817        111038517142        111039006281        111039574708    
457965119       458511797       111018321255       111032435785      
111032869393        111033272943        111033593310        111033984088       
111034446745        111034930068        111035388123        111035863019       
111036356747        111036767518        111037219634        111037638617       
111038078009        111038517872        111039006427        111039574854    
457965721       458511912       111018393030       111032435819      
111032869405        111033273012        111033593455        111033984639       
111034446778        111034930192        111035388189        111035863020       
111036356769        111036767675        111037220232        111037638628       
111038078199        111038517883        111039006607        111039575068    
457966307       458512431       111018393793       111032435842      
111032869438        111033273089        111033593488        111033985360       
111034446903        111034930507        111035388213        111035863109       
111036356848        111036767934        111037220771        111037638886       
111038078852        111038517917        111039006674        111039575428    
457966323       458513181       111018408576       111032435921      
111032869528        111033273102        111033593523        111033985506       
111034446970        111034930811        111035388235        111035863187       
111036356859        111036768058        111037221211        111037638921       
111038079178        111038518389        111039006685        111039575462    
457966406       458513223       111018413909       111032435932      
111032869685        111033273236        111033593703        111033985573       
111034447038        111034931182        111035388257        111035863288       
111036356961        111036768777        111037222256        111037639102       
111038079213        111038518424        111039006708        111039575530    
457966901       458513470       111018499251       111032436023      
111032870193        111033273315        111033593758        111033985641       
111034447375        111034931801        111035388291        111035863389       
111036356972        111036768845        111037222559        111037639348       
111038079303        111038518435        111039006786        111039575732    
457967024       458513538       111018560957       111032436157      
111032870216        111033273371        111033593848        111033986484       
111034447397        111034931856        111035388303        111035863402       
111036357063        111036768957        111037222582        111037639449       
111038079370        111038518446        111039006966        111039575743    
457967073       458513595       111018582489       111032436214      
111032870227        111033273539        111033593871        111033986552       
111034447612        111034932161        111035388460        111035863536       
111036357085        111036769037        111037222931        111037639461       
111038079505        111038518491        111039007507        111039576003    
457967172       458513629       111018583952       111032436281      
111032870339        111033274024        111033594333        111033987092       
111034447656        111034932879        111035388471        111035863558       
111036357287        111036769453        111037222986        111037639540       
111038079707        111038518503        111039007642        111039576283    
457967552       458513884       111018602314       111032436326      
111032870340        111033274125        111033594355        111033987418       
111034447702        111034933005        111035388808        111035863604       
111036357300        111036769521        111037222997        111037639573       
111038079820        111038518514        111039007709        111039576384    
457967651       458514023       111018610526       111032436393      
111032870429        111033274158        111033594591        111033987799       
111034447814        111034933038        111035388819        111035863671       
111036357311        111036769688        111037223808        111037639595       
111038080091        111038518570        111039007721        111039576676    
457967743       458514056       111018611662       111032436450      
111032870508        111033274170        111033594726        111033987979       
111034448332        111034933139        111035389034        111035863828       
111036357388        111036769699        111037223819        111037639696       
111038080114        111038518659        111039008946        111039576744    
457967818       458514254       111018661061       111032437484      
111032870520        111033274181        111033594849        111033988644       
111034448422        111034933319        111035389056        111035864087       
111036357412        111036770613        111037223932        111037639887       
111038080192        111038518682        111039009059        111039576856    
457968345       458514429       111018668721       111032437518      
111032870575        111033274215        111033594861        111033988712       
111034448455        111034933443        111035389573        111035864155       
111036357502        111036771085        111037224124        111037639900       
111038080259        111038518783        111039009082        111039577060    
457968410       458514460       111018753524       111032437596      
111032870722        111033274293        111033594928        111033988745       
111034448545        111034933487        111035389685        111035864177       
111036357827        111036771254        111037224179        111037640069       
111038080349        111038518851        111039009161        111039577161    
457968444       458514478       111018770422       111032437664      
111032870733        111033274653        111033596087        111033988970       
111034449254        111034933511        111035389832        111035864289       
111036357838        111036771692        111037224203        111037640070       
111038080451        111038519065        111039009688        111039577464    
457968808       458514700       111018852120       111032437709      
111032871150        111033274664        111033596100        111033989599       
111034449467        111034933544        111035390205        111035864313       
111036357850        111036771838        111037224595        111037640148       
111038081395        111038519076        111039009699        111039577565    
457969517       458514825       111018946607       111032437732      
111032871295        111033275159        111033596155        111033989735       
111034449489        111034933612        111035390306        111035864379       
111036358075        111036771906        111037225248        111037640159       
111038081485        111038519087        111039009712        111039577734    
457969574       458515087       111018951311       111032437787      
111032871352        111033275193        111033596234        111033990175       
111034449535        111034933623        111035390867        111035864425       
111036358121        111036771940        111037225361        111037640160       
111038081621        111038519111        111039009745        111039578083    
457969624       458515244       111018952907       111032437866      
111032871374        111033275205        111033596380        111033990186       
111034449557        111034933959        111035391060        111035864841       
111036358198        111036772110        111037225383        111037640283       
111038081632        111038519144        111039009824        111039578094    
457971109       458515566       111018983787       111032437888      
111032871385        111033275249        111033596548        111033990300       
111034449669        111034934174        111035391071        111035865088       
111036358334        111036772165        111037225956        111037640384       
111038081722        111038519201        111039009835        111039578106    
457971133       458515681       111019027619       111032438014      
111032871970        111033275272        111033596638        111033990355       
111034449816        111034934208        111035391138        111035865493       
111036358536        111036772536        111037226036        111037641172       
111038081889        111038519335        111039009879        111039579332    
457971398       458515756       111019041570       111032438137      
111032871981        111033275395        111033596683        111033990412       
111034449872        111034934220        111035391239        111035865673       
111036358547        111036772558        111037226070        111037641419       
111038082071        111038519357        111039009981        111039579477    
457971414       458515764       111019060380       111032438159      
111032872038        111033275441        111033596740        111033990748       
111034450100        111034934354        111035391262        111035865684       
111036358682        111036772693        111037226137        111037641464       
111038082082        111038519470        111039010073        111039579523    
457971554       458515814       111019062618       111032438171      
111032872072        111033276183        111033596986        111033990995       
111034450177        111034935007        111035391420        111035865707       
111036358783        111036773582        111037226159        111037641475       
111038082105        111038519515        111039011490        111039579747    
457971687       458515947       111019075746       111032438294      
111032872083        111033276217        111033597066        111033991008       
111034450267        111034935030        111035391576        111035866461       
111036358828        111036773638        111037226283        111037641510       
111038082127        111038520629        111039011647        111039579950    
457971786       458516408       111019103401       111032438856      
111032872094        111033276329        111033597101        111033991110       
111034450278        111034935108        111035391767        111035866551       
111036358884        111036773773        111037226306        111037641611       
111038082138        111038520641        111039011658        111039580097    
457971976       458516481       111019111477       111032439105      
111032872117        111033276330        111033597224        111033991424       
111034450290        111034935298        111035392049        111035866629       
111036359098        111036773896        111037226924        111037641778       
111038082183        111038520708        111039011715        111039580288    
457972255       458516762       111019130052       111032439240      
111032872128        111033276341        111033597291        111033991525       
111034450447        111034935311        111035392207        111035866775       
111036359133        111036773908        111037227172        111037641879       
111038082206        111038520900        111039011726        111039580839    
457973147       458517372       111019150289       111032439408      
111032872218        111033276352        111033597493        111033991659       
111034450470        111034935467        111035393062        111035866977       
111036359166        111036773942        111037227734        111037641880       
111038082217        111038521136        111039011827        111039580929    
457973378       458517570       111019175837       111032439633      
111032872230        111033276374        111033597572        111033991941       
111034450548        111034935490        111035393141        111035867675       
111036360045        111036774022        111037227813        111037641891       
111038082273        111038521158        111039012020        111039581447    
457974004       458517679       111019176513       111032439699      
111032872263        111033276510        111033597808        111033992155       
111034450706        111034935524        111035393196        111035867710       
111036360078        111036774088        111037227879        111037641970       
111038082745        111038521170        111039012165        111039581458    
457974079       458517836       111019181812       111032439745      
111032872319        111033277184        111033597932        111033992290       
111034450807        111034935614        111035393400        111035868148       
111036360360        111036774156        111037227880        111037641981       
111038082756        111038521282        111039012187        111039581515    
457974525       458517844       111019195389       111032439846      
111032872342        111033277195        111033598090        111033992548       
111034450829        111034935737        111035393848        111035868182       
111036360551        111036774189        111037228319        111037642319       
111038082790        111038521316        111039012255        111039581537    
457974798       458517976       111019201141       111032440871      
111032872386        111033278567        111033598214        111033992694       
111034450863        111034935838        111035393994        111035868216       
111036360810        111036774404        111037228353        111037642353       
111038082936        111038521350        111039012299        111039581739    
457974947       458518347       111019208250       111032441041      
111032872432        111033278668        111033598292        111033992784       
111034451279        111034935894        111035394074        111035868306       
111036360854        111036774415        111037228375        111037642364       
111038083117        111038521361        111039012301        111039581751    
457975373       458518396       111019274286       111032441131      
111032872498        111033278679        111033598371        111033992818       
111034451314        111034936693        111035394209        111035868418       
111036360933        111036774493        111037228522        111037642432       
111038083195        111038521530        111039012402        111039581795    
457975563       458518727       111019373444       111032441276      
111032872588        111033278691        111033598438        111033992986       
111034451336        111034936749        111035394827        111035868430       
111036361079        111036774572        111037228667        111037642443       
111038083331        111038521541        111039012424        111039581920    
457976074       458519204       111019396966       111032441287      
111032872656        111033278703        111033598483        111033993112       
111034451370        111034936772        111035394906        111035869217       
111036361675        111036774651        111037228678        111037642599       
111038083386        111038521619        111039012468        111039582000    
457976108       458519741       111019437298       111032441300      
111032872825        111033278725        111033598821        111033993246       
111034451404        111034936918        111035394917        111035869295       
111036361721        111036774763        111037228713        111037642612       
111038083397        111038521642        111039012514        111039582460    
457976512       458519873       111019440988       111032441311      
111032872847        111033279614        111033598854        111033993280       
111034451482        111034937087        111035395020        111035869318       
111036361732        111036774808        111037228959        111037642870       
111038083432        111038522496        111039012581        111039582527    
457976603       458519956       111019467820       111032441322      
111032873017        111033279658        111033598911        111033993437       
111034451808        111034937133        111035395086        111035869396       
111036362238        111036774820        111037228971        111037642915       
111038083533        111038522519        111039012592        111039582538    
457976926       458520053       111019533172       111032441502      
111032873039        111033279692        111033598966        111033993651       
111034451819        111034937346        111035395165        111035869442       
111036362261        111036775179        111037229297        111037642948       
111038083588        111038522609        111039012615        111039582572    
457977312       458520095       111019533262       111032442525      
111032873927        111033279715        111033599372        111033993695       
111034452168        111034937357        111035395244        111035870208       
111036362508        111036775180        111037229309        111037643084       
111038083645        111038522632        111039012626        111039582594    
457977569       458520350       111019544815       111032442570      
111032874007        111033279883        111033599428        111033993707       
111034452225        111034937571        111035395345        111035870220       
111036362542        111036775236        111037229332        111037643107       
111038083690        111038522643        111039012693        111039582651    
457977635       458520574       111019593347       111032442716      
111032874018        111033279917        111033599484        111033993909       
111034452393        111034937605        111035395389        111035870275       
111036362632        111036775281        111037229444        111037643129       
111038084174        111038522698        111039012772        111039582819    
457977726       458520582       111019608210       111032442873      
111032874096        111033279973        111033599507        111033994214       
111034452461        111034937683        111035395525        111035870433       
111036362733        111036775326        111037229578        111037643174       
111038084219        111038522856        111039012839        111039583078    
457977759       458520731       111019664571       111032443009      
111032874209        111033280021        111033600016        111033994270       
111034452562        111034937795        111035395659        111035870679       
111036362777        111036775360        111037229624        111037643185       
111038084275        111038522980        111039012895        111039583416    
457977841       458520772       111019693304       111032443054      
111032874502        111033280043        111033600252        111033994405       
111034452629        111034937863        111035395705        111035871568       
111036362823        111036775506        111037230008        111037643354       
111038085276        111038523082        111039012929        111039583696    
457978021       458520848       111019696688       111032443155      
111032874579        111033280076        111033600320        111033994719       
111034453002        111034938033        111035395963        111035871692       
111036362845        111036775629        111037230121        111037643365       
111038086132        111038523699        111039013582        111039583809    
457978120       458520889       111019718324       111032443177      
111032875121        111033280199        111033600364        111033994720       
111034453057        111034938112        111035396605        111035871793       
111036362924        111036775663        111037230200        111037643376       
111038086143        111038524173        111039014022        111039583821    
457978435       458521226       111019725850       111032443199      
111032875176        111033280267        111033600386        111033995248       
111034453080        111034938651        111035396627        111035871838       
111036362979        111036775708        111037230233        111037643400       
111038086233        111038524229        111039014033        111039584798    
457978450       458521317       111019731543       111032443515      
111032875187        111033280278        111033600588        111033995338       
111034453350        111034938684        111035396672        111035871872       
111036362991        111036776079        111037230402        111037644535       
111038086244        111038524230        111039014077        111039584888  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457978633       458521531       111019735840       111032443559      
111032875378        111033280290        111033600645        111033995350       
111034453406        111034938864        111035397459        111035872008       
111036363037        111036776541        111037230457        111037644568       
111038086299        111038524836        111039014156        111039585058    
457978674       458521846       111019768453       111032443683      
111032875390        111033280302        111033600689        111033995585       
111034453631        111034938910        111035397695        111035872446       
111036363105        111036776574        111037230514        111037644603       
111038086435        111038524881        111039014268        111039585160    
457978781       458522000       111019802991       111032444156      
111032875514        111033280346        111033600768        111033995923       
111034453664        111034938965        111035398214        111035872457       
111036363150        111036776866        111037230738        111037645198       
111038086525        111038525118        111039014437        111039585193    
457979334       458522190       111019804432       111032444224      
111032876649        111033280379        111033600836        111033995956       
111034453675        111034939001        111035398269        111035872547       
111036363228        111036776888        111037232022        111037645547       
111038086828        111038525163        111039014460        111039585452    
457979839       458522422       111019811755       111032444268      
111032876694        111033280447        111033600881        111033995989       
111034453967        111034939078        111035398326        111035873739       
111036363385        111036777014        111037232101        111037646009       
111038086918        111038525501        111039014864        111039585474    
457980266       458522588       111019828180       111032444404      
111032876784        111033280458        111033600915        111033996261       
111034454171        111034939337        111035398517        111035873931       
111036363509        111036777025        111037232112        111037646043       
111038086952        111038525545        111039014886        111039585542    
457980332       458523032       111019864236       111032444572      
111032876908        111033280560        111033600937        111033996654       
111034454205        111034939573        111035398775        111035873986       
111036363644        111036777519        111037232189        111037646111       
111038087177        111038526535        111039014909        111039585632    
457980480       458523131       111019878411       111032444617      
111032876964        111033280571        111033601073        111033996733       
111034454216        111034940070        111035398821        111035874011       
111036363655        111036777610        111037232190        111037646458       
111038087199        111038526568        111039015067        111039585913    
457980498       458523214       111019878950       111032444875      
111032877022        111033280593        111033601129        111033996979       
111034454373        111034940249        111035398876        111035874347       
111036363666        111036777799        111037232347        111037646751       
111038087245        111038526760        111039015180        111039586093    
457980886       458523297       111019899469       111032444932      
111032877055        111033280649        111033601130        111033997060       
111034454430        111034940384        111035398922        111035874370       
111036363802        111036777812        111037232527        111037646762       
111038087335        111038526861        111039015326        111039586116    
457981223       458523321       111019922017       111032444943      
111032877088        111033281189        111033601141        111033997240       
111034454485        111034940722        111035398955        111035874381       
111036363846        111036778150        111037232538        111037647099       
111038087346        111038526883        111039015337        111039586172    
457981280       458523503       111019922332       111032444965      
111032877213        111033281224        111033601365        111033997273       
111034454508        111034941554        111035399440        111035874459       
111036363992        111036778183        111037232729        111037647101       
111038088358        111038527075        111039015371        111039586510    
457981538       458523560       111019926831       111032445078      
111032877673        111033282135        111033601589        111033997307       
111034454609        111034941598        111035399721        111035874864       
111036364892        111036778554        111037232853        111037647303       
111038088370        111038527097        111039015449        111039586543    
457982163       458523610       111019932524       111032445090      
111032878214        111033282258        111033601837        111033998410       
111034454766        111034941688        111035399743        111035875012       
111036365275        111036778598        111037232897        111037647336       
111038088381        111038527165        111039015450        111039586554    
457982296       458523735       111019946754       111032445674      
111032878360        111033282269        111033601893        111033998421       
111034454812        111034941824        111035399877        111035875236       
111036365343        111036778666        111037232998        111037647369       
111038088392        111038527244        111039016406        111039586677    
457982577       458524105       111019956542       111032445731      
111032879091        111033282359        111033602658        111033998500       
111034454823        111034941880        111035399901        111035875270       
111036365534        111036778699        111037233012        111037647381       
111038089135        111038527457        111039016417        111039587342    
457982759       458524188       111019986635       111032445933      
111032879103        111033282461        111033602726        111033998724       
111034454979        111034941981        111035400072        111035875393       
111036365624        111036778789        111037233023        111037647471       
111038089157        111038527503        111039016440        111039587386    
457983054       458524410       111019995758       111032446091      
111032879192        111033282506        111033602748        111033998735       
111034455082        111034942083        111035400139        111035875528       
111036365691        111036778914        111037233034        111037647493       
111038089168        111038527727        111039016495        111039587780    
457983401       458524535       111020006269       111032446204      
111032879226        111033282540        111033602759        111033998803       
111034455127        111034942274        111035400184        111035875551       
111036365736        111036778947        111037233045        111037647527       
111038089179        111038528087        111039016518        111039588567    
457983674       458524766       111020012716       111032446406      
111032879631        111033282562        111033603019        111033998825       
111034455149        111034942320        111035400263        111035875562       
111036365826        111036779072        111037233090        111037647538       
111038089191        111038528144        111039016529        111039589030    
457983682       458524808       111020069673       111032446440      
111032879697        111033282629        111033603086        111033998971       
111034455576        111034942588        111035400645        111035875584       
111036365859        111036779498        111037233180        111037647549       
111038089203        111038528975        111039016596        111039589085    
457984276       458524857       111020177224       111032446507      
111032879765        111033282742        111033603110        111033999107       
111034456140        111034942599        111035401017        111035875607       
111036365916        111036779768        111037233258        111037647640       
111038089315        111038529134        111039017070        111039589186    
457984482       458524949       111020178720       111032447463      
111032879776        111033282786        111033603132        111033999219       
111034456241        111034942612        111035401174        111035875731       
111036365927        111036779803        111037233281        111037647741       
111038089326        111038529213        111039017081        111039589197    
457984953       458525532       111020206946       111032447520      
111032879934        111033282832        111033603299        111033999387       
111034456386        111034942904        111035401185        111035875887       
111036365950        111036779825        111037233304        111037647808       
111038089371        111038529279        111039017160        111039589254    
457984987       458525656       111020220009       111032447575      
111032879978        111033282854        111033603547        111033999512       
111034456498        111034942971        111035401220        111035875911       
111036365961        111036779870        111037233315        111037647921       
111038089472        111038529291        111039017249        111039589287    
457985117       458526043       111020225790       111032447632      
111032880060        111033282887        111033603693        111033999556       
111034456645        111034943084        111035402096        111035875999       
111036366175        111036780007        111037233326        111037647943       
111038089483        111038529426        111039017351        111039589805    
457985257       458526217       111020233496       111032447700      
111032880284        111033282977        111033603817        111033999758       
111034456690        111034943095        111035402557        111035876147       
111036366209        111036780232        111037233337        111037647954       
111038089539        111038529437        111039017429        111039591134    
457985661       458526258       111020240427       111032447801      
111032880453        111033283282        111033603840        111033999882       
111034456779        111034943253        111035402647        111035876338       
111036366276        111036780276        111037233977        111037647976       
111038089540        111038529549        111039017698        111039591202    
457985844       458526399       111020260856       111032447889      
111032880880        111033284250        111033603851        111033999905       
111034456971        111034943275        111035402692        111035876394       
111036366366        111036780287        111037235115        111037648089       
111038089595        111038529606        111039017744        111039591224    
457986040       458526811       111020293324       111032447913      
111032880925        111033284362        111033603873        111033999927       
111034457040        111034943848        111035402704        111035876428       
111036366445        111036780535        111037235137        111037648595       
111038089843        111038530035        111039017766        111039591549    
457986115       458526910       111020296888       111032448015      
111032881500        111033284429        111033604010        111034000156       
111034457062        111034944209        111035403031        111035876462       
111036366557        111036780579        111037235249        111037648618       
111038089911        111038530114        111039017890        111039591561    
457986263       458526928       111020301694       111032449757      
111032881522        111033284452        111033604278        111034000291       
111034457501        111034944210        111035403110        111035877159       
111036366580        111036780614        111037235250        111037648719       
111038090092        111038530765        111039018015        111039591583    
457986883       458527074       111020306600       111032450119      
111032881690        111033284520        111033604559        111034000314       
111034457523        111034944401        111035403176        111035877306       
111036366625        111036780681        111037235261        111037648764       
111038090216        111038530800        111039018060        111039591752    
457986933       458527082       111020331473       111032450243      
111032881869        111033285396        111033604717        111034000549       
111034457613        111034944489        111035403288        111035878239       
111036366647        111036780704        111037235272        111037648775       
111038090272        111038530934        111039018105        111039591796    
457987022       458527371       111020342059       111032450333      
111032881926        111033285419        111033604751        111034000561       
111034457837        111034944579        111035403334        111035878734       
111036367109        111036780827        111037235340        111037648810       
111038090306        111038531755        111039018194        111039591864    
457987121       458527595       111020357819       111032450445      
111032881971        111033285475        111033605044        111034000583       
111034457859        111034944591        111035403389        111035878970       
111036367121        111036781525        111037235362        111037648832       
111038090362        111038531902        111039019263        111039591976    
457987352       458528197       111020372490       111032450490      
111032881993        111033285509        111033605055        111034000628       
111034457972        111034944816        111035403435        111035879207       
111036367367        111036781558        111037235384        111037648865       
111038090429        111038532802        111039019274        111039591987    
457987386       458528239       111020376977       111032450557      
111032882017        111033285666        111033605066        111034001034       
111034458197        111034944838        111035403794        111035879218       
111036367378        111036781749        111037235597        111037648966       
111038090474        111038532824        111039019296        111039592034    
457987394       458528403       111020439731       111032450603      
111032882208        111033285688        111033605145        111034001113       
111034458210        111034944849        111035404290        111035879230       
111036367424        111036781772        111037235609        111037648977       
111038090711        111038532992        111039019689        111039592124    
457987493       458528445       111020446177       111032450737      
111032882286        111033285767        111033605156        111034001247       
111034458287        111034944951        111035404368        111035879274       
111036368166        111036781794        111037235632        111037648988       
111038091217        111038533016        111039019780        111039592146    
457987584       458528536       111020482773       111032450748      
111032882309        111033285969        111033605246        111034001304       
111034458535        111034945075        111035404469        111035879937       
111036368223        111036781828        111037235766        111037649327       
111038091532        111038533027        111039019803        111039592719    
457987667       458528759       111020570670       111032450760      
111032882387        111033285992        111033605279        111034001326       
111034458906        111034945143        111035404515        111035879982       
111036368357        111036781851        111037235801        111037649417       
111038091600        111038534668        111039019814        111039592742    
457987725       458528908       111020590515       111032451772      
111032882657        111033286083        111033605606        111034001393       
111034458962        111034945244        111035405527        111035880164       
111036368492        111036781873        111037235812        111037649552       
111038091633        111038534736        111039019836        111039592764    
457987766       458529062       111020625941       111032451783      
111032882859        111033286443        111033606461        111034001461       
111034459211        111034945716        111035405695        111035880232       
111036368582        111036782010        111037236217        111037649631       
111038091644        111038534770        111039019915        111039592854    
457987840       458529245       111020641365       111032451952      
111032883085        111033286498        111033606517        111034001517       
111034459288        111034945839        111035406056        111035880243       
111036368649        111036782098        111037236239        111037649754       
111038091666        111038534860        111039020029        111039593721    
457987972       458529542       111020643277       111032452032      
111032883153        111033286645        111033606551        111034001539       
111034459446        111034945873        111035406146        111035880557       
111036368740        111036782278        111037236240        111037649877       
111038091712        111038534882        111039020153        111039594115    
457988004       458529849       111020667611       111032452740      
111032884558        111033286656        111033606764        111034001674       
111034459514        111034946100        111035406191        111035881121       
111036369460        111036782313        111037236497        111037650262       
111038091992        111038535580        111039020243        111039594193    
457988244       458529864       111020673506       111032452784      
111032884648        111033286825        111033606887        111034001742       
111034459536        111034946199        111035406449        111035881547       
111036369549        111036782357        111037236509        111037650431       
111038092005        111038535849        111039020434        111039594621    
457988376       458529963       111020678781       111032452885      
111032884660        111033286858        111033606911        111034001810       
111034459558        111034946290        111035406652        111035881637       
111036369707        111036782470        111037237050        111037650486       
111038092016        111038535883        111039021648        111039595509    
457988442       458530052       111020688917       111032452975      
111032884671        111033286870        111033606944        111034002068       
111034459705        111034946380        111035406720        111035881862       
111036369729        111036782515        111037237083        111037650576       
111038092038        111038536019        111039021761        111039596173    
457988509       458530128       111020699425       111032453033      
111032884750        111033286892        111033607079        111034002226       
111034459806        111034946403        111035406865        111035882043       
111036369921        111036782728        111037237106        111037650587       
111038092049        111038536547        111039021828        111039596207    
457988582       458530458       111020716065       111032453224      
111032884907        111033286948        111033607158        111034002327       
111034459839        111034946582        111035406876        111035883000       
111036369976        111036782818        111037237151        111037651252       
111038092050        111038536581        111039021873        111039596241    
457988665       458530516       111020768567       111032453279      
111032885009        111033287028        111033607181        111034002372       
111034459907        111034946616        111035407260        111035883011       
111036369987        111036783561        111037237320        111037651342       
111038092218        111038536716        111039021930        111039596274    
457988822       458530565       111020792766       111032453325      
111032885166        111033287310        111033607990        111034002383       
111034460426        111034946773        111035408283        111035883101       
111036370079        111036783594        111037238062        111037651375       
111038092230        111038536750        111039022144        111039596331    
457988962       458530680       111020799370       111032453347      
111032885223        111033287332        111033608238        111034002495       
111034460572        111034946795        111035408429        111035883572       
111036370103        111036783651        111037238152        111037651511       
111038092252        111038536963        111039022166        111039596397    
457989036       458530979       111020799695       111032453358      
111032885313        111033287365        111033608272        111034002608       
111034460628        111034946830        111035408430        111035883617       
111036370226        111036783954        111037238275        111037651656       
111038092263        111038537076        111039022267        111039596588    
457989085       458531035       111020803365       111032453369      
111032885863        111033287376        111033608328        111034002686       
111034460651        111034947123        111035408441        111035883718       
111036370518        111036784652        111037238286        111037651678       
111038092296        111038537087        111039022302        111039596601    
457989325       458531142       111020808023       111032453404      
111032886886        111033288108        111033608340        111034002732       
111034460673        111034947404        111035408508        111035883741       
111036370574        111036784720        111037238400        111037651690       
111038092577        111038537289        111039022481        111039596779    
457989382       458531233       111020813186       111032453684      
111032886921        111033288186        111033608351        111034002754       
111034460684        111034947448        111035408812        111035883808       
111036370686        111036785057        111037238657        111037651757       
111038092713        111038537335        111039022515        111039597051    
457989978       458531365       111020832941       111032454337      
111032887090        111033289086        111033608362        111034002798       
111034460785        111034947471        111035408845        111035884258       
111036370765        111036785147        111037238725        111037651779       
111038093196        111038537391        111039022616        111039597095    
457990281       458531415       111020853067       111032454359      
111032887102        111033289097        111033608373        111034002844       
111034460875        111034947921        111035409554        111035884315       
111036370855        111036785259        111037238815        111037651847       
111038093297        111038537425        111039022728        111039597310    
457990976       458531423       111020866476       111032454371      
111032887168        111033289143        111033608429        111034002877       
111034460897        111034947987        111035409644        111035884438       
111036371104        111036785383        111037238848        111037652028       
111038093332        111038537469        111039022807        111039597332    
457991057       458531431       111020899113       111032454393      
111032887292        111033289187        111033608485        111034002899       
111034460909        111034948214        111035410017        111035884494       
111036371159        111036785484        111037238871        111037652040       
111038093635        111038537481        111039023628        111039597365    
457991305       458531464       111020933897       111032454517      
111032887483        111033289514        111033608531        111034003081       
111034461056        111034948360        111035410028        111035884652       
111036371238        111036785518        111037239041        111037652219       
111038093657        111038537627        111039023651        111039597556    
457991768       458531852       111020942695       111032454821      
111032887584        111033289581        111033608575        111034003362       
111034461146        111034948371        111035410062        111035885002       
111036371351        111036785530        111037239298        111037652264       
111038093725        111038537717        111039023673        111039597668    
457992063       458532033       111020951426       111032454854      
111032887618        111033289772        111033608610        111034003946       
111034461157        111034948461        111035410152        111035885170       
111036371384        111036785800        111037239333        111037652309       
111038093758        111038537739        111039023752        111039597680    
457992170       458532066       111020973981       111032454944      
111032887629        111033289783        111033608643        111034003968       
111034461382        111034948517        111035410242        111035885383       
111036371609        111036785877        111037239445        111037652332       
111038093938        111038537740        111039023820        111039597860    
457992196       458532090       111020977794       111032455057      
111032887708        111033289873        111033608777        111034004509       
111034461405        111034948573        111035410725        111035885989       
111036371654        111036785888        111037239456        111037652354       
111038093949        111038538257        111039024034        111039598399    
457992477       458532215       111020998933       111032455596      
111032887742        111033289907        111033608890        111034004576       
111034461461        111034948630        111035410826        111035886003       
111036372521        111036785956        111037239490        111037652365       
111038093961        111038538493        111039024078        111039598401    
457992485       458532538       111021054094       111032455653      
111032888068        111033289974        111033608991        111034004598       
111034461876        111034948764        111035410905        111035886441       
111036372677        111036786014        111037239636        111037652387       
111038094007        111038538516        111039024203        111039598412    
457992568       458532561       111021054151       111032455664      
111032888079        111033290011        111033609048        111034004914       
111034462091        111034948911        111035411388        111035886609       
111036372734        111036786238        111037239692        111037653489       
111038094052        111038538583        111039024258        111039598434    
457992642       458532967       111021093930       111032455675      
111032888080        111033290022        111033609059        111034005454       
111034462158        111034948944        111035411647        111035886687       
111036372767        111036786250        111037239793        111037653502       
111038094108        111038538628        111039024304        111039599019    
457992725       458533023       111021101042       111032455710      
111032888844        111033290044        111033609105        111034005544       
111034462440        111034949428        111035411670        111035887071       
111036373252        111036786261        111037240087        111037653513       
111038094153        111038538695        111039024427        111039600135    
457992832       458533080       111021111728       111032455732      
111032888866        111033290471        111033609240        111034005566       
111034462574        111034949541        111035411759        111035887161       
111036373274        111036786340        111037240166        111037653669       
111038094164        111038538741        111039024562        111039600157    
457992873       458533205       111021127387       111032455877      
111032888934        111033290808        111033609880        111034005588       
111034462754        111034949709        111035411906        111035887206       
111036373421        111036786823        111037240201        111037653748       
111038094445        111038538875        111039024719        111039600203    
457992964       458533254       111021193571       111032455901      
111032889698        111033290921        111033610062        111034006017       
111034462800        111034949754        111035412143        111035887240       
111036373443        111036786845        111037240278        111037653861       
111038094456        111038539528        111039024911        111039600236    
457992972       458533841       111021201032       111032455956      
111032889867        111033290987        111033610084        111034006848       
111034463047        111034950172        111035412435        111035887363       
111036373522        111036787206        111037240346        111037654042       
111038094793        111038539551        111039025068        111039600337    
457993186       458534211       111021205924       111032455990      
111032889889        111033291001        111033610118        111034007737       
111034463058        111034950183        111035412468        111035887396       
111036373702        111036787239        111037240627        111037654109       
111038095299        111038539584        111039026429        111039600348    
457993269       458534229       111021235141       111032456362      
111032889957        111033291078        111033610174        111034007760       
111034463081        111034950532        111035412491        111035887600       
111036373724        111036787251        111037240649        111037654367       
111038095323        111038539595        111039027172        111039600449    
457993517       458534278       111021245850       111032456429      
111032890027        111033291461        111033610275        111034008020       
111034463216        111034950543        111035412536        111035887947       
111036373746        111036787284        111037240694        111037654457       
111038095367        111038539719        111039028139        111039600483  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    457993582       458534377       111021262130       111032456496      
111032890050        111033291843        111033610332        111034009043       
111034463272        111034950576        111035412637        111035888005       
111036373780        111036787958        111037240751        111037654480       
111038095604        111038541329        111039028162        111039600539    
457993616       458534468       111021269788       111032456531      
111032890296        111033291865        111033610411        111034009290       
111034463294        111034950677        111035412996        111035888162       
111036373803        111036788072        111037241178        111037654503       
111038095637        111038541701        111039028780        111039601282    
457993624       458534526       111021288789       111032456597      
111032890331        111033291887        111033610433        111034009526       
111034463340        111034950699        111035413098        111035888241       
111036373993        111036788375        111037241381        111037654558       
111038095930        111038541723        111039028825        111039601349    
457993855       458534534       111021313272       111032457048      
111032890364        111033291922        111033610444        111034009852       
111034463452        111034950789        111035413122        111035888252       
111036374028        111036788713        111037241392        111037654727       
111038096290        111038541790        111039028836        111039601417    
457993970       458534849       111021319616       111032457059      
111032890555        111033291955        111033610466        111034010203       
111034463485        111034950868        111035413166        111035888397       
111036374062        111036788791        111037241459        111037654806       
111038096447        111038541835        111039028937        111039601428    
457994911       458535028       111021320157       111032457060      
111032890724        111033291988        111033610523        111034010258       
111034463508        111034950880        111035413223        111035888511       
111036374444        111036789028        111037241639        111037655874       
111038096526        111038542252        111039028948        111039601451    
457994994       458535051       111021320483       111032457172      
111032890803        111033292068        111033610602        111034010483       
111034463531        111034950925        111035413302        111035888599       
111036374488        111036789196        111037241796        111037656066       
111038096605        111038542320        111039029062        111039601541    
457995033       458535788       111021325635       111032457284      
111032891196        111033292079        111033610624        111034010977       
111034463575        111034951184        111035413560        111035888702       
111036374624        111036789220        111037241842        111037656235       
111038096627        111038542410        111039029130        111039601653    
457995124       458536059       111021330686       111032457408      
111032891905        111033292080        111033611029        111034011046       
111034463597        111034951218        111035413582        111035888724       
111036374826        111036789310        111037241897        111037656370       
111038096986        111038542432        111039029174        111039601664    
457995389       458536125       111021360814       111032457644      
111032891916        111033292125        111033611175        111034011125       
111034463632        111034951241        111035413717        111035888881       
111036374848        111036789332        111037242405        111037656550       
111038097066        111038542623        111039029264        111039601798    
457995447       458536190       111021417974       111032457666      
111032891927        111033292226        111033611265        111034011260       
111034463643        111034951319        111035413908        111035888926       
111036375366        111036789365        111037242438        111037656662       
111038097190        111038542645        111039029310        111039602070    
457995470       458536307       111021437189       111032457734      
111032891950        111033292259        111033611377        111034011428       
111034463665        111034951599        111035413931        111035889028       
111036375940        111036789411        111037242517        111037656808       
111038097213        111038542724        111039029433        111039602104    
457995561       458536430       111021498096       111032457868      
111032892018        111033292552        111033611456        111034011664       
111034463687        111034952118        111035414101        111035889141       
111036376086        111036789488        111037242584        111037656820       
111038097291        111038542735        111039029444        111039603228    
457995694       458536471       111021498401       111032457903      
111032892197        111033292563        111033611670        111034011877       
111034463812        111034952332        111035414235        111035889152       
111036376200        111036789499        111037242595        111037656910       
111038097358        111038543365        111039030378        111039603341    
457995801       458536554       111021511744       111032458005      
111032892232        111033292888        111033611704        111034012014       
111034463991        111034952411        111035414493        111035889196       
111036376525        111036789567        111037242618        111037656987       
111038097639        111038543589        111039030413        111039603510    
457996098       458536752       111021513836       111032458016      
111032892300        111033293081        111033611715        111034012104       
111034464194        111034952512        111035414572        111035889253       
111036376547        111036789578        111037242685        111037657012       
111038097998        111038543680        111039030637        111039603712    
457996171       458536943       111021523657       111032458094      
111032892355        111033293485        111033612176        111034012148       
111034464789        111034953119        111035414651        111035889286       
111036376569        111036789758        111037242719        111037657056       
111038098146        111038543905        111039030772        111039603824    
457996247       458537198       111021524883       111032458117      
111032892377        111033293519        111033612187        111034012159       
111034464936        111034953142        111035414707        111035889321       
111036376570        111036789860        111037242821        111037657843       
111038098247        111038544973        111039030907        111039603958    
457996304       458537347       111021541512       111032458173      
111032892412        111033293597        111033613324        111034012429       
111034465016        111034953748        111035414842        111035889567       
111036376592        111036790053        111037242898        111037657876       
111038098607        111038545086        111039030929        111039604038    
457996379       458537594       111021545752       111032458342      
111032892445        111033293609        111033613379        111034012485       
111034465106        111034954053        111035415405        111035889590       
111036376761        111036790064        111037243350        111037657898       
111038098663        111038545132        111039032156        111039604072    
457996742       458537818       111021553032       111032458410      
111032892456        111033294059        111033613447        111034012744       
111034465139        111034954277        111035415696        111035889882       
111036376930        111036790086        111037243372        111037657999       
111038099046        111038545266        111039032190        111039604083    
457997658       458538188       111021561402       111032458623      
111032892513        111033294329        111033613458        111034012845       
111034465353        111034954648        111035415742        111035890367       
111036377346        111036790110        111037243428        111037658024       
111038099080        111038545468        111039032448        111039604184    
457997674       458538444       111021583305       111032458814      
111032892535        111033294341        111033613481        111034012968       
111034465397        111034954659        111035415797        111035890547       
111036377425        111036790132        111037243552        111037658204       
111038099147        111038545659        111039032549        111039604218    
457998102       458538972       111021598705       111032458993      
111032892546        111033294442        111033613582        111034013284       
111034465476        111034954738        111035415810        111035890604       
111036377470        111036790693        111037243709        111037658237       
111038099169        111038545660        111039032628        111039604320    
457998169       458539079       111021612690       111032459040      
111032892579        111033294453        111033613605        111034013330       
111034465588        111034954750        111035416765        111035890648       
111036377650        111036790705        111037243787        111037658305       
111038099912        111038545693        111039032639        111039604421    
457998839       458539103       111021621577       111032459118      
111032893086        111033294464        111033613627        111034013352       
111034465645        111034954761        111035416833        111035890828       
111036378235        111036791177        111037243798        111037658394       
111038099989        111038545772        111039032640        111039604432    
457998854       458539137       111021636595       111032459152      
111032893097        111033294565        111033613650        111034013363       
111034465724        111034954772        111035416877        111035891403       
111036378437        111036791199        111037243901        111037658451       
111038100027        111038545828        111039032673        111039604498    
457998920       458539418       111021656148       111032459242      
111032893110        111033294666        111033613661        111034013655       
111034466387        111034954839        111035417058        111035891650       
111036378651        111036791414        111037244036        111037658518       
111038100151        111038545840        111039032730        111039604555    
457999027       458539699       111021666857       111032459286      
111032893154        111033294688        111033613672        111034013734       
111034466398        111034954873        111035417676        111035891717       
111036378718        111036791470        111037244092        111037658620       
111038100263        111038546100        111039032774        111039604566    
457999035       458539814       111021668422       111032460323      
111032893277        111033295274        111033613795        111034014072       
111034466714        111034954929        111035417733        111035892112       
111036378808        111036791571        111037244160        111037658631       
111038100331        111038546166        111039032943        111039604713    
457999225       458539954       111021669647       111032460446      
111032893299        111033295319        111033613920        111034014443       
111034466769        111034954952        111035417812        111035892145       
111036379809        111036791649        111037244249        111037658664       
111038100454        111038546739        111039032998        111039605163    
457999373       458540234       111021679424       111032460514      
111032893378        111033295476        111033613953        111034014533       
111034466949        111034955010        111035417968        111035892527       
111036379832        111036791751        111037244362        111037658710       
111038100656        111038547763        111039033012        111039605365    
457999431       458540523       111021704636       111032460536      
111032893402        111033296837        111033613975        111034014847       
111034467265        111034955133        111035417979        111035892550       
111036379999        111036791762        111037244395        111037658811       
111038100724        111038547820        111039033135        111039605680    
457999977       458540895       111021731445       111032460794      
111032893457        111033297108        111033614044        111034015051       
111034467456        111034955177        111035418048        111035893089       
111036380036        111036791920        111037244407        111037658833       
111038101107        111038547998        111039033180        111039605691    
458000221       458540945       111021740513       111032461346      
111032893569        111033297287        111033614156        111034015084       
111034467580        111034955199        111035418262        111035893180       
111036380148        111036792156        111037244609        111037658990       
111038101185        111038548067        111039033203        111039605758    
458000759       458541158       111021743022       111032461436      
111032893604        111033297399        111033614213        111034015141       
111034467760        111034955593        111035418273        111035893315       
111036380249        111036792213        111037244621        111037659069       
111038101231        111038548157        111039033506        111039606052    
458001286       458541232       111021758589       111032461481      
111032893806        111033297478        111033614246        111034015185       
111034467793        111034955975        111035418295        111035893461       
111036380250        111036792235        111037245666        111037659766       
111038103277        111038548168        111039033540        111039606221    
458001450       458541349       111021764159       111032461492      
111032893907        111033297502        111033614426        111034015332       
111034467849        111034956088        111035418554        111035893775       
111036380261        111036792482        111037245677        111037659968       
111038103480        111038548191        111039034226        111039606254    
458001492       458541695       111021769457       111032461537      
111032894122        111033297726        111033614437        111034015376       
111034467883        111034956516        111035418565        111035894361       
111036380373        111036792842        111037245756        111037659980       
111038103491        111038548236        111039034428        111039606300    
458001617       458541745       111021784397       111032462279      
111032894234        111033297760        111033614459        111034015578       
111034468165        111034956561        111035418644        111035894451       
111036380520        111036792987        111037246218        111037660386       
111038103637        111038548315        111039034462        111039606603    
458001781       458541935       111021787097       111032462303      
111032894245        111033297894        111033614662        111034015624       
111034468187        111034956796        111035419252        111035894462       
111036380609        111036793393        111037246296        111037661354       
111038103817        111038548359        111039034507        111039606636    
458001922       458541968       111021799124       111032462370      
111032894267        111033297939        111033614819        111034016096       
111034469054        111034956965        111035419612        111035894530       
111036380643        111036793416        111037246320        111037661400       
111038103884        111038548416        111039034530        111039606984    
458001963       458542107       111021811972       111032462415      
111032894289        111033297984        111033614864        111034016366       
111034469144        111034956976        111035420591        111035894596       
111036380711        111036793494        111037246634        111037661455       
111038103963        111038548506        111039034608        111039607693    
458002391       458542214       111021827429       111032462459      
111032894414        111033298008        111033614921        111034016579       
111034469380        111034956998        111035420748        111035894686       
111036380788        111036793562        111037246757        111037661523       
111038104076        111038548539        111039034619        111039607761    
458002714       458542347       111021844518       111032462482      
111032894436        111033298020        111033615001        111034016681       
111034469414        111034957179        111035421086        111035894732       
111036380890        111036793573        111037246904        111037661578       
111038104841        111038548629        111039034934        111039607817    
458002904       458542479       111021856285       111032462505      
111032894469        111033298064        111033615023        111034016782       
111034469649        111034957506        111035421200        111035895047       
111036381307        111036793753        111037246960        111037661624       
111038104920        111038548641        111039035452        111039607851    
458002920       458542826       111021857848       111032462583      
111032894481        111033298132        111033615078        111034016838       
111034469841        111034958282        111035421301        111035895070       
111036381464        111036793786        111037247006        111037661736       
111038104942        111038548832        111039035890        111039607907    
458002961       458543469       111021885197       111032462639      
111032894515        111033298165        111033615102        111034016973       
111034469863        111034958383        111035421525        111035895092       
111036381598        111036793810        111037247297        111037661747       
111038104997        111038548887        111039035946        111039608177    
458003258       458543675       111021919195       111032462662      
111032894526        111033298200        111033615214        111034017109       
111034469908        111034958440        111035421547        111035895340       
111036381925        111036794079        111037247398        111037661893       
111038105033        111038548898        111039036004        111039608212    
458003456       458543741       111021929499       111032462796      
111032894593        111033298222        111033615247        111034017165       
111034469919        111034958596        111035421569        111035895519       
111036381970        111036794103        111037247501        111037662018       
111038105123        111038548955        111039036206        111039608773    
458003712       458543790       111021937746       111032462808      
111032894672        111033298301        111033615269        111034017873       
111034469920        111034958619        111035421626        111035895632       
111036382038        111036794530        111037247534        111037662029       
111038105145        111038549035        111039036587        111039608852    
458003803       458543824       111021953788       111032462909      
111032895145        111033298356        111033615292        111034018403       
111034470854        111034958664        111035421648        111035896824       
111036382623        111036794596        111037247556        111037662030       
111038105167        111038549732        111039037915        111039608931    
458004306       458543964       111021959694       111032463371      
111032895257        111033298389        111033615359        111034018616       
111034470944        111034958686        111035421749        111035896969       
111036382667        111036794686        111037247703        111037662041       
111038105246        111038549754        111039037926        111039609347    
458004751       458543972       111021965174       111032463461      
111032895314        111033298390        111033615416        111034018739       
111034471114        111034958710        111035422009        111035897083       
111036382768        111036794697        111037248153        111037662625       
111038105291        111038549776        111039037948        111039609763    
458004769       458544517       111021973892       111032463540      
111032895336        111033298413        111033615461        111034019189       
111034471237        111034958743        111035422065        111035897230       
111036382836        111036795148        111037248175        111037662647       
111038105325        111038550116        111039037993        111039609897    
458004850       458544624       111021981992       111032463551      
111032895358        111033298435        111033615528        111034019415       
111034471631        111034958811        111035422391        111035897263       
111036382858        111036795160        111037248186        111037662704       
111038105459        111038550206        111039038006        111039609909    
458004983       458544871       111021999384       111032463629      
111032895459        111033298479        111033615742        111034020002       
111034471675        111034958945        111035422784        111035897500       
111036382881        111036795261        111037248232        111037662748       
111038106089        111038550576        111039038039        111039610394    
458005113       458545084       111022010299       111032463809      
111032895875        111033298536        111033615797        111034020271       
111034472148        111034959148        111035422852        111035897599       
111036382915        111036795272        111037248265        111037662827       
111038106146        111038551139        111039038118        111039610675    
458005550       458545282       111022035511       111032463832      
111032895998        111033298671        111033615832        111034020664       
111034472182        111034959250        111035423000        111035897634       
111036383017        111036795351        111037248311        111037662906       
111038106168        111038551173        111039038185        111039610798    
458005584       458545407       111022042340       111032463843      
111032896359        111033298772        111033615922        111034020697       
111034472193        111034959542        111035423167        111035898039       
111036383129        111036795384        111037248692        111037663097       
111038106180        111038551689        111039038242        111039610978    
458005618       458545944       111022078417       111032463922      
111032896595        111033298839        111033616013        111034020776       
111034472249        111034959755        111035423224        111035898095       
111036383185        111036795430        111037248748        111037663200       
111038106236        111038551892        111039038297        111039611272    
458005758       458546280       111022095450       111032463933      
111032896854        111033299964        111033616035        111034020855       
111034472306        111034959777        111035423527        111035898387       
111036383309        111036795485        111037248760        111037663233       
111038106258        111038552073        111039038309        111039611395    
458005972       458546504       111022117051       111032463944      
111032896977        111033299975        111033616068        111034021148       
111034472317        111034959799        111035423606        111035898400       
111036383343        111036795519        111037248883        111037663301       
111038106506        111038552084        111039038411        111039611597    
458006129       458546694       111022156313       111032464024      
111032897215        111033300057        111033616091        111034021160       
111034472340        111034959924        111035423763        111035898466       
111036383725        111036795586        111037248894        111037663738       
111038106551        111038552152        111039038488        111039611744    
458006244       458546892       111022164200       111032464068      
111032897237        111033300079        111033616103        111034021261       
111034472609        111034960050        111035423774        111035898499       
111036383758        111036795597        111037248951        111037663750       
111038106562        111038552196        111039038512        111039612239    
458006467       458547304       111022179790       111032464169      
111032897293        111033300282        111033616169        111034021889       
111034472643        111034960533        111035423820        111035898523       
111036384423        111036795643        111037248962        111037663761       
111038106674        111038552309        111039038859        111039613308    
458006665       458547338       111022193459       111032464170      
111032897349        111033300293        111033616170        111034022127       
111034472878        111034961051        111035424225        111035898556       
111036384467        111036796059        111037249097        111037663930       
111038108047        111038552387        111039038927        111039613397    
458006988       458547544       111022208625       111032464192      
111032897361        111033301384        111033616451        111034022138       
111034472913        111034961220        111035424360        111035899322       
111036384489        111036796240        111037249110        111037664054       
111038108104        111038552590        111039039333        111039613443    
458007275       458547593       111022211977       111032464945      
111032897541        111033301430        111033616585        111034022295       
111034473318        111034961354        111035424607        111035899333       
111036384546        111036796284        111037249211        111037664065       
111038108159        111038552815        111039039434        111039613500    
458007283       458547650       111022224285       111032464990      
111032897653        111033301452        111033616619        111034022341       
111034473419        111034961422        111035424630        111035899412       
111036384636        111036796352        111037249604        111037664188       
111038108340        111038552882        111039039490        111039613599    
458007341       458547668       111022244298       111032465081      
111032897675        111033301463        111033616709        111034022600       
111034473846        111034961455        111035424685        111035899502       
111036384715        111036796374        111037249615        111037664245       
111038108418        111038552927        111039040324        111039614387    
458007531       458547924       111022253108       111032465496      
111032898047        111033301913        111033616787        111034022622       
111034473891        111034961781        111035425002        111035899535       
111036384748        111036796396        111037249895        111037664324       
111038108632        111038552949        111039040335        111039614680    
458007663       458547999       111022266427       111032465508      
111032898092        111033301968        111033616798        111034022789       
111034474072        111034961848        111035425079        111035899603       
111036384760        111036796408        111037250381        111037664335       
111038108722        111038553029        111039040818        111039614804    
458007770       458548203       111022281604       111032465676      
111032898216        111033301991        111033616822        111034022802       
111034474207        111034963345        111035425080        111035899614       
111036384928        111036796442        111037250707        111037664346       
111038108733        111038553063        111039041011        111039614859    
458007838       458548443       111022281783       111032465744      
111032898351        111033302060        111033616877        111034022903       
111034474274        111034964111        111035425158        111035899670       
111036385042        111036796497        111037251034        111037664717       
111038108744        111038553108        111039041055        111039614905    
458007937       458548583       111022305274       111032465823      
111032898430        111033302497        111033616945        111034023016       
111034474432        111034964166        111035425181        111035900268       
111036385064        111036796521        111037251124        111037664784       
111038108845        111038553186        111039041134        111039615164    
458008091       458548591       111022306141       111032465856      
111032898508        111033302622        111033616990        111034023678       
111034474577        111034964481        111035425305        111035900325       
111036385198        111036796587        111037251292        111037664986       
111038108878        111038553232        111039041257        111039615265    
458008372       458548799       111022316670       111032465889      
111032898597        111033302745        111033617069        111034023971       
111034474645        111034964829        111035425541        111035900369       
111036385323        111036796677        111037251416        111037665000       
111038110130        111038553399        111039041291        111039615434    
458008752       458549060       111022318751       111032465935      
111032898643        111033302824        111033617092        111034024006       
111034474678        111034964919        111035425697        111035900954       
111036385345        111036796790        111037251450        111037665640       
111038110152        111038553423        111039041482        111039615467    
458009164       458549169       111022319291       111032466026      
111032898924        111033302868        111033617250        111034024545       
111034474768        111034966012        111035425866        111035901089       
111036386560        111036796835        111037251685        111037665662       
111038110219        111038553603        111039041662        111039615737  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458009206       458549250       111022376452       111032466127      
111032899712        111033302981        111033618004        111034024769       
111034474926        111034966056        111035425877        111035901179       
111036386649        111036796947        111037251797        111037665730       
111038110343        111038553669        111039042067        111039615928    
458009545       458549714       111022392360       111032466149      
111032899813        111033303027        111033618037        111034024950       
111034474948        111034966179        111035425923        111035901337       
111036386829        111036797106        111037251810        111037665820       
111038110501        111038553681        111039042090        111039616109    
458009586       458550175       111022395958       111032466992      
111032899846        111033303050        111033618105        111034024994       
111034475129        111034966315        111035425945        111035901348       
111036386830        111036797634        111037252271        111037665831       
111038110534        111038553760        111039042102        111039617706    
458009685       458550274       111022425457       111032467106      
111032900052        111033303140        111033618295        111034025186       
111034475174        111034966494        111035425978        111035901371       
111036386920        111036797892        111037252451        111037665853       
111038110602        111038553849        111039042427        111039617739    
458010055       458550472       111022460254       111032467678      
111032900074        111033303285        111033618341        111034025197       
111034475578        111034966584        111035425989        111035901618       
111036387000        111036797904        111037252529        111037665886       
111038110635        111038553939        111039042506        111039618224    
458010196       458550639       111022483079       111032467689      
111032900557        111033303308        111033618431        111034025502       
111034475590        111034966652        111035426384        111035902046       
111036387044        111036797926        111037252596        111037665910       
111038110657        111038553973        111039042663        111039618606    
458010360       458550647       111022490099       111032467803      
111032900816        111033303353        111033618576        111034025614       
111034475769        111034966988        111035427206        111035902440       
111036387190        111036798107        111037252631        111037665943       
111038110725        111038554008        111039042696        111039618909    
458010477       458551413       111022506008       111032467825      
111032900838        111033303386        111033618655        111034025760       
111034476018        111034967147        111035427262        111035902563       
111036387336        111036798501        111037253700        111037665965       
111038110769        111038554985        111039042809        111039618943    
458010618       458551512       111022535123       111032467926      
111032900861        111033303410        111033618666        111034025782       
111034476074        111034967518        111035427307        111035903058       
111036387448        111036798613        111037253711        111037665976       
111038110916        111038555054        111039042922        111039619056    
458011004       458551751       111022540949       111032467937      
111032901288        111033303533        111033618778        111034025973       
111034476490        111034967743        111035427419        111035903126       
111036387561        111036798646        111037253799        111037666056       
111038110949        111038555177        111039043002        111039619089    
458011269       458551983       111022561683       111032467959      
111032901468        111033303667        111033618813        111034025984       
111034476591        111034968722        111035428061        111035903250       
111036387662        111036799434        111037253889        111037666089       
111038111074        111038555302        111039043013        111039619113    
458011277       458552130       111022561931       111032468051      
111032901693        111033303690        111033618846        111034025995       
111034476669        111034968889        111035428263        111035903339       
111036387752        111036799535        111037254239        111037666168       
111038111119        111038555447        111039043079        111039619157    
458011533       458552163       111022563573       111032468062      
111032901772        111033303713        111033618914        111034026020       
111034476715        111034968913        111035428274        111035903564       
111036387864        111036799861        111037254307        111037666191       
111038111186        111038555582        111039043091        111039619247    
458011574       458552379       111022565531       111032468118      
111032901839        111033303803        111033618970        111034026075       
111034476940        111034968946        111035428285        111035903700       
111036389248        111036801078        111037254611        111037666203       
111038111209        111038555885        111039043114        111039619258    
458011608       458552569       111022624548       111032468332      
111032901907        111033303971        111033619128        111034026176       
111034477200        111034969026        111035428364        111035903777       
111036389316        111036801270        111037254655        111037666258       
111038111232        111038556077        111039043282        111039619270    
458011731       458552619       111022630949       111032468545      
111032902357        111033304028        111033619331        111034026536       
111034477301        111034969790        111035428432        111035903889       
111036389417        111036801304        111037254723        111037666832       
111038111276        111038556482        111039043349        111039619371    
458011780       458552676       111022635786       111032468613      
111032903235        111033304039        111033619421        111034026558       
111034477378        111034970185        111035428476        111035903968       
111036389451        111036801337        111037254958        111037666843       
111038111322        111038556493        111039043372        111039619618    
458012234       458552890       111022641222       111032468624      
111032903358        111033304118        111033619500        111034026749       
111034477389        111034970376        111035428511        111035904295       
111036389484        111036801405        111037254992        111037666876       
111038111388        111038556583        111039043473        111039619674    
458012341       458552916       111022659096       111032469939      
111032903381        111033304163        111033619533        111034026918       
111034477503        111034970455        111035428566        111035904318       
111036389686        111036801483        111037255128        111037666911       
111038111434        111038556639        111039043484        111039619797    
458012358       458553062       111022667534       111032470021      
111032903651        111033304185        111033619555        111034027469       
111034477514        111034970725        111035428612        111035904330       
111036389754        111036801494        111037255139        111037666966       
111038111467        111038556640        111039043530        111039620227    
458012762       458553096       111022673643       111032470043      
111032903808        111033304208        111033619667        111034027829       
111034477716        111034970758        111035428937        111035904442       
111036389798        111036801562        111037255263        111037667114       
111038112109        111038556651        111039043653        111039620429    
458012952       458553146       111022677917       111032470953      
111032904135        111033304343        111033619690        111034027920       
111034477806        111034971096        111035429062        111035904497       
111036389888        111036801618        111037255498        111037667169       
111038112121        111038556763        111039043675        111039621172    
458013067       458553518       111022689415       111032471011      
111032904157        111033304398        111033619836        111034027931       
111034477851        111034971142        111035429084        111035904509       
111036390004        111036801685        111037255612        111037667743       
111038112143        111038556819        111039043844        111039621273    
458013091       458554086       111022709137       111032471055      
111032904191        111033304499        111033619926        111034028213       
111034478098        111034971580        111035429129        111035904734       
111036390251        111036801764        111037255634        111037667754       
111038112233        111038556842        111039043990        111039621295    
458013174       458554151       111022729050       111032471077      
111032904203        111033304578        111033619937        111034028235       
111034478133        111034971681        111035429242        111035904981       
111036390329        111036801876        111037255713        111037667765       
111038112266        111038557023        111039044216        111039622320    
458013349       458554466       111022744631       111032471213      
111032904270        111033304613        111033620131        111034028358       
111034478188        111034971759        111035429297        111035905038       
111036390374        111036801898        111037255847        111037668014       
111038112334        111038557067        111039044441        111039622814    
458013653       458554557       111022785614       111032471246      
111032904348        111033304769        111033620197        111034028763       
111034478302        111034972031        111035429411        111035905050       
111036390677        111036801900        111037255858        111037668193       
111038112345        111038557124        111039044452        111039623275    
458013844       458555356       111022802399       111032471280      
111032904854        111033304893        111033620265        111034028987       
111034478650        111034972266        111035429590        111035905072       
111036390688        111036801944        111037256129        111037668205       
111038112424        111038557225        111039045082        111039623556    
458013901       458555711       111022814404       111032471426      
111032904977        111033305748        111033620412        111034029001       
111034479033        111034972682        111035429769        111035905106       
111036390712        111036802439        111037256163        111037668249       
111038112446        111038557236        111039045295        111039623893    
458014354       458555943       111022822706       111032471459      
111032905046        111033305849        111033620456        111034029102       
111034479055        111034972727        111035429859        111035905296       
111036390734        111036802721        111037257265        111037668418       
111038112592        111038557663        111039045352        111039623916    
458014578       458556131       111022863936       111032471886      
111032905169        111033305861        111033620636        111034029191       
111034479707        111034972783        111035429882        111035905511       
111036390813        111036802765        111037257355        111037669127       
111038112604        111038557731        111039045385        111039624007    
458014636       458556255       111022863969       111032471943      
111032905349        111033306266        111033620681        111034029528       
111034479897        111034972828        111035430143        111035905634       
111036390835        111036804093        111037257366        111037669138       
111038112626        111038558024        111039045846        111039624456    
458014941       458556560       111022885604       111032472236      
111032905383        111033306367        111033620816        111034029900       
111034480080        111034972840        111035430198        111035906590       
111036390868        111036804363        111037257478        111037669352       
111038112660        111038558710        111039045947        111039624557    
458015039       458556578       111022903975       111032472438      
111032905484        111033306390        111033620849        111034030227       
111034480125        111034973021        111035430255        111035906613       
111036391016        111036804420        111037257726        111037669576       
111038112716        111038558866        111039046140        111039624760    
458015104       458556693       111022912436       111032472528      
111032905507        111033306480        111033620940        111034030362       
111034480192        111034973245        111035430301        111035906758       
111036391410        111036804521        111037257816        111037670208       
111038112817        111038558877        111039046342        111039624782    
458015112       458556834       111022935644       111032472618      
111032905608        111033306569        111033620951        111034030485       
111034480237        111034973414        111035430413        111035906770       
111036391476        111036804554        111037257849        111037670220       
111038113009        111038559272        111039046465        111039624793    
458015203       458557154       111022945487       111032472629      
111032905945        111033306570        111033620973        111034030542       
111034480260        111034973481        111035431650        111035906950       
111036391724        111036804824        111037257939        111037670512       
111038113021        111038559429        111039046667        111039624850    
458015229       458557212       111022947085       111032472674      
111032905956        111033306626        111033621019        111034030711       
111034480271        111034973728        111035431807        111035907007       
111036391993        111036805083        111037258064        111037670523       
111038113054        111038559474        111039046713        111039625132    
458015518       458557436       111022962330       111032472775      
111032906081        111033306705        111033621075        111034030957       
111034480631        111034974000        111035431919        111035907131       
111036392174        111036805207        111037258132        111037670545       
111038113065        111038559564        111039046768        111039626076    
458015609       458557519       111022978472       111032473002      
111032906159        111033306727        111033621086        111034031172       
111034480866        111034974358        111035432077        111035907210       
111036392275        111036805397        111037258233        111037670589       
111038113076        111038559654        111039047567        111039626391    
458015682       458557543       111022996562       111032473013      
111032906250        111033306749        111033621097        111034031329       
111034481294        111034974460        111035432156        111035907456       
111036392444        111036805421        111037258457        111037670781       
111038113111        111038559687        111039047703        111039627134    
458015781       458557626       111023010098       111032473574      
111032907206        111033306952        111033621110        111034031374       
111034481362        111034974617        111035432268        111035907704       
111036392488        111036805498        111037258570        111037670848       
111038113155        111038559700        111039047758        111039627426    
458016151       458557915       111023069092       111032473596      
111032907295        111033306963        111033621121        111034031497       
111034481496        111034974628        111035432336        111035907939       
111036392703        111036805511        111037258671        111037670994       
111038113177        111038559788        111039049121        111039627718    
458016243       458558061       111023071725       111032473608      
111032907420        111033306996        111033621132        111034031701       
111034481520        111034974639        111035432538        111035908121       
111036392758        111036805522        111037258794        111037671344       
111038113256        111038559902        111039049503        111039628281    
458016490       458558103       111023111977       111032473686      
111032907622        111033307032        111033621187        111034031734       
111034481586        111034974673        111035432640        111035908569       
111036392769        111036805724        111037258839        111037671434       
111038113335        111038559913        111039049569        111039628461    
458016698       458558152       111023140306       111032473811      
111032907644        111033307043        111033621356        111034031802       
111034481845        111034974943        111035432842        111035908626       
111036392859        111036806040        111037259043        111037671614       
111038113380        111038560038        111039049592        111039628562    
458016839       458558186       111023168698       111032473888      
111032907778        111033307076        111033621446        111034032342       
111034482048        111034974987        111035433157        111035909470       
111036394187        111036806242        111037259166        111037672503       
111038113403        111038560140        111039049749        111039628674    
458016904       458558335       111023191593       111032473901      
111032908049        111033307795        111033621570        111034032386       
111034482116        111034975023        111035433214        111035909481       
111036394390        111036806365        111037259223        111037672592       
111038113548        111038560230        111039049772        111039628900    
458017191       458558400       111023208378       111032473978      
111032908522        111033307953        111033621592        111034032645       
111034482127        111034975045        111035433449        111035909627       
111036394457        111036806398        111037259593        111037672615       
111038113830        111038560308        111039049884        111039628933    
458017324       458558442       111023211787       111032473989      
111032908588        111033308190        111033621637        111034032689       
111034482824        111034975113        111035433809        111035909661       
111036394547        111036806466        111037259616        111037672671       
111038113942        111038560487        111039050404        111039628999    
458018371       458558608       111023211945       111032473990      
111032908601        111033308268        111033621648        111034032746       
111034483364        111034975180        111035433911        111035909830       
111036394558        111036806523        111037259649        111037672716       
111038114011        111038560533        111039050673        111039629428    
458018652       458558814       111023250724       111032474036      
111032908735        111033308415        111033621659        111034033231       
111034483409        111034975258        111035434080        111035909896       
111036394682        111036806534        111037259694        111037673111       
111038114101        111038561040        111039050831        111039629585    
458018686       458559010       111023308481       111032474148      
111032908780        111033308617        111033621660        111034033297       
111034484051        111034975326        111035434114        111035909997       
111036394941        111036806578        111037259740        111037674145       
111038114112        111038561051        111039050897        111039629721    
458018959       458559135       111023313601       111032474463      
111032908803        111033308640        111033621682        111034033343       
111034484770        111034975337        111035434170        111035910270       
111036395256        111036806613        111037259807        111037674167       
111038114202        111038561129        111039050932        111039629776    
458019072       458559358       111023315300       111032474519      
111032909938        111033308684        111033621761        111034033365       
111034484871        111034975348        111035434226        111035910483       
111036395267        111036806635        111037260966        111037674257       
111038114213        111038561141        111039050976        111039630587    
458019114       458559838       111023319416       111032474586      
111032910031        111033308730        111033621794        111034033455       
111034484893        111034975393        111035434316        111035910629       
111036395504        111036806758        111037261079        111037674392       
111038115966        111038561174        111039051056        111039630633    
458019379       458560109       111023322881       111032474610      
111032910288        111033308741        111033621817        111034033556       
111034484949        111034975483        111035434350        111035910685       
111036395582        111036806972        111037261226        111037674516       
111038116035        111038561220        111039051191        111039630677    
458019494       458560497       111023331645       111032475105      
111032910356        111033308763        111033621895        111034033567       
111034485063        111034975630        111035434361        111035910720       
111036395649        111036806994        111037261260        111037674606       
111038116046        111038561264        111039051269        111039630813    
458019544       458560521       111023366586       111032475116      
111032910378        111033308785        111033621918        111034033679       
111034485096        111034975764        111035434417        111035910753       
111036395672        111036807085        111037261293        111037674808       
111038116091        111038561477        111039052608        111039630824    
458019825       458560638       111023372741       111032475206      
111032910514        111033308820        111033621974        111034033893       
111034485232        111034975797        111035434462        111035910786       
111036395683        111036807153        111037261350        111037674998       
111038116169        111038561578        111039052620        111039630925    
458019858       458560802       111023373551       111032475284      
111032910558        111033308831        111033622076        111034034007       
111034485298        111034975810        111035434484        111035910966       
111036396112        111036807287        111037261372        111037675034       
111038116394        111038561624        111039052642        111039630970    
458019874       458561289       111023374978       111032475385      
111032910839        111033308886        111033622908        111034034018       
111034485670        111034975876        111035434518        111035911350       
111036396325        111036808064        111037261462        111037675113       
111038117025        111038561668        111039052653        111039630981    
458020112       458561321       111023380582       111032475587      
111032911054        111033309056        111033622931        111034034344       
111034485928        111034975922        111035434541        111035912003       
111036396426        111036808165        111037261541        111037675179       
111038117058        111038562018        111039052855        111039631027    
458020229       458561511       111023384575       111032475745      
111032911087        111033309089        111033622975        111034034412       
111034486413        111034976091        111035434596        111035912058       
111036396516        111036808749        111037261776        111037675180       
111038117115        111038562029        111039052923        111039631162    
458020278       458561594       111023392653       111032475824      
111032911122        111033309742        111033623000        111034034502       
111034486424        111034976125        111035434642        111035912250       
111036396729        111036808952        111037261822        111037675203       
111038117227        111038562030        111039053160        111039631241    
458020583       458561636       111023431444       111032475857      
111032911896        111033309865        111033623022        111034034524       
111034486479        111034976226        111035434675        111035912799       
111036396763        111036809010        111037261978        111037675371       
111038117261        111038562041        111039053182        111039631409    
458021177       458561784       111023464619       111032475947      
111032911919        111033310519        111033623156        111034034771       
111034487133        111034976338        111035434912        111035912812       
111036396785        111036809155        111037262531        111037675595       
111038117902        111038562052        111039053823        111039631476    
458021672       458562204       111023474081       111032475958      
111032911975        111033310867        111033623224        111034034861       
111034487144        111034976349        111035434990        111035912845       
111036396820        111036809256        111037262575        111037675607       
111038117968        111038562131        111039053845        111039631500    
458021722       458562386       111023493408       111032475969      
111032911986        111033310991        111033623257        111034035053       
111034487368        111034976394        111035435003        111035913161       
111036396831        111036809324        111037262878        111037675685       
111038118217        111038562186        111039054093        111039631544    
458021839       458562469       111023513759       111032476016      
111032912426        111033311105        111033623314        111034035132       
111034487470        111034976451        111035435092        111035913486       
111036396886        111036809447        111037263048        111037676057       
111038118329        111038562276        111039054105        111039632130    
458021920       458562709       111023537351       111032476094      
111032913247        111033311341        111033623336        111034035637       
111034487560        111034976484        111035435171        111035913509       
111036396965        111036809683        111037263228        111037676091       
111038118341        111038562298        111039054172        111039633096    
458021938       458562824       111023546474       111032476139      
111032913360        111033311396        111033623358        111034035727       
111034489595        111034976518        111035437106        111035913521       
111036397067        111036809920        111037263240        111037676350       
111038118352        111038562625        111039054284        111039633153    
458021979       458562899       111023554440       111032476207      
111032913450        111033311431        111033623369        111034035918       
111034489630        111034976563        111035437151        111035913756       
111036397078        111036809986        111037263284        111037676428       
111038118385        111038562681        111039055162        111039633164    
458022001       458563269       111023564496       111032476588      
111032913539        111033311442        111033623415        111034036144       
111034489786        111034977159        111035437184        111035914320       
111036397180        111036810012        111037263521        111037676439       
111038118420        111038563020        111039055353        111039633186    
458022308       458563376       111023564698       111032476623      
111032913551        111033311475        111033623628        111034036245       
111034489865        111034977823        111035437498        111035914487       
111036397225        111036810247        111037263532        111037676619       
111038118565        111038563200        111039056039        111039633254    
458022548       458563640       111023578828       111032476645      
111032914439        111033311532        111033623796        111034036379       
111034489898        111034977980        111035437566        111035914544       
111036397348        111036810348        111037263576        111037676709       
111038118666        111038563457        111039056040        111039633265    
458022613       458563798       111023583767       111032477017      
111032914507        111033311633        111033623987        111034036391       
111034489955        111034978273        111035437577        111035914780       
111036397595        111036810393        111037263655        111037677845       
111038118688        111038563626        111039056107        111039633287    
458022761       458563954       111023596480       111032477051      
111032914518        111033311644        111033623998        111034036593       
111034489999        111034978431        111035437757        111035914869       
111036397663        111036810405        111037263677        111037677924       
111038118712        111038563682        111039056286        111039633490    
458022795       458563962       111023600756       111032477107      
111032915047        111033311802        111033624012        111034036784       
111034490081        111034978666        111035437869        111035915107       
111036397685        111036810449        111037263756        111037677946       
111038118880        111038563873        111039056297        111039633524    
458022878       458564119       111023606932       111032477400      
111032915069        111033311813        111033624506        111034037257       
111034490092        111034979173        111035437870        111035915141       
111036397786        111036811169        111037263981        111037677968       
111038118936        111038563930        111039056309        111039633580  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458022944       458564168       111023608350       111032477534      
111032915159        111033312218        111033624584        111034037426       
111034490137        111034979511        111035438017        111035915152       
111036397966        111036811181        111037264319        111037677979       
111038119005        111038564009        111039056343        111039633704    
458023033       458564325       111023616999       111032477624      
111032915238        111033312285        111033624618        111034038034       
111034490351        111034979577        111035438095        111035915242       
111036397999        111036811495        111037264331        111037677980       
111038119140        111038564155        111039056455        111039633827    
458023090       458565157       111023623605       111032477679      
111032915249        111033312487        111033624652        111034038629       
111034490496        111034979915        111035438208        111035915567       
111036398248        111036811518        111037265185        111037678598       
111038119959        111038564830        111039056501        111039634031    
458023124       458565223       111023625337       111032477770      
111032915317        111033312500        111033624719        111034039305       
111034491037        111034980669        111035438534        111035915657       
111036398293        111036811675        111037265499        111037678611       
111038119960        111038564863        111039056691        111039634042    
458023207       458565751       111023627205       111032477950      
111032915418        111033312702        111033624775        111034039349       
111034491150        111034980759        111035438590        111035915691       
111036398327        111036811754        111037265589        111037678701       
111038120120        111038564896        111039057489        111039634873    
458023249       458565769       111023635057       111032478355      
111032915520        111033312869        111033624786        111034039361       
111034491318        111034980760        111035439119        111035916029       
111036398361        111036811967        111037265613        111037678712       
111038120726        111038565000        111039057502        111039634929    
458023314       458565876       111023643225       111032478681      
111032915632        111033312904        111033624911        111034039372       
111034491756        111034980771        111035439142        111035916142       
111036398383        111036811990        111037265961        111037678745       
111038120748        111038565011        111039057546        111039635302    
458023322       458566049       111023660695       111032478748      
111032915711        111033312948        111033624933        111034040138       
111034491824        111034981097        111035439164        111035916197       
111036398473        111036812036        111037266119        111037678835       
111038120782        111038565066        111039057681        111039635683    
458023942       458566635       111023673936       111032478782      
111032915733        111033313062        111033625068        111034040194       
111034492049        111034981176        111035439827        111035916210       
111036398507        111036812126        111037266287        111037678914       
111038120816        111038565112        111039057748        111039636336    
458023967       458566957       111023698988       111032479424      
111032915755        111033313095        111033625169        111034040273       
111034492072        111034981446        111035439906        111035916265       
111036398541        111036812137        111037266366        111037679083       
111038120849        111038565314        111039058772        111039636448    
458024130       458566965       111023729501       111032479479      
111032915799        111033313680        111033625495        111034040284       
111034492083        111034981503        111035440122        111035916276       
111036398642        111036812777        111037266401        111037679094       
111038121086        111038565370        111039058974        111039636583    
458024163       458566981       111023733360       111032479514      
111032915924        111033313769        111033625608        111034040318       
111034492207        111034981514        111035440199        111035916344       
111036398800        111036813262        111037266579        111037679230       
111038121109        111038565437        111039058985        111039636628    
458024387       458567047       111023741808       111032479525      
111032916004        111033313781        111033625620        111034040442       
111034492229        111034981570        111035440290        111035916861       
111036398945        111036813857        111037266580        111037679869       
111038121110        111038565516        111039059054        111039637797    
458024551       458567294       111023758222       111032479749      
111032917308        111033313815        111033625642        111034040598       
111034492319        111034981660        111035440391        111035916872       
111036398989        111036813970        111037266782        111037679948       
111038121165        111038565561        111039059076        111039637988    
458025020       458567476       111023771902       111032479974      
111032917319        111033314287        111033625686        111034040633       
111034492331        111034981761        111035440425        111035916906       
111036399115        111036814038        111037266816        111037679971       
111038121200        111038565673        111039059098        111039638002    
458025418       458567484       111023817420       111032480022      
111032917386        111033314658        111033625710        111034040699       
111034492432        111034981839        111035440447        111035917042       
111036399171        111036814151        111037266838        111037680007       
111038121457        111038566405        111039059111        111039638136    
458025475       458567534       111023840516       111032480088      
111032917397        111033314715        111033625721        111034040914       
111034492487        111034982289        111035440526        111035917110       
111036399182        111036814184        111037266906        111037680164       
111038121615        111038566450        111039059795        111039638372    
458025814       458567567       111023846590       111032480134      
111032917410        111033315244        111033625776        111034040958       
111034492511        111034982391        111035440537        111035918043       
111036399238        111036814195        111037266928        111037681255       
111038121705        111038566810        111039059829        111039638383    
458025848       458567641       111023853206       111032480202      
111032917656        111033315626        111033625798        111034041038       
111034492522        111034982997        111035440661        111035918054       
111036399519        111036814296        111037267020        111037681547       
111038121761        111038566865        111039060180        111039638451    
458026044       458567682       111023873231       111032480796      
111032917690        111033315659        111033625912        111034041072       
111034492869        111034983000        111035440694        111035918100       
111036400477        111036814465        111037267132        111037681637       
111038121828        111038566988        111039060292        111039638653    
458026093       458567724       111023879271       111032480864      
111032917825        111033315671        111033626025        111034041285       
111034493039        111034983066        111035440818        111035918111       
111036400499        111036814522        111037267165        111037681671       
111038122368        111038567002        111039060438        111039638743    
458026119       458567740       111023885920       111032480897      
111032917836        111033315873        111033626070        111034041320       
111034493343        111034983099        111035441011        111035918245       
111036401243        111036814555        111037267200        111037681738       
111038122379        111038567024        111039060595        111039638844    
458026150       458568482       111023904494       111032480910      
111032917892        111033315930        111033626261        111034041375       
111034493578        111034983178        111035441022        111035918290       
111036401467        111036814577        111037268054        111037681749       
111038122425        111038567136        111039060630        111039638990    
458026184       458568615       111023904944       111032481001      
111032917904        111033315952        111033626407        111034041397       
111034493646        111034983268        111035441099        111035918807       
111036401524        111036814836        111037268122        111037681840       
111038122795        111038567147        111039060652        111039639003    
458026408       458568763       111023935522       111032481023      
111032918040        111033316144        111033626418        111034041421       
111034493657        111034983426        111035441482        111035918852       
111036401805        111036814858        111037268212        111037681895       
111038123639        111038567158        111039060708        111039639036    
458026614       458568987       111023950406       111032481056      
111032918084        111033316201        111033626643        111034041454       
111034493714        111034983831        111035441617        111035918964       
111036402288        111036815006        111037268256        111037681941       
111038123695        111038568115        111039061406        111039639115    
458026853       458569209       111023969473       111032481089      
111032918129        111033316414        111033626676        111034042264       
111034493826        111034983853        111035441729        111035918986       
111036402424        111036815309        111037268278        111037682087       
111038123707        111038568339        111039061787        111039639946    
458026903       458569340       111023975818       111032481191      
111032918219        111033316942        111033626799        111034042499       
111034493972        111034984001        111035441909        111035919123       
111036402592        111036815332        111037268290        111037682188       
111038123763        111038568621        111039062249        111039640544    
458027497       458569555       111023990668       111032481236      
111032918253        111033316953        111033626801        111034042624       
111034494085        111034984416        111035441910        111035919145       
111036403548        111036815387        111037268357        111037682290       
111038123796        111038568766        111039062452        111039640836    
458027562       458569753       111024023295       111032481663      
111032918703        111033316997        111033626867        111034042679       
111034494221        111034984528        111035441965        111035919617       
111036403694        111036816243        111037269448        111037682302       
111038123831        111038569037        111039062643        111039640960    
458027687       458569787       111024035793       111032481708      
111032918736        111033317055        111033626890        111034042804       
111034494232        111034984685        111035441976        111035919741       
111036403942        111036816412        111037269471        111037682313       
111038123853        111038569453        111039062665        111039640993    
458027976       458569886       111024044737       111032482428      
111032918837        111033317190        111033626924        111034042882       
111034494377        111034984731        111035442089        111035920125       
111036404112        111036816489        111037269752        111037682380       
111038123943        111038569644        111039063273        111039641590    
458028453       458570967       111024067743       111032482451      
111032919030        111033317257        111033626979        111034043142       
111034494412        111034985541        111035442179        111035920158       
111036404718        111036816535        111037269875        111037682425       
111038123965        111038570466        111039063453        111039642300    
458028644       458571064       111024078015       111032482596      
111032919591        111033317707        111033626980        111034043614       
111034494456        111034985574        111035442304        111035920259       
111036404774        111036816726        111037270057        111037682458       
111038124034        111038570545        111039063486        111039642322    
458028685       458571114       111024083853       111032482664      
111032919658        111033317741        111033627026        111034043748       
111034494524        111034985642        111035442652        111035920349       
111036404785        111036816951        111037270170        111037682481       
111038124045        111038570613        111039063565        111039642333    
458028701       458571122       111024108569       111032482686      
111032919681        111033317853        111033627048        111034044176       
111034494669        111034985989        111035442674        111035920574       
111036405247        111036817020        111037270596        111037682504       
111038124191        111038570624        111039063677        111039642456    
458028909       458571429       111024112812       111032482765      
111032919704        111033317909        111033627093        111034044637       
111034494838        111034986384        111035442719        111035920608       
111036405326        111036817042        111037270620        111037682627       
111038124539        111038570657        111039063701        111039642489    
458029089       458571577       111024117918       111032482787      
111032919748        111033317954        111033627239        111034045032       
111034494906        111034986485        111035442854        111035920619       
111036405562        111036817402        111037270642        111037682683       
111038124562        111038570792        111039063767        111039643110    
458029113       458571627       111024139147       111032482800      
111032919759        111033318078        111033627352        111034045144       
111034494940        111034986531        111035442898        111035920866       
111036405944        111036817626        111037270776        111037682762       
111038124753        111038570804        111039063903        111039643277    
458029253       458572070       111024142118       111032482912      
111032919760        111033318089        111033627374        111034045177       
111034495503        111034986609        111035442988        111035920923       
111036405988        111036817749        111037270888        111037682942       
111038124865        111038570916        111039063981        111039643671    
458029436       458572237       111024150241       111032482923      
111032919805        111033318135        111033627442        111034045470       
111034497853        111034986632        111035443013        111035921069       
111036406002        111036817794        111037271003        111037683011       
111038125125        111038571018        111039064072        111039643682    
458029626       458572252       111024156595       111032482990      
111032919838        111033318191        111033627453        111034045481       
111034497909        111034986643        111035443114        111035921429       
111036406080        111036817806        111037271126        111037684348       
111038125147        111038571041        111039064173        111039644010    
458029683       458572294       111024156821       111032483047      
111032919894        111033318832        111033627701        111034045504       
111034497954        111034986878        111035443439        111035921609       
111036406169        111036817839        111037271137        111037684393       
111038126575        111038571120        111039064184        111039644111    
458029766       458572336       111024157024       111032483137      
111032919917        111033318843        111033627712        111034045559       
111034498067        111034987396        111035443451        111035921722       
111036406260        111036817963        111037271160        111037684427       
111038126643        111038571153        111039064308        111039644582    
458030053       458572591       111024157349       111032483238      
111032919951        111033319361        111033627723        111034045649       
111034498124        111034987880        111035443608        111035921935       
111036406282        111036818021        111037271272        111037684483       
111038126700        111038571175        111039064836        111039644773    
458030418       458572641       111024177903       111032483395      
111032919962        111033319406        111033627778        111034045773       
111034498146        111034988038        111035443620        111035922037       
111036406451        111036818043        111037271306        111037684494       
111038126733        111038571300        111039066513        111039644795    
458030475       458572666       111024187410       111032483407      
111032920032        111033319417        111033628296        111034045931       
111034498225        111034988139        111035443732        111035922071       
111036406709        111036818166        111037271418        111037684911       
111038126834        111038571333        111039066568        111039644863    
458030509       458572740       111024189580       111032483418      
111032920087        111033319451        111033628308        111034046189       
111034498258        111034988140        111035443866        111035922149       
111036406945        111036818920        111037271733        111037684988       
111038126889        111038571366        111039066591        111039644874    
458030608       458572864       111024189838       111032483935      
111032920357        111033319664        111033628342        111034046291       
111034498304        111034988779        111035443945        111035922161       
111036406989        111036819088        111037271812        111037685158       
111038126924        111038571388        111039066636        111039644885    
458030707       458573342       111024190706       111032483957      
111032920492        111033319798        111033628386        111034046415       
111034498450        111034988869        111035443956        111035922217       
111036408295        111036819134        111037271834        111037685170       
111038127026        111038572255        111039066805        111039645213    
458030772       458573664       111024193361       111032483968      
111032921785        111033319855        111033628487        111034046561       
111034498506        111034989129        111035443967        111035922239       
111036408486        111036819189        111037271878        111037685215       
111038127037        111038572288        111039066827        111039645594    
458030947       458573748       111024243581       111032483979      
111032921910        111033319901        111033628904        111034046617       
111034498562        111034989130        111035444104        111035922251       
111036408510        111036819493        111037272149        111037685226       
111038127240        111038572299        111039067154        111039645796    
458031028       458573805       111024256079       111032484026      
111032922157        111033319912        111033628960        111034046808       
111034499204        111034989354        111035444261        111035922295       
111036408565        111036819819        111037272161        111037685237       
111038127330        111038572570        111039067367        111039645819    
458031226       458574126       111024273573       111032484240      
111032922281        111033319923        111033628993        111034046897       
111034499462        111034989499        111035444339        111035922419       
111036408677        111036819864        111037272239        111037685248       
111038127363        111038572626        111039067547        111039645886    
458031465       458574142       111024273988       111032484330      
111032922337        111033319978        111033629343        111034047483       
111034499495        111034989668        111035444351        111035922420       
111036408789        111036819886        111037273094        111037685293       
111038127846        111038572659        111039067558        111039646742    
458031572       458574316       111024275665       111032484385      
111032922348        111033320341        111033629488        111034047630       
111034499855        111034990244        111035444362        111035922475       
111036408802        111036819976        111037273117        111037685316       
111038128050        111038572705        111039067592        111039646832    
458031754       458574431       111024277780       111032484497      
111032922450        111033320565        111033629501        111034047641       
111034499888        111034990536        111035444418        111035922611       
111036408857        111036820035        111037273128        111037685349       
111038128140        111038572783        111039067637        111039647181    
458031911       458574498       111024294217       111032485061      
111032922483        111033320644        111033629523        111034047832       
111034500218        111034990716        111035444485        111035923612       
111036408903        111036820057        111037273162        111037685507       
111038128162        111038572817        111039067705        111039647192    
458032075       458574563       111024314298       111032486028      
111032922629        111033320688        111033629567        111034047865       
111034500296        111034990783        111035444777        111035923746       
111036409072        111036820068        111037273308        111037686047       
111038128320        111038572895        111039067750        111039647327    
458032133       458574670       111024322400       111032486039      
111032922641        111033321027        111033629589        111034047944       
111034500397        111034990974        111035444788        111035924051       
111036409117        111036820147        111037273331        111037686216       
111038128746        111038573087        111039067761        111039647822    
458032372       458574761       111024322758       111032486040      
111032922786        111033321263        111033629602        111034048383       
111034500487        111034991043        111035444801        111035924309       
111036409207        111036820181        111037273342        111037686272       
111038128814        111038573694        111039067817        111039648047    
458032562       458574803       111024360121       111032486062      
111032922797        111033321319        111033629624        111034048439       
111034500623        111034991166        111035444867        111035924310       
111036409218        111036820305        111037273476        111037686340       
111038128915        111038573818        111039068357        111039648283    
458032802       458575040       111024370638       111032486130      
111032922911        111033321465        111033629680        111034048507       
111034500690        111034991436        111035445486        111035924422       
111036409331        111036820697        111037273555        111037686441       
111038128948        111038573964        111039068403        111039648812    
458032893       458575081       111024379626       111032486152      
111032923068        111033321577        111033629758        111034048518       
111034500803        111034991548        111035445565        111035924534       
111036409397        111036820743        111037273656        111037686463       
111038129736        111038574000        111039068436        111039649509    
458032984       458575677       111024382158       111032486286      
111032923125        111033321757        111033629938        111034048552       
111034500926        111034991706        111035445598        111035924556       
111036409421        111036820765        111037273768        111037686564       
111038129792        111038574022        111039068650        111039649521    
458033099       458576055       111024438048       111032486310      
111032923169        111033321780        111033629949        111034048877       
111034500948        111034991740        111035445611        111035925164       
111036410209        111036820776        111037273847        111037686575       
111038129905        111038574617        111039068672        111039649587    
458033487       458576113       111024461112       111032486321      
111032923439        111033322220        111033630547        111034049014       
111034501185        111034991762        111035445712        111035925175       
111036410243        111036820945        111037273858        111037686665       
111038129950        111038574695        111039068706        111039649655    
458033651       458576295       111024477276       111032486332      
111032923552        111033322297        111033630558        111034049058       
111034501501        111034991830        111035445756        111035925186       
111036410300        111036821025        111037273937        111037686698       
111038130435        111038574752        111039069000        111039649666    
458033867       458576451       111024480371       111032486769      
111032923596        111033322309        111033630581        111034049070       
111034501679        111034991863        111035445789        111035925243       
111036410322        111036821104        111037274310        111037686711       
111038130457        111038574820        111039069066        111039649745    
458033990       458576576       111024484229       111032486792      
111032923619        111033323401        111033630637        111034049126       
111034501769        111034992178        111035445914        111035925333       
111036410388        111036821126        111037274343        111037686733       
111038130514        111038574886        111039069505        111039649868    
458034279       458576675       111024506055       111032486804      
111032923710        111033323434        111033630671        111034049171       
111034501905        111034992369        111035446049        111035926794       
111036410478        111036821193        111037274477        111037686946       
111038130558        111038575528        111039069550        111039650039    
458034378       458576733       111024551392       111032486871      
111032923743        111033323467        111033630750        111034049182       
111034502085        111034992370        111035446083        111035926907       
111036410524        111036821205        111037274590        111037686991       
111038130604        111038575551        111039069965        111039651197    
458034410       458577665       111024554968       111032486994      
111032924069        111033323557        111033631391        111034049205       
111034502096        111034992729        111035446397        111035927010       
111036410940        111036821250        111037274703        111037687004       
111038130749        111038575663        111039069987        111039651254    
458034451       458577756       111024558197       111032487041      
111032924081        111033323658        111033631403        111034049429       
111034502131        111034993292        111035447028        111035927324       
111036411121        111036821700        111037274882        111037687026       
111038130772        111038575742        111039069998        111039651265    
458034543       458577830       111024562596       111032487074      
111032924126        111033323669        111033631425        111034049520       
111034502197        111034993450        111035447219        111035927458       
111036411165        111036821935        111037274983        111037687150       
111038130840        111038575843        111039072105        111039651344    
458035011       458577962       111024563508       111032487760      
111032924889        111033323760        111033631469        111034049609       
111034502478        111034993595        111035447365        111035927559       
111036411323        111036822598        111037275063        111037687228       
111038130929        111038575876        111039072161        111039651388    
458035326       458578283       111024572249       111032487771      
111032925026        111033323782        111033631492        111034049766       
111034502614        111034993629        111035447477        111035927649       
111036411378        111036823218        111037275322        111037687374       
111038130963        111038575944        111039072442        111039651478    
458035557       458578481       111024586659       111032487894      
111032925082        111033323793        111033631650        111034049799       
111034502658        111034993922        111035447501        111035927672       
111036411424        111036823375        111037275423        111037687442       
111038131155        111038575999        111039072688        111039651625    
458035581       458578762       111024598898       111032488075      
111032925138        111033323861        111033631717        111034050858       
111034502917        111034994035        111035447534        111035928156       
111036411491        111036823544        111037275467        111037687497       
111038131177        111038576181        111039073533        111039651669    
458035649       458579208       111024599383       111032488154      
111032925149        111033323894        111033632099        111034051028       
111034503064        111034994136        111035447826        111035928370       
111036412313        111036823555        111037275647        111037687587       
111038131188        111038576316        111039073656        111039651849  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458035920       458579448       111024607574       111032488255      
111032925655        111033324154        111033632123        111034051466       
111034503086        111034994675        111035447938        111035928943       
111036412324        111036823566        111037276176        111037687633       
111038131234        111038576383        111039073678        111039651973    
458035961       458579968       111024611603       111032488389      
111032925790        111033324211        111033632459        111034051893       
111034503187        111034994754        111035448142        111035929113       
111036412379        111036823612        111037276187        111037687644       
111038131302        111038577115        111039073689        111039652592    
458036068       458580040       111024635496       111032488413      
111032925802        111033324288        111033632460        111034052197       
111034503772        111034995025        111035448209        111035929438       
111036412470        111036823645        111037276244        111037688443       
111038131324        111038577137        111039073959        111039652727    
458036118       458580131       111024640256       111032488446      
111032925835        111033324312        111033632505        111034052232       
111034504234        111034995328        111035448366        111035929461       
111036412481        111036823713        111037276288        111037688500       
111038131368        111038577261        111039074062        111039653177    
458036290       458580164       111024678011       111032489368      
111032925914        111033324323        111033632538        111034052399       
111034504346        111034995924        111035448535        111035929797       
111036412504        111036824219        111037276299        111037689141       
111038131447        111038577328        111039074220        111039653201    
458036423       458580248       111024685952       111032489436      
111032925925        111033324356        111033632639        111034052467       
111034504368        111034996026        111035448580        111035930058       
111036412515        111036824668        111037276334        111037689297       
111038131548        111038577485        111039074275        111039654369    
458036654       458580289       111024691746       111032489447      
111032926612        111033324424        111033632651        111034052658       
111034504379        111034996060        111035449042        111035930126       
111036412548        111036824747        111037276367        111037689309       
111038131773        111038577586        111039074286        111039654527    
458036704       458580636       111024696583       111032489559      
111032926858        111033324536        111033632684        111034053402       
111034504908        111034996116        111035449312        111035930148       
111036412661        111036824961        111037276389        111037690042       
111038132246        111038577643        111039074354        111039654572    
458036720       458580651       111024701254       111032489582      
111032926892        111033324581        111033632718        111034053491       
111034505101        111034997195        111035449334        111035930171       
111036412762        111036824994        111037276648        111037690503       
111038132279        111038578262        111039074815        111039654628    
458037256       458580966       111024719860       111032489593      
111032927815        111033324604        111033632932        111034053536       
111034505392        111034997465        111035449514        111035930283       
111036412784        111036825399        111037276671        111037690514       
111038132325        111038578284        111039074916        111039654639    
458037579       458581162       111024738456       111032490540      
111032927848        111033324806        111033633045        111034053570       
111034505684        111034997577        111035449525        111035930395       
111036413448        111036825401        111037276738        111037690806       
111038132370        111038578295        111039074938        111039654707    
458037637       458581253       111024743351       111032490551      
111032927905        111033324817        111033633124        111034053581       
111034505785        111034998084        111035449570        111035930519       
111036413651        111036825445        111037276749        111037690851       
111038132404        111038578318        111039075030        111039655157    
458037686       458581352       111024746444       111032491169      
111032928018        111033324839        111033633618        111034053930       
111034505796        111034998095        111035449705        111035930744       
111036413684        111036825692        111037276750        111037690862       
111038132459        111038578374        111039075096        111039655168    
458037793       458581428       111024757075       111032491260      
111032928142        111033324929        111033633630        111034053974       
111034505886        111034998196        111035449749        111035930878       
111036413774        111036825782        111037277166        111037690929       
111038132482        111038578475        111039075119        111039655371    
458038015       458581642       111024763320       111032491350      
111032928232        111033324930        111033633696        111034054302       
111034505998        111034998691        111035450369        111035930889       
111036413910        111036825827        111037277313        111037691087       
111038132538        111038578543        111039075748        111039655382    
458038130       458581725       111024810716       111032491462      
111032928276        111033325009        111033633720        111034054324       
111034506191        111034998848        111035450459        111035930935       
111036414214        111036826198        111037277470        111037691133       
111038132550        111038578633        111039077638        111039655607    
458038205       458581774       111024831887       111032491529      
111032928300        111033325100        111033633731        111034054436       
111034506270        111034998949        111035450493        111035932803       
111036414269        111036826266        111037277818        111037691931       
111038132640        111038578745        111039077650        111039655663    
458038379       458582137       111024859641       111032491541      
111032928388        111033325324        111033633786        111034054559       
111034506405        111034999096        111035451078        111035932904       
111036414292        111036826312        111037277863        111037692000       
111038133090        111038578790        111039077919        111039655720    
458038387       458582210       111024864513       111032491653      
111032928546        111033325740        111033633809        111034054740       
111034506450        111034999243        111035451089        111035933163       
111036414315        111036826389        111037278392        111037692055       
111038133168        111038578835        111039078280        111039655731    
458038502       458582699       111024870330       111032491710      
111032928580        111033325773        111033633810        111034054863       
111034506607        111034999478        111035451236        111035933264       
111036414438        111036826390        111037279135        111037692066       
111038133179        111038579892        111039078314        111039655797    
458038551       458582731       111024898576       111032492003      
111032928647        111033325784        111033633911        111034054885       
111034506685        111035000337        111035451416        111035933365       
111036414449        111036826873        111037279405        111037692101       
111038133191        111038579960        111039078853        111039655854    
458038718       458582889       111024941092       111032492777      
111032928760        111033325908        111033633922        111034054931       
111034506720        111035000472        111035451449        111035933501       
111036414461        111036827065        111037279629        111037692347       
111038133203        111038580502        111039078864        111039655977    
458038734       458583176       111024945085       111032492867      
111032929390        111033325919        111033633955        111034055077       
111034506865        111035000629        111035452271        111035933534       
111036414483        111036827111        111037279663        111037692910       
111038134439        111038580670        111039078909        111039655999    
458039401       458583291       111024949573       111032492902      
111032929514        111033325942        111033634013        111034055347       
111034507125        111035000663        111035452349        111035933736       
111036414539        111036827357        111037279810        111037692932       
111038134529        111038580793        111039078965        111039656945    
458039617       458583549       111024953354       111032493015      
111032929569        111033326369        111033634046        111034055482       
111034507192        111035000810        111035452608        111035933859       
111036414854        111036827380        111037279821        111037692943       
111038134552        111038580805        111039079247        111039656978    
458039674       458583598       111024962107       111032493060      
111032929761        111033326426        111033634080        111034055640       
111034507462        111035001226        111035452721        111035933871       
111036414865        111036827537        111037279865        111037693023       
111038134675        111038581222        111039079540        111039657014    
458039963       458584000       111024967146       111032493093      
111032929862        111033326493        111033634091        111034056124       
111034507620        111035001282        111035452888        111035933949       
111036414922        111036827559        111037279898        111037693045       
111038134732        111038581244        111039079551        111039657036    
458040060       458584042       111024978025       111032493116      
111032930011        111033326741        111033634181        111034056326       
111034508159        111035001765        111035453148        111035934074       
111036414988        111036827571        111037279900        111037693090       
111038134833        111038581255        111039079562        111039657193    
458040110       458584687       111024990388       111032493138      
111032930156        111033326820        111033634541        111034056775       
111034508418        111035001844        111035453553        111035934175       
111036415114        111036827638        111037280047        111037693281       
111038134912        111038581356        111039079641        111039657496    
458040367       458584745       111025005779       111032493217      
111032930189        111033326853        111033634585        111034056911       
111034508463        111035001899        111035453711        111035934254       
111036415125        111036827818        111037280373        111037693292       
111038134967        111038581491        111039079843        111039657531    
458040821       458584760       111025046752       111032493273      
111032930190        111033326910        111033634596        111034057338       
111034508474        111035001934        111035453812        111035934322       
111036415147        111036827852        111037280586        111037693304       
111038134978        111038581536        111039080069        111039657722    
458041787       458584836       111025047135       111032493453      
111032930392        111033326932        111033634620        111034057451       
111034508744        111035002553        111035453878        111035934377       
111036415158        111036828202        111037280610        111037693393       
111038135014        111038581615        111039080104        111039657755    
458042124       458584919       111025050285       111032493486      
111032930404        111033326998        111033634899        111034057585       
111034508788        111035002621        111035453924        111035934423       
111036415215        111036828314        111037280621        111037693607       
111038135126        111038581626        111039080227        111039657799    
458042165       458585155       111025051084       111032493565      
111032930437        111033327034        111033634967        111034057945       
111034509015        111035002632        111035453957        111035934805       
111036415349        111036828459        111037280889        111037693708       
111038135317        111038581738        111039080317        111039657834    
458042207       458585163       111025051107       111032494027      
111032930561        111033327090        111033635058        111034058070       
111034509127        111035002676        111035454341        111035934906       
111036416160        111036828460        111037281172        111037693786       
111038135328        111038581930        111039080362        111039657968    
458042256       458585411       111025055011       111032494038      
111032930909        111033327113        111033635115        111034058081       
111034509486        111035003082        111035454352        111035935660       
111036416216        111036828606        111037281598        111037693809       
111038135362        111038581985        111039080373        111039657979    
458042363       458585452       111025065506       111032494050      
111032931001        111033327225        111033635182        111034058283       
111034509509        111035003105        111035454521        111035935884       
111036416227        111036828640        111037281688        111037693922       
111038135474        111038582032        111039080698        111039658497    
458042504       458585593       111025086891       111032494083      
111032932091        111033327258        111033635249        111034058485       
111034509554        111035003138        111035454745        111035936122       
111036416362        111036828651        111037281802        111037695058       
111038136789        111038582245        111039080744        111039658611    
458042637       458585668       111025107615       111032494117      
111032932170        111033327270        111033635283        111034058520       
111034509565        111035003262        111035454813        111035936155       
111036416575        111036828707        111037281879        111037695092       
111038136846        111038582302        111039081004        111039658644    
458042884       458586138       111025114174       111032494229      
111032932226        111033327281        111033635339        111034058812       
111034509622        111035003318        111035454824        111035937707       
111036416643        111036828774        111037281880        111037695317       
111038136914        111038582403        111039081138        111039658846    
458042959       458586153       111025124883       111032494308      
111032932417        111033327359        111033635340        111034058856       
111034509644        111035003385        111035454936        111035937729       
111036416924        111036828864        111037281958        111037695328       
111038137207        111038582436        111039081194        111039659566    
458043668       458586203       111025130318       111032494386      
111032932451        111033327405        111033635362        111034058889       
111034509688        111035003789        111035455094        111035937932       
111036416979        111036828910        111037282971        111037695586       
111038137241        111038583358        111039081295        111039660401    
458043809       458586310       111025142333       111032495017      
111032932495        111033327450        111033635384        111034059015       
111034509712        111035004083        111035455151        111035938416       
111036417037        111036828921        111037283017        111037695610       
111038137364        111038583415        111039081374        111039660489    
458044005       458586328       111025170211       111032495354      
111032932664        111033327472        111033635430        111034059206       
111034509789        111035004094        111035455207        111035938461       
111036417374        111036828943        111037283062        111037695700       
111038137432        111038583741        111039081442        111039660658    
458044187       458586419       111025185565       111032495567      
111032932787        111033327483        111033635441        111034059532       
111034509802        111035004151        111035455218        111035938506       
111036417509        111036829056        111037283118        111037695744       
111038138321        111038583808        111039081453        111039661749    
458044468       458586765       111025189525       111032495837      
111032933227        111033327539        111033635485        111034059688       
111034509813        111035004522        111035455229        111035938674       
111036419095        111036829067        111037283152        111037696015       
111038138499        111038583853        111039081509        111039661783    
458044674       458586971       111025211655       111032495848      
111032933339        111033328260        111033635508        111034059699       
111034509914        111035004612        111035455409        111035938708       
111036419242        111036829124        111037283725        111037696059       
111038138501        111038584539        111039081532        111039662021    
458044765       458587227       111025224749       111032495860      
111032933340        111033328282        111033635520        111034059723       
111034510095        111035005196        111035455410        111035938720       
111036419264        111036829179        111037283781        111037696060       
111038138703        111038584551        111039081543        111039662054    
458044781       458587326       111025228956       111032495871      
111032933384        111033328350        111033635542        111034059813       
111034510219        111035005512        111035455533        111035938764       
111036419343        111036829214        111037283837        111037696127       
111038139052        111038584630        111039082128        111039662065    
458045036       458587342       111025233378       111032495949      
111032933520        111033328428        111033635621        111034059857       
111034510275        111035005602        111035455612        111035938775       
111036419499        111036829258        111037283893        111037696161       
111038139085        111038584663        111039082274        111039662245    
458045275       458587516       111025247553       111032495950      
111032933575        111033328754        111033635632        111034060130       
111034510400        111035005680        111035456163        111035938797       
111036419635        111036829269        111037283938        111037696295       
111038139131        111038584911        111039082511        111039662256    
458045283       458587870       111025248341       111032496041      
111032933586        111033328811        111033637049        111034060219       
111034510590        111035006007        111035456196        111035938810       
111036419736        111036829988        111037283950        111037696363       
111038139153        111038584944        111039082555        111039662414    
458045358       458587896       111025267735       111032496142      
111032933610        111033328877        111033637061        111034060297       
111034510680        111035006298        111035456646        111035938898       
111036419769        111036829999        111037284029        111037696385       
111038139546        111038585002        111039082599        111039662548    
458045689       458588019       111025287085       111032496164      
111032933889        111033329249        111033637106        111034060646       
111034510815        111035006580        111035456679        111035938900       
111036419871        111036830025        111037284041        111037696419       
111038139557        111038585136        111039082746        111039662706    
458045952       458588241       111025289672       111032496197      
111032933968        111033329340        111033637184        111034060747       
111034510961        111035006704        111035457119        111035939125       
111036420031        111036830070        111037284186        111037696521       
111038139580        111038585170        111039082780        111039662762    
458046307       458588290       111025333458       111032496265      
111032934408        111033329384        111033637218        111034060983       
111034511041        111035006726        111035457153        111035939350       
111036420053        111036830081        111037284209        111037696554       
111038139793        111038585282        111039082948        111039663112    
458046448       458588548       111025344348       111032496568      
111032934486        111033329430        111033637230        111034061153       
111034511210        111035006939        111035457186        111035939484       
111036420176        111036830137        111037284647        111037696587       
111038139816        111038585596        111039082960        111039663291    
458046463       458588761       111025388661       111032496579      
111032934565        111033329698        111033637252        111034061197       
111034511254        111035006940        111035457209        111035939529       
111036420288        111036830193        111037284726        111037696611       
111038139827        111038585686        111039082993        111039663358    
458046521       458589116       111025398651       111032497895      
111032934677        111033329700        111033637454        111034061209       
111034511546        111035006962        111035457287        111035939596       
111036420334        111036830216        111037285132        111037696644       
111038140043        111038585743        111039083073        111039663392    
458046562       458589215       111025404479       111032497974      
111032934767        111033329711        111033637511        111034061276       
111034511715        111035007244        111035457300        111035939710       
111036420345        111036830441        111037285198        111037696903       
111038140076        111038585855        111039083208        111039663572    
458047115       458589637       111025412726       111032498133      
111032934778        111033329722        111033637599        111034061412       
111034511973        111035007446        111035457917        111035939989       
111036420367        111036830452        111037285367        111037696981       
111038140144        111038585877        111039083253        111039663628    
458047180       458589678       111025412771       111032498188      
111032934857        111033329788        111033637601        111034061692       
111034512198        111035007457        111035458176        111035940611       
111036420491        111036830564        111037285479        111037697173       
111038140155        111038585901        111039083343        111039663651    
458047305       458589967       111025414773       111032499000      
111032935151        111033329799        111033637735        111034061850       
111034512367        111035007738        111035458187        111035941230       
111036420503        111036830621        111037285570        111037697410       
111038140201        111038585934        111039083433        111039663707    
458047347       458589991       111025421153       111032499011      
111032935252        111033329812        111033637757        111034062749       
111034512480        111035007783        111035458255        111035941320       
111036420525        111036830654        111037285615        111037697881       
111038140425        111038585956        111039083512        111039663831    
458047388       458590098       111025422479       111032499044      
111032935285        111033329878        111033637779        111034062963       
111034512536        111035007895        111035458345        111035941375       
111036421021        111036830823        111037285839        111037697915       
111038140526        111038585978        111039083556        111039663864    
458047495       458590205       111025425090       111032499099      
111032935386        111033329980        111033637847        111034063177       
111034512615        111035008043        111035458367        111035941443       
111036421278        111036830856        111037286245        111037698006       
111038140638        111038586137        111039085514        111039663909    
458047537       458590221       111025437194       111032499145      
111032935432        111033330308        111033637937        111034063289       
111034512806        111035008065        111035458929        111035941476       
111036421289        111036830878        111037286368        111037698118       
111038141415        111038586294        111039085840        111039663987    
458047594       458590395       111025442291       111032499291      
111032935454        111033330364        111033638141        111034063324       
111034512952        111035008212        111035459098        111035941735       
111036421335        111036830913        111037286380        111037698680       
111038141527        111038586362        111039085884        111039664012    
458048089       458590460       111025452315       111032499303      
111032935500        111033330397        111033638310        111034063560       
111034513199        111035008256        111035459212        111035941746       
111036421559        111036830935        111037286492        111037698837       
111038141549        111038586395        111039085895        111039664179    
458048147       458590817       111025480350       111032499684      
111032936286        111033330421        111033638321        111034063874       
111034513256        111035008290        111035459278        111035941881       
111036421616        111036831217        111037286526        111037698893       
111038141550        111038586418        111039086021        111039664304    
458048303       458590833       111025481036       111032499831      
111032936310        111033330443        111033638332        111034063896       
111034513278        111035008302        111035459368        111035942130       
111036421773        111036831307        111037286863        111037698983       
111038141583        111038586429        111039086166        111039664315    
458048402       458591005       111025482543       111032500058      
111032936354        111033330522        111033638499        111034063997       
111034514055        111035008739        111035459605        111035942275       
111036421829        111036831363        111037286874        111037699120       
111038141718        111038587037        111039086188        111039664416    
458048469       458591278       111025491149       111032500407      
111032936512        111033330678        111033638613        111034064044       
111034514145        111035008740        111035459706        111035942499       
111036421830        111036831420        111037287178        111037699153       
111038141831        111038587150        111039086201        111039664427    
458048576       458591294       111025519825       111032500430      
111032936523        111033330713        111033638635        111034064088       
111034514190        111035008795        111035459740        111035942769       
111036422123        111036832016        111037287246        111037699243       
111038141842        111038587824        111039086313        111039664797    
458048790       458591328       111025523426       111032500711      
111032936613        111033330757        111033638680        111034064404       
111034514437        111035008997        111035459818        111035943085       
111036422178        111036832959        111037287303        111037699412       
111038141910        111038588476        111039087381        111039664865    
458049061       458591450       111025523796       111032500799      
111032936668        111033330768        111033638691        111034064617       
111034514695        111035009190        111035460214        111035943243       
111036422189        111036833017        111037287314        111037699568       
111038141965        111038588881        111039087448        111039664900    
458049202       458591534       111025535294       111032500812      
111032936680        111033330814        111033638725        111034065157       
111034514875        111035010103        111035460922        111035943984       
111036422235        111036833028        111037287909        111037700347       
111038142034        111038588892        111039087538        111039665181    
458049343       458592102       111025557355       111032501521      
111032936983        111033331354        111033639210        111034065359       
111034515001        111035010518        111035460944        111035944547       
111036422246        111036833556        111037289114        111037700460       
111038142045        111038588971        111039088281        111039665833    
458049970       458592110       111025558266       111032501655      
111032936994        111033331365        111033639311        111034065753       
111034515247        111035010574        111035461024        111035944558       
111036422561        111036833668        111037289136        111037700684       
111038142281        111038589163        111039088393        111039665866    
458049996       458592433       111025568357       111032501677      
111032937108        111033331725        111033639377        111034065786       
111034515281        111035010709        111035461057        111035944570       
111036422831        111036833725        111037289226        111037701708       
111038143417        111038589275        111039088438        111039666036  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458050036       458592441       111025578639       111032501688      
111032937120        111033331770        111033639467        111034065922       
111034515292        111035010833        111035461114        111035944626       
111036422897        111036833927        111037289237        111037701719       
111038143484        111038589422        111039088449        111039666081    
458050226       458592581       111025582476       111032502465      
111032937153        111033331859        111033639502        111034065955       
111034515326        111035010899        111035461147        111035944716       
111036422910        111036833938        111037289248        111037701720       
111038143620        111038589589        111039088720        111039666227    
458050556       458592797       111025582724       111032502577      
111032937210        111033332850        111033639513        111034066181       
111034515371        111035010912        111035461170        111035945212       
111036423023        111036834119        111037289293        111037702417       
111038143776        111038589792        111039088786        111039667161    
458050655       458592946       111025607676       111032502791      
111032937243        111033332861        111033639603        111034066484       
111034515562        111035011003        111035461372        111035945357       
111036423056        111036834186        111037289316        111037702451       
111038144092        111038591009        111039088797        111039667341    
458050721       458593159       111025622257       111032502803      
111032937265        111033332883        111033639625        111034066530       
111034515786        111035011137        111035461383        111035945683       
111036423102        111036834210        111037289372        111037702507       
111038144160        111038591032        111039089125        111039668803    
458050861       458593217       111025629063       111032502814      
111032937311        111033332951        111033639647        111034066563       
111034515809        111035011227        111035461619        111035946279       
111036423461        111036834276        111037289484        111037702529       
111038144227        111038591133        111039089293        111039669242    
458050879       458593464       111025631796       111032503499      
111032937322        111033332973        111033639670        111034067081       
111034515999        111035011362        111035461710        111035946347       
111036423472        111036834467        111037289596        111037702563       
111038144328        111038591223        111039089327        111039670008    
458051810       458593597       111025651833       111032503646      
111032937445        111033332995        111033639692        111034067542       
111034516002        111035011373        111035461934        111035946404       
111036423517        111036834489        111037289732        111037702574       
111038144373        111038591245        111039089473        111039670053    
458051950       458593720       111025659662       111032503804      
111032937456        111033333031        111033639748        111034067586       
111034516237        111035011418        111035462700        111035946415       
111036423528        111036834546        111037289754        111037702585       
111038144429        111038591302        111039089541        111039670198    
458052057       458594132       111025672555       111032503994      
111032937546        111033333187        111033639928        111034067935       
111034516563        111035011441        111035462711        111035946550       
111036423821        111036834951        111037289776        111037702675       
111038144586        111038591391        111039089585        111039670389    
458052065       458594264       111025709613       111032504030      
111032937603        111033333334        111033639940        111034067979       
111034517081        111035012059        111035462812        111035946842       
111036423876        111036835053        111037289877        111037702776       
111038145767        111038591447        111039089675        111039670435    
458052867       458594280       111025710211       111032504748      
111032937636        111033333345        111033639951        111034068004       
111034517272        111035012396        111035462889        111035946886       
111036424013        111036835075        111037289945        111037702833       
111038145813        111038591706        111039090093        111039670615    
458052891       458594298       111025719883       111032504759      
111032937670        111033333446        111033640199        111034068026       
111034517283        111035012521        111035462979        111035946943       
111036424057        111036835121        111037290172        111037702866       
111038145857        111038592066        111039090105        111039670738    
458053618       458594496       111025736927       111032504838      
111032937681        111033333468        111033640234        111034068037       
111034517306        111035012688        111035463082        111035947214       
111036424226        111036835334        111037290194        111037702956       
111038145891        111038592213        111039090138        111039671357    
458053782       458594595       111025739144       111032504861      
111032937951        111033333479        111033640267        111034068239       
111034517339        111035013049        111035463206        111035947337       
111036424237        111036835378        111037290217        111037702989       
111038146106        111038592291        111039090150        111039671436    
458053956       458594793       111025768708       111032505020      
111032938053        111033333536        111033640313        111034068374       
111034517643        111035013106        111035463251        111035947348       
111036425003        111036835402        111037290251        111037703193       
111038146230        111038592392        111039090172        111039671571    
458054269       458594884       111025771667       111032505042      
111032938086        111033333592        111033640335        111034068385       
111034517700        111035013117        111035463330        111035947405       
111036425250        111036835435        111037290284        111037703250       
111038146263        111038593551        111039090341        111039671650    
458054913       458595022       111025772488       111032505053      
111032938097        111033333659        111033640470        111034068486       
111034518138        111035013162        111035463374        111035947416       
111036425384        111036835536        111037290307        111037703430       
111038146319        111038593595        111039090419        111039671672    
458055068       458595030       111025772613       111032505110      
111032938121        111033333660        111033640571        111034068565       
111034518352        111035013319        111035463431        111035947449       
111036425407        111036835705        111037290363        111037703463       
111038146320        111038593685        111039090442        111039671683    
458055316       458595063       111025773120       111032505154      
111032938266        111033333671        111033640706        111034068712       
111034518497        111035013331        111035463442        111035947450       
111036425889        111036835772        111037290497        111037703485       
111038146522        111038594754        111039090453        111039672347    
458055456       458595188       111025783390       111032505367      
111032938301        111033333693        111033640717        111034068745       
111034518532        111035013623        111035463464        111035947584       
111036425902        111036836010        111037290565        111037703508       
111038146623        111038594923        111039090565        111039672594    
458055548       458595246       111025784638       111032505390      
111032938479        111033333727        111033640863        111034069038       
111034518600        111035013960        111035463509        111035947900       
111036425924        111036836043        111037290587        111037703609       
111038147882        111038595160        111039090622        111039672808    
458055738       458595402       111025790590       111032505626      
111032938503        111033333772        111033640964        111034069061       
111034518644        111035014141        111035463521        111035947999       
111036426015        111036836166        111037290633        111037703788       
111038148052        111038595272        111039090712        111039672932    
458055878       458595469       111025797070       111032505648      
111032938536        111033333794        111033640997        111034069094       
111034518813        111035014231        111035463699        111035948079       
111036426071        111036836324        111037290655        111037703812       
111038148232        111038595340        111039090778        111039672987    
458056223       458595758       111025801492       111032506313      
111032938705        111033333929        111033641369        111034069410       
111034518846        111035014242        111035464184        111035948169       
111036426138        111036836807        111037290699        111037704015       
111038148311        111038595384        111039090835        111039673012    
458056546       458595840       111025814092       111032506346      
111032938952        111033333963        111033641381        111034069432       
111034518880        111035014297        111035464320        111035948226       
111036426329        111036837392        111037290767        111037704037       
111038148366        111038595733        111039090970        111039673113    
458056637       458595923       111025829470       111032506391      
111032939133        111033334021        111033641404        111034069465       
111034518936        111035014512        111035464465        111035948316       
111036426576        111036837987        111037290970        111037704150       
111038148580        111038595799        111039091151        111039673742    
458056652       458595980       111025831990       111032506436      
111032939447        111033334076        111033641426        111034069498       
111034518992        111035014613        111035464601        111035948383       
111036426611        111036838168        111037290992        111037704802       
111038148591        111038595801        111039091229        111039673764    
458056884       458595998       111025835297       111032506548      
111032939975        111033334087        111033641460        111034069533       
111034519050        111035014646        111035464870        111035948473       
111036426622        111036838180        111037291151        111037704824       
111038148636        111038595812        111039091331        111039674237    
458057031       458596152       111025836603       111032506638      
111032940113        111033334166        111033641505        111034069577       
111034519106        111035014927        111035465006        111035948901       
111036426789        111036838809        111037291162        111037704880       
111038148692        111038595823        111039091421        111039674327    
458057163       458596178       111025837132       111032506784      
111032940157        111033334177        111033641527        111034069623       
111034519117        111035015175        111035465040        111035950049       
111036427094        111036838854        111037291241        111037705049       
111038150156        111038595856        111039091432        111039674349    
458057247       458596236       111025840103       111032506830      
111032940203        111033334537        111033641561        111034069713       
111034519454        111035015232        111035465297        111035950757       
111036427117        111036838876        111037291252        111037705173       
111038150178        111038596835        111039091443        111039674428    
458057254       458596368       111025845209       111032507550      
111032940247        111033334548        111033641594        111034070142       
111034520018        111035015579        111035465534        111035953615       
111036428095        111036838933        111037291319        111037705241       
111038150213        111038596947        111039091476        111039674462    
458057668       458596384       111025862826       111032507583      
111032940270        111033334582        111033641673        111034070175       
111034520074        111035015771        111035465725        111035953682       
111036428118        111036838955        111037291364        111037705296       
111038150268        111038597005        111039091623        111039675126    
458057940       458596426       111025872445       111032507594      
111032940292        111033334616        111033641774        111034070232       
111034520108        111035015894        111035465747        111035953772       
111036428242        111036839664        111037291397        111037705386       
111038150303        111038597061        111039091634        111039675395    
458058245       458596475       111025873952       111032507639      
111032940720        111033334672        111033641853        111034070243       
111034520153        111035016637        111035465781        111035953840       
111036428387        111036839776        111037291465        111037705487       
111038151113        111038597218        111039092040        111039675519    
458058310       458596517       111025875178       111032507886      
111032940797        111033334706        111033641875        111034070322       
111034520298        111035017098        111035465859        111035954177       
111036428433        111036839798        111037291498        111037705577       
111038151135        111038597320        111039092095        111039675597    
458058641       458596632       111025880893       111032507897      
111032940809        111033335280        111033641897        111034070704       
111034520377        111035017177        111035466052        111035954223       
111036428488        111036839899        111037291555        111037705601       
111038151461        111038597522        111039092859        111039675711    
458058666       458596665       111025901235       111032507932      
111032940821        111033335336        111033642270        111034070759       
111034520445        111035017278        111035466175        111035954560       
111036428534        111036840048        111037291599        111037705689       
111038151663        111038598736        111039093063        111039676284    
458058807       458596681       111025902359       111032507965      
111032941406        111033335381        111033642337        111034070928       
111034520524        111035017379        111035466478        111035955257       
111036428556        111036840093        111037291667        111037705702       
111038151708        111038598758        111039093399        111039676341    
458058872       458596707       111025906016       111032508001      
111032941417        111033335448        111033642382        111034071086       
111034520568        111035017818        111035466568        111035955459       
111036428679        111036840341        111037291847        111037705713       
111038151719        111038598893        111039093456        111039676396    
458059136       458596871       111025915533       111032508023      
111032941428        111033335482        111033642506        111034071143       
111034520838        111035018134        111035466715        111035955606       
111036428983        111036840363        111037291881        111037705757       
111038151797        111038598950        111039093502        111039676420    
458059284       458597259       111025920674       111032508157      
111032941721        111033335527        111033642539        111034071266       
111034520850        111035018190        111035466827        111035955673       
111036429041        111036840453        111037292343        111037705869       
111038151810        111038599344        111039093670        111039676565    
458059300       458597598       111025923846       111032508191      
111032941833        111033335594        111033642584        111034071390       
111034520928        111035018594        111035466872        111035955785       
111036429276        111036840464        111037292804        111037705870       
111038151900        111038599377        111039093715        111039676655    
458059490       458597770       111025930259       111032509574      
111032942025        111033335662        111033642821        111034071716       
111034520939        111035018628        111035467479        111035956179       
111036429344        111036840497        111037292893        111037706275       
111038151966        111038599412        111039094211        111039676677    
458059524       458597861       111025932206       111032509754      
111032942069        111033335695        111033642898        111034072155       
111034521109        111035019001        111035467884        111035956573       
111036429355        111036840576        111037292949        111037706668       
111038152181        111038600426        111039094345        111039676778    
458059813       458598158       111025933937       111032509811      
111032942171        111033335729        111033642944        111034072166       
111034521299        111035019124        111035468122        111035956933       
111036429366        111036840611        111037292994        111037706983       
111038153362        111038600460        111039094390        111039677207    
458060084       458598299       111025942397       111032509923      
111032942418        111033335730        111033643024        111034072290       
111034521851        111035019292        111035468201        111035957721       
111036429401        111036840802        111037293074        111037707210       
111038153373        111038600752        111039094402        111039677229    
458060522       458598315       111025944209       111032509978      
111032942429        111033335796        111033643158        111034072481       
111034521918        111035019371        111035468425        111035958014       
111036429557        111036840846        111037293197        111037707232       
111038153418        111038600819        111039094581        111039677634    
458060704       458598364       111025951915       111032509990      
111032942463        111033335842        111033643338        111034073101       
111034521974        111035019540        111035468740        111035958216       
111036429748        111036840891        111037293614        111037707568       
111038153429        111038600853        111039095223        111039677656    
458060803       458598422       111025969251       111032510914      
111032942474        111033335910        111033643350        111034073156       
111034522010        111035019764        111035468975        111035958238       
111036429883        111036840914        111037293782        111037707760       
111038153441        111038600976        111039095560        111039677690    
458060993       458598612       111025969284       111032511195      
111032942485        111033336001        111033643383        111034073213       
111034522324        111035019809        111035469213        111035958395       
111036430100        111036841106        111037293805        111037707782       
111038153496        111038600987        111039095605        111039678118    
458061033       458598851       111025971366       111032511241      
111032942496        111033336045        111033643530        111034073257       
111034522559        111035020092        111035469246        111035958621       
111036430155        111036841128        111037293838        111037707838       
111038153575        111038601326        111039095795        111039678152    
458061306       458598976       111025993674       111032511656      
111032942508        111033336102        111033643620        111034073662       
111034522560        111035020351        111035469268        111035958711       
111036430177        111036841296        111037293906        111037707872       
111038153654        111038601359        111039095863        111039678354    
458061405       458599123       111026000124       111032511870      
111032942878        111033336135        111033643686        111034074304       
111034522863        111035020935        111035469279        111035958924       
111036431077        111036841320        111037293917        111037707939       
111038153676        111038601551        111039095975        111039678466    
458061736       458599164       111026021082       111032511926      
111032942913        111033336168        111033643800        111034074348       
111034522975        111035021004        111035469404        111035959105       
111036431246        111036841432        111037294211        111037708064       
111038153902        111038601753        111039096022        111039678668    
458062015       458599214       111026029440       111032511982      
111032943408        111033336203        111033644250        111034074663       
111034523279        111035021318        111035469729        111035959150       
111036431314        111036841443        111037294491        111037708211       
111038154004        111038602383        111039096482        111039678736    
458062494       458599313       111026039946       111032512051      
111032943554        111033336315        111033644339        111034074955       
111034523527        111035022296        111035469785        111035959183       
111036431550        111036841454        111037294671        111037708222       
111038154060        111038602428        111039097034        111039678927    
458062825       458599560       111026043154       111032512073      
111032943598        111033336360        111033644418        111034075136       
111034523538        111035022601        111035469965        111035959307       
111036431561        111036841511        111037294738        111037708244       
111038154116        111038602653        111039097247        111039678961    
458062932       458599677       111026063954       111032512095      
111032943622        111033336382        111033644429        111034075215       
111034523628        111035022667        111035470035        111035959802       
111036431707        111036841667        111037294929        111037708277       
111038154183        111038602675        111039097753        111039679018    
458063070       458599792       111026064652       111032512152      
111032943655        111033336449        111033644520        111034075349       
111034523651        111035022690        111035470103        111035960219       
111036431774        111036841689        111037295504        111037708367       
111038154194        111038602721        111039097764        111039679221    
458063179       458600038       111026071751       111032512220      
111032943701        111033336551        111033644564        111034075428       
111034523695        111035022702        111035470181        111035960264       
111036431808        111036841724        111037295559        111037708413       
111038154273        111038603283        111039097955        111039679254    
458063773       458600046       111026082089       111032512253      
111032943723        111033336573        111033644609        111034075473       
111034523808        111035022791        111035470484        111035960354       
111036431954        111036841779        111037295683        111037708491       
111038154925        111038603384        111039097977        111039679489    
458064177       458600095       111026085161       111032512286      
111032943756        111033337440        111033644665        111034075574       
111034523886        111035023310        111035470631        111035961018       
111036432696        111036841791        111037295784        111037709144       
111038155005        111038603496        111039097999        111039679502    
458064367       458600350       111026086803       111032512321      
111032944027        111033337451        111033645026        111034075990       
111034524023        111035023905        111035470710        111035961221       
111036432786        111036842073        111037295852        111037709290       
111038155050        111038603553        111039098068        111039679568    
458064409       458600574       111026093373       111032512376      
111032944049        111033337473        111033645093        111034076069       
111034524045        111035023916        111035471171        111035961300       
111036432832        111036842129        111037295896        111037709953       
111038155106        111038603687        111039098192        111039679580    
458065315       458600582       111026094396       111032512455      
111032944207        111033337709        111033645138        111034076902       
111034524292        111035023938        111035471553        111035961557       
111036432999        111036842208        111037295908        111037710405       
111038155184        111038603698        111039098248        111039679591    
458065547       458600749       111026108448       111032512646      
111032944263        111033337787        111033645172        111034076991       
111034524562        111035024142        111035471564        111035961748       
111036433147        111036843131        111037295920        111037710450       
111038155241        111038603867        111039098316        111039679603    
458065620       458600822       111026116335       111032512725      
111032944353        111033337822        111033645183        111034077554       
111034524607        111035024254        111035471722        111035961827       
111036433721        111036843232        111037295964        111037710539       
111038156073        111038604048        111039098518        111039679726    
458065844       458600855       111026118483       111032513265      
111032944364        111033337934        111033645228        111034077600       
111034524809        111035024478        111035471766        111035961838       
111036433833        111036843423        111037296033        111037710595       
111038156095        111038604149        111039098721        111039679816    
458066354       458600988       111026123377       111032513300      
111032944397        111033338003        111033645239        111034077970       
111034524876        111035024771        111035471823        111035961906       
111036434351        111036843467        111037296044        111037710618       
111038156152        111038604510        111039099306        111039679894    
458066594       458601051       111026127944       111032513333      
111032944599        111033338014        111033645329        111034078027       
111034525125        111035024894        111035471878        111035961962       
111036434395        111036843760        111037296280        111037710900       
111038156679        111038604903        111039099474        111039680010    
458066644       458601077       111026132513       111032513366      
111032944612        111033338104        111033645352        111034078724       
111034525192        111035024928        111035471957        111035962200       
111036434418        111036843827        111037296291        111037711495       
111038156703        111038604958        111039099799        111039680458    
458067121       458601192       111026156317       111032513377      
111032944623        111033338182        111033645363        111034078757       
111034525259        111035025154        111035471968        111035962233       
111036434430        111036844121        111037296303        111037711541       
111038156769        111038604981        111039099845        111039681145    
458067568       458601226       111026162493       111032513603      
111032944803        111033338339        111033645374        111034078870       
111034525440        111035025367        111035472004        111035962288       
111036434597        111036844200        111037296392        111037711899       
111038156848        111038605128        111039099889        111039681910    
458067709       458601622       111026164349       111032513704      
111032944869        111033338441        111033645497        111034079028       
111034525574        111035025547        111035472059        111035962299       
111036434609        111036844211        111037296482        111037711912       
111038156905        111038605139        111039100231        111039681998    
458067808       458601861       111026165733       111032513759      
111032944959        111033338520        111033645510        111034079051       
111034525608        111035025581        111035472082        111035962334       
111036434621        111036844222        111037296864        111037711989       
111038157096        111038606163        111039100589        111039682214    
458067899       458601887       111026175442       111032514109      
111032945523        111033338609        111033645554        111034079309       
111034525653        111035025648        111035472420        111035962468       
111036434654        111036844288        111037296943        111037712676       
111038157186        111038606275        111039100590        111039682427    
458068095       458601895       111026177949       111032514121      
111032945624        111033338643        111033645565        111034079578       
111034525686        111035025716        111035472565        111035962749       
111036434665        111036844299        111037296987        111037712733       
111038157197        111038606837        111039100613        111039682438    
458068145       458602000       111026183429       111032514154      
111032945916        111033338654        111033645587        111034079679       
111034525697        111035025840        111035472688        111035962772       
111036434711        111036844390        111037297034        111037712834       
111038157265        111038606848        111039100657        111039683361  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458068210       458602034       111026190999       111032514222      
111032946018        111033338744        111033645644        111034079725       
111034525800        111035025952        111035472745        111035963256       
111036434957        111036844413        111037297179        111037712867       
111038157298        111038606871        111039101625        111039684159    
458068251       458602190       111026200340       111032514244      
111032946030        111033338980        111033646285        111034079815       
111034526081        111035026234        111035473443        111035963289       
111036435194        111036844570        111037297180        111037712902       
111038157333        111038606950        111039101658        111039684216    
458068335       458602331       111026207684       111032514345      
111032946041        111033339060        111033646511        111034079905       
111034526249        111035026278        111035474118        111035963403       
111036435217        111036845098        111037297269        111037712935       
111038157568        111038607052        111039101793        111039684227    
458068525       458602372       111026227686       111032514693      
111032946085        111033339116        111033646612        111034079972       
111034526429        111035026391        111035474141        111035963425       
111036435385        111036845470        111037297337        111037712980       
111038157636        111038607175        111039102558        111039684317    
458069184       458602547       111026229059       111032515302      
111032946096        111033339161        111033646623        111034080031       
111034526610        111035026414        111035474512        111035963481       
111036435554        111036845740        111037297450        111037713026       
111038159065        111038607210        111039102604        111039684362    
458069226       458603396       111026237069       111032515379      
111032946120        111033339172        111033646634        111034080569       
111034526711        111035026469        111035474523        111035963548       
111036435598        111036845795        111037297517        111037713037       
111038159100        111038607232        111039102783        111039684610    
458069366       458603412       111026242593       111032515380      
111032946175        111033339374        111033646656        111034080615       
111034526733        111035026470        111035474691        111035964033       
111036435622        111036845964        111037297528        111037713048       
111038159144        111038607287        111039102884        111039685475    
458069762       458603578       111026249365       111032515447      
111032946197        111033339868        111033646678        111034081290       
111034526766        111035026492        111035474905        111035964145       
111036435745        111036846066        111037297584        111037713059       
111038159155        111038607298        111039102929        111039686689    
458069853       458603610       111026251245       111032515469      
111032946580        111033340354        111033646689        111034081380       
111034526845        111035026650        111035474938        111035964202       
111036435914        111036846101        111037297922        111037713071       
111038159188        111038607311        111039103997        111039686768    
458069945       458603636       111026256903       111032515492      
111032946636        111033340387        111033646690        111034081515       
111034526867        111035026795        111035475557        111035964235       
111036436140        111036846167        111037298013        111037713149       
111038159234        111038607478        111039104066        111039686960    
458070398       458603800       111026260593       111032515548      
111032946816        111033340411        111033646791        111034081560       
111034526913        111035026931        111035475603        111035964336       
111036436252        111036846314        111037298103        111037714173       
111038159267        111038607513        111039104123        111039687163    
458070695       458604147       111026261976       111032515751      
111032946872        111033340433        111033646825        111034081717       
111034527015        111035026997        111035475715        111035964381       
111036436296        111036846426        111037298293        111037714207       
111038159290        111038607580        111039104695        111039687219    
458070711       458604287       111026268580       111032515795      
111032946973        111033340590        111033646847        111034082257       
111034527206        111035027246        111035475782        111035964549       
111036436353        111036846460        111037298316        111037714285       
111038159368        111038607759        111039104752        111039687275    
458071149       458604386       111026270628       111032515874      
111032946995        111033340703        111033646948        111034082437       
111034528016        111035027325        111035475816        111035964628       
111036436364        111036846493        111037298338        111037714296       
111038159391        111038607850        111039105045        111039687286    
458071537       458604543       111026271988       111032515953      
111032947097        111033340736        111033647028        111034082594       
111034528083        111035027369        111035475827        111035964752       
111036436476        111036846516        111037298462        111037714555       
111038159526        111038607973        111039105629        111039687466    
458071578       458605003       111026272440       111032516022      
111032947132        111033340826        111033647039        111034082673       
111034529051        111035027415        111035475906        111035965045       
111036436544        111036846583        111037298484        111037714601       
111038159751        111038608020        111039105630        111039687747    
458072121       458605144       111026274150       111032516077      
111032947390        111033340916        111033647398        111034082752       
111034529411        111035027505        111035475940        111035966439       
111036436612        111036846651        111037298552        111037714634       
111038159919        111038608042        111039105696        111039687758    
458072279       458605185       111026277401       111032516550      
111032947435        111033340961        111033647411        111034083001       
111034529501        111035027774        111035475951        111035966697       
111036436713        111036846729        111037298776        111037714690       
111038160360        111038608086        111039105988        111039687769    
458072360       458605334       111026281327       111032516572      
111032947569        111033341085        111033647466        111034083427       
111034529602        111035027808        111035476884        111035966765       
111036438210        111036846774        111037298877        111037714971       
111038160517        111038608143        111039106293        111039687949    
458072428       458605359       111026284836       111032516695      
111032947570        111033341108        111033647488        111034083562       
111034529646        111035027853        111035477010        111035966822       
111036438366        111036846796        111037298967        111037714993       
111038160540        111038608435        111039106732        111039688300    
458073038       458605607       111026298369       111032516752      
111032947615        111033341119        111033647499        111034083696       
111034529668        111035027864        111035477111        111035966844       
111036438467        111036846965        111037299115        111037715680       
111038160629        111038608749        111039106754        111039688771    
458073384       458606035       111026307012       111032516774      
111032947659        111033341120        111033647567        111034083977       
111034530154        111035028225        111035477199        111035966978       
111036438580        111036847056        111037299238        111037715703       
111038160641        111038608851        111039107058        111039688894    
458073400       458606209       111026309463       111032516796      
111032947716        111033341164        111033647613        111034084327       
111034530345        111035028258        111035477278        111035967216       
111036438715        111036847090        111037299328        111037716311       
111038160731        111038608862        111039107137        111039689110    
458073913       458606217       111026310623       111032516808      
111032947783        111033341197        111033647848        111034084507       
111034530413        111035028281        111035477436        111035967250       
111036438816        111036847179        111037299339        111037716669       
111038160764        111038608907        111039108273        111039689323    
458074119       458606316       111026311444       111032516820      
111032947851        111033341209        111033647860        111034084608       
111034530637        111035028506        111035477571        111035967418       
111036438849        111036847203        111037299340        111037716816       
111038160898        111038608930        111039108330        111039689514    
458074184       458606621       111026315897       111032516910      
111032947930        111033341243        111033648401        111034084631       
111034531032        111035028865        111035477650        111035967429       
111036438883        111036847247        111037299597        111037717020       
111038161024        111038608941        111039108374        111039689783    
458074234       458606696       111026320455       111032517168      
111032948043        111033341254        111033648434        111034085362       
111034531111        111035028876        111035477706        111035967463       
111036438906        111036847270        111037299665        111037717086       
111038161079        111038608985        111039108633        111039690651    
458074416       458606779       111026343337       111032517203      
111032948054        111033341276        111033648445        111034085395       
111034531403        111035029901        111035477717        111035967508       
111036438939        111036847304        111037300747        111037717222       
111038161136        111038608996        111039108688        111039690730    
458074499       458606936       111026352023       111032517247      
111032948065        111033341322        111033648489        111034086026       
111034531739        111035030239        111035477739        111035967564       
111036438962        111036847337        111037300770        111037717233       
111038161372        111038609043        111039108880        111039690921    
458074515       458606944       111026357040       111032517258      
111032948188        111033341333        111033648568        111034086183       
111034531762        111035030611        111035477830        111035968239       
111036438995        111036848529        111037300826        111037717323       
111038161518        111038609065        111039108947        111039691180    
458074705       458606969       111026357589       111032517304      
111032948380        111033341355        111033648580        111034086217       
111034532213        111035030622        111035478785        111035968802       
111036439086        111036848563        111037300882        111037717378       
111038161563        111038609076        111039108958        111039691191    
458074739       458606993       111026359862       111032517427      
111032949167        111033341377        111033648625        111034086251       
111034532381        111035030644        111035478864        111035968824       
111036439110        111036848631        111037300983        111037717413       
111038162520        111038609234        111039109094        111039691214    
458074762       458607215       111026361517       111032517449      
111032949202        111033341434        111033648647        111034086486       
111034533405        111035030734        111035478886        111035968947       
111036439200        111036848743        111037301119        111037717952       
111038162553        111038609302        111039109151        111039691360    
458074986       458607256       111026368615       111032517483      
111032949280        111033341456        111033648658        111034086644       
111034533528        111035030846        111035479012        111035969230       
111036439378        111036848978        111037301344        111037718469       
111038162654        111038609368        111039109364        111039691371    
458075413       458607306       111026369289       111032518046      
111032949336        111033341478        111033648669        111034087667       
111034533854        111035031342        111035479089        111035969476       
111036439929        111036848989        111037301366        111037718740       
111038162687        111038609492        111039109375        111039691382    
458075504       458607637       111026384231       111032518057      
111032949516        111033341568        111033648681        111034087735       
111034534574        111035031791        111035479113        111035969656       
111036439930        111036849058        111037301401        111037719077       
111038162698        111038609571        111039109409        111039691810    
458075637       458607777       111026393309       111032518361      
111032949527        111033341579        111033648692        111034087746       
111034534686        111035031959        111035479135        111035969689       
111036440123        111036849081        111037301489        111037719123       
111038162700        111038609627        111039109410        111039691988    
458075777       458608080       111026393488       111032518383      
111032949572        111033341669        111033648715        111034087937       
111034534709        111035032006        111035479225        111035969836       
111036440189        111036849115        111037301614        111037719280       
111038162913        111038609649        111039109465        111039692169    
458075785       458608130       111026400173       111032518439      
111032949606        111033341771        111033648838        111034087960       
111034534743        111035032095        111035479348        111035970344       
111036440268        111036849160        111037301670        111037719358       
111038162968        111038609650        111039110210        111039692372    
458075884       458608171       111026404065       111032518574      
111032949640        111033341805        111033648861        111034088040       
111034534923        111035032130        111035479382        111035970355       
111036440538        111036849542        111037301805        111037719404       
111038163093        111038609739        111039110557        111039692956    
458075983       458608361       111026405190       111032519171      
111032949774        111033341861        111033648894        111034088141       
111034534945        111035032310        111035479438        111035970771       
111036440628        111036849654        111037302569        111037719561       
111038163105        111038610360        111039110939        111039693081    
458076361       458608445       111026405460       111032519193      
111032949820        111033341883        111033648940        111034088286       
111034534989        111035032321        111035479461        111035970939       
111036440729        111036849711        111037302693        111037719583       
111038163262        111038610977        111039110940        111039693126    
458076494       458608684       111026405628       111032519654      
111032949831        111033342008        111033648962        111034088398       
111034535047        111035032332        111035479528        111035970962       
111036440752        111036849845        111037303256        111037719594       
111038163273        111038611035        111039111064        111039693159    
458076643       458608775       111026410365       111032519801      
111032949853        111033342020        111033649255        111034088624       
111034535058        111035032387        111035479674        111035971839       
111036440785        111036849902        111037303302        111037720305       
111038163318        111038611057        111039111086        111039693216    
458076692       458608817       111026415753       111032519845      
111032949875        111033342187        111033649356        111034088994       
111034535452        111035032455        111035479821        111035971895       
111036440820        111036849980        111037303324        111037720350       
111038163363        111038611237        111039111143        111039693452    
458076809       458608841       111026420524       111032521107      
111032950080        111033342198        111033649390        111034089120       
111034535733        111035032668        111035479854        111035971952       
111036440976        111036850016        111037303346        111037720417       
111038163408        111038611473        111039111187        111039693744    
458076973       458608858       111026420580       111032521141      
111032950507        111033342277        111033649806        111034089287       
111034535935        111035032860        111035480025        111035972133       
111036441001        111036850027        111037303368        111037720439       
111038163419        111038612182        111039111323        111039693766    
458076981       458609138       111026422234       111032521286      
111032950563        111033342312        111033649929        111034089647       
111034535946        111035032905        111035480272        111035972166       
111036441012        111036850162        111037303470        111037720451       
111038163622        111038612452        111039111424        111039693799    
458077427       458609245       111026427060       111032521354      
111032950732        111033342457        111033649985        111034089760       
111034536026        111035033029        111035480351        111035972313       
111036441067        111036850230        111037303515        111037721698       
111038163666        111038612520        111039111479        111039693889    
458077518       458609278       111026428555       111032521365      
111032951250        111033342963        111033650088        111034089883       
111034536958        111035033041        111035480542        111035972357       
111036441405        111036850397        111037303537        111037721777       
111038163879        111038612946        111039111581        111039693902    
458077559       458609377       111026431526       111032521398      
111032951508        111033343032        111033650246        111034090021       
111034536992        111035033861        111035480665        111035972380       
111036441708        111036850454        111037303571        111037721823       
111038163903        111038612979        111039111705        111039694666    
458077781       458609534       111026434631       111032521411      
111032951520        111033343166        111033650336        111034090694       
111034537195        111035033872        111035480687        111035973156       
111036441955        111036851545        111037303672        111037721834       
111038164005        111038612991        111039111761        111039695207    
458078029       458609674       111026449435       111032521444      
111032951654        111033343234        111033650369        111034090841       
111034537353        111035033939        111035480733        111035973189       
111036442057        111036851679        111037303818        111037721946       
111038164252        111038613150        111039111806        111039695410    
458078060       458609807       111026457119       111032521501      
111032951698        111033343403        111033650482        111034091033       
111034537409        111035034086        111035480801        111035973549       
111036442091        111036851714        111037303863        111037722396       
111038165354        111038613240        111039111963        111039695443    
458078078       458609906       111026462238       111032521613      
111032952497        111033343458        111033650538        111034091178       
111034537476        111035034110        111035480979        111035973550       
111036442125        111036851725        111037303942        111037722701       
111038165433        111038613947        111039112818        111039695577    
458078235       458610482       111026466388       111032521624      
111032952611        111033343469        111033650639        111034091853       
111034537623        111035034132        111035481071        111035973662       
111036442293        111036851747        111037304145        111037722756       
111038165444        111038613969        111039112942        111039695724    
458079290       458610524       111026477054       111032521668      
111032952633        111033343481        111033650730        111034091976       
111034537780        111035034198        111035481936        111035973684       
111036442800        111036851837        111037304325        111037722824       
111038165590        111038613981        111039113044        111039696118    
458079332       458610706       111026492286       111032522175      
111032952699        111033344291        111033650897        111034092090       
111034537926        111035034200        111035482083        111035973921       
111036442811        111036851938        111037304347        111037722880       
111038165860        111038614038        111039113134        111039696354    
458079381       458610789       111026497180       111032524649      
111032952712        111033344347        111033651360        111034092146       
111034537959        111035034222        111035482364        111035974045       
111036442833        111036852007        111037304392        111037722969       
111038166737        111038614072        111039113145        111039696376    
458079621       458611183       111026500679       111032524762      
111032952790        111033344426        111033651461        111034092304       
111034538242        111035034783        111035482500        111035974124       
111036442899        111036852120        111037304426        111037722992       
111038167042        111038614083        111039113291        111039696398    
458079720       458611738       111026505247       111032524919      
111032954073        111033344550        111033651472        111034092517       
111034538657        111035034851        111035482566        111035974146       
111036442956        111036852131        111037304437        111037723049       
111038167075        111038614162        111039113505        111039696422    
458079803       458611852       111026507441       111032524920      
111032954185        111033344583        111033651494        111034092573       
111034538815        111035035144        111035482881        111035975260       
111036443025        111036852197        111037304842        111037723296       
111038168087        111038614252        111039113583        111039696848    
458079878       458611902       111026518779       111032524964      
111032954400        111033344651        111033651528        111034092630       
111034538848        111035035212        111035482937        111035975305       
111036443058        111036852311        111037304910        111037723320       
111038168212        111038614263        111039113606        111039697917    
458079936       458612181       111026521245       111032524997      
111032954477        111033344662        111033651797        111034092775       
111034539388        111035035256        111035484007        111035975383       
111036443159        111036852524        111037305135        111037724354       
111038168267        111038614454        111039113729        111039697928    
458079944       458612397       111026521784       111032525088      
111032954534        111033344741        111033651843        111034092865       
111034539423        111035035469        111035484041        111035975428       
111036443328        111036852669        111037305225        111037725142       
111038168649        111038614465        111039113774        111039698121    
458080017       458612470       111026538782       111032525235      
111032954624        111033344853        111033651887        111034092900       
111034539793        111035036033        111035484108        111035976104       
111036443542        111036852940        111037305258        111037725232       
111038169639        111038614487        111039113785        111039698907    
458080165       458612512       111026539211       111032525381      
111032954646        111033344976        111033651922        111034093226       
111034539872        111035036044        111035484401        111035976520       
111036443553        111036853064        111037305371        111037725355       
111038169651        111038614959        111039113921        111039698985    
458080355       458613015       111026552115       111032525415      
111032954714        111033345067        111033651966        111034093552       
111034539984        111035036101        111035484489        111035976531       
111036443687        111036853480        111037305450        111037725366       
111038169684        111038614960        111039114472        111039699043    
458080447       458613072       111026556030       111032525820      
111032954725        111033345078        111033651977        111034093754       
111034540188        111035036370        111035484502        111035976609       
111036443799        111036853828        111037305461        111037725434       
111038169707        111038614993        111039114528        111039699098    
458080769       458613130       111026560079       111032525853      
111032954781        111033345191        111033652158        111034093833       
111034540694        111035036505        111035484524        111035976700       
111036443801        111036854199        111037305483        111037725478       
111038169774        111038615220        111039114540        111039699212    
458080850       458613247       111026565221       111032525864      
111032955096        111033345382        111033652192        111034094159       
111034540706        111035036516        111035484535        111035976968       
111036443980        111036854469        111037305528        111037725524       
111038169808        111038615253        111039114629        111039699289    
458081072       458613478       111026567638       111032525909      
111032955221        111033345630        111033652260        111034094261       
111034540829        111035036550        111035484546        111035976991       
111036444161        111036854582        111037305618        111037725636       
111038169831        111038615365        111039114720        111039699335    
458081221       458613528       111026569922       111032525954      
111032955243        111033345663        111033652271        111034094340       
111034541370        111035036561        111035484669        111035977004       
111036444172        111036854852        111037306271        111037725647       
111038169875        111038615545        111039114742        111039699357    
458081296       458613601       111026570182       111032525976      
111032955399        111033345865        111033652282        111034094474       
111034541460        111035036606        111035485110        111035977239       
111036444453        111036854874        111037306316        111037725872       
111038169886        111038615567        111039116586        111039699469    
458081395       458613635       111026571273       111032525987      
111032955681        111033345944        111033652316        111034094575       
111034541785        111035036718        111035485255        111035977273       
111036444464        111036855000        111037306338        111037725917       
111038170046        111038615578        111039116597        111039699504    
458081445       458613932       111026574995       111032526001      
111032955793        111033345977        111033652350        111034094586       
111034541819        111035036774        111035485367        111035977330       
111036444475        111036855066        111037306507        111037725928       
111038170080        111038615589        111039116609        111039699784    
458081502       458613957       111026575109       111032526124      
111032955850        111033346068        111033652372        111034094621       
111034542102        111035036820        111035485569        111035977363       
111036446141        111036855123        111037306642        111037726132       
111038170114        111038615680        111039116755        111039699795    
458082070       458614088       111026580925       111032526179      
111032955872        111033346114        111033652394        111034094766       
111034542157        111035036853        111035485626        111035978522       
111036446220        111036855314        111037306754        111037726154       
111038170125        111038615837        111039116766        111039699942    
458082153       458614484       111026592647       111032526236      
111032955894        111033346260        111033652428        111034094812       
111034542359        111035036910        111035485716        111035978577       
111036446466        111036855347        111037306765        111037726200       
111038170664        111038616366        111039116812        111039700079    
458082757       458614823       111026596236       111032526258      
111032955995        111033346383        111033652518        111034094968       
111034542371        111035036998        111035485840        111035978588       
111036446523        111036855381        111037306844        111037726345       
111038170686        111038616423        111039116834        111039700338  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458082799       458614914       111026604090       111032526450      
111032956019        111033346451        111033652529        111034094980       
111034542663        111035037225        111035485873        111035978746       
111036446589        111036855594        111037307272        111037726413       
111038170732        111038616580        111039117295        111039700811    
458082906       458615143       111026608139       111032526641      
111032956042        111033346484        111033652541        111034095037       
111034542685        111035037573        111035486021        111035978803       
111036446994        111036855606        111037307340        111037726424       
111038170754        111038616636        111039117543        111039700978    
458083037       458615408       111026611010       111032526832      
111032956244        111033346541        111033652619        111034095194       
111034542955        111035037584        111035486133        111035978858       
111036447546        111036855651        111037307452        111037726873       
111038170765        111038616760        111039117554        111039701205    
458083151       458615572       111026613258       111032526876      
111032956480        111033346664        111033652653        111034095341       
111034543079        111035037618        111035486144        111035978926       
111036447658        111036855729        111037308149        111037726941       
111038170787        111038616827        111039117745        111039701238    
458083334       458615770       111026613742       111032526911      
111032956558        111033346686        111033652686        111034095385       
111034543136        111035037720        111035486188        111035978960       
111036447838        111036855752        111037308150        111037727010       
111038170855        111038616838        111039117846        111039701340    
458083359       458616109       111026624283       111032526977      
111032956570        111033346776        111033652787        111034095587       
111034543484        111035037810        111035486379        111035979332       
111036448132        111036855831        111037308307        111037727122       
111038171520        111038616984        111039117914        111039701968    
458083375       458616182       111026628287       111032526988      
111032956648        111033346833        111033652798        111034095598       
111034543507        111035037865        111035486627        111035979646       
111036448446        111036855943        111037308475        111037727302       
111038171531        111038617019        111039117947        111039701991    
458083789       458616208       111026640326       111032527013      
111032956840        111033347058        111033652866        111034095611       
111034543529        111035037944        111035488078        111035979703       
111036448525        111036856001        111037308543        111037727852       
111038171553        111038617378        111039117969        111039702105    
458083862       458616638       111026648313       111032527103      
111032956862        111033347069        111033652901        111034095802       
111034543585        111035038394        111035488135        111035979714       
111036448660        111036856023        111037308554        111037727885       
111038171586        111038617402        111039118207        111039702239    
458083896       458616646       111026648739       111032528429      
111032956930        111033347070        111033652934        111034095958       
111034543596        111035038451        111035488348        111035979736       
111036449098        111036856854        111037308587        111037727975       
111038171621        111038617446        111039119242        111039702307    
458084001       458616737       111026658640       111032528519      
111032957010        111033347115        111033652989        111034095969       
111034544272        111035038495        111035488685        111035979859       
111036449100        111036856955        111037308677        111037728673       
111038171698        111038617479        111039119264        111039702521    
458084043       458616828       111026662173       111032528542      
111032957021        111033347182        111033653047        111034095970       
111034544384        111035038686        111035488832        111035979860       
111036449919        111036856999        111037308745        111037728684       
111038171700        111038617570        111039119444        111039702543    
458084076       458617057       111026668506       111032528575      
111032957818        111033347250        111033653070        111034096229       
111034544463        111035038732        111035488988        111035979916       
111036449975        111036857013        111037309094        111037728774       
111038172060        111038617592        111039119488        111039703229    
458084100       458617230       111026673186       111032528609      
111032958538        111033347306        111033653250        111034096285       
111034544586        111035038776        111035489057        111035979950       
111036450034        111036857057        111037309229        111037728954       
111038172127        111038617637        111039119590        111039703690    
458084613       458617263       111026676550       111032528788      
111032958561        111033347407        111033654172        111034096308       
111034544687        111035038822        111035489215        111035980143       
111036450214        111036857114        111037309308        111037729078       
111038172217        111038617817        111039119792        111039703713    
458084720       458617305       111026677348       111032528890      
111032958640        111033347531        111033654330        111034096432       
111034544856        111035039003        111035489394        111035980154       
111036450281        111036857147        111037309364        111037729089       
111038172611        111038617985        111039120615        111039704422    
458084878       458617354       111026685189       111032528902      
111032958662        111033347586        111033654352        111034096476       
111034545723        111035039014        111035489541        111035980233       
111036450641        111036857226        111037309409        111037729090       
111038172633        111038618010        111039120682        111039704501    
458084985       458617479       111026687495       111032528957      
111032958707        111033347676        111033654486        111034096533       
111034545802        111035039025        111035489563        111035980626       
111036450731        111036857462        111037309421        111037729113       
111038172644        111038618144        111039120727        111039704680    
458085206       458617636       111026687822       111032528968      
111032958718        111033347687        111033654509        111034096577       
111034545868        111035039159        111035489574        111035980660       
111036450843        111036857518        111037309465        111037729269       
111038172688        111038618267        111039120761        111039704792    
458085362       458617651       111026690657       111032528979      
111032958730        111033347700        111033654633        111034096724       
111034545925        111035039160        111035489619        111035980952       
111036451271        111036857529        111037309566        111037729281       
111038172723        111038618841        111039121313        111039704815    
458085438       458617719       111026690950       111032529071      
111032958842        111033347711        111033654745        111034096746       
111034546049        111035039227        111035489642        111035981481       
111036451675        111036857619        111037309599        111037729483       
111038172734        111038618975        111039121391        111039704938    
458085461       458617842       111026692503       111032529105      
111032959078        111033347766        111033654790        111034096825       
111034546274        111035039902        111035489664        111035981571       
111036451912        111036857710        111037309667        111037729933       
111038172857        111038618986        111039121571        111039705287    
458085735       458617875       111026694527       111032529127      
111032959225        111033347834        111033654868        111034096847       
111034546498        111035040465        111035490655        111035981717       
111036452104        111036857721        111037309678        111037729988       
111038172958        111038619101        111039121616        111039705322    
458085784       458617933       111026705126       111032529149      
111032959764        111033347902        111033654914        111034096915       
111034546599        111035040577        111035490723        111035981762       
111036452126        111036858564        111037309858        111037730003       
111038174781        111038619189        111039121638        111039705401    
458086261       458618295       111026717242       111032529587      
111032959922        111033348082        111033654992        111034097365       
111034546689        111035040780        111035490745        111035981773       
111036452216        111036858609        111037310209        111037730081       
111038174871        111038619314        111039121694        111039705580    
458086766       458618386       111026727951       111032529622      
111032960003        111033348138        111033655005        111034098210       
111034546746        111035040993        111035490767        111035981795       
111036452227        111036858687        111037310300        111037730610       
111038175030        111038619336        111039121829        111039705692    
458086931       458618576       111026741812       111032529688      
111032960058        111033348352        111033655038        111034098546       
111034547073        111035041028        111035491072        111035981931       
111036452283        111036858733        111037310681        111037730621       
111038175096        111038619471        111039122011        111039706525    
458087053       458618592       111026746985       111032529958      
111032960081        111033348475        111033655476        111034098805       
111034547141        111035041354        111035491162        111035981942       
111036452687        111036858878        111037310715        111037730733       
111038175131        111038620068        111039122055        111039706536    
458087384       458618667       111026756560       111032530039      
111032960092        111033348497        111033655498        111034099288       
111034547545        111035041848        111035491780        111035982011       
111036452867        111036858902        111037310827        111037730812       
111038175153        111038620091        111039122224        111039706581    
458087681       458618790       111026758988       111032530084      
111032960115        111033348509        111033655500        111034099839       
111034547646        111035041893        111035491948        111035982910       
111036452878        111036858968        111037310906        111037731004       
111038175388        111038620192        111039122291        111039706772    
458087756       458619210       111026773682       111032530163      
111032960283        111033348598        111033655511        111034100708       
111034547657        111035042265        111035492062        111035983135       
111036453004        111036859015        111037311176        111037731015       
111038175412        111038620226        111039123461        111039707010    
458088119       458619335       111026793651       111032530196      
111032960294        111033348644        111033656499        111034101114       
111034547770        111035042276        111035492297        111035983393       
111036453059        111036859802        111037311187        111037731385       
111038175557        111038620440        111039123607        111039707043    
458088135       458619681       111026795653       111032530219      
111032960306        111033348903        111033657029        111034101181       
111034547905        111035042311        111035492882        111035983999       
111036453071        111036859846        111037311424        111037731464       
111038175748        111038620473        111039123764        111039707098    
458088333       458619806       111026813441       111032530309      
111032960531        111033348936        111033657041        111034101204       
111034548063        111035042478        111035492983        111035984406       
111036453161        111036859868        111037312177        111037731914       
111038175816        111038620495        111039125250        111039707111    
458088341       458619954       111026819852       111032530400      
111032960733        111033348969        111033657142        111034101259       
111034548276        111035042636        111035493030        111035984440       
111036453217        111036860501        111037312470        111037732038       
111038175861        111038620653        111039125610        111039707201    
458088473       458620010       111026820528       111032530466      
111032960812        111033348970        111033657164        111034101710       
111034548287        111035042726        111035493164        111035984451       
111036453240        111036860578        111037313392        111037732117       
111038175894        111038621812        111039125665        111039707706    
458088887       458620028       111026820797       111032530501      
111032960856        111033349016        111033657175        111034101721       
111034548300        111035042759        111035493276        111035984732       
111036453442        111036860602        111037313404        111037732184       
111038175928        111038621902        111039125801        111039707740    
458089265       458620234       111026824780       111032531287      
111032960889        111033349072        111033657366        111034102058       
111034548445        111035043064        111035493311        111035984787       
111036453453        111036860613        111037313561        111037732218       
111038176121        111038621924        111039126172        111039708099    
458089323       458620242       111026829000       111032531300      
111032960902        111033349140        111033657490        111034102104       
111034549334        111035043334        111035493423        111035984888       
111036453475        111036860646        111037313718        111037732252       
111038176165        111038621935        111039126262        111039708167    
458089372       458620341       111026829651       111032531322      
111032960913        111033349173        111033657658        111034102126       
111034549389        111035043345        111035493591        111035984989       
111036453521        111036860680        111037313875        111037732904       
111038176705        111038622105        111039126284        111039709012    
458089729       458620507       111026843309       111032531399      
111032960957        111033349184        111033657669        111034102519       
111034549402        111035043570        111035493625        111035985081       
111036453554        111036860972        111037313998        111037733006       
111038177076        111038622150        111039126352        111039709191    
458090131       458620531       111026843837       111032531636      
111032960968        111033349230        111033657681        111034102542       
111034549503        111035043828        111035493748        111035985126       
111036453576        111036860983        111037314034        111037733107       
111038177087        111038622206        111039126374        111039709247    
458090479       458620580       111026851847       111032531726      
111032961464        111033349476        111033657726        111034102610       
111034549918        111035043930        111035493906        111035985250       
111036453778        111036861153        111037314191        111037733231       
111038177199        111038622295        111039126509        111039710014    
458090487       458620721       111026857900       111032531771      
111032961521        111033349511        111033657748        111034102621       
111034550471        111035044144        111035494693        111035985283       
111036453857        111036861197        111037314225        111037733499       
111038177267        111038622396        111039126824        111039710159    
458090503       458620820       111026860230       111032531973      
111032962072        111033349601        111033657771        111034102755       
111034550718        111035044447        111035494716        111035985520       
111036453903        111036861928        111037314236        111037733501       
111038177324        111038622701        111039126846        111039710182    
458090610       458621265       111026860410       111032532019      
111032962263        111033349803        111033657782        111034102812       
111034550752        111035044515        111035494727        111035986093       
111036453969        111036861995        111037314449        111037733657       
111038177470        111038623982        111039127083        111039710193    
458090974       458621497       111026861321       111032532086      
111032962353        111033349869        111033658031        111034102878       
111034550864        111035044548        111035494840        111035986150       
111036454027        111036862008        111037314517        111037733725       
111038177638        111038623993        111039127140        111039710564    
458091022       458621638       111026880524       111032532301      
111032962735        111033349993        111033658165        111034103149       
111034550976        111035044649        111035494918        111035986341       
111036454207        111036862233        111037314663        111037733826       
111038177650        111038624084        111039127296        111039710575    
458091048       458621653       111026883022       111032532312      
111032962757        111033350276        111033658479        111034103183       
111034551292        111035044650        111035495009        111035986374       
111036454263        111036862255        111037314810        111037733916       
111038177683        111038624118        111039127656        111039710766    
458091121       458621687       111026886003       111032532468      
111032962779        111033350445        111033658480        111034103206       
111034551427        111035044717        111035495807        111035986419       
111036454285        111036862514        111037314865        111037733927       
111038177717        111038624141        111039127724        111039711475    
458091295       458621778       111026916793       111032532491      
111032962780        111033350489        111033658491        111034104555       
111034551450        111035044920        111035495919        111035987106       
111036454331        111036862547        111037314887        111037733938       
111038178943        111038625298        111039127858        111039711486    
458091428       458621802       111026918526       111032532570      
111032962803        111033350535        111033658569        111034104645       
111034551472        111035044964        111035496099        111035987173       
111036454375        111036862626        111037315440        111037734018       
111038178954        111038625423        111039127869        111039711666    
458091477       458621851       111026921373       111032532716      
111032962937        111033350748        111033658570        111034105006       
111034551843        111035045022        111035496325        111035987229       
111036454690        111036862660        111037315507        111037734063       
111038179001        111038625502        111039127904        111039712140    
458091907       458622115       111026925883       111032533032      
111032963028        111033350827        111033658581        111034105219       
111034551999        111035045505        111035496415        111035987308       
111036454847        111036862761        111037315563        111037734704       
111038179630        111038625568        111039128084        111039712319    
458092293       458622263       111026927650       111032533111      
111032963040        111033350872        111033658682        111034105387       
111034552068        111035045730        111035496493        111035987555       
111036454869        111036863616        111037315855        111037734737       
111038179898        111038625658        111039128398        111039712500    
458092517       458623634       111026928189       111032533199      
111032963141        111033350906        111033658693        111034105624       
111034552383        111035045831        111035496505        111035987768       
111036454892        111036863830        111037316306        111037734748       
111038180058        111038625704        111039128893        111039712533    
458092582       458623865       111026930687       111032533223      
111032964120        111033350939        111033658738        111034105703       
111034552439        111035045875        111035496864        111035987779       
111036454948        111036864011        111037316430        111037734759       
111038180115        111038625737        111039128938        111039712566    
458092772       458624061       111026948271       111032533571      
111032964221        111033350940        111033658772        111034105961       
111034552484        111035046001        111035496910        111035987825       
111036455073        111036864291        111037317037        111037734849       
111038180261        111038625760        111039128950        111039713950    
458093069       458624178       111026950320       111032533739      
111032964243        111033350984        111033660090        111034106074       
111034552495        111035046045        111035497562        111035987926       
111036455084        111036864336        111037317149        111037734850       
111038181307        111038625805        111039129074        111039714108    
458093242       458624327       111026954357       111032533773      
111032964524        111033351109        111033660124        111034106186       
111034552697        111035046236        111035497618        111035987959       
111036455174        111036864370        111037317161        111037734894       
111038181442        111038625906        111039129197        111039714300    
458093366       458624384       111026964033       111032533830      
111032964591        111033351200        111033660236        111034106579       
111034552709        111035046270        111035497696        111035988073       
111036455264        111036864505        111037317228        111037734906       
111038181510        111038625928        111039129221        111039714951    
458093721       458624533       111026964594       111032533885      
111032964805        111033351266        111033660438        111034106984       
111034552798        111035046360        111035498035        111035988163       
111036455275        111036864538        111037317497        111037734995       
111038181532        111038625939        111039129232        111039714984    
458093861       458624921       111026968745       111032533896      
111032964906        111033351749        111033660786        111034107323       
111034552888        111035046607        111035498125        111035988398       
111036455286        111036864606        111037317633        111037735008       
111038181554        111038626042        111039129434        111039715187    
458094000       458625035       111026969498       111032533908      
111032964928        111033351750        111033661080        111034107367       
111034552901        111035046630        111035498361        111035988545       
111036455310        111036864639        111037317699        111037735019       
111038181565        111038626356        111039131954        111039715222    
458094430       458625134       111026972784       111032533919      
111032965413        111033351839        111033661091        111034107536       
111034553104        111035046933        111035498417        111035988916       
111036455343        111036864785        111037317734        111037735345       
111038181644        111038626413        111039132045        111039715457    
458095130       458625142       111026973392       111032534044      
111032965435        111033351952        111033661170        111034107615       
111034553283        111035046944        111035498495        111035989029       
111036455387        111036864796        111037317868        111037735536       
111038181734        111038626514        111039132056        111039715569    
458096112       458625233       111026976441       111032534055      
111032965592        111033351974        111033661215        111034108289       
111034553575        111035047158        111035498541        111035989063       
111036455657        111036864831        111037317879        111037735547       
111038181790        111038627548        111039132191        111039715637    
458096427       458625373       111026988253       111032534404      
111032965682        111033351985        111033661282        111034108571       
111034553957        111035047361        111035498709        111035989276       
111036455826        111036864910        111037317914        111037735682       
111038181835        111038627605        111039132438        111039715907    
458096831       458625456       111026988815       111032534493      
111032965750        111033352009        111033661327        111034108650       
111034554026        111035047417        111035498710        111035990177       
111036455905        111036865113        111037318230        111037735738       
111038181846        111038627672        111039132764        111039716515    
458097110       458625506       111027004185       111032534730      
111032965884        111033352212        111033661361        111034108717       
111034554150        111035047574        111035498945        111035990188       
111036456401        111036865124        111037318274        111037735749       
111038182410        111038627683        111039132797        111039716818    
458097201       458625647       111027021252       111032534763      
111032965918        111033352379        111033661372        111034108874       
111034554206        111035048115        111035499115        111035990245       
111036457064        111036865247        111037318342        111037735794       
111038182421        111038627739        111039132933        111039717044    
458097904       458625712       111027034515       111032535506      
111032966582        111033352739        111033661394        111034109033       
111034554666        111035048137        111035499474        111035990379       
111036457446        111036866260        111037318500        111037735840       
111038182634        111038627795        111039133169        111039717392    
458098308       458625746       111027039240       111032536248      
111032966649        111033352740        111033661439        111034109112       
111034554790        111035048452        111035499845        111035990571       
111036457480        111036866282        111037318724        111037735851       
111038182779        111038627975        111039133170        111039717505    
458098456       458625779       111027041197       111032536350      
111032966920        111033352807        111033661642        111034109190       
111034554992        111035048474        111035499890        111035990975       
111036457491        111036866361        111037318971        111037735941       
111038182892        111038628448        111039133181        111039717538    
458098613       458626116       111027048082       111032536462      
111032966964        111033352919        111033661978        111034109202       
111034555061        111035048722        111035500602        111035991279       
111036457581        111036866439        111037319196        111037735963       
111038182926        111038628820        111039133192        111039717583    
458098639       458626165       111027052728       111032537160      
111032967730        111033352931        111033662092        111034109314       
111034555106        111035048801        111035500646        111035991314       
111036457592        111036866710        111037319242        111037736122       
111038183219        111038628875        111039133293        111039717684    
458098969       458626397       111027058274       111032537317      
111032967842        111033352964        111033662104        111034109662       
111034555139        111035048935        111035500703        111035991358       
111036457637        111036867003        111037321403        111037736177       
111038183310        111038628886        111039133530        111039717729    
458099140       458626603       111027058612       111032537935      
111032967853        111033352986        111033662373        111034110192       
111034555207        111035049015        111035500837        111035991369       
111036457996        111036867069        111037321447        111037736223       
111038183477        111038628909        111039133563        111039717741    
458099215       458626793       111027080112       111032537946      
111032967954        111033353448        111033662407        111034110530       
111034555229        111035049037        111035500905        111035991583       
111036458054        111036867193        111037321571        111037736234       
111038183499        111038629056        111039133686        111039717785    
458099454       458626892       111027083632       111032538004      
111032967987        111033353471        111033662553        111034110709       
111034555320        111035049420        111035501063        111035991796       
111036458199        111036867306        111037321638        111037736245       
111038183589        111038629089        111039134047        111039717796  

 

SCH-A-25



--------------------------------------------------------------------------------

oan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458099579       458627080       111027084880       111032538497      
111032968023        111033353482        111033662799        111034111014       
111034555599        111035049510        111035501322        111035991921       
111036458245        111036867508        111037321683        111037736267       
111038183725        111038629157        111039134081        111039718146    
458099793       458627130       111027086725       111032538677      
111032968056        111033353527        111033662823        111034111025       
111034556017        111035049835        111035501344        111035991987       
111036459246        111036868374        111037321784        111037736302       
111038183826        111038629225        111039134148        111039718180    
458099926       458627544       111027106267       111032538688      
111032968203        111033353538        111033662867        111034111610       
111034556073        111035049879        111035501546        111035992203       
111036459314        111036868396        111037321818        111037736346       
111038183927        111038629270        111039134250        111039718214    
458100088       458627890       111027109990       111032538802      
111032968438        111033353561        111033662890        111034111687       
111034556400        111035049947        111035501748        111035992865       
111036459505        111036868408        111037321975        111037736368       
111038183938        111038629315        111039135598        111039718292    
458100724       458627908       111027113681       111032538824      
111032968539        111033353639        111033663015        111034111744       
111034556488        111035050129        111035501838        111035993024       
111036459594        111036868453        111037322033        111037736975       
111038183983        111038629551        111039135723        111039719710    
458100948       458628070       111027121938       111032538846      
111032968551        111033353640        111033663150        111034111823       
111034556501        111035050130        111035501850        111035993147       
111036460125        111036868611        111037322145        111037737101       
111038184388        111038629584        111039135789        111039720587    
458101193       458628088       111027129509       111032538880      
111032969226        111033353729        111033663161        111034112879       
111034556882        111035050219        111035501951        111035993204       
111036460305        111036868699        111037322156        111037737347       
111038185132        111038629595        111039135802        111039720666    
458101235       458628161       111027133515       111032539027      
111032969259        111033353808        111033663655        111034113173       
111034557412        111035050253        111035502198        111035993338       
111036460844        111036869780        111037322325        111037737358       
111038185301        111038629955        111039135936        111039720723    
458101342       458628260       111027141930       111032539072      
111032969361        111033354292        111033663688        111034113320       
111034558008        111035050275        111035502222        111035993417       
111036461003        111036869870        111037322358        111037737943       
111038185356        111038631217        111039136825        111039720745    
458101508       458628492       111027147633       111032539791      
111032969495        111033354405        111033663745        111034113432       
111034558031        111035050613        111035502402        111035993563       
111036461238        111036869915        111037322369        111037738214       
111038185468        111038631486        111039136870        111039720802    
458101730       458628575       111027148915       111032539803      
111032969518        111033354416        111033663824        111034113498       
111034558097        111035050635        111035503245        111035994003       
111036461272        111036870175        111037322392        111037738304       
111038185480        111038631756        111039137152        111039721038    
458101839       458628583       111027151504       111032539836      
111032969631        111033354461        111033663914        111034114118       
111034558143        111035050815        111035503560        111035994115       
111036461575        111036870210        111037322460        111037738348       
111038185547        111038631767        111039137376        111039721230    
458102225       458628617       111027162034       111032539937      
111032969686        111033354517        111033664083        111034114321       
111034558244        111035051456        111035503694        111035994137       
111036461621        111036870232        111037322639        111037738843       
111038185738        111038631903        111039137680        111039721308    
458102407       458628690       111027170303       111032540063      
111032969787        111033354528        111033664184        111034114433       
111034558312        111035051535        111035503784        111035994272       
111036461676        111036870254        111037322875        111037738911       
111038185772        111038632218        111039137691        111039721599    
458102423       458628799       111027183835       111032540625      
111032969822        111033354708        111033664285        111034114499       
111034558323        111035051591        111035503908        111035994924       
111036462161        111036870265        111037323012        111037738966       
111038185783        111038632241        111039138939        111039721847    
458102530       458629334       111027188087       111032540658      
111032969855        111033354719        111033664296        111034115456       
111034558356        111035051669        111035504000        111035995026       
111036463005        111036870591        111037323078        111037740251       
111038185839        111038632342        111039138940        111039722613    
458103090       458630191       111027188717       111032540681      
111032970677        111033354731        111033664320        111034115771       
111034558503        111035051827        111035504044        111035995116       
111036463094        111036870625        111037323089        111037740330       
111038186065        111038632364        111039139086        111039722646    
458103314       458630241       111027191058       111032540704      
111032970745        111033354742        111033664342        111034115793       
111034558705        111035051861        111035504066        111035995138       
111036463106        111036870681        111037323225        111037740442       
111038186133        111038632386        111039139176        111039722736    
458103645       458630522       111027201847       111032541121      
111032970767        111033354865        111033664566        111034115827       
111034558817        111035052345        111035504112        111035995228       
111036463588        111036871121        111037323258        111037740677       
111038186278        111038632409        111039139200        111039723041    
458103991       458630662       111027202028       111032541143      
111032970778        111033354876        111033664599        111034116008       
111034558930        111035052480        111035504213        111035995824       
111036463599        111036871132        111037323517        111037740767       
111038186841        111038632421        111039139233        111039724086    
458104288       458630746       111027202758       111032541200      
111032971690        111033354900        111033664780        111034116042       
111034559144        111035052604        111035504291        111035995981       
111036463601        111036871176        111037323540        111037741117       
111038186852        111038632498        111039139255        111039724211    
458104460       458630795       111027216528       111032541424      
111032971757        111033354944        111033664791        111034116198       
111034559245        111035052985        111035504392        111035996140       
111036463623        111036871222        111037323898        111037741173       
111038187055        111038632500        111039139277        111039724356    
458104619       458630845       111027225337       111032541558      
111032971814        111033355226        111033664926        111034116424       
111034559436        111035053133        111035504415        111035996285       
111036463690        111036871266        111037323900        111037741454       
111038188012        111038632511        111039139299        111039724390    
458104825       458631140       111027225809       111032541637      
111032971836        111033355406        111033664960        111034116873       
111034559537        111035053188        111035505269        111035996465       
111036463746        111036871390        111037323922        111037741768       
111038189350        111038632623        111039139345        111039724479    
458105079       458631322       111027240491       111032541727      
111032971926        111033355888        111033665040        111034117458       
111034559694        111035053267        111035505483        111035996577       
111036463768        111036871558        111037323988        111037741803       
111038189923        111038632690        111039139367        111039724536    
458105491       458631397       111027243203       111032541806      
111032971937        111033355923        111033665163        111034117469       
111034560135        111035053380        111035505584        111035996623       
111036464028        111036871615        111037324136        111037742028       
111038189945        111038632746        111039139446        111039726033    
458105582       458631678       111027247690       111032541862      
111032972152        111033356003        111033665220        111034117504       
111034560540        111035053391        111035505641        111035996634       
111036464129        111036871873        111037324147        111037742264       
111038189956        111038632768        111039139558        111039726369    
458105889       458631728       111027261247       111032542256      
111032972253        111033356014        111033665376        111034118066       
111034560843        111035053403        111035505674        111035996881       
111036464613        111036871985        111037324260        111037742286       
111038190071        111038632780        111039139592        111039726976    
458106150       458632056       111027266994       111032542357      
111032972365        111033356036        111033665411        111034118112       
111034560922        111035053469        111035505742        111035996971       
111036464703        111036872177        111037324316        111037742310       
111038190082        111038632791        111039139604        111039727270    
458106168       458632122       111027275444       111032543123      
111032972411        111033356081        111033665433        111034118392       
111034561068        111035053717        111035505977        111035997118       
111036464893        111036872201        111037324383        111037742433       
111038190149        111038632836        111039139693        111039727326    
458106416       458632262       111027280215       111032543167      
111032972578        111033356104        111033665556        111034118549       
111034561181        111035053830        111035506057        111035997163       
111036464972        111036872256        111037324406        111037742466       
111038190295        111038632904        111039139738        111039727720    
458106531       458632346       111027280888       111032543178      
111032972590        111033356148        111033665916        111034118752       
111034561237        111035054112        111035506204        111035997286       
111036465030        111036872526        111037324428        111037742804       
111038190431        111038632993        111039139749        111039727731    
458107117       458632429       111027283061       111032543268      
111032972792        111033356216        111033666276        111034119090       
111034561608        111035054145        111035506226        111035997444       
111036465131        111036872649        111037324529        111037742848       
111038190442        111038634197        111039139985        111039727977    
458107133       458632437       111027285322       111032543279      
111032972815        111033356317        111033666311        111034119179       
111034561754        111035054213        111035506439        111035997556       
111036465366        111036872874        111037324620        111037742882       
111038190554        111038634399        111039140112        111039728237    
458107711       458632619       111027286334       111032543336      
111032972826        111033356429        111033666322        111034119281       
111034562542        111035054437        111035506484        111035997567       
111036465636        111036873246        111037324844        111037742950       
111038190576        111038634478        111039140314        111039728529    
458108271       458632635       111027293714       111032543426      
111032972837        111033356474        111033666445        111034119405       
111034562654        111035054448        111035506710        111035997578       
111036465872        111036873639        111037324855        111037743131       
111038190835        111038634580        111039140392        111039728541    
458108305       458632791       111027297965       111032543516      
111032973085        111033356519        111033666782        111034119584       
111034562676        111035054594        111035507003        111035997703       
111036465928        111036873640        111037324956        111037743759       
111038191072        111038634704        111039140460        111039728776    
458108495       458632981       111027299271       111032543583      
111032973805        111033356520        111033666793        111034119618       
111034563262        111035054987        111035507340        111035997792       
111036465951        111036873695        111037325182        111037743760       
111038191117        111038634759        111039140516        111039729496    
458108537       458633005       111027314202       111032543707      
111032973906        111033356531        111033666805        111034120249       
111034563330        111035055135        111035507564        111035999143       
111036466648        111036874146        111037325193        111037743995       
111038191139        111038635312        111039140549        111039730050    
458108818       458633039       111027320704       111032543785      
111032974176        111033356597        111033666827        111034120272       
111034563396        111035055203        111035507698        111035999198       
111036466682        111036874416        111037325261        111037744299       
111038192039        111038635323        111039140550        111039730061    
458108875       458633104       111027321413       111032544179      
111032974761        111033356665        111033666973        111034120508       
111034563420        111035055427        111035507766        111035999378       
111036466806        111036874461        111037325283        111037744356       
111038192051        111038635334        111039140583        111039730117    
458108917       458633302       111027322896       111032544203      
111032974930        111033356687        111033667031        111034121352       
111034563543        111035055472        111035508105        111035999424       
111036466895        111036874494        111037326891        111037744367       
111038192714        111038635389        111039141337        111039730409    
458109253       458633427       111027325990       111032544258      
111032974996        111033356722        111033667064        111034121587       
111034563633        111035055539        111035508509        111035999446       
111036466996        111036874618        111037327038        111037744468       
111038192781        111038635604        111039141483        111039730847    
458109261       458633518       111027327295       111032544304      
111032975548        111033356799        111033667075        111034122320       
111034563677        111035055595        111035509094        111035999480       
111036467245        111036874742        111037327252        111037744592       
111038192792        111038636144        111039141494        111039730971    
458109469       458633542       111027330233       111032545035      
111032975559        111033356889        111033667154        111034122409       
111034563891        111035056248        111035509117        111035999525       
111036467368        111036874911        111037327296        111037744626       
111038192826        111038636199        111039141540        111039731196    
458110186       458633815       111027339287       111032545080      
111032975560        111033356935        111033667198        111034122421       
111034564027        111035056305        111035509184        111035999682       
111036467379        111036874933        111037327319        111037745470       
111038192860        111038636289        111039141573        111039731691    
458110202       458633906       111027340436       111032545147      
111032975650        111033356968        111033667211        111034122544       
111034564106        111035057171        111035509285        111036000103       
111036467863        111036875035        111037327342        111037745492       
111038192882        111038636290        111039141595        111039731736    
458110392       458634029       111027343169       111032545259      
111032975728        111033357004        111033667301        111034122656       
111034564263        111035057520        111035509308        111036000192       
111036467885        111036875136        111037327599        111037745571       
111038192972        111038636447        111039141630        111039731781    
458110533       458634227       111027344766       111032545282      
111032975795        111033357059        111033667323        111034122735       
111034564678        111035057621        111035509454        111036000428       
111036467931        111036875158        111037327612        111037745593       
111038193287        111038636807        111039141977        111039731860    
458110723       458634250       111027353979       111032545574      
111032976280        111033357082        111033667457        111034122904       
111034564702        111035057812        111035509601        111036001193       
111036468011        111036875192        111037328040        111037745728       
111038193412        111038636975        111039141999        111039732209    
458110772       458634383       111027357322       111032545585      
111032976381        111033357161        111033667705        111034123220       
111034564904        111035057867        111035509847        111036001564       
111036468190        111036875215        111037328141        111037745751       
111038193580        111038637033        111039142361        111039733222    
458110855       458634615       111027375052       111032545596      
111032976752        111033357183        111033667783        111034123310       
111034565084        111035058082        111035509858        111036001902       
111036468617        111036875248        111037328152        111037745807       
111038193669        111038637112        111039142372        111039733301    
458111044       458634623       111027377021       111032545620      
111032976965        111033357194        111033667873        111034123400       
111034565220        111035058240        111035510175        111036001913       
111036468707        111036875259        111037328219        111037745852       
111038194457        111038637145        111039142383        111039733840    
458111119       458634763       111027378123       111032545664      
111032977067        111033357217        111033668065        111034123411       
111034565354        111035058712        111035510603        111036002082       
111036468808        111036875293        111037328253        111037745896       
111038194569        111038637167        111039142394        111039733963    
458111374       458634771       111027381958       111032546496      
111032977270        111033357329        111033668155        111034123792       
111034565859        111035058734        111035510737        111036002116       
111036469089        111036875383        111037328321        111037746101       
111038194705        111038637246        111039142451        111039734188    
458111382       458634847       111027394075       111032546553      
111032977438        111033358296        111033668201        111034123826       
111034565916        111035059005        111035511435        111036002127       
111036469168        111036875697        111037328332        111037746112       
111038195199        111038637606        111039143205        111039734278    
458111440       458634953       111027402356       111032546654      
111032977449        111033358566        111033668256        111034124298       
111034566175        111035059027        111035511468        111036002318       
111036469348        111036875800        111037328422        111037746134       
111038195324        111038638483        111039144419        111039734739    
458111663       458635026       111027403863       111032546777      
111032977708        111033358623        111033668290        111034124344       
111034566489        111035059094        111035511659        111036002385       
111036469663        111036876294        111037328466        111037746325       
111038196055        111038638562        111039144464        111039734919    
458111937       458635059       111027409128       111032546856      
111032978079        111033358702        111033668357        111034124490       
111034566692        111035059151        111035511727        111036002622       
111036469685        111036876339        111037328501        111037746347       
111038196178        111038638955        111039144734        111039735370    
458112406       458635091       111027418791       111032546867      
111032978170        111033358713        111033668368        111034125165       
111034566883        111035059386        111035512469        111036003061       
111036469809        111036876575        111037328657        111037746404       
111038196189        111038639350        111039145094        111039735471    
458112802       458635141       111027451204       111032546878      
111032978181        111033358814        111033668379        111034125176       
111034566917        111035059555        111035513684        111036003094       
111036470856        111036876597        111037328691        111037746459       
111038196370        111038639406        111039145106        111039735594    
458112968       458635794       111027453408       111032546979      
111032978192        111033358869        111033668391        111034125479       
111034567390        111035059612        111035513831        111036003128       
111036471004        111036876700        111037328714        111037746505       
111038196448        111038639428        111039145139        111039735695    
458113263       458635893       111027462633       111032547037      
111032978642        111033358870        111033668425        111034125637       
111034567547        111035059836        111035513842        111036003151       
111036471071        111036876722        111037328769        111037746594       
111038196549        111038640037        111039145375        111039735910    
458113461       458635976       111027465333       111032547048      
111032978653        111033358904        111033668841        111034126032       
111034567569        111035060063        111035514135        111036003476       
111036471138        111036876733        111037328927        111037747461       
111038197696        111038640161        111039146006        111039736607    
458113651       458636180       111027467021       111032547082      
111032978989        111033358937        111033668908        111034126054       
111034567570        111035060074        111035514247        111036003678       
111036471183        111036877037        111037329007        111037747472       
111038197809        111038640172        111039146040        111039736719    
458113826       458636305       111027487854       111032547217      
111032979294        111033359028        111033668942        111034126302       
111034568436        111035060186        111035514371        111036003689       
111036471240        111036877734        111037329029        111037747483       
111038197821        111038640206        111039146107        111039737215    
458114261       458636321       111027493110       111032547284      
111032979418        111033359040        111033668975        111034126346       
111034568560        111035060344        111035514427        111036004028       
111036471273        111036878162        111037329849        111037747539       
111038197832        111038640262        111039146130        111039737361    
458114303       458636511       111027512000       111032547352      
111032979553        111033359174        111033669011        111034126458       
111034568784        111035060940        111035514506        111036004208       
111036471307        111036878645        111037329894        111037747573       
111038197898        111038640396        111039146174        111039737394    
458114345       458636602       111027512572       111032547374      
111032979575        111033359208        111033669055        111034126515       
111034568841        111035060995        111035514551        111036004589       
111036471419        111036878791        111037329917        111037747674       
111038198406        111038640419        111039146196        111039737417    
458114451       458636784       111027522641       111032547891      
111032980230        111033359264        111033669077        111034126605       
111034568885        111035061031        111035514764        111036004860       
111036471453        111036879848        111037329939        111037747685       
111038198642        111038640532        111039146275        111039737428    
458114543       458637196       111027525082       111032547914      
111032980320        111033359398        111033669099        111034126739       
111034569044        111035061109        111035514809        111036004938       
111036471510        111036880053        111037330076        111037747720       
111038198664        111038640790        111039147670        111039737473    
458114758       458637212       111027534026       111032548027      
111032980465        111033360570        111033669145        111034126896       
111034569257        111035061143        111035514843        111036005029       
111036471565        111036880356        111037330234        111037747764       
111038198721        111038641656        111039147715        111039738553    
458114931       458637659       111027534891       111032548106      
111032980555        111033360615        111033669190        111034126920       
111034569617        111035061378        111035514854        111036005322       
111036471611        111036880367        111037330245        111037747832       
111038198732        111038641690        111039147838        111039738597    
458115326       458637675       111027539672       111032548162      
111032981387        111033360626        111033669224        111034127088       
111034569628        111035061592        111035514944        111036005580       
111036471644        111036880390        111037330267        111037747843       
111038199508        111038641803        111039147940        111039738632    
458115524       458637915       111027548290       111032548319      
111032981411        111033360727        111033669257        111034127099       
111034569718        111035061828        111035515080        111036005962       
111036471813        111036880525        111037330302        111037747933       
111038199744        111038641959        111039148211        111039738643    
458115573       458638111       111027564366       111032548342      
111032981422        111033360806        111033669280        111034127101       
111034570147        111035062098        111035515574        111036006592       
111036471824        111036880570        111037331213        111037747977       
111038199755        111038642556        111039148705        111039738676    
458115904       458638244       111027569417       111032548353      
111032981444        111033360851        111033669325        111034127347       
111034570158        111035062537        111035515675        111036006626       
111036471868        111036880659        111037331268        111037748046       
111038199799        111038642589        111039149054        111039738711    
458115920       458638491       111027569754       111032548364      
111032981545        111033360918        111033669347        111034127774       
111034570192        111035062559        111035515776        111036006637       
111036472623        111036880693        111037331583        111037748406       
111038199801        111038642590        111039149469        111039738744    
458116019       458638509       111027570217       111032548375      
111032981837        111033360996        111033669594        111034127842       
111034570215        111035062616        111035515923        111036006727       
111036472678        111036880806        111037331662        111037748439       
111038199856        111038642646        111039149627        111039739723    
458116084       458638525       111027574154       111032548410      
111032982287        111033361010        111033669606        111034127853       
111034570293        111035062683        111035516193        111036007009       
111036472735        111036880828        111037332214        111037748473       
111038199913        111038642804        111039149885        111039739745  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458116100       458638657       111027586113       111032548667      
111032982658        111033361032        111033669628        111034128067       
111034570349        111035062863        111035516384        111036007155       
111036472858        111036880873        111037332236        111037748530       
111038200163        111038642859        111039149942        111039739958    
458116142       458639259       111027587046       111032548690      
111032982670        111033361043        111033669640        111034128528       
111034570361        111035062885        111035516610        111036007245       
111036472915        111036880996        111037332269        111037748844       
111038200231        111038643423        111039149953        111039740107    
458116407       458639341       111027619165       111032548724      
111032982737        111033361054        111033669718        111034128595       
111034570372        111035063224        111035516812        111036007368       
111036472937        111036881098        111037332652        111037748877       
111038200354        111038643591        111039150001        111039741210    
458116993       458639390       111027624891       111032548735      
111032982917        111033361122        111033669729        111034128999       
111034570518        111035063314        111035516935        111036007481       
111036473017        111036881166        111037332764        111037748888       
111038200488        111038643603        111039150539        111039741322    
458117116       458639580       111027625791       111032548836      
111032982928        111033361212        111033669730        111034129080       
111034570619        111035063808        111035517228        111036007627       
111036473051        111036881289        111037332775        111037748945       
111038200916        111038644255        111039150562        111039741399    
458117223       458640505       111027627232       111032548847      
111032982939        111033361324        111033669785        111034129350       
111034570620        111035063932        111035517633        111036007661       
111036473107        111036881997        111037333170        111037749429       
111038200961        111038644312        111039150595        111039741490    
458117249       458640521       111027630641       111032548881      
111032983042        111033361357        111033669808        111034129529       
111034570844        111035063954        111035517644        111036007694       
111036473129        111036882044        111037333237        111037749452       
111038201007        111038644334        111039150629        111039741647    
458117330       458640612       111027639987       111032549017      
111032983154        111033361504        111033669875        111034129608       
111034570912        111035063965        111035518285        111036007830       
111036473152        111036882763        111037333530        111037749496       
111038201861        111038644356        111039150641        111039741782    
458117777       458640927       111027649708       111032550895      
111032983198        111033361661        111033669886        111034130958       
111034570923        111035064124        111035518364        111036007896       
111036473174        111036883214        111037334036        111037749597       
111038201939        111038644626        111039150775        111039741849    
458117983       458641057       111027653983       111032550963      
111032983211        111033361728        111033669910        111034131050       
111034571058        111035064203        111035519129        111036008651       
111036473512        111036883326        111037334047        111037749890       
111038201951        111038644705        111039150809        111039741940    
458118189       458641149       111027674975       111032550996      
111032983222        111033361751        111033669921        111034131713       
111034571531        111035064269        111035519231        111036008673       
111036473556        111036883427        111037334058        111037750319       
111038202952        111038644783        111039150955        111039742187    
458118296       458641206       111027674986       111032551403      
111032983299        111033361841        111033669932        111034131869       
111034571609        111035064337        111035519590        111036008808       
111036473781        111036883461        111037334081        111037750971       
111038204112        111038645571        111039150999        111039742323    
458118460       458641271       111027678496       111032551560      
111032983301        111033361885        111033670428        111034131993       
111034571788        111035064663        111035519635        111036008954       
111036473972        111036883540        111037334092        111037751039       
111038204156        111038645616        111039151552        111039742390    
458118544       458641388       111027678799       111032551605      
111032983873        111033361919        111033670596        111034132006       
111034571812        111035065495        111035519680        111036008976       
111036474030        111036883999        111037334801        111037751062       
111038204336        111038646099        111039151631        111039742558    
458118817       458641396       111027684099       111032551694      
111032983884        111033361975        111033670754        111034132051       
111034572262        111035065530        111035519848        111036009001       
111036474197        111036884068        111037335015        111037751095       
111038204594        111038646178        111039151697        111039742682    
458118973       458641404       111027684886       111032551751      
111032983895        111033361997        111033670765        111034132242       
111034572554        111035065574        111035519994        111036009124       
111036474276        111036884282        111037335026        111037751219       
111038204628        111038646482        111039152036        111039742840    
458119518       458641487       111027689825       111032551762      
111032983929        111033362033        111033671104        111034132398       
111034572644        111035065620        111035520851        111036009203       
111036474344        111036884406        111037335048        111037751365       
111038204785        111038646516        111039152542        111039743245    
458119534       458641636       111027692223       111032551942      
111032984302        111033362077        111033671227        111034132433       
111034572723        111035065653        111035521245        111036009214       
111036474434        111036884428        111037335071        111037752502       
111038204875        111038646774        111039152676        111039743256    
458119617       458642212       111027694865       111032551953      
111032984414        111033362156        111033671261        111034133221       
111034573016        111035065787        111035521278        111036009270       
111036474535        111036884620        111037335116        111037752524       
111038204909        111038646910        111039152878        111039744134    
458119724       458642253       111027699905       111032552145      
111032984436        111033362189        111033671351        111034133388       
111034573397        111035066351        111035521290        111036009315       
111036474580        111036884675        111037335127        111037752636       
111038204965        111038647001        111039152889        111039744336    
458120268       458642279       111027707039       111032553427      
111032984447        111033362303        111033672329        111034133568       
111034573432        111035066553        111035521324        111036009461       
111036474591        111036884945        111037335138        111037752748       
111038205584        111038647045        111039152979        111039744404    
458120656       458642337       111027707400       111032553494      
111032984481        111033362381        111033672644        111034133670       
111034573487        111035066632        111035521425        111036009652       
111036474995        111036885238        111037335239        111037752782       
111038205742        111038647168        111039153060        111039745023    
458120755       458642451       111027712855       111032553595      
111032984672        111033362471        111033672677        111034133715       
111034573522        111035067116        111035521526        111036009685       
111036475020        111036885351        111037335318        111037753772       
111038205797        111038647179        111039153105        111039745674    
458121217       458642576       111027724083       111032553652      
111032984717        111033362583        111033673005        111034133748       
111034573533        111035067138        111035521537        111036009898       
111036476188        111036885711        111037335554        111037753817       
111038205999        111038648192        111039153183        111039745854    
458121316       458642626       111027725848       111032553708      
111032984728        111033362875        111033673319        111034133782       
111034573689        111035067521        111035521829        111036010047       
111036476234        111036885755        111037335767        111037753828       
111038206046        111038648473        111039153228        111039746024    
458121357       458642808       111027731654       111032554013      
111032984830        111033362886        111033673410        111034133917       
111034573791        111035067600        111035521841        111036010092       
111036476245        111036885777        111037336274        111037753851       
111038206136        111038648507        111039153240        111039746114    
458121449       458642907       111027735681       111032554024      
111032984841        111033362943        111033673599        111034134356       
111034573825        111035067644        111035521874        111036010115       
111036476290        111036887140        111037336735        111037753862       
111038206800        111038648518        111039154274        111039746147    
458121670       458642915       111027740654       111032554046      
111032984874        111033362954        111033673634        111034134851       
111034573869        111035067857        111035522000        111036010272       
111036476357        111036887162        111037336746        111037753895       
111038206901        111038648608        111039154320        111039746158    
458121761       458643012       111027743006       111032554080      
111032984920        111033363012        111033673713        111034135076       
111034573915        111035068061        111035522190        111036010294       
111036476515        111036887353        111037337321        111037753929       
111038207003        111038648619        111039154375        111039746204    
458122256       458643103       111027757382       111032554114      
111032984931        111033363124        111033673780        111034135201       
111034574017        111035068173        111035522202        111036010317       
111036476537        111036887386        111037337499        111037753952       
111038207148        111038648642        111039154498        111039746260    
458122413       458643533       111027760599       111032554237      
111032984953        111033363168        111033673803        111034135335       
111034574073        111035068386        111035522314        111036010553       
111036476616        111036887443        111037337590        111037753974       
111038207160        111038648675        111039154791        111039746350    
458122744       458643632       111027772211       111032554293      
111032984986        111033363179        111033674455        111034136077       
111034574455        111035068577        111035522437        111036010575       
111036476661        111036887465        111037337613        111037753996       
111038209195        111038648686        111039155578        111039746574    
458122884       458643681       111027781390       111032554484      
111032985022        111033363203        111033674859        111034136279       
111034574512        111035068667        111035522459        111036010788       
111036476728        111036887555        111037337657        111037754335       
111038209241        111038648710        111039155769        111039746620    
458122900       458643715       111027789455       111032554552      
111032985404        111033363214        111033675647        111034136280       
111034574589        111035068678        111035522808        111036010924       
111036476830        111036887599        111037337714        111037754526       
111038209634        111038648800        111039155804        111039746653    
458122942       458643756       111027799423       111032554653      
111032985415        111033363270        111033675816        111034136303       
111034574590        111035068690        111035522831        111036011037       
111036476931        111036887612        111037337769        111037754885       
111038209656        111038649441        111039155938        111039747340    
458123155       458643806       111027800066       111032556004      
111032985493        111033363337        111033675849        111034136336       
111034574804        111035068713        111035523012        111036011172       
111036476953        111036887623        111037337792        111037754908       
111038209915        111038649485        111039156052        111039747531    
458123304       458643822       111027824578       111032556048      
111032985730        111033363382        111033675939        111034136617       
111034574859        111035068904        111035523146        111036011217       
111036477134        111036887689        111037337804        111037755077       
111038209960        111038649496        111039156344        111039747553    
458123312       458644002       111027825614       111032556082      
111032986225        111033363427        111033675995        111034136662       
111034575399        111035068948        111035523269        111036011262       
111036477145        111036887791        111037337905        111037755112       
111038209971        111038649733        111039156524        111039747834    
458123387       458644085       111027829775       111032556846      
111032986269        111033363438        111033676817        111034137168       
111034575681        111035068971        111035523270        111036011420       
111036477336        111036887881        111037338850        111037755167       
111038210007        111038650296        111039156580        111039747890    
458123551       458644317       111027835918       111032556903      
111032986270        111033363461        111033676828        111034137281       
111034575726        111035069107        111035523281        111036011431       
111036477347        111036888129        111037338939        111037755246       
111038210018        111038650319        111039156658        111039747924    
458123825       458644366       111027836683       111032556947      
111032986337        111033363584        111033676884        111034137326       
111034575760        111035069220        111035523326        111036014007       
111036477426        111036888163        111037339154        111037755741       
111038210029        111038650375        111039156726        111039747946    
458123858       458644374       111027839686       111032557162      
111032986427        111033363595        111033676907        111034137438       
111034575849        111035069275        111035523427        111036014423       
111036477471        111036888264        111037339222        111037755820       
111038210063        111038650432        111039157569        111039748161    
458124005       458644473       111027839899       111032557229      
111032986438        111033363708        111033677313        111034137753       
111034575939        111035069297        111035523573        111036014692       
111036477505        111036888297        111037339233        111037755853       
111038210119        111038650443        111039157873        111039748532    
458124021       458644556       111027845245       111032557308      
111032986652        111033363742        111033677357        111034137764       
111034575995        111035069679        111035523887        111036014872       
111036477594        111036888444        111037339244        111037755864       
111038210210        111038650522        111039157929        111039748543    
458124054       458644572       111027848002       111032557409      
111032987271        111033363797        111033677380        111034138170       
111034576503        111035069680        111035523911        111036014940       
111036477820        111036889119        111037339288        111037755897       
111038210287        111038650533        111039157996        111039748688    
458124211       458644614       111027866394       111032557599      
111032987710        111033363810        111033677458        111034138259       
111034576581        111035069792        111035523999        111036015064       
111036477853        111036889164        111037339592        111037755921       
111038210311        111038650555        111039158009        111039748745    
458124286       458644747       111027871086       111032557612      
111032987787        111033363821        111033677537        111034138473       
111034576671        111035069860        111035524642        111036015086       
111036477909        111036889311        111037339750        111037756045       
111038210333        111038650690        111039158100        111039748880    
458124542       458644887       111027874708       111032557656      
111032987798        111033363843        111033677953        111034138484       
111034577144        111035069927        111035525205        111036015143       
111036477965        111036889322        111037339929        111037756180       
111038210423        111038650836        111039158188        111039748914    
458124567       458644952       111027881919       111032557858      
111032987923        111033363911        111033678044        111034138574       
111034577368        111035070727        111035525340        111036015390       
111036477987        111036889399        111037340583        111037756191       
111038210513        111038650960        111039158199        111039749050    
458124732       458645181       111027882875       111032557937      
111032988014        111033364114        111033678099        111034138608       
111034577537        111035070851        111035525531        111036016087       
111036478180        111036889401        111037340594        111037756269       
111038210535        111038651006        111039158234        111039749072    
458124864       458645223       111027896218       111032557948      
111032988047        111033364147        111033678167        111034138664       
111034577605        111035070985        111035525597        111036016593       
111036478911        111036889535        111037340729        111037756775       
111038210580        111038651129        111039158267        111039749083    
458125226       458645330       111027897613       111032558208      
111032988429        111033364260        111033678493        111034138811       
111034577616        111035071302        111035525755        111036017785       
111036479068        111036889579        111037340774        111037756898       
111038210782        111038651343        111039158975        111039749128    
458125291       458645462       111027906715       111032559603      
111032988474        111033364271        111033678921        111034139036       
111034577694        111035071447        111035525980        111036018056       
111036479709        111036889816        111037341090        111037756988       
111038210827        111038651354        111039159000        111039749207    
458125341       458645942       111027906906       111032559625      
111032988485        111033364372        111033679012        111034139126       
111034577841        111035071458        111035526004        111036018067       
111036479912        111036889872        111037341281        111037757057       
111038210906        111038651411        111039159268        111039749353    
458125622       458646015       111027908672       111032559771      
111032988520        111033364552        111033679056        111034139137       
111034578123        111035071504        111035526149        111036018124       
111036479934        111036890346        111037341652        111037757080       
111038210973        111038651512        111039159325        111039749410    
458125838       458646122       111027917751       111032559850      
111032988609        111033364585        111033679124        111034139496       
111034578134        111035071650        111035526600        111036018157       
111036479990        111036890447        111037341720        111037757204       
111038211592        111038651613        111039159347        111039749724    
458126265       458646221       111027919472       111032559883      
111032988654        111033364709        111033679180        111034139597       
111034578392        111035071728        111035526655        111036019114       
111036480172        111036890492        111037341797        111037757248       
111038211873        111038651635        111039159415        111039749904    
458126372       458646403       111027928472       111032559984      
111032988687        111033364754        111033679203        111034139676       
111034578459        111035071751        111035526767        111036019215       
111036480206        111036890537        111037342013        111037758069       
111038212245        111038651983        111039159437        111039749915    
458126562       458646437       111027931768       111032560098      
111032988698        111033364822        111033679483        111034139722       
111034578695        111035071852        111035527106        111036019237       
111036480284        111036890571        111037342035        111037758148       
111038212593        111038652197        111039159549        111039750434    
458126943       458646585       111027944526       111032560201      
111032989059        111033364855        111033679539        111034139980       
111034578730        111035071885        111035527386        111036019248       
111036480295        111036890784        111037342260        111037758306       
111038212616        111038652265        111039159572        111039750467    
458127057       458646775       111027945055       111032560920      
111032989127        111033364901        111033680126        111034139991       
111034578987        111035071986        111035527409        111036019260       
111036480419        111036890830        111037342338        111037758339       
111038212683        111038652322        111039159640        111039750838    
458127065       458647195       111027946225       111032560997      
111032989150        111033364912        111033680216        111034140027       
111034579012        111035072369        111035527421        111036019316       
111036480420        111036890885        111037342361        111037758362       
111038212728        111038652399        111039159662        111039751020    
458127073       458647294       111027949330       111032561000      
111032989262        111033364990        111033680351        111034140364       
111034579090        111035072459        111035527500        111036019428       
111036480442        111036891730        111037342372        111037758968       
111038212919        111038652513        111039160866        111039751042    
458127123       458647492       111027972639       111032561055      
111032989363        111033365003        111033681172        111034140410       
111034579281        111035072572        111035527522        111036019686       
111036480509        111036892045        111037342473        111037759026       
111038213134        111038652625        111039161092        111039751143    
458127602       458647500       111027973494       111032561123      
111032989374        111033365047        111033681228        111034140746       
111034579359        111035072639        111035527599        111036019765       
111036480598        111036892067        111037342552        111037759150       
111038213617        111038652760        111039161126        111039751165    
458128188       458647518       111027982449       111032561538      
111032990433        111033365058        111033682117        111034141411       
111034579540        111035072707        111035528129        111036019877       
111036480644        111036892135        111037342585        111037759352       
111038213684        111038652849        111039161317        111039751378    
458129228       458647666       111027984272       111032562933      
111032990488        111033365081        111033682230        111034141602       
111034579573        111035072853        111035528163        111036019912       
111036480677        111036892157        111037342664        111037759374       
111038213796        111038652850        111039161698        111039751435    
458129277       458647690       111027995915       111032562955      
111032990680        111033365104        111033682285        111034141714       
111034579629        111035073012        111035528253        111036020239       
111036480734        111036892359        111037342787        111037759464       
111038213932        111038652883        111039161700        111039751648    
458129384       458647815       111027998367       111032563125      
111032990691        111033365115        111033682319        111034141916       
111034579797        111035073056        111035528310        111036020295       
111036480868        111036892371        111037343182        111037759554       
111038213987        111038652928        111039161834        111039751727    
458129434       458647930       111028002601       111032563260      
111032990725        111033365238        111033682375        111034142298       
111034579809        111035073067        111035528332        111036020352       
111036480891        111036892438        111037343261        111037759598       
111038215226        111038652939        111039161979        111039751772    
458129657       458648300       111028003040       111032563349      
111032990769        111033365340        111033682511        111034143086       
111034579988        111035073078        111035528444        111036020431       
111036480925        111036892584        111037343463        111037759600       
111038215383        111038652951        111039162116        111039753325    
458130622       458648409       111028003703       111032563462      
111032990848        111033365496        111033682588        111034143132       
111034580395        111035073113        111035528523        111036020655       
111036480981        111036892685        111037343553        111037760376       
111038215473        111038653020        111039162149        111039753381    
458131844       458648532       111028012107       111032563507      
111032990859        111033365542        111033682599        111034143143       
111034580586        111035073225        111035528691        111036021241       
111036481049        111036892719        111037343610        111037760477       
111038215765        111038653031        111039162194        111039753392    
458132354       458648565       111028012859       111032563563      
111032991153        111033365687        111033682634        111034143222       
111034580665        111035073236        111035529254        111036021690       
111036481061        111036892720        111037343744        111037760927       
111038215899        111038653086        111039162206        111039753516    
458132396       458648615       111028036811       111032563653      
111032991377        111033365711        111033682645        111034143301       
111034580755        111035073304        111035529502        111036021702       
111036481083        111036892742        111037343766        111037760950       
111038215923        111038653222        111039162329        111039753729    
458133766       458649233       111028037025       111032563811      
111032991401        111033365722        111033682667        111034143334       
111034580935        111035073360        111035529580        111036021858       
111036481230        111036892764        111037343856        111037761355       
111038215989        111038653312        111039162352        111039754001    
458133840       458649357       111028044786       111032563855      
111032991489        111033365812        111033682702        111034143749       
111034580957        111035073528        111035529759        111036022253       
111036481263        111036892786        111037343913        111037762413       
111038216081        111038653323        111039162408        111039754113    
458133949       458649407       111028050941       111032563901      
111032991591        111033365834        111033682735        111034143895       
111034581486        111035073629        111035529849        111036022275       
111036481386        111036892821        111037344239        111037762424       
111038216104        111038653604        111039162543        111039754146    
458134384       458649472       111028053742       111032563956      
111032991995        111033365867        111033682768        111034144234       
111034581611        111035073674        111035529951        111036022332       
111036481555        111036892854        111037344307        111037762480       
111038216160        111038653693        111039162587        111039754203    
458134707       458649803       111028074475       111032563990      
111032992042        111033365979        111033682858        111034144346       
111034581947        111035073708        111035530470        111036022578       
111036481601        111036893080        111037344453        111037762648       
111038216227        111038654414        111039162633        111039754539  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458134798       458650017       111028083363       111032564058      
111032992053        111033366330        111033682926        111034144436       
111034582016        111035073786        111035530559        111036022635       
111036481713        111036893585        111037344486        111037762682       
111038216340        111038654740        111039162846        111039754540    
458134905       458650165       111028083408       111032564104      
111032992165        111033366510        111033682993        111034144795       
111034582195        111035073821        111035530560        111036022804       
111036481735        111036894104        111037344576        111037762693       
111038216430        111038654830        111039162891        111039755125    
458134921       458650249       111028089426       111032564283      
111032992255        111033366532        111033683118        111034145268       
111034582476        111035073832        111035530661        111036022905       
111036481892        111036894193        111037344756        111037762794       
111038216520        111038655303        111039163623        111039755259    
458135225       458650660       111028094332       111032564317      
111032992301        111033366688        111033683129        111034145730       
111034582498        111035073865        111035530672        111036022950       
111036481904        111036894429        111037346129        111037763649       
111038216564        111038655482        111039163656        111039755619    
458135407       458650892       111028103298       111032564328      
111032992312        111033366756        111033683141        111034145921       
111034582500        111035073876        111035530740        111036023209       
111036482062        111036894474        111037346141        111037763896       
111038216632        111038655695        111039164512        111039755620    
458135555       458651684       111028107843       111032564496      
111032992378        111033366790        111033683163        111034145932       
111034582667        111035074002        111035531280        111036023445       
111036482073        111036894542        111037346152        111037763975       
111038216665        111038655897        111039164545        111039755901    
458135670       458651981       111028121489       111032565598      
111032992390        111033366914        111033683242        111034146359       
111034582724        111035074170        111035531358        111036023535       
111036482107        111036894823        111037346253        111037764189       
111038216834        111038656023        111039164714        111039756070    
458135712       458652062       111028125258       111032565701      
111032992570        111033366981        111033683310        111034146483       
111034582735        111035074800        111035531505        111036023580       
111036482118        111036895093        111037346398        111037764279       
111038216889        111038656168        111039164804        111039756339    
458135894       458652286       111028126642       111032565745      
111032992738        111033367140        111033684355        111034146629       
111034582768        111035075070        111035531527        111036024547       
111036482219        111036895565        111037346488        111037764291       
111038217194        111038656179        111039164859        111039756575    
458136082       458652377       111028130401       111032565756      
111032993111        111033367229        111033684478        111034146674       
111034583017        111035075137        111035531561        111036024671       
111036482231        111036895576        111037346578        111037764381       
111038217329        111038656696        111039165647        111039756597    
458136322       458652401       111028137149       111032565778      
111032993177        111033367421        111033684502        111034146685       
111034583039        111035075441        111035531718        111036024794       
111036482523        111036895857        111037346747        111037764415       
111038217565        111038656719        111039166840        111039756632    
458136637       458652435       111028143719       111032565868      
111032993245        111033367454        111033684568        111034146731       
111034583196        111035075856        111035531842        111036025098       
111036482567        111036895880        111037346769        111037764538       
111038217576        111038656832        111039166873        111039756889    
458136884       458652450       111028146790       111032565925      
111032993289        111033367511        111033684748        111034147316       
111034583309        111035076161        111035531853        111036025122       
111036482613        111036895914        111037346860        111037764819       
111038217666        111038656854        111039166941        111039757431    
458136892       458652492       111028150638       111032566005      
111032993357        111033367544        111033685424        111034147675       
111034583343        111035076251        111035532001        111036025267       
111036482736        111036896735        111037346871        111037764831       
111038217699        111038656865        111039166985        111039757442    
458136991       458652807       111028151684       111032566050      
111032993548        111033367601        111033685446        111034147787       
111034583770        111035076307        111035532012        111036025403       
111036482769        111036896948        111037346893        111037765315       
111038217745        111038656977        111039166996        111039757666    
458137874       458653185       111028165588       111032566139      
111032993616        111033367768        111033685581        111034148070       
111034583983        111035076330        111035532270        111036025605       
111036483085        111036897017        111037346961        111037765359       
111038217970        111038657068        111039167087        111039757879    
458137908       458653193       111028179550       111032566162      
111032993649        111033367803        111033685783        111034148205       
111034584175        111035076734        111035532449        111036025650       
111036483096        111036897208        111037346972        111037765393       
111038218016        111038657147        111039167111        111039757914    
458138088       458653292       111028192465       111032566173      
111032993773        111033367814        111033685794        111034148553       
111034584254        111035077173        111035532461        111036025706       
111036483838        111036897253        111037347119        111037765731       
111038218083        111038657754        111039167166        111039757969    
458138682       458653391       111028192746       111032566229      
111032993818        111033368028        111033685952        111034148823       
111034584388        111035077296        111035532685        111036025762       
111036483883        111036897275        111037347232        111037765966       
111038218207        111038658531        111039167201        111039758038    
458138823       458653458       111028198056       111032566252      
111032993964        111033368163        111033685974        111034149228       
111034584513        111035077397        111035532720        111036025818       
111036484053        111036897466        111037347265        111037766103       
111038218218        111038658812        111039167256        111039758049    
458138922       458653649       111028209374       111032566308      
111032994044        111033368264        111033686133        111034149329       
111034584524        111035077533        111035533125        111036025841       
111036484064        111036897635        111037347759        111037766181       
111038218308        111038658957        111039167649        111039758555    
458138930       458653854       111028211940       111032566780      
111032994077        111033368343        111033686368        111034149341       
111034584894        111035077689        111035533215        111036025863       
111036484097        111036897747        111037347760        111037766417       
111038218870        111038659015        111039167874        111039758588    
458139284       458653979       111028226216       111032566948      
111032994112        111033368398        111033686379        111034149385       
111034585154        111035077858        111035533248        111036026033       
111036484367        111036897815        111037347861        111037766710       
111038218982        111038659060        111039168000        111039758634    
458139326       458654050       111028238646       111032567017      
111032994325        111033368411        111033686515        111034149408       
111034585277        111035078084        111035533349        111036026077       
111036484378        111036897826        111037347906        111037767520       
111038219309        111038659082        111039168033        111039759376    
458139573       458654068       111028260720       111032567084      
111032994404        111033368455        111033686548        111034150039       
111034585435        111035078163        111035533440        111036026426       
111036484547        111036898377        111037347962        111037767542       
111038219567        111038659576        111039168077        111039759523    
458140084       458654381       111028270978       111032567130      
111032994459        111033368501        111033686649        111034150073       
111034585468        111035078275        111035533451        111036026561       
111036484558        111036898670        111037349863        111037767654       
111038219602        111038659745        111039168145        111039759680    
458140480       458654431       111028273566       111032567208      
111032994695        111033368523        111033686807        111034150972       
111034585941        111035078309        111035533585        111036027573       
111036484637        111036898737        111037350067        111037767711       
111038219680        111038659981        111039168213        111039759703    
458140647       458654555       111028275007       111032567253      
111032995359        111033368545        111033686874        111034151029       
111034586021        111035078398        111035533697        111036027629       
111036484660        111036898984        111037350078        111037767823       
111038219714        111038660118        111039168235        111039759859    
458140993       458655115       111028280687       111032567286      
111032996259        111033368657        111033686896        111034151041       
111034586188        111035078444        111035534025        111036027663       
111036484671        111036899031        111037350102        111037768633       
111038219859        111038660589        111039168291        111039759893    
458142585       458655206       111028287538       111032567343      
111032996417        111033368703        111033686975        111034152020       
111034586379        111035078635        111035534104        111036027674       
111036484716        111036899435        111037350203        111037768857       
111038219983        111038660590        111039168549        111039759905    
458143096       458655297       111028289271       111032567499      
111032996495        111033368714        111033687077        111034152299       
111034586492        111035078680        111035534193        111036027786       
111036484907        111036899491        111037350214        111037768879       
111038220671        111038660635        111039168785        111039759916    
458143104       458655438       111028307069       111032568951      
111032996530        111033368758        111033687156        111034152615       
111034586582        111035078736        111035534283        111036027966       
111036484918        111036899558        111037350225        111037768880       
111038220884        111038660703        111039169416        111039759927    
458143278       458655552       111028310524       111032569075      
111032996585        111033368859        111033687437        111034152682       
111034586627        111035078758        111035534306        111036028046       
111036485100        111036899648        111037350416        111037769342       
111038220918        111038661366        111039169438        111039760671    
458144284       458655560       111028318498       111032569086      
111032996787        111033368905        111033687538        111034153009       
111034586908        111035078804        111035534373        111036028125       
111036485177        111036899671        111037350629        111037769645       
111038221100        111038661456        111039169898        111039760693    
458144755       458655677       111028341270       111032569109      
111032996956        111033368972        111033687774        111034153122       
111034586931        111035078815        111035534395        111036028293       
111036485245        111036899716        111037350786        111037769702       
111038221313        111038661546        111039169922        111039760828    
458144789       458655891       111028360710       111032569121      
111032996967        111033369085        111033687785        111034153313       
111034587303        111035079007        111035534441        111036028327       
111036485256        111036899783        111037350933        111037769825       
111038221368        111038661568        111039169966        111039760963    
458145133       458655909       111028362071       111032569143      
111032997216        111033369164        111033687819        111034153829       
111034587459        111035079074        111035534474        111036028473       
111036485470        111036900067        111037350944        111037770018       
111038221627        111038661591        111039169999        111039761111    
458145638       458656055       111028362824       111032569187      
111032997373        111033369197        111033688001        111034153874       
111034587527        111035079355        111035534687        111036028541       
111036485717        111036900247        111037351068        111037770120       
111038222369        111038661793        111039170070        111039761234    
458145802       458656071       111028366941       111032569255      
111032997384        111033369209        111033688113        111034153896       
111034587583        111035079399        111035534968        111036029182       
111036485728        111036900540        111037351686        111037770816       
111038222392        111038661861        111039170092        111039761289    
458145968       458656147       111028377044       111032569277      
111032997744        111033370100        111033688157        111034153919       
111034587628        111035079456        111035534991        111036029395       
111036486965        111036900551        111037351844        111037770894       
111038222998        111038661917        111039170250        111039761324    
458146008       458656170       111028380712       111032569402      
111032997799        111033370188        111033688214        111034154022       
111034587976        111035079490        111035535240        111036029418       
111036487135        111036900607        111037351923        111037771345       
111038223090        111038662019        111039170418        111039762336    
458146131       458656212       111028380868       111032569503      
111032997924        111033370201        111033688225        111034154291       
111034588078        111035080111        111035535273        111036029463       
111036487180        111036900685        111037351990        111037771671       
111038223168        111038662143        111039170531        111039762437    
458146149       458656261       111028392298       111032569581      
111032997991        111033370234        111033688247        111034154673       
111034588472        111035080470        111035535284        111036029575       
111036487270        111036901428        111037352014        111037772469       
111038223269        111038662165        111039170610        111039762505    
458146222       458656337       111028394874       111032569615      
111032998037        111033370357        111033688281        111034154820       
111034588562        111035080548        111035535295        111036029621       
111036487416        111036901495        111037352328        111037772559       
111038223797        111038662176        111039170632        111039762684    
458146248       458656345       111028406171       111032569727      
111032998576        111033370470        111033688337        111034154932       
111034588629        111035080953        111035535374        111036029979       
111036487573        111036901608        111037352362        111037773022       
111038224002        111038662266        111039170698        111039762718    
458146255       458656527       111028426599       111032569862      
111032998699        111033370560        111033688427        111034155663       
111034588641        111035081033        111035535598        111036030319       
111036487629        111036901833        111037352407        111037773123       
111038224709        111038662288        111039170733        111039762741    
458146305       458656600       111028428748       111032569974      
111032998745        111033370582        111033688494        111034156327       
111034588663        111035081415        111035535699        111036031297       
111036487696        111036902159        111037352418        111037773167       
111038224765        111038662345        111039170788        111039762886    
458146487       458656667       111028441888       111032570415      
111032998767        111033370683        111033688506        111034156417       
111034588674        111035081594        111035535712        111036031321       
111036488259        111036902171        111037352722        111037773190       
111038224811        111038662457        111039170867        111039763023    
458146933       458656832       111028445264       111032570448      
111032998846        111033370807        111033688562        111034156754       
111034588753        111035082124        111035535778        111036031400       
111036488271        111036903015        111037352957        111037773314       
111038224822        111038662525        111039170890        111039763056    
458146958       458657319       111028455254       111032570527      
111032999432        111033370830        111033689091        111034156855       
111034588810        111035082731        111035536016        111036031422       
111036488417        111036903071        111037353026        111037773347       
111038224844        111038662604        111039172050        111039763089    
458147394       458657467       111028456378       111032571269      
111032999498        111033370874        111033689181        111034156934       
111034588843        111035082876        111035536038        111036031499       
111036488518        111036903206        111037353071        111037773415       
111038225058        111038663818        111039172173        111039763090    
458147402       458658119       111028459045       111032571360      
111032999601        111033371178        111033689866        111034156990       
111034588933        111035082966        111035536128        111036031501       
111036488776        111036903240        111037354016        111037773606       
111038225384        111038663852        111039172184        111039763472    
458147477       458659000       111028459810       111032571371      
111032999870        111033371235        111033689899        111034157733       
111034589079        111035083046        111035536184        111036031972       
111036488787        111036903464        111037354117        111037773640       
111038225430        111038664022        111039172218        111039763584    
458147485       458659034       111028462533       111032571449      
111033000245        111033371314        111033689945        111034157957       
111034589158        111035083125        111035536195        111036032007       
111036488811        111036903734        111037354140        111037773774       
111038225474        111038664167        111039172308        111039763685    
458147683       458659281       111028472174       111032571674      
111033000818        111033371640        111033690015        111034158059       
111034590093        111035083226        111035536331        111036032489       
111036488866        111036903802        111037354296        111037773875       
111038225508        111038664224        111039172454        111039763708    
458148418       458659323       111028475021       111032571708      
111033000896        111033371662        111033690161        111034158442       
111034590262        111035083361        111035536386        111036032546       
111036488877        111036903813        111037354544        111037773886       
111038225531        111038664460        111039172713        111039763720    
458148640       458659539       111028476921       111032571786      
111033001011        111033371763        111033690273        111034158464       
111034590396        111035083406        111035536533        111036032681       
111036488901        111036903914        111037354735        111037773965       
111038225654        111038664550        111039172993        111039763753    
458148988       458659646       111028478372       111032571955      
111033001369        111033371796        111033690329        111034158745       
111034590509        111035083451        111035536858        111036032726       
111036489597        111036904139        111037354915        111037774438       
111038226723        111038664594        111039173095        111039763887    
458149291       458659844       111028478619       111032572046      
111033001550        111033371808        111033690565        111034158903       
111034590554        111035083473        111035537286        111036033648       
111036489621        111036904229        111037355343        111037774461       
111038227331        111038665236        111039173130        111039764912    
458149317       458659877       111028499511       111032572079      
111033001651        111033372269        111033690598        111034159005       
111034590565        111035083518        111035538344        111036033693       
111036489643        111036904881        111037355398        111037774528       
111038227432        111038665528        111039173466        111039765362    
458149721       458659950       111028501087       111032572259      
111033001662        111033372292        111033690633        111034159049       
111034590655        111035083563        111035538355        111036033794       
111036489711        111036904982        111037355433        111037774540       
111038227511        111038665573        111039173499        111039765384    
458149788       458660115       111028502909       111032572338      
111033002090        111033372731        111033690790        111034159229       
111034590802        111035083620        111035538377        111036034122       
111036489722        111036905174        111037355545        111037774584       
111038227599        111038665742        111039173624        111039765485    
458149911       458660248       111028507791       111032572349      
111033002270        111033372742        111033690824        111034159836       
111034591050        111035083664        111035538546        111036034177       
111036489777        111036905365        111037355590        111037774685       
111038227678        111038666686        111039173769        111039765766    
458150182       458660420       111028509018       111032572350      
111033002371        111033372764        111033690835        111034159948       
111034591094        111035083710        111035538704        111036034593       
111036489991        111036905433        111037355613        111037775114       
111038227825        111038666776        111039174322        111039765823    
458150208       458660578       111028511785       111032572383      
111033002393        111033372775        111033690879        111034160030       
111034591184        111035084395        111035539176        111036034649       
111036490027        111036905466        111037355679        111037775136       
111038227870        111038667340        111039174546        111039765834    
458150711       458660669       111028516331       111032572484      
111033002641        111033372854        111033690891        111034160052       
111034591353        111035084407        111035539255        111036034683       
111036490072        111036905826        111037355758        111037775169       
111038227982        111038667520        111039174591        111039766048    
458151438       458660750       111028520358       111032572642      
111033002898        111033372999        111033691971        111034160186       
111034591386        111035085262        111035539334        111036034694       
111036490162        111036905950        111037355860        111037775192       
111038228028        111038667788        111039174658        111039766969    
458151669       458661048       111028523081       111032572653      
111033003013        111033373158        111033691993        111034160210       
111034591432        111035085486        111035539356        111036035066       
111036490184        111036907019        111037355893        111037775383       
111038228118        111038667834        111039174681        111039767049    
458151883       458661279       111028526028       111032572675      
111033003114        111033373181        111033692107        111034160344       
111034591454        111035085554        111035539514        111036035077       
111036490218        111036907413        111037355927        111037775417       
111038228130        111038667867        111039174760        111039767050    
458152139       458662442       111028541801       111032572743      
111033003305        111033373215        111033692118        111034160412       
111034591634        111035085633        111035539783        111036035112       
111036490296        111036907569        111037356513        111037775451       
111038228253        111038667889        111039174771        111039767106    
458152196       458662681       111028547380       111032572844      
111033003316        111033373259        111033692196        111034160670       
111034591870        111035085857        111035539985        111036035156       
111036490364        111036907581        111037357345        111037775888       
111038228297        111038667957        111039175233        111039767926    
458152972       458663218       111028547559       111032573159      
111033003349        111033373440        111033692220        111034161200       
111034591892        111035086050        111035540910        111036035167       
111036490386        111036908054        111037357390        111037775901       
111038228309        111038668059        111039175806        111039767971    
458153087       458663820       111028554962       111032573182      
111033004036        111033373484        111033693119        111034161277       
111034591915        111035086162        111035540987        111036035325       
111036490397        111036908122        111037357547        111037776586       
111038228466        111038668093        111039176256        111039768039    
458153285       458664190       111028567810       111032573205      
111033004081        111033373507        111033693221        111034161457       
111034591971        111035086308        111035540998        111036035493       
111036490533        111036908155        111037357604        111037776597       
111038228523        111038668138        111039176784        111039768275    
458153343       458664752       111028567865       111032574947      
111033004205        111033373529        111033693311        111034161479       
111034592095        111035086331        111035541023        111036035505       
111036490599        111036908166        111037357637        111037776621       
111038228635        111038668149        111039176919        111039769052    
458153517       458664786       111028570320       111032575308      
111033004283        111033373574        111033693401        111034161581       
111034592220        111035086364        111035541607        111036035707       
111036490612        111036908223        111037357761        111037777037       
111038228679        111038668172        111039176964        111039769265    
458153806       458664836       111028573389       111032575421      
111033004508        111033373619        111033693412        111034161671       
111034592321        111035086386        111035541652        111036035729       
111036490656        111036908234        111037357817        111037777228       
111038228680        111038668194        111039177000        111039769276    
458153830       458664935       111028576416       111032575500      
111033004553        111033373697        111033693580        111034162199       
111034592725        111035086410        111035541753        111036035864       
111036490881        111036908302        111037358290        111037777396       
111038229524        111038668251        111039177224        111039769377    
458153897       458665239       111028578014       111032575522      
111033004621        111033373765        111033693872        111034162212       
111034592769        111035086713        111035541764        111036035921       
111036491039        111036908380        111037358324        111037777420       
111038229546        111038668318        111039177314        111039769951    
458153905       458665437       111028579587       111032575533      
111033004643        111033373956        111033693883        111034162289       
111034592983        111035086948        111035541854        111036036146       
111036491242        111036909099        111037358335        111037777431       
111038230087        111038668330        111039177358        111039770009  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458154044       458666088       111028584471       111032575577      
111033004788        111033374025        111033694154        111034162290       
111034593489        111035086971        111035541911        111036036326       
111036491365        111036909202        111037358379        111037777442       
111038230201        111038668655        111039177381        111039770076    
458154390       458666286       111028585809       111032575645      
111033004946        111033374036        111033694198        111034162492       
111034593502        111035087107        111035541966        111036036416       
111036491523        111036909235        111037358414        111037778072       
111038230515        111038668666        111039177459        111039770324    
458154762       458666419       111028588037       111032575690      
111033004968        111033374216        111033694211        111034163235       
111034593557        111035088399        111035542013        111036036663       
111036491578        111036909325        111037358571        111037778139       
111038230649        111038668701        111039177482        111039770458    
458154994       458666468       111028588284       111032575702      
111033005026        111033374294        111033694233        111034163280       
111034593647        111035088401        111035542046        111036036832       
111036492399        111036909347        111037358975        111037778218       
111038231202        111038668857        111039177639        111039772078    
458155280       458666534       111028595631       111032575847      
111033005105        111033374328        111033694277        111034163336       
111034593692        111035088434        111035542271        111036036865       
111036492423        111036909819        111037359123        111037778230       
111038231235        111038668958        111039177730        111039772090    
458155363       458666609       111028596340       111032575892      
111033006049        111033374340        111033694312        111034163369       
111034594749        111035088568        111035542383        111036036900       
111036492658        111036909831        111037359167        111037778331       
111038231325        111038669049        111039177831        111039772157    
458155488       458666617       111028598432       111032576017      
111033006072        111033374418        111033694323        111034163415       
111034594963        111035088759        111035542451        111036037057       
111036492681        111036909987        111037359303        111037778960       
111038231347        111038669072        111039177909        111039772179    
458156064       458666740       111028600537       111032576040      
111033006465        111033374441        111033694457        111034163640       
111034595289        111035088805        111035542462        111036037282       
111036492805        111036910024        111037359662        111037778971       
111038231369        111038669083        111039178078        111039772304    
458156189       458667458       111028604092       111032576220      
111033006522        111033374463        111033694514        111034163819       
111034595469        111035088827        111035542563        111036037349       
111036492838        111036910350        111037359796        111037779006       
111038231460        111038669094        111039178258        111039772674    
458156296       458667490       111028607040       111032577120      
111033006735        111033374520        111033694749        111034163831       
111034596112        111035088850        111035543115        111036037822       
111036492906        111036910406        111037360002        111037779039       
111038231796        111038669140        111039178427        111039772797    
458156338       458667938       111028613744       111032577153      
111033006768        111033374575        111033694851        111034163886       
111034596415        111035088894        111035543216        111036037855       
111036492928        111036910428        111037360169        111037779084       
111038231853        111038669308        111039178652        111039772832    
458156627       458668076       111028614352       111032577298      
111033006791        111033375307        111033694884        111034164135       
111034596482        111035088939        111035543238        111036037956       
111036493143        111036910495        111037360192        111037779208       
111038231864        111038669320        111039178742        111039772933    
458156908       458668233       111028614598       111032577535      
111033006847        111033375419        111033694996        111034164607       
111034596729        111035088940        111035543339        111036038036       
111036493176        111036910608        111037360439        111037779219       
111038231909        111038669409        111039178933        111039773383    
458157138       458668324       111028614600       111032577658      
111033006982        111033375509        111033695009        111034164887       
111034596741        111035089008        111035543441        111036038104       
111036493817        111036910675        111037360440        111037779231       
111038232034        111038669487        111039178944        111039773697    
458157658       458668456       111028615904       111032577681      
111033006993        111033376016        111033695098        111034164898       
111034596842        111035089143        111035543452        111036038317       
111036493884        111036911542        111037360530        111037779466       
111038232595        111038669588        111039179091        111039773709    
458158037       458668522       111028622272       111032577737      
111033007062        111033376050        111033695515        111034164900       
111034597247        111035089176        111035543542        111036038452       
111036493895        111036911609        111037360989        111037779556       
111038232618        111038669599        111039179248        111039773776    
458158136       458668654       111028622632       111032577883      
111033007084        111033376072        111033695526        111034164966       
111034597618        111035089356        111035543610        111036038610       
111036493952        111036911845        111037361025        111037779624       
111038232652        111038669803        111039179259        111039774025    
458158359       458668928       111028625264       111032578334      
111033007129        111033376083        111033695683        111034164977       
111034597821        111035089424        111035543676        111036038755       
111036494076        111036911913        111037361272        111037779769       
111038232674        111038670872        111039179282        111039774058    
458158383       458669231       111028625859       111032578435      
111033007185        111033376162        111033695717        111034165541       
111034598259        111035089468        111035544420        111036039778       
111036494087        111036911946        111037361339        111037779983       
111038232810        111038670894        111039179327        111039774069    
458158441       458669272       111028625893       111032579122      
111033007219        111033376263        111033695740        111034165855       
111034598349        111035089558        111035544587        111036039879       
111036494144        111036912015        111037361407        111037780109       
111038232821        111038671378        111039179383        111039774711    
458158524       458669538       111028626838       111032579380      
111033007310        111033376960        111033696134        111034165967       
111034598406        111035089604        111035544644        111036039891       
111036494201        111036912105        111037361485        111037780884       
111038232922        111038671569        111039179529        111039774744    
458158565       458669702       111028634736       111032579492      
111033007321        111033376982        111033697203        111034166069       
111034598743        111035089693        111035544701        111036039925       
111036494313        111036912262        111037361496        111037780918       
111038233158        111038671738        111039179530        111039774845    
458158623       458669942       111028641116       111032579504      
111033007365        111033376993        111033697214        111034166148       
111034599047        111035089705        111035544723        111036040297       
111036494458        111036912352        111037361553        111037780996       
111038233192        111038671929        111039179822        111039774890    
458158987       458670254       111028646616       111032579526      
111033007466        111033377130        111033697393        111034166227       
111034599070        111035089817        111035544745        111036040354       
111036494571        111036912363        111037361564        111037781009       
111038233215        111038671996        111039179866        111039775699    
458159365       458670577       111028647202       111032579616      
111033007477        111033377163        111033697438        111034166328       
111034599249        111035089839        111035544767        111036040387       
111036494683        111036913083        111037361586        111037781076       
111038233282        111038672032        111039180240        111039776173    
458159597       458671195       111028647213       111032579773      
111033007488        111033377185        111033697472        111034166430       
111034599362        111035090134        111035544790        111036040444       
111036494896        111036913106        111037361654        111037781267       
111038233327        111038672054        111039181038        111039776218    
458159902       458671237       111028653388       111032579807      
111033008041        111033377253        111033697618        111034166632       
111034599654        111035090224        111035545746        111036040534       
111036494931        111036913184        111037361845        111037781313       
111038233484        111038672403        111039181320        111039776285    
458160017       458671658       111028654974       111032579818      
111033008490        111033377275        111033697629        111034166687       
111034599867        111035090415        111035545779        111036040736       
111036495213        111036913195        111037361890        111037781841       
111038233518        111038672526        111039181656        111039776364    
458160033       458671690       111028656651       111032579841      
111033008513        111033377286        111033697720        111034166698       
111034600208        111035090842        111035545881        111036040837       
111036495763        111036913229        111037361980        111037781908       
111038233541        111038672638        111039182422        111039776375    
458160090       458671781       111028657809       111032579908      
111033008579        111033377747        111033697865        111034166980       
111034600387        111035090909        111035546242        111036040916       
111036495819        111036913252        111037362150        111037782189       
111038233620        111038672841        111039182770        111039776432    
458160108       458671914       111028660522       111032579919      
111033009570        111033377826        111033697887        111034167037       
111034601197        111035090910        111035547164        111036040950       
111036495842        111036913803        111037362554        111037782202       
111038233686        111038672919        111039182781        111039776443    
458160207       458671963       111028661758       111032579942      
111033009929        111033377938        111033698147        111034167082       
111034601210        111035090954        111035547186        111036041276       
111036495875        111036913814        111037363353        111037782314       
111038233912        111038674102        111039183355        111039776735    
458160306       458672045       111028665932       111032580168      
111033009974        111033378063        111033698215        111034167251       
111034601311        111035090976        111035547300        111036041355       
111036495909        111036913836        111037363397        111037782460       
111038234126        111038674180        111039183366        111039776757    
458160397       458672144       111028666371       111032580191      
111033010055        111033378074        111033698226        111034167756       
111034601388        111035091113        111035547467        111036041423       
111036495910        111036913915        111037363409        111037782482       
111038234384        111038674247        111039183490        111039778120    
458161163       458672151       111028672266       111032581293      
111033010066        111033378108        111033698259        111034167868       
111034601456        111035091180        111035547513        111036042378       
111036495987        111036913960        111037363487        111037782640       
111038234531        111038674483        111039183894        111039778276    
458161619       458672243       111028674370       111032581608      
111033010101        111033378153        111033698282        111034168072       
111034601535        111035091247        111035547760        111036042435       
111036496056        111036914163        111037363533        111037782662       
111038234553        111038674595        111039183939        111039778423    
458162005       458672383       111028676147       111032581631      
111033010123        111033378232        111033699171        111034168296       
111034601580        111035091449        111035548143        111036042503       
111036496304        111036914185        111037363555        111037782853       
111038235723        111038674876        111039184097        111039778502    
458162450       458672698       111028684371       111032581686      
111033010134        111033378254        111033699317        111034168757       
111034602053        111035091450        111035548266        111036042581       
111036496348        111036914196        111037363690        111037782910       
111038235756        111038675293        111039184110        111039778579    
458162898       458672813       111028685080       111032582687      
111033010202        111033378276        111033699351        111034168779       
111034602064        111035091562        111035548299        111036042671       
111036496371        111036914242        111037363702        111037783393       
111038235824        111038675338        111039184198        111039778861    
458162955       458672938       111028688892       111032582700      
111033010235        111033378311        111033699384        111034168960       
111034602097        111035091674        111035548581        111036043054       
111036497765        111036914275        111037363847        111037783438       
111038235835        111038675439        111039184288        111039779288    
458162971       458673043       111028693337       111032582867      
111033010268        111033379165        111033699632        111034169062       
111034602121        111035091876        111035548604        111036043605       
111036497822        111036914309        111037364321        111037783483       
111038235846        111038675473        111039184345        111039779312    
458163045       458673183       111028696273       111032582991      
111033010392        111033379176        111033699856        111034169107       
111034602198        111035092103        111035548637        111036044044       
111036497899        111036914488        111037364433        111037783629       
111038235891        111038675596        111039184378        111039779389    
458163201       458673399       111028708480       111032583037      
111033010448        111033379211        111033700387        111034169141       
111034602266        111035092169        111035549414        111036044055       
111036498025        111036914499        111037364455        111037783641       
111038235947        111038675686        111039184828        111039779446    
458163250       458673449       111028708570       111032583116      
111033010482        111033379312        111033700444        111034169837       
111034602389        111035092181        111035549481        111036044112       
111036498047        111036914815        111037364523        111037783663       
111038236016        111038675800        111039184839        111039779479    
458163284       458673605       111028713790       111032583161      
111033010594        111033379334        111033700455        111034169859       
111034602446        111035092237        111035549818        111036044189       
111036498092        111036914848        111037364613        111037783719       
111038236027        111038675855        111039184907        111039779569    
458163326       458673894       111028718638       111032583183      
111033011236        111033379378        111033700501        111034169961       
111034602468        111035092383        111035550360        111036044213       
111036498182        111036914893        111037364635        111037783988       
111038236038        111038675877        111039185021        111039780954    
458163391       458674082       111028721654       111032583295      
111033011258        111033379390        111033700657        111034170301       
111034602547        111035092495        111035550427        111036044268       
111036498205        111036914905        111037364668        111037784013       
111038236263        111038677532        111039185986        111039781056    
458163409       458674173       111028723498       111032583329      
111033011292        111033379402        111033700815        111034170367       
111034603278        111035092664        111035550472        111036044370       
111036498362        111036915018        111037365344        111037784046       
111038236319        111038677846        111039186101        111039781135    
458163623       458674504       111028729281       111032583419      
111033011315        111033379413        111033701210        111034170413       
111034603313        111035093317        111035550539        111036044415       
111036498564        111036915243        111037365669        111037784125       
111038236498        111038677914        111039186202        111039781269    
458163631       458674694       111028730856       111032583981      
111033011427        111033379424        111033701647        111034170503       
111034603548        111035093340        111035550719        111036044460       
111036498823        111036915311        111037365940        111037784147       
111038236522        111038678072        111039186314        111039781292    
458163904       458675014       111028734603       111032584061      
111033011494        111033379581        111033701782        111034170615       
111034603559        111035093407        111035550731        111036044471       
111036498980        111036916569        111037366075        111037784169       
111038236601        111038678173        111039186415        111039781506    
458164068       458675055       111028735941       111032584117      
111033011573        111033379682        111033702817        111034170693       
111034603571        111035093485        111035551080        111036044730       
111036499217        111036916592        111037366154        111037784204       
111038236656        111038678421        111039186448        111039781551    
458164217       458675410       111028737167       111032584128      
111033011720        111033379716        111033702895        111034170716       
111034603706        111035093722        111035551259        111036044763       
111036499329        111036916693        111037366200        111037784226       
111038236667        111038678443        111039186998        111039781708    
458164431       458675501       111028738371       111032584195      
111033011742        111033379749        111033702918        111034170727       
111034603728        111035093733        111035551293        111036044831       
111036499970        111036916727        111037366334        111037784349       
111038236678        111038678476        111039187090        111039782899    
458164506       458675592       111028739350       111032584230      
111033011911        111033379840        111033703010        111034170907       
111034603874        111035093744        111035551372        111036045203       
111036500254        111036916750        111037366345        111037784350       
111038236746        111038678487        111039187102        111039782989    
458164670       458675600       111028742736       111032584308      
111033011922        111033380101        111033703122        111034170918       
111034604404        111035093766        111035551383        111036045214       
111036500906        111036916828        111037366390        111037784361       
111038236791        111038678678        111039187113        111039782990    
458165099       458675881       111028746538       111032584465      
111033012923        111033380202        111033703223        111034171469       
111034604459        111035093801        111035551428        111036045304       
111036500995        111036916839        111037366536        111037784372       
111038237040        111038678724        111039187326        111039783485    
458165149       458675899       111028746864       111032584476      
111033012945        111033380381        111033703245        111034171863       
111034604639        111035093935        111035551855        111036045719       
111036501008        111036916862        111037366547        111037784495       
111038237107        111038678746        111039187472        111039783878    
458165164       458675949       111028747629       111032584612      
111033012989        111033380516        111033703289        111034171919       
111034604673        111035094262        111035551990        111036045742       
111036501031        111036916884        111037366659        111037784686       
111038237118        111038678791        111039187483        111039783902    
458165206       458675956       111028748710       111032584690      
111033013014        111033380606        111033703403        111034172044       
111034604729        111035094284        111035552137        111036045764       
111036501963        111036916996        111037366660        111037784855       
111038237129        111038679141        111039187540        111039784408    
458165255       458675964       111028759374       111032586142      
111033013115        111033380673        111033703694        111034172695       
111034604741        111035094295        111035553082        111036045922       
111036502032        111036917234        111037366716        111037784934       
111038237163        111038679208        111039187618        111039784565    
458165297       458675972       111028759453       111032586175      
111033013137        111033381214        111033703739        111034172785       
111034604853        111035094475        111035553756        111036045988       
111036502212        111036917289        111037366738        111037785036       
111038237174        111038679253        111039187674        111039784734    
458165552       458676228       111028764268       111032587042      
111033013159        111033381584        111033703762        111034172909       
111034604875        111035094576        111035553778        111036046439       
111036502335        111036917302        111037367166        111037785104       
111038237231        111038679264        111039187696        111039784914    
458165685       458676269       111028766945       111032587176      
111033013351        111033381595        111033703986        111034172932       
111034604998        111035094756        111035553789        111036046709       
111036502346        111036917492        111037367256        111037785171       
111038237422        111038679365        111039188204        111039784981    
458165719       458676491       111028769601       111032587211      
111033013430        111033381618        111033704202        111034173584       
111034605472        111035095397        111035553846        111036046743       
111036502975        111036917504        111037367548        111037785306       
111038238647        111038679411        111039188226        111039785038    
458165826       458676624       111028769678       111032587334      
111033013496        111033381742        111033704279        111034173641       
111034605494        111035095443        111035553914        111036046833       
111036502986        111036917605        111037367593        111037785328       
111038238872        111038679466        111039189317        111039785128    
458165966       458676806       111028774966       111032587547      
111033013508        111033381810        111033704369        111034173719       
111034605551        111035095487        111035553992        111036047586       
111036503033        111036917672        111037368426        111037785362       
111038239086        111038679624        111039189407        111039785151    
458166089       458676889       111028775271       111032587558      
111033013542        111033381832        111033704415        111034173720       
111034605887        111035095601        111035554162        111036047711       
111036503099        111036917694        111037368437        111037785508       
111038239154        111038679691        111039189430        111039786354    
458166691       458677192       111028777688       111032587817      
111033013610        111033381988        111033704459        111034173731       
111034606024        111035095690        111035554274        111036047801       
111036503101        111036917717        111037368572        111037785519       
111038239200        111038679747        111039189474        111039786365    
458167251       458677291       111028779163       111032587895      
111033013700        111033382204        111033704493        111034173742       
111034606035        111035095881        111035554342        111036047856       
111036503145        111036918651        111037368831        111037785520       
111038239356        111038679860        111039189508        111039786691    
458167699       458677309       111028780457       111032588054      
111033013733        111033382226        111033704505        111034174338       
111034606237        111035096040        111035554421        111036047979       
111036503235        111036918673        111037369146        111037785531       
111038239389        111038679882        111039190421        111039786714    
458167723       458677317       111028782167       111032588087      
111033013801        111033382237        111033704640        111034174439       
111034606518        111035096400        111035554432        111036047991       
111036503279        111036918730        111037369854        111037785722       
111038239424        111038679938        111039190612        111039786859    
458167749       458677424       111028782246       111032588122      
111033014352        111033382248        111033704651        111034175070       
111034606552        111035096781        111035555297        111036048037       
111036503404        111036918842        111037370036        111037786532       
111038239468        111038679950        111039190803        111039786983    
458167814       458677614       111028782303       111032588166      
111033014420        111033382259        111033704684        111034175283       
111034606619        111035096983        111035555387        111036048093       
111036503415        111036918886        111037370755        111037786644       
111038239514        111038680008        111039190814        111039787625    
458168010       458677747       111028788961       111032588436      
111033014453        111033382305        111033704695        111034175317       
111034606697        111035097018        111035555714        111036048127       
111036504450        111036918932        111037370878        111037786734       
111038239884        111038680109        111039190915        111039787669    
458168168       458677903       111028789333       111032588470      
111033014464        111033382349        111033704886        111034175418       
111034606765        111035097254        111035555747        111036048295       
111036504595        111036919001        111037371093        111037787094       
111038240325        111038680110        111039190993        111039788086    
458168531       458678026       111028789647       111032588492      
111033014475        111033382394        111033704954        111034175799       
111034607249        111035097467        111035555769        111036048396       
111036504786        111036919023        111037371206        111037787106       
111038240347        111038680200        111039191039        111039788143    
458168630       458678471       111028791033       111032588560      
111033014486        111033382406        111033704998        111034176026       
111034607339        111035097625        111035555826        111036048554       
111036504809        111036919056        111037371239        111037787117       
111038240369        111038680390        111039191130        111039788839    
458168903       458679172       111028796072       111032588627      
111033014633        111033382619        111033705012        111034176116       
111034607351        111035097669        111035555848        111036048813       
111036505349        111036919102        111037371295        111037787184       
111038240471        111038680413        111039191309        111039789133    
458168945       458679180       111028796533       111032588650      
111033014677        111033382642        111033706563        111034176149       
111034607452        111035097670        111035555860        111036048879       
111036505406        111036919113        111037371442        111037787241       
111038240549        111038680480        111039191455        111039789188  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458169323       458679222       111028797152       111032588661      
111033015892        111033382664        111033706721        111034176150       
111034607519        111035098772        111035556816        111036048903       
111036505697        111036919236        111037371745        111037788231       
111038240628        111038681098        111039191736        111039789212    
458169893       458679230       111028802924       111032588683      
111033015904        111033382743        111033706901        111034176172       
111034607890        111035098828        111035557110        111036048914       
111036505710        111036919696        111037371802        111037788264       
111038240640        111038682482        111039191770        111039789346    
458170107       458679438       111028804151       111032588762      
111033016051        111033382765        111033706934        111034176217       
111034607980        111035098873        111035557615        111036048970       
111036505798        111036920250        111037371903        111037788411       
111038240718        111038682617        111039191882        111039790089    
458170487       458679479       111028804791       111032588807      
111033016321        111033383306        111033706989        111034176262       
111034608026        111035098941        111035557716        111036049049       
111036505811        111036920687        111037371925        111037788444       
111038240729        111038682640        111039192401        111039790168    
458170545       458679495       111028806142       111032588829      
111033016332        111033383418        111033707036        111034176419       
111034608150        111035099201        111035557862        111036049285       
111036506047        111036920698        111037371969        111037788488       
111038241900        111038682695        111039192614        111039790360    
458170651       458679511       111028809785       111032588852      
111033016893        111033383452        111033707047        111034176453       
111034608598        111035099414        111035558481        111036049375       
111036506553        111036920845        111037372319        111037788893       
111038241966        111038682785        111039192658        111039790472    
458171220       458679537       111028811700       111032589011      
111033016950        111033383542        111033707081        111034176532       
111034608712        111035099481        111035558672        111036049454       
111036506902        111036920878        111037372623        111037788916       
111038241977        111038682875        111039193312        111039790483    
458171485       458679859       111028816794       111032589044      
111033017232        111033383766        111033707519        111034176958       
111034608813        111035099537        111035558920        111036049533       
111036506924        111036920968        111037372678        111037788961       
111038242002        111038683023        111039193749        111039790494    
458171626       458680469       111028817289       111032589392      
111033017243        111033383777        111033707609        111034177892       
111034609230        111035099694        111035558953        111036049601       
111036506957        111036920979        111037372780        111037789007       
111038242091        111038683113        111039193783        111039790539    
458171766       458680600       111028818998       111032589482      
111033017377        111033383799        111033707665        111034177904       
111034609241        111035099920        111035559112        111036049612       
111036507138        111036921026        111037372993        111037789434       
111038242136        111038683191        111039193907        111039790573    
458172004       458680667       111028820430       111032589550      
111033017535        111033383867        111033707812        111034178006       
111034609409        111035100035        111035559123        111036049791       
111036507239        111036921059        111037373208        111037789467       
111038242158        111038683461        111039194313        111039790663    
458172137       458680691       111028827707       111032589606      
111033018075        111033383889        111033707902        111034178039       
111034609702        111035100079        111035559932        111036050142       
111036507262        111036921093        111037373242        111037789535       
111038242170        111038683483        111039194357        111039790821    
458172244       458680923       111028827910       111032589718      
111033018233        111033384116        111033707913        111034178253       
111034609757        111035100114        111035559987        111036050412       
111036507453        111036921138        111037373321        111037789591       
111038242530        111038683854        111039194425        111039790854    
458172582       458681020       111028829125       111032589729      
111033018334        111033384150        111033708149        111034178309       
111034609858        111035100686        111035560473        111036050580       
111036507565        111036921374        111037373332        111037789726       
111038242596        111038683955        111039194481        111039790865    
458172715       458681046       111028829956       111032589741      
111033018378        111033384161        111033708194        111034178332       
111034610108        111035100697        111035560530        111036050771       
111036507712        111036922353        111037373354        111037789838       
111038242653        111038683966        111039194515        111039791057    
458172905       458681129       111028830015       111032589796      
111033018435        111033384240        111033708318        111034178433       
111034610120        111035100710        111035560653        111036050816       
111036507992        111036922599        111037373422        111037789995       
111038242798        111038683988        111039194593        111039791271    
458172970       458681236       111028835751       111032589819      
111033018491        111033384262        111033708419        111034178602       
111034610131        111035100800        111035561081        111036050872       
111036508016        111036923747        111037373512        111037790021       
111038242912        111038684024        111039194627        111039792676    
458173374       458681285       111028837393       111032590035      
111033018558        111033384273        111033708431        111034178747       
111034610142        111035100912        111035561306        111036051558       
111036508038        111036923769        111037373545        111037790122       
111038243665        111038684147        111039194739        111039792722    
458173473       458681384       111028839496       111032590080      
111033018794        111033384734        111033708565        111034178804       
111034610197        111035101003        111035561508        111036051648       
111036508083        111036923848        111037373567        111037790548       
111038244037        111038684158        111039194795        111039792935    
458173523       458681657       111028843941       111032590147      
111033018918        111033384790        111033708600        111034178859       
111034610883        111035101126        111035561823        111036051705       
111036508106        111036923859        111037374074        111037790661       
111038244071        111038684226        111039194920        111039792957    
458173622       458681772       111028844368       111032590349      
111033018974        111033384891        111033708644        111034179063       
111034610928        111035101306        111035562037        111036051794       
111036508140        111036924029        111037374300        111037790694       
111038244093        111038684293        111039195123        111039793004    
458173820       458681814       111028846900       111032590529      
111033019076        111033384914        111033708701        111034179074       
111034611031        111035101597        111035562206        111036052043       
111036508207        111036924085        111037374524        111037790795       
111038244138        111038684316        111039195998        111039793116    
458174034       458682150       111028855999       111032590608      
111033019087        111033384947        111033709465        111034179423       
111034611413        111035101609        111035562217        111036052201       
111036508331        111036924175        111037374805        111037790830       
111038244228        111038684327        111039196214        111039793127    
458174455       458682176       111028860692       111032590620      
111033019177        111033385005        111033709904        111034179951       
111034611424        111035101823        111035562352        111036052267       
111036508409        111036924209        111037375121        111037791033       
111038244262        111038684765        111039196359        111039793183    
458174570       458682440       111028871065       111032590675      
111033019267        111033385555        111033710030        111034180076       
111034611660        111035102161        111035562486        111036052357       
111036508454        111036924210        111037375299        111037791336       
111038244385        111038684912        111039196405        111039793228    
458174802       458682986       111028872505       111032590710      
111033019458        111033385566        111033710142        111034180245       
111034611693        111035102611        111035562510        111036052391       
111036508498        111036924221        111037375345        111037791460       
111038245072        111038684934        111039196584        111039793329    
458174810       458683042       111028873416       111032590721      
111033019537        111033385599        111033710164        111034180256       
111034611828        111035102699        111035562543        111036053347       
111036508511        111036924366        111037375378        111037791471       
111038245386        111038685003        111039196652        111039793396    
458175197       458683190       111028873472       111032590798      
111033019548        111033385601        111033710311        111034180289       
111034612021        111035103016        111035564006        111036053505       
111036508937        111036924377        111037376650        111037791549       
111038245432        111038685126        111039196685        111039793497    
458175627       458683398       111028877656       111032590855      
111033019683        111033385667        111033710322        111034180290       
111034612111        111035103072        111035564039        111036053617       
111036509051        111036925020        111037376986        111037791820       
111038245678        111038685362        111039197013        111039793532    
458175825       458683430       111028878163       111032590934      
111033019740        111033385735        111033710434        111034180379       
111034612144        111035103139        111035564040        111036053752       
111036509073        111036925840        111037377044        111037792326       
111038245735        111038685496        111039197372        111039793565    
458175973       458683455       111028886386       111032590945      
111033019841        111033385757        111033710490        111034180537       
111034612177        111035103218        111035564107        111036053819       
111036509174        111036925941        111037377178        111037792337       
111038246387        111038685788        111039197440        111039793576    
458175999       458683497       111028886544       111032590956      
111033019885        111033385825        111033710524        111034180683       
111034612199        111035104185        111035564398        111036053864       
111036509185        111036925974        111037377459        111037792348       
111038246567        111038685812        111039198137        111039793622    
458176021       458683646       111028893104       111032590967      
111033020056        111033385847        111033710647        111034180896       
111034612223        111035104208        111035564444        111036053932       
111036509208        111036925985        111037377460        111037792517       
111038246613        111038685834        111039198193        111039794926    
458176328       458683935       111028894363       111032591564      
111033020225        111033386028        111033710793        111034180919       
111034612605        111035104321        111035564736        111036054348       
111036509242        111036926155        111037377594        111037792528       
111038246657        111038685968        111039198250        111039795130    
458176435       458683968       111028894543       111032591801      
111033020281        111033386859        111033710849        111034180942       
111034612649        111035104590        111035564848        111036054584       
111036510345        111036926199        111037377640        111037792618       
111038246792        111038686015        111039198283        111039795231    
458176567       458684115       111028896253       111032591979      
111033020393        111033386938        111033710962        111034180975       
111034612661        111035104602        111035564950        111036054630       
111036510356        111036926223        111037377730        111037792629       
111038246859        111038686059        111039198575        111039795466    
458176591       458684347       111028897007       111032592015      
111033020517        111033386950        111033711008        111034181101       
111034612694        111035104624        111035565186        111036054696       
111036510626        111036926379        111037377763        111037792674       
111038246871        111038686385        111039198766        111039795578    
458176658       458684420       111028903915       111032592048      
111033020528        111033387119        111033711020        111034181279       
111034612717        111035104859        111035565513        111036055024       
111036510659        111036926425        111037377831        111037792719       
111038246882        111038686453        111039199048        111039795905    
458176732       458684537       111028904051       111032592105      
111033020573        111033387164        111033711031        111034181347       
111034612751        111035106109        111035565670        111036055035       
111036510716        111036926458        111037377875        111037792854       
111038248198        111038686554        111039199284        111039796456    
458176872       458684727       111028910238       111032592262      
111033020999        111033387209        111033711097        111034181392       
111034612830        111035106299        111035565737        111036055103       
111036510840        111036926706        111037377921        111037792887       
111038248288        111038686745        111039200366        111039797301    
458177243       458684784       111028910812       111032593230      
111033021035        111033387276        111033711132        111034181437       
111034612841        111035107032        111035566132        111036055147       
111036510895        111036926773        111037377954        111037792898       
111038248299        111038687207        111039200412        111039797345    
458177433       458684883       111028910980       111032593285      
111033021912        111033387333        111033711198        111034181538       
111034612931        111035107054        111035566143        111036055631       
111036510929        111036926818        111037378023        111037792900       
111038248413        111038687218        111039200737        111039797525    
458177771       458684982       111028913073       111032593498      
111033021967        111033387344        111033712166        111034181549       
111034613022        111035107335        111035566323        111036055709       
111036511009        111036926942        111037378045        111037792977       
111038248468        111038688196        111039200759        111039797547    
458178100       458685138       111028926875       111032593577      
111033021989        111033387355        111033712212        111034181785       
111034613415        111035107357        111035567177        111036055822       
111036511076        111036927112        111037378135        111037792988       
111038248604        111038688220        111039202010        111039797569    
458178209       458685187       111028932456       111032593960      
111033022069        111033387388        111033712436        111034181998       
111034613808        111035107368        111035567302        111036055855       
111036511144        111036927370        111037378483        111037793259       
111038248783        111038688455        111039202380        111039797660    
458178357       458685252       111028932603       111032594499      
111033022081        111033387445        111033712504        111034182001       
111034613875        111035107469        111035567313        111036055901       
111036511201        111036927404        111037378540        111037793541       
111038248873        111038689074        111039202447        111039798010    
458178522       458685369       111028932849       111032594534      
111033022665        111033387478        111033712649        111034182023       
111034614012        111035107515        111035567638        111036056586       
111036511379        111036927460        111037378898        111037793675       
111038248941        111038689085        111039202481        111039798144    
458178639       458685427       111028936180       111032594602      
111033022687        111033387535        111033712672        111034182078       
111034614034        111035107706        111035567661        111036056610       
111036511560        111036927471        111037379349        111037793899       
111038249010        111038689399        111039202571        111039798199    
458178696       458685450       111028937204       111032594613      
111033022733        111033387568        111033712706        111034182113       
111034614461        111035107874        111035567784        111036056632       
111036511571        111036927684        111037379372        111037793956       
111038249043        111038689670        111039202582        111039798234    
458179025       458685534       111028940253       111032594679      
111033022766        111033387647        111033712728        111034182146       
111034614607        111035108279        111035567852        111036056654       
111036511593        111036927730        111037379484        111037794014       
111038249076        111038690469        111039202830        111039798313    
458179488       458685567       111028942479       111032594882      
111033022777        111033387669        111033713033        111034182258       
111034614775        111035108583        111035567908        111036056676       
111036511751        111036927774        111037379495        111037794047       
111038249144        111038690649        111039204247        111039798470    
458179850       458685583       111028942547       111032594905      
111033022799        111033387670        111033713202        111034182551       
111034614898        111035108763        111035568077        111036057127       
111036511841        111036928247        111037379541        111037794474       
111038249357        111038690739        111039204360        111039798481    
458179934       458685682       111028945562       111032595074      
111033022968        111033387704        111033713246        111034182618       
111034614933        111035108796        111035568088        111036057239       
111036512325        111036928427        111037379596        111037794564       
111038249391        111038690830        111039204371        111039798492    
458180361       458685732       111028945786       111032595119      
111033023082        111033387715        111033713280        111034182629       
111034615642        111035108998        111035568213        111036057497       
111036512358        111036928461        111037379800        111037794632       
111038249694        111038690908        111039204641        111039798908    
458180502       458685757       111028951288       111032595120      
111033023093        111033387726        111033713303        111034182742       
111034615653        111035109966        111035568224        111036057509       
111036512448        111036928494        111037379855        111037794676       
111038249751        111038690942        111039204708        111039799257    
458180775       458685849       111028954135       111032595232      
111033023149        111033387760        111033713606        111034182775       
111034615754        111035109977        111035568268        111036057543       
111036512460        111036928911        111037379866        111037794687       
111038249919        111038691000        111039204719        111039800014    
458180940       458685898       111028954720       111032595298      
111033023363        111033387793        111033714078        111034182911       
111034615934        111035110069        111035568415        111036057598       
111036512606        111036928988        111037380093        111037794733       
111038249953        111038691044        111039204786        111039800025    
458181179       458686268       111028960075       111032595311      
111033023464        111033388334        111033714203        111034182955       
111034615945        111035110520        111035568471        111036057600       
111036512875        111036928999        111037380127        111037794755       
111038250629        111038691066        111039204809        111039800249    
458181427       458686672       111028968578       111032596435      
111033023475        111033388345        111033714359        111034182966       
111034616003        111035110531        111035568695        111036057622       
111036512910        111036929002        111037380217        111037794788       
111038250753        111038691189        111039204821        111039800272    
458181468       458687118       111028968837       111032596479      
111033023509        111033389201        111033714360        111034183091       
111034616025        111035110609        111035568875        111036057778       
111036512954        111036929013        111037380262        111037794856       
111038250854        111038691224        111039204865        111039800519    
458181476       458687175       111028970098       111032596615      
111033024184        111033389212        111033714382        111034183125       
111034616115        111035110621        111035568910        111036057802       
111036512976        111036929147        111037380330        111037794889       
111038251035        111038691381        111039204911        111039800766    
458181732       458687217       111028972607       111032597605      
111033024207        111033389223        111033714438        111034183237       
111034616137        111035110654        111035568965        111036057925       
111036513056        111036929170        111037380857        111037795093       
111038251079        111038691471        111039204922        111039800968    
458182144       458687415       111028977916       111032597650      
111033024229        111033389289        111033714449        111034183259       
111034616496        111035111363        111035569078        111036057958       
111036513089        111036929226        111037380925        111037795149       
111038251158        111038691493        111039205350        111039800979    
458182268       458687514       111028977983       111032597672      
111033024386        111033389335        111033714562        111034183316       
111034616597        111035111790        111035569102        111036058151       
111036513225        111036929271        111037380969        111037795194       
111038251451        111038691617        111039206205        111039800980    
458182276       458687654       111028987232       111032597683      
111033024421        111033389425        111033714966        111034183484       
111034617239        111035112005        111035569113        111036058184       
111036513348        111036929305        111037381049        111037796308       
111038252070        111038691640        111039206249        111039801262    
458182706       458688132       111028993352       111032597751      
111033024432        111033389469        111033715158        111034183507       
111034617307        111035112016        111035569461        111036058274       
111036513652        111036929349        111037381218        111037796331       
111038252283        111038691729        111039206328        111039801408    
458182805       458688215       111028997187       111032597818      
111033024465        111033389650        111033715169        111034183585       
111034617341        111035112128        111035569551        111036058476       
111036513685        111036929372        111037381409        111037796443       
111038252294        111038691741        111039206395        111039801442    
458182961       458688322       111028999101       111032597830      
111033024656        111033389739        111033715181        111034183619       
111034617442        111035112498        111035569562        111036058511       
111036513719        111036929440        111037381454        111037796498       
111038252362        111038692641        111039206610        111039801543    
458183035       458688413       111029000015       111032597874      
111033024690        111033389830        111033715192        111034183642       
111034617486        111035112522        111035569630        111036058588       
111036514844        111036929462        111037381533        111037796500       
111038252485        111038692685        111039206878        111039801554    
458183043       458688876       111029009597       111032597896      
111033024825        111033389896        111033715204        111034183686       
111034617497        111035112577        111035569663        111036059310       
111036514967        111036929518        111037381588        111037797477       
111038252496        111038692988        111039207374        111039801600    
458183126       458689015       111029009777       111032597964      
111033024836        111033389964        111033715226        111034183800       
111034617576        111035112667        111035569708        111036059725       
111036515553        111036929541        111037381702        111037797646       
111038252519        111038693024        111039207385        111039801633    
458183423       458689270       111029012838       111032597986      
111033024881        111033389986        111033715271        111034183844       
111034617879        111035112791        111035569720        111036059815       
111036515823        111036929608        111037382208        111037797657       
111038252520        111038693192        111039207532        111039801688    
458183449       458689312       111029016427       111032597997      
111033025006        111033390203        111033715394        111034184025       
111034617947        111035112960        111035569775        111036060323       
111036515845        111036929934        111037382444        111037797668       
111038252531        111038693282        111039207565        111039801699    
458183738       458689502       111029018205       111032598000      
111033025051        111033390269        111033715709        111034184339       
111034618005        111035113039        111035569821        111036060424       
111036515856        111036930059        111037383096        111037797770       
111038252542        111038693305        111039208915        111039801767    
458183886       458689866       111029018575       111032598022      
111033025084        111033390292        111033715732        111034184351       
111034618296        111035113040        111035569977        111036060749       
111036515946        111036930420        111037383164        111037797950       
111038252766        111038693417        111039209163        111039801914    
458184314       458690013       111029025124       111032598077      
111033025219        111033391079        111033715754        111034184395       
111034618375        111035113152        111035570227        111036060783       
111036516521        111036930464        111037383355        111037798007       
111038252834        111038694339        111039209343        111039802432    
458184587       458690054       111029028453       111032598088      
111033025220        111033391169        111033715776        111034184609       
111034618421        111035114300        111035570317        111036060806       
111036516543        111036930510        111037383478        111037798063       
111038252878        111038694418        111039209387        111039802500    
458184652       458690294       111029029218       111032598099      
111033026221        111033391529        111033715833        111034185037       
111034618487        111035114333        111035570328        111036060840       
111036516565        111036930543        111037383580        111037798096       
111038252890        111038694430        111039209422        111039802511    
458184744       458690484       111029029892       111032598202      
111033026254        111033391552        111033715866        111034185194       
111034618577        111035114502        111035570441        111036061076       
111036516576        111036930587        111037383647        111037798388       
111038252935        111038694586        111039209567        111039802577    
458184801       458690682       111029029948       111032598291      
111033026311        111033391631        111033716014        111034185363       
111034618588        111035114568        111035570463        111036061122       
111036516745        111036930644        111037383658        111037799187       
111038252968        111038694643        111039209578        111039803679  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458185444       458690724       111029036250       111032598459      
111033026366        111033391664        111033716036        111034185521       
111034618634        111035114669        111035570496        111036061133       
111036517926        111036930789        111037383704        111037799198       
111038252979        111038695734        111039210097        111039803680    
458185659       458690781       111029038443       111032598527      
111033026388        111033391912        111033716306        111034186195       
111034618656        111035115042        111035570508        111036061335       
111036518602        111036931252        111037383715        111037799277       
111038253004        111038695868        111039210525        111039803871    
458185881       458691102       111029042156       111032598561      
111033026434        111033391989        111033716429        111034186319       
111034618926        111035115176        111035570519        111036061470       
111036518679        111036931814        111037383759        111037799839       
111038253048        111038695879        111039210558        111039804018    
458186434       458691276       111029042965       111032598763      
111033026546        111033392036        111033716519        111034186432       
111034618959        111035115222        111035571060        111036061481       
111036518882        111036932006        111037383760        111037799884       
111038253217        111038695880        111039210570        111039804052    
458186608       458691391       111029043315       111032598796      
111033027187        111033392058        111033716575        111034186803       
111034619051        111035115288        111035571767        111036061537       
111036519018        111036932118        111037383793        111037799985       
111038253251        111038695958        111039210659        111039804063    
458186988       458691409       111029043337       111032598820      
111033027389        111033392081        111033716632        111034186892       
111034619062        111035115479        111035571790        111036061784       
111036519029        111036932703        111037384008        111037800113       
111038253374        111038695969        111039211267        111039804579    
458187168       458691581       111029043348       111032599427      
111033027413        111033392104        111033716698        111034186993       
111034619174        111035115547        111035571879        111036061874       
111036519030        111036932949        111037384110        111037800810       
111038254386        111038696195        111039211289        111039804861    
458187465       458691797       111029043483       111032599438      
111033028065        111033392722        111033717105        111034187051       
111034619556        111035115604        111035571947        111036062011       
111036519052        111036933287        111037384198        111037800966       
111038254858        111038696252        111039211290        111039804995    
458187598       458691862       111029049311       111032599832      
111033028144        111033392834        111033717127        111034187219       
111034619624        111035115794        111035572106        111036062291       
111036519074        111036933322        111037384288        111037800988       
111038254869        111038696296        111039211414        111039805053    
458187960       458691870       111029049489       111032599911      
111033028245        111033392856        111033717240        111034187523       
111034619758        111035116324        111035572151        111036062404       
111036519085        111036934143        111037384367        111037801080       
111038255095        111038697095        111039212998        111039805075    
458188190       458691961       111029051022       111032599988      
111033028302        111033392902        111033717307        111034187725       
111034619804        111035116391        111035572252        111036062471       
111036519119        111036934165        111037384389        111037801114       
111038255107        111038697118        111039213102        111039805132    
458188364       458692035       111029053013       111032600149      
111033028379        111033392968        111033717778        111034187736       
111034619882        111035116425        111035573006        111036062538       
111036519704        111036934222        111037384435        111037801282       
111038255466        111038697310        111039213135        111039805750    
458188430       458692217       111029061348       111032600206      
111033028458        111033393879        111033717790        111034187770       
111034620031        111035116627        111035573297        111036062549       
111036519737        111036934288        111037384446        111037801518       
111038255680        111038698692        111039213315        111039805794    
458188463       458692266       111029062901       111032600442      
111033028469        111033393903        111033718421        111034187792       
111034620097        111035116683        111035573882        111036063179       
111036519771        111036934570        111037384637        111037801530       
111038255781        111038698782        111039213359        111039805929    
458188588       458692761       111029064532       111032600644      
111033028537        111033393914        111033718465        111034187950       
111034620356        111035116717        111035574300        111036063236       
111036519816        111036934659        111037384930        111037801653       
111038256007        111038698928        111039213371        111039806065    
458188596       458692886       111029067928       111032600723      
111033028605        111033393947        111033718533        111034188041       
111034620615        111035116931        111035574670        111036063304       
111036519940        111036934828        111037384985        111037801709       
111038256052        111038699110        111039213393        111039806111    
458188604       458692993       111029069357       111032600756      
111033028638        111033393958        111033718544        111034188186       
111034620738        111035117112        111035575019        111036063371       
111036519951        111036934840        111037385010        111037801732       
111038256063        111038699176        111039214248        111039806133    
458188737       458693025       111029072676       111032600778      
111033028694        111033394005        111033718690        111034188793       
111034620750        111035117246        111035575525        111036063573       
111036519962        111036934918        111037385021        111037801798       
111038256535        111038699301        111039215081        111039806852    
458189347       458693108       111029073576       111032600868      
111033028986        111033394027        111033718724        111034188838       
111034620884        111035117268        111035575738        111036063630       
111036520245        111036934963        111037385278        111037802452       
111038256546        111038699378        111039215126        111039806953    
458189545       458693504       111029077198       111032601825      
111033029167        111033394061        111033718869        111034189211       
111034621009        111035117471        111035575750        111036063641       
111036520368        111036935661        111037385302        111037803217       
111038256557        111038699503        111039215148        111039807044    
458190006       458693702       111029078975       111032602231      
111033029189        111033394195        111033718870        111034189301       
111034621010        111035117572        111035575907        111036063786       
111036520504        111036935885        111037385335        111037803251       
111038256658        111038699569        111039215159        111039807055    
458190345       458693942       111029080653       111032602422      
111033029279        111033394375        111033719433        111034189367       
111034621144        111035117606        111035576885        111036063809       
111036520593        111036935920        111037385403        111037803330       
111038256669        111038699671        111039215249        111039807077    
458190857       458694098       111029083892       111032602501      
111033029303        111033394421        111033719590        111034189378       
111034621188        111035118393        111035577695        111036063810       
111036521202        111036936088        111037385458        111037803374       
111038256715        111038699862        111039215429        111039807202    
458190998       458694155       111029087919       111032602567      
111033029325        111033394432        111033719679        111034189536       
111034621212        111035118427        111035578247        111036064248       
111036521246        111036936123        111037385751        111037803509       
111038257019        111038700078        111039215531        111039807752    
458191095       458694478       111029087975       111032602994      
111033029336        111033394443        111033719769        111034189604       
111034621526        111035118573        111035578652        111036064406       
111036521268        111036936190        111037385818        111037803622       
111038257109        111038700708        111039215575        111039807819    
458191285       458694627       111029092432       111032603142      
111033029819        111033394555        111033719994        111034189840       
111034621661        111035118652        111035578742        111036064798       
111036521358        111036936404        111037385896        111037803666       
111038257110        111038700809        111039215687        111039807853    
458191319       458694635       111029093905       111032603423      
111033030114        111033394566        111033720255        111034190123       
111034621885        111035118933        111035579114        111036064945       
111036521471        111036936583        111037385919        111037803778       
111038257154        111038700843        111039215834        111039807921    
458191392       458694874       111029095064       111032603490      
111033030204        111033394702        111033720569        111034190314       
111034622370        111035118988        111035579237        111036065126       
111036521651        111036936651        111037386055        111037804016       
111038258009        111038700865        111039215946        111039807943    
458191541       458695244       111029097998       111032603546      
111033031272        111033394814        111033720570        111034190426       
111034622404        111035119035        111035579327        111036065148       
111036521718        111036936820        111037386224        111037804106       
111038258111        111038701169        111039215957        111039808304    
458191681       458695459       111029098023       111032603580      
111033031294        111033394847        111033721313        111034190460       
111034622538        111035119057        111035580060        111036065643       
111036521763        111036936886        111037386235        111037804218       
111038258267        111038701237        111039216059        111039808472    
458192051       458695475       111029099619       111032603658      
111033031351        111033394937        111033721379        111034190549       
111034622628        111035119260        111035580138        111036065687       
111036522012        111036936998        111037386246        111037804285       
111038258278        111038701316        111039216138        111039808595    
458192515       458695566       111029104672       111032603692      
111033031834        111033395062        111033721728        111034190695       
111034622774        111035119282        111035580420        111036065711       
111036522045        111036937023        111037386314        111037805006       
111038258807        111038701349        111039216149        111039808731    
458192531       458695624       111029105763       111032603816      
111033031867        111033395129        111033721784        111034190707       
111034622932        111035119316        111035580666        111036066183       
111036522089        111036937102        111037386718        111037805051       
111038258874        111038701440        111039216150        111039808977    
458192697       458695830       111029111120       111032604840      
111033031890        111033395163        111033721807        111034190785       
111034623214        111035119428        111035580756        111036066228       
111036522113        111036937472        111037386910        111037805590       
111038258896        111038701787        111039216172        111039809170    
458192705       458696283       111029113638       111032604873      
111033031979        111033395309        111033722112        111034190808       
111034623225        111035119697        111035580802        111036066262       
111036522405        111036937528        111037386921        111037805703       
111038259370        111038701855        111039216262        111039809260    
458192721       458696796       111029115461       111032605177      
111033031980        111033395354        111033722291        111034190831       
111034623292        111035119776        111035581285        111036066543       
111036522551        111036937887        111037386932        111037805837       
111038259392        111038702351        111039216273        111039809327    
458192754       458696895       111029120412       111032605201      
111033032060        111033395376        111033722886        111034190842       
111034624125        111035119822        111035581319        111036066622       
111036522562        111036938035        111037387102        111037805994       
111038259538        111038702384        111039216329        111039809776    
458192820       458697018       111029120816       111032605223      
111033032149        111033395398        111033722954        111034191113       
111034624417        111035119990        111035581702        111036066813       
111036522854        111036938338        111037387933        111037806052       
111038259594        111038702452        111039216565        111039810239    
458193158       458697240       111029122683       111032605289      
111033032217        111033395635        111033723034        111034191360       
111034624552        111035120015        111035581757        111036066958       
111036523024        111036938394        111037389519        111037806063       
111038259628        111038702520        111039216925        111039810790    
458193828       458697315       111029123347       111032605560      
111033032318        111033395703        111033723090        111034191630       
111034624664        111035120059        111035581948        111036067218       
111036523125        111036938439        111037390690        111037806175       
111038259651        111038702531        111039216936        111039810958    
458193851       458697828       111029123471       111032605672      
111033032329        111033395736        111033724406        111034191719       
111034624844        111035120060        111035582130        111036067230       
111036523349        111036938585        111037390713        111037806210       
111038259673        111038702687        111039217139        111039811050    
458193984       458698180       111029124517       111032605807      
111033032419        111033395860        111033724574        111034192226       
111034624877        111035120363        111035582163        111036067432       
111036523383        111036938596        111037390724        111037806322       
111038259820        111038702889        111039217847        111039811106    
458193992       458698354       111029124922       111032605841      
111033032486        111033395961        111033724620        111034192248       
111034624934        111035120431        111035582231        111036067601       
111036523428        111036938631        111037392074        111037806412       
111038259921        111038702902        111039217870        111039811173    
458194479       458698396       111029125114       111032605885      
111033032565        111033395983        111033724754        111034192406       
111034625126        111035120532        111035582264        111036067746       
111036523439        111036938686        111037392085        111037807413       
111038259987        111038702946        111039218354        111039811601    
458194636       458698735       111029130503       111032605896      
111033032666        111033396333        111033724956        111034192518       
111034625238        111035120554        111035582668        111036067768       
111036523495        111036938697        111037392298        111037807435       
111038260114        111038702991        111039218512        111039811814    
458195070       458699147       111029134732       111032605931      
111033032712        111033396388        111033725070        111034192989       
111034625294        111035120565        111035582792        111036068017       
111036523596        111036938721        111037392399        111037807491       
111038260192        111038703037        111039218556        111039811960    
458195237       458699428       111029138275       111032605942      
111033032790        111033396401        111033725171        111034192990       
111034626015        111035121128        111035583052        111036068040       
111036524249        111036938732        111037394009        111037807660       
111038260293        111038703048        111039218590        111039812051    
458195245       458699600       111029139579       111032606101      
111033032813        111033396489        111033725227        111034193025       
111034626453        111035121667        111035583063        111036068073       
111036524250        111036938811        111037395000        111037807828       
111038260350        111038703059        111039218624        111039812107    
458195591       458699626       111029140403       111032606347      
111033032891        111033396546        111033725238        111034193115       
111034626464        111035121746        111035583153        111036068309       
111036525240        111036939058        111037395022        111037807862       
111038260686        111038703149        111039218668        111039812309    
458195880       458699782       111029142416       111032606448      
111033032958        111033396614        111033725249        111034193193       
111034626767        111035121780        111035584367        111036068613       
111036525307        111036939216        111037395044        111037807974       
111038260765        111038703295        111039218769        111039812512    
458196037       458699881       111029143103       111032606886      
111033033207        111033396625        111033725306        111034193621       
111034627162        111035121892        111035584457        111036068769       
111036525486        111036939272        111037395088        111037808098       
111038260776        111038703307        111039218837        111039812578    
458196425       458699931       111029143732       111032606998      
111033033274        111033396647        111033725317        111034193643       
111034627555        111035122354        111035584468        111036069096       
111036525723        111036939294        111037395448        111037808111       
111038260798        111038703318        111039218871        111039813131    
458196623       458700101       111029146128       111032607012      
111033033308        111033397750        111033725339        111034193733       
111034627634        111035122668        111035584514        111036069232       
111036525789        111036939609        111037395886        111037808256       
111038260989        111038703385        111039218882        111039813153    
458196946       458700192       111029152844       111032607203      
111033033779        111033397783        111033725654        111034193867       
111034627656        111035123041        111035584525        111036069287       
111036525790        111036939687        111037396999        111037808379       
111038261003        111038703543        111039218893        111039813489    
458197415       458700283       111029156006       111032607326      
111033033791        111033397806        111033725676        111034193878       
111034627892        111035123131        111035584761        111036069603       
111036525802        111036939744        111037397406        111037808458       
111038261014        111038703723        111039219546        111039814413    
458197522       458700325       111029156275       111032607393      
111033033869        111033397840        111033725722        111034193957       
111034627948        111035123164        111035584873        111036070122       
111036525813        111036939777        111037397608        111037808740       
111038261069        111038704005        111039219625        111039814424    
458197555       458700457       111029157041       111032608451      
111033033982        111033397895        111033725834        111034193980       
111034627982        111035123311        111035584884        111036070447       
111036525835        111036939856        111037397721        111037808818       
111038261092        111038704207        111039219647        111039814558    
458197696       458700465       111029165152       111032610498      
111033034152        111033398098        111033726723        111034194037       
111034628310        111035123423        111035584930        111036070863       
111036525936        111036939946        111037397866        111037808953       
111038261126        111038704353        111039219759        111039814615    
458197878       458700556       111029167198       111032610500      
111033034185        111033398100        111033726868        111034194105       
111034628343        111035123995        111035584963        111036071167       
111036525947        111036940016        111037398148        111037808975       
111038261496        111038704702        111039219793        111039814727    
458197993       458700572       111029169505       111032610667      
111033034219        111033398133        111033726903        111034194206       
111034628826        111035124019        111035585009        111036071246       
111036526038        111036940061        111037398957        111037809055       
111038262150        111038704724        111039219838        111039814761    
458198173       458700580       111029173162       111032610689      
111033034286        111033398447        111033727061        111034194262       
111034628860        111035124176        111035585043        111036071336       
111036526049        111036940229        111037399071        111037809123       
111038262161        111038704768        111039220683        111039815054    
458198256       458700705       111029174499       111032610791      
111033035041        111033398481        111033727094        111034194497       
111034628961        111035124211        111035585212        111036071774       
111036526083        111036940230        111037399172        111037809303       
111038262228        111038704836        111039220717        111039815931    
458198322       458700721       111029176772       111032610825      
111033035052        111033398548        111033727128        111034194509       
111034628983        111035124480        111035585302        111036071921       
111036526151        111036940263        111037399239        111037809314       
111038262385        111038704881        111039220739        111039816224    
458198496       458700911       111029179977       111032610869      
111033035164        111033399000        111033727173        111034194543       
111034629120        111035124592        111035585414        111036072012       
111036526173        111036940285        111037399251        111037809820       
111038262408        111038705309        111039220841        111039816314    
458198587       458700945       111029189631       111032610881      
111033035186        111033399123        111033727319        111034194587       
111034629210        111035124985        111035585560        111036072360       
111036526230        111036940555        111037399880        111037809842       
111038263049        111038705321        111039220942        111039816572    
458198686       458701026       111029190509       111032610971      
111033035254        111033399178        111033727500        111034194666       
111034629355        111035125166        111035585593        111036073349       
111036526241        111036940645        111037399947        111037809886       
111038263061        111038705567        111039220953        111039816763    
458198777       458701141       111029192983       111032611152      
111033035298        111033399190        111033727702        111034194699       
111034629467        111035125234        111035585672        111036073710       
111036526274        111036940825        111037401211        111037809943       
111038263083        111038705589        111039220986        111039816976    
458198835       458701182       111029199711       111032611242      
111033035311        111033399224        111033727870        111034194734       
111034629524        111035125784        111035585964        111036073866       
111036527006        111036940948        111037401424        111037810462       
111038264129        111038705590        111039221145        111039816998    
458198900       458701208       111029200545       111032611332      
111033035322        111033399280        111033727904        111034194824       
111034629636        111035125852        111035586202        111036073899       
111036527040        111036941668        111037402289        111037811520       
111038264264        111038705714        111039221291        111039817067    
458199262       458701679       111029204404       111032611400      
111033035377        111033399336        111033728039        111034194925       
111034630201        111035126156        111035586505        111036074036       
111036527062        111036941703        111037402593        111037811711       
111038264286        111038705972        111039221325        111039817078    
458199429       458702172       111029224967       111032611589      
111033035434        111033399370        111033728051        111034195230       
111034630526        111035126370        111035586606        111036074092       
111036527084        111036941905        111037402672        111037811823       
111038264309        111038706030        111039221628        111039818204    
458199536       458702263       111029225687       111032611747      
111033035456        111033399998        111033728310        111034195577       
111034630605        111035126437        111035586774        111036074115       
111036527118        111036942131        111037402728        111037811867       
111038264376        111038706298        111039221651        111039818349    
458200011       458702271       111029226352       111032611804      
111033035535        111033400003        111033728859        111034195779       
111034630751        111035126628        111035587270        111036074193       
111036527231        111036942300        111037404056        111037811979       
111038264488        111038706456        111039222124        111039818484    
458200037       458702289       111029231178       111032613862      
111033035546        111033400395        111033729917        111034196129       
111034630784        111035126707        111035587810        111036074520       
111036527286        111036942502        111037404269        111037812048       
111038264499        111038706513        111039222359        111039818631    
458200060       458702321       111029235420       111032613930      
111033035760        111033400418        111033729995        111034196534       
111034630818        111035126808        111035588912        111036074564       
111036527332        111036942625        111037404955        111037812093       
111038265052        111038706557        111039222371        111039818686    
458200656       458702396       111029236645       111032614009      
111033035917        111033400430        111033730009        111034196602       
111034630986        111035126842        111035588989        111036074575       
111036527488        111036942759        111037405091        111037812127       
111038265210        111038706726        111039222438        111039818710    
458200664       458702420       111029243014       111032614032      
111033035973        111033400531        111033730010        111034196657       
111034631055        111035126897        111035589250        111036074711       
111036527589        111036942816        111037405428        111037812194       
111038265300        111038706827        111039222887        111039818811    
458200698       458702727       111029243294       111032614098      
111033036008        111033400542        111033730054        111034196668       
111034631213        111035126998        111035589395        111036075318       
111036527714        111036942827        111037405473        111037812408       
111038265423        111038706906        111039224070        111039818912    
458200771       458703311       111029244723       111032614100      
111033037223        111033400744        111033730076        111034196691       
111034631268        111035127012        111035589564        111036075453       
111036528120        111036942872        111037405507        111037812510       
111038265456        111038706951        111039224159        111039818945    
458201076       458703600       111029246545       111032614212      
111033037234        111033400777        111033730212        111034197018       
111034631336        111035127067        111035589924        111036075914       
111036528164        111036942995        111037406441        111037812611       
111038265591        111038707020        111039224238        111039819766  

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458201415       458703873       111029246691       111032614289      
111033037302        111033400812        111033730728        111034197052       
111034631358        111035127102        111035590128        111036075925       
111036528232        111036943019        111037406463        111037812666       
111038265692        111038707480        111039224283        111039819890    
458201704       458704012       111029247388       111032614335      
111033037324        111033400823        111033730795        111034197074       
111034631437        111035127168        111035590184        111036075970       
111036528322        111036943323        111037406924        111037812903       
111038265939        111038707536        111039224317        111039820072    
458201845       458704111       111029247928       111032614368      
111033037346        111033400834        111033730908        111034197085       
111034631932        111035127179        111035590993        111036076049       
111036529154        111036943378        111037407767        111037813061       
111038266110        111038708043        111039224339        111039821220    
458201852       458704152       111029250034       111032614379      
111033037368        111033400902        111033730975        111034197210       
111034631987        111035127696        111035591039        111036076319       
111036529446        111036943569        111037407790        111037813083       
111038266312        111038708368        111039224485        111039821231    
458201969       458704160       111029252047       111032614582      
111033037728        111033401059        111033731055        111034197221       
111034631998        111035127719        111035591040        111036076623       
111036529862        111036943918        111037407958        111037813140       
111038266345        111038708818        111039224520        111039821242    
458202009       458704251       111029255208       111032614650      
111033037795        111033401093        111033731066        111034197265       
111034632012        111035127911        111035591129        111036077118       
111036529974        111036943985        111037407992        111037813342       
111038266390        111038708841        111039224700        111039821624    
458202058       458704277       111029255253       111032614672      
111033038864        111033401127        111033731088        111034197467       
111034632089        111035127977        111035591152        111036077231       
111036530044        111036944133        111037408139        111037813353       
111038267324        111038709213        111039224991        111039821668    
458202132       458704574       111029255905       111032614896      
111033038921        111033401262        111033731134        111034197580       
111034632225        111035128147        111035591309        111036077309       
111036530055        111036944188        111037408421        111037813476       
111038267368        111038709460        111039225127        111039821679    
458202512       458704590       111029257064       111032614908      
111033038998        111033401420        111033731190        111034197603       
111034632304        111035128204        111035592647        111036078120       
111036530066        111036944223        111037408555        111037813601       
111038267481        111038709628        111039226005        111039821691    
458203106       458704855       111029258559       111032614975      
111033039236        111033401554        111033731202        111034197827       
111034632359        111035128260        111035592669        111036078243       
111036530101        111036944278        111037408601        111037814523       
111038267605        111038709639        111039226173        111039821859    
458203163       458705167       111029264084       111032615011      
111033039269        111033401611        111033731280        111034197917       
111034632360        111035128293        111035592984        111036078388       
111036530370        111036944458        111037408836        111037814736       
111038267616        111038710349        111039226409        111039821893    
458203395       458705621       111029265782       111032615145      
111033039304        111033401622        111033731459        111034197940       
111034632797        111035128552        111035592995        111036078489       
111036530459        111036944537        111037408869        111037814781       
111038267706        111038710383        111039226656        111039821927    
458203916       458705639       111029266659       111032615167      
111033039315        111033401688        111033731471        111034197962       
111034632832        111035128608        111035593187        111036078658       
111036530583        111036944728        111037408892        111037814792       
111038267773        111038711081        111039226678        111039822030    
458203965       458705761       111029267122       111032615202      
111033039337        111033401699        111033731561        111034198198       
111034632865        111035128697        111035594188        111036079165       
111036531045        111036944784        111037409196        111037814871       
111038267818        111038711159        111039226892        111039822591    
458204104       458705779       111029267896       111032615235      
111033039348        111033401701        111033731606        111034198266       
111034632999        111035128934        111035594391        111036079211       
111036531157        111036944807        111037409231        111037815210       
111038267874        111038711216        111039226915        111039822614    
458204203       458706231       111029268167       111032615314      
111033039371        111033401857        111033731662        111034198277       
111034633024        111035128945        111035594526        111036080123       
111036531225        111036945055        111037409242        111037815434       
111038268112        111038711496        111039227286        111039822737    
458204419       458706272       111029271655       111032615336      
111033039449        111033401947        111033731831        111034198356       
111034633372        111035129058        111035594537        111036080178       
111036531359        111036945066        111037409455        111037815838       
111038268134        111038711553        111039227376        111039822748    
458204476       458706298       111029271802       111032617046      
111033039506        111033402858        111033731853        111034198367       
111034633495        111035129160        111035594582        111036080189       
111036531371        111036945235        111037409477        111037816299       
111038268202        111038711610        111039227488        111039822984    
458204575       458706389       111029276548       111032617147      
111033039629        111033402881        111033731921        111034198581       
111034633563        111035129205        111035594818        111036080471       
111036531461        111036945279        111037409499        111037816323       
111038268381        111038711700        111039227501        111039823233    
458204773       458706413       111029276784       111032617169      
111033039630        111033403039        111033732135        111034198873       
111034633574        111035129238        111035594874        111036080549       
111036531562        111036945527        111037410031        111037816378       
111038268459        111038711722        111039228221        111039823277    
458205291       458706702       111029277280       111032617170      
111033039674        111033403163        111033732236        111034198884       
111034633978        111035129430        111035596078        111036080617       
111036531988        111036945617        111037410165        111037816536       
111038268583        111038711823        111039228254        111039823345    
458205374       458706975       111029278528       111032617293      
111033039719        111033403174        111033732258        111034199043       
111034635149        111035129564        111035596124        111036080662       
111036532002        111036945639        111037410187        111037816547       
111038268707        111038711878        111039228300        111039823604    
458205465       458707098       111029280644       111032617316      
111033040171        111033403219        111033732292        111034199098       
111034635969        111035129733        111035596405        111036080820       
111036532013        111036945640        111037410288        111037816570       
111038268774        111038711902        111039228489        111039823626    
458205499       458707213       111029287012       111032617372      
111033040306        111033403354        111033732348        111034199111       
111034637556        111035129744        111035596539        111036080886       
111036532226        111036945785        111037410299        111037816615       
111038268820        111038711913        111039228681        111039823705    
458205572       458707353       111029290487       111032617596      
111033040777        111033403488        111033732360        111034199144       
111034637613        111035129799        111035596797        111036081078       
111036532259        111036945796        111037410413        111037816637       
111038269652        111038711935        111039228793        111039823783    
458205655       458707429       111029292489       111032617709      
111033040801        111033403499        111033732528        111034199368       
111034637703        111035129889        111035596843        111036081258       
111036532271        111036945831        111037410514        111037816783       
111038269810        111038712004        111039228883        111039824021    
458205846       458707445       111029296281       111032617866      
111033040812        111033403590        111033732539        111034199504       
111034637770        111035130353        111035596955        111036081304       
111036532293        111036945943        111037410682        111037816851       
111038269999        111038712015        111039229042        111039824155    
458206000       458707502       111029302751       111032618069      
111033040845        111033404119        111033732540        111034199593       
111034637837        111035130375        111035597068        111036081393       
111036532406        111036946056        111037411076        111037816952       
111038270137        111038712217        111039229244        111039824278    
458206067       458707577       111029303066       111032618159      
111033040890        111033404153        111033732742        111034199627       
111034637848        111035130409        111035597169        111036081438       
111036532451        111036946135        111037411201        111037817111       
111038270171        111038712273        111039229491        111039824380    
458206091       458707809       111029307149       111032618160      
111033040991        111033404221        111033732999        111034199739       
111034637893        111035130487        111035597620        111036081506       
111036532642        111036946225        111037411267        111037817841       
111038270306        111038712486        111039231247        111039824403    
458206125       458707973       111029311021       111032618193      
111033041015        111033404287        111033733013        111034200002       
111034638276        111035130612        111035597653        111036081562       
111036532709        111036946360        111037411548        111037818291       
111038270339        111038712532        111039231258        111039824481    
458206323       458708013       111029316071       111032619262      
111033041037        111033404300        111033733204        111034200091       
111034638322        111035130667        111035597765        111036082079       
111036532754        111036946449        111037411605        111037818549       
111038270418        111038712587        111039231753        111039824504    
458206414       458708039       111029316093       111032619341      
111033041071        111033404333        111033733237        111034200260       
111034638748        111035130690        111035597787        111036082158       
111036532912        111036946708        111037411616        111037818583       
111038270441        111038712622        111039231843        111039824728    
458206745       458708690       111029321482       111032619352      
111033041127        111033404478        111033733259        111034200462       
111034638962        111035131006        111035597855        111036083654       
111036532956        111036946720        111037411762        111037818998       
111038270519        111038713027        111039232260        111039824784    
458207511       458708724       111029321752       111032619475      
111033041217        111033404557        111033733394        111034200529       
111034638984        111035131534        111035597866        111036083676       
111036533081        111036947024        111037411830        111037819045       
111038270542        111038713049        111039232350        111039826663    
458207594       458709086       111029324632       111032619554      
111033041509        111033404591        111033733484        111034200899       
111034639020        111035131602        111035597901        111036083924       
111036533238        111036947046        111037412965        111037819258       
111038270632        111038713083        111039232462        111039826854    
458207644       458709169       111029325509       111032619677      
111033041543        111033404614        111033734216        111034200923       
111034639176        111035131747        111035598092        111036083935       
111036533317        111036947136        111037413023        111037819269       
111038270665        111038713230        111039232866        111039827103    
458207677       458709193       111029326409       111032619745      
111033041576        111033404737        111033734384        111034200934       
111034640347        111035132164        111035598160        111036084004       
111036533351        111036947237        111037413034        111037819270       
111038270698        111038713421        111039234442        111039827169    
458207875       458709870       111029326533       111032619789      
111033041611        111033404782        111033734395        111034200945       
111034640606        111035132377        111035598171        111036084015       
111036533373        111036947271        111037413191        111037819405       
111038270722        111038714095        111039234677        111039827237    
458207933       458709953       111029326780       111032619813      
111033041767        111033404850        111033734474        111034201014       
111034640684        111035132737        111035598452        111036084048       
111036533395        111036947440        111037413236        111037819472       
111038270755        111038714152        111039235364        111039827529    
458208261       458710027       111029331359       111032620185      
111033041868        111033405042        111033734665        111034201036       
111034640730        111035133109        111035598485        111036084093       
111036533766        111036947507        111037413359        111037819540       
111038270878        111038714275        111039235544        111039827541    
458208352       458710175       111029333160       111032620455      
111033042780        111033405097        111033735453        111034201137       
111034640774        111035133198        111035598519        111036084105       
111036533946        111036947787        111037413360        111037819629       
111038271127        111038714433        111039235566        111039827631    
458208386       458710357       111029335779       111032620501      
111033042847        111033405165        111033735600        111034201294       
111034640932        111035133277        111035598586        111036084138       
111036533991        111036947822        111037413618        111037819641       
111038271273        111038714488        111039235612        111039827675    
458208394       458710456       111029340180       111032620523      
111033042858        111033405211        111033735622        111034201384       
111034640954        111035133378        111035598676        111036084228       
111036534037        111036947990        111037413775        111037819708       
111038271329        111038714578        111039235690        111039827686    
458209137       458710530       111029342171       111032620567      
111033043668        111033405659        111033735756        111034201654       
111034640998        111035133446        111035598788        111036084273       
111036534059        111036948070        111037413854        111037819742       
111038271330        111038714589        111039235768        111039827934    
458209814       458710563       111029342801       111032620994      
111033043747        111033405705        111033735789        111034201687       
111034641135        111035133480        111035598845        111036084969       
111036534318        111036948294        111037413865        111037819753       
111038271419        111038714624        111039235971        111039827990    
458210077       458710647       111029345051       111032621029      
111033043770        111033405749        111033736229        111034201867       
111034641427        111035133525        111035598946        111036085117       
111036534442        111036948317        111037413966        111037819775       
111038271420        111038715344        111039236332        111039828171    
458210192       458710654       111029347165       111032621041      
111033043826        111033405783        111033736296        111034201957       
111034641528        111035133761        111035599071        111036085128       
111036534497        111036948339        111037414091        111037819854       
111038271486        111038715399        111039236365        111039828261    
458210770       458710910       111029350170       111032621625      
111033043848        111033405907        111033736409        111034201979       
111034641551        111035133772        111035599228        111036085151       
111036534622        111036948384        111037414169        111037819966       
111038271510        111038715861        111039236444        111039828306    
458210952       458710944       111029350484       111032621669      
111033043871        111033405918        111033736432        111034202059       
111034642484        111035133828        111035599701        111036085364       
111036534688        111036948418        111037414350        111037819977       
111038271587        111038715883        111039236512        111039828698    
458211448       458711413       111029350596       111032621681      
111033044029        111033405930        111033736555        111034202385       
111034642585        111035134043        111035599712        111036085410       
111036535689        111036948429        111037414406        111037820137       
111038271914        111038715894        111039236534        111039828946    
458211455       458711462       111029361521       111032621759      
111033044119        111033405941        111033736577        111034202611       
111034642787        111035134087        111035599879        111036085454       
111036535937        111036948430        111037414473        111037820238       
111038272252        111038716491        111039236602        111039829891    
458211539       458711538       111029362522       111032621838      
111033044153        111033406054        111033736869        111034202745       
111034642912        111035134098        111035599925        111036085498       
111036535948        111036948542        111037414596        111037820339       
111038272342        111038716738        111039236624        111039830219    
458211992       458711827       111029369282       111032621928      
111033044186        111033406076        111033736881        111034202835       
111034642956        111035134436        111035599958        111036085780       
111036536118        111036948946        111037414619        111037821442       
111038272353        111038716750        111039236646        111039830275    
458212164       458711900       111029369440       111032622266      
111033044287        111033406133        111033736959        111034202868       
111034642990        111035134762        111035600366        111036086758       
111036536196        111036949082        111037414710        111037822353       
111038272421        111038716929        111039236657        111039830444    
458212172       458712197       111029369620       111032622299      
111033044298        111033406144        111033737107        111034202925       
111034643003        111035134830        111035600434        111036086972       
111036536264        111036949194        111037414833        111037822386       
111038272645        111038716974        111039236679        111039830848    
458212206       458712361       111029372130       111032622367      
111033044333        111033406155        111033737466        111034203005       
111034643216        111035134852        111035600647        111036087030       
111036536275        111036949330        111037414877        111037822443       
111038272892        111038717021        111039236714        111039831467    
458212313       458712429       111029372376       111032622435      
111033044377        111033406166        111033737680        111034203083       
111034643272        111035134964        111035600658        111036087120       
111036536321        111036949576        111037414899        111037822500       
111038273039        111038717087        111039236781        111039831478    
458212693       458712445       111029372916       111032622503      
111033044399        111033406177        111033737691        111034203106       
111034643373        111035135000        111035600838        111036087186       
111036536365        111036949600        111037415092        111037822511       
111038273084        111038717098        111039236804        111039831579    
458212776       458712478       111029376909       111032622772      
111033044906        111033406188        111033737804        111034203162       
111034643463        111035135134        111035600894        111036087287       
111036536411        111036949688        111037415698        111037822869       
111038273253        111038717223        111039236916        111039831647    
458213071       458712676       111029387226       111032623009      
111033045323        111033406245        111033737927        111034203230       
111034643609        111035135156        111035600940        111036087322       
111036536578        111036950174        111037415744        111037822948       
111038273848        111038717289        111039237030        111039831849    
458213089       458712718       111029390365       111032623458      
111033045334        111033406313        111033737961        111034203331       
111034643834        111035135550        111035600973        111036087355       
111036536646        111036950657        111037415913        111037823107       
111038273994        111038717605        111039237535        111039831951    
458213105       458712742       111029390893       111032623481      
111033045367        111033406368        111033737983        111034203375       
111034643979        111035135730        111035600995        111036087399       
111036536725        111036950691        111037416071        111037824096       
111038274007        111038717649        111039237546        111039832008    
458213147       458712791       111029403652       111032623560      
111033046010        111033406616        111033738041        111034203454       
111034644037        111035135774        111035601019        111036087737       
111036536815        111036950725        111037416093        111037824131       
111038274399        111038717661        111039237580        111039832086    
458213444       458712874       111029408433       111032623638      
111033046111        111033406661        111033738120        111034203498       
111034644060        111035135864        111035601109        111036087917       
111036536860        111036950770        111037416206        111037824423       
111038274456        111038717784        111039237625        111039832301    
458213485       458712908       111029411842       111032623683      
111033046199        111033406818        111033738164        111034203803       
111034644071        111035136573        111035601121        111036087973       
111036536871        111036950792        111037416217        111037824434       
111038274467        111038718707        111039237681        111039832682    
458214038       458712916       111029415374       111032623740      
111033046391        111033406852        111033738175        111034203926       
111034644172        111035137080        111035601884        111036088109       
111036536949        111036950837        111037416239        111037824535       
111038274489        111038718741        111039238165        111039832749    
458214087       458713419       111029425892       111032623751      
111033046526        111033406874        111033738265        111034204095       
111034644273        111035137091        111035601918        111036089122       
111036536972        111036950848        111037416262        111037824603       
111038274490        111038719056        111039238277        111039832873    
458214269       458713476       111029430270       111032623773      
111033046582        111033406964        111033738300        111034204163       
111034644565        111035137170        111035601941        111036089267       
111036537108        111036951041        111037416330        111037824636       
111038274535        111038719461        111039238390        111039833032    
458214376       458713500       111029430326       111032623784      
111033046627        111033406986        111033738344        111034204231       
111034644734        111035137327        111035602010        111036089751       
111036537647        111036951119        111037416363        111037824669       
111038274603        111038719731        111039238952        111039833256    
458214723       458713567       111029432137       111032623795      
111033046672        111033407190        111033738412        111034204286       
111034644745        111035137653        111035602032        111036090427       
111036537771        111036951221        111037416464        111037824681       
111038274614        111038719786        111039239009        111039833807    
458215159       458713732       111029432328       111032623975      
111033046683        111033407202        111033738951        111034204297       
111034644969        111035137855        111035602054        111036090517       
111036537850        111036951276        111037416644        111037824827       
111038275211        111038720070        111039239087        111039835382    
458215324       458713781       111029432575       111032624134      
111033046739        111033407291        111033739402        111034204411       
111034645038        111035137866        111035602267        111036090821       
111036538244        111036951355        111037416666        111037824906       
111038275435        111038720261        111039239201        111039835416    
458215332       458713948       111029432597       111032624886      
111033046751        111033407325        111033739873        111034204466       
111034645140        111035137989        111035602379        111036090966       
111036538301        111036951401        111037416677        111037824995       
111038275749        111038720306        111039239289        111039835449    
458215357       458714631       111029437930       111032624943      
111033046830        111033407347        111033739929        111034204501       
111034645151        111035138047        111035602470        111036091237       
111036539166        111036951434        111037416903        111037826469       
111038275772        111038720317        111039239290        111039835595    
458215563       458714664       111029438223       111032624976      
111033047066        111033407358        111033739941        111034205096       
111034645342        111035138069        111035602593        111036091271       
111036539201        111036951445        111037416914        111037826661       
111038275839        111038720373        111039240281        111039835786    
458215746       458714680       111029439033       111032625281      
111033048001        111033407404        111033740055        111034205120       
111034645353        111035138092        111035602841        111036092115       
111036539492        111036951658        111037416969        111037826751       
111038275851        111038720474        111039240371        111039835876    
458216462       458714821       111029441610       111032625292      
111033048089        111033407437        111033740066        111034205535       
111034645409        111035138317        111035602953        111036092485       
111036539560        111036952514        111037417139        111037826896       
111038275952        111038720508        111039240405        111039836136    
458216603       458714904       111029444871       111032625584      
111033048157        111033407460        111033740099        111034205670       
111034645421        111035138340        111035603011        111036092575       
111036539582        111036952569        111037417184        111037827000       
111038275985        111038720597        111039240641        111039836361    
458216652       458715216       111029445366       111032625595      
111033048180        111033407606        111033740167        111034205759       
111034645454        111035138384        111035603088        111036093004       
111036539638        111036952592        111037417241        111037827055       
111038277369        111038720654        111039240708        111039836541  

 

SCH-A-32



--------------------------------------------------------------------------------

oan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458216736       458715398       111029447256       111032625630      
111033048214        111033407628        111033740178        111034206086       
111034645498        111035138564        111035603202        111036093194       
111036539649        111036952615        111037417263        111037827066       
111038277392        111038720766        111039240865        111039836563    
458216942       458715521       111029451127       111032626080      
111033048247        111033407640        111033740213        111034206121       
111034645599        111035138700        111035603235        111036093330       
111036539650        111036952648        111037417296        111037827077       
111038277426        111038720980        111039241046        111039836833    
458216983       458715620       111029455198       111032626237      
111033048337        111033407774        111033740303        111034206233       
111034645601        111035138788        111035603279        111036093420       
111036539683        111036952750        111037417320        111037827099       
111038277538        111038721846        111039242025        111039837115    
458217551       458715661       111029455783       111032626259      
111033048449        111033407842        111033740741        111034206390       
111034645689        111035138812        111035603909        111036093486       
111036539762        111036953212        111037418477        111037827101       
111038277561        111038721879        111039242159        111039838093    
458217676       458715976       111029457460       111032626293      
111033048472        111033407864        111033740796        111034206435       
111034645847        111035139857        111035604023        111036093565       
111036539896        111036953256        111037418770        111037827358       
111038277673        111038722061        111039242340        111039838183    
458217718       458716354       111029457628       111032626305      
111033048540        111033407875        111033740864        111034206592       
111034645915        111035139879        111035604292        111036093576       
111036539997        111036953324        111037418781        111037827471       
111038277730        111038722072        111039242946        111039838329    
458217726       458716602       111029458652       111032626327      
111033048562        111033407932        111033741102        111034206749       
111034645926        111035139880        111035604359        111036093598       
111036540078        111036953436        111037418916        111037827785       
111038277741        111038722083        111039243745        111039838385    
458217924       458717196       111029461892       111032626361      
111033048573        111033407954        111033741146        111034206806       
111034645937        111035140466        111035604551        111036093699       
111036540135        111036953447        111037418938        111037827875       
111038277752        111038722094        111039243767        111039838420    
458218336       458717949       111029462422       111032626989      
111033048810        111033408001        111033741225        111034206840       
111034645971        111035140680        111035604641        111036093857       
111036540292        111036953605        111037418950        111037828113       
111038277954        111038722128        111039243802        111039838914    
458218443       458717998       111029464097       111032627384      
111033048865        111033408056        111033741247        111034206895       
111034646028        111035140691        111035604900        111036093925       
111036540416        111036953616        111037419175        111037828168       
111038278023        111038722139        111039243879        111039838947    
458218831       458718277       111029468338       111032627430      
111033049226        111033408113        111033741337        111034206963       
111034646039        111035140770        111035604999        111036093969       
111036540427        111036953672        111037419300        111037828719       
111038278191        111038722689        111039244016        111039839072    
458218971       458718301       111029471163       111032627801      
111033049305        111033408135        111033741528        111034206974       
111034646680        111035140815        111035605169        111036093992       
111036540449        111036953818        111037419399        111037828900       
111038278270        111038722735        111039244027        111039839858    
458219250       458718566       111029473334       111032627902      
111033049327        111033408225        111033741539        111034207010       
111034646859        111035140927        111035605226        111036094117       
111036540528        111036953830        111037419412        111037829035       
111038279990        111038722768        111039244072        111039839869    
458219292       458718624       111029476898       111032628453      
111033049653        111033408315        111033741562        111034207133       
111034646860        111035140938        111035605271        111036094128       
111036540539        111036953986        111037419467        111037829057       
111038280026        111038722791        111039244083        111039839982    
458219540       458718681       111029480095       111032628497      
111033049675        111033408326        111033741944        111034207515       
111034647209        111035140961        111035605305        111036094162       
111036540573        111036954123        111037419478        111037829068       
111038280172        111038723040        111039244195        111039839993    
458220217       458718723       111029480983       111032628521      
111033049888        111033408337        111033741966        111034207683       
111034647221        111035141063        111035605327        111036094195       
111036540607        111036954291        111037419490        111037829114       
111038280307        111038723073        111039244713        111039840175    
458220274       458718822       111029481052       111032628712      
111033049901        111033408359        111033741988        111034207829       
111034647311        111035141108        111035605394        111036094207       
111036540685        111036954325        111037419670        111037829181       
111038280543        111038723185        111039244881        111039840186    
458220357       458718871       111029484235       111032628734      
111033049956        111033408371        111033742024        111034207931       
111034647355        111035141197        111035605451        111036094241       
111036540719        111036954336        111037419849        111037829237       
111038280587        111038723286        111039244948        111039840209    
458220480       458719135       111029486057       111032628947      
111033049967        111033408416        111033742181        111034208167       
111034647579        111035141467        111035606025        111036094331       
111036540977        111036955067        111037420672        111037829451       
111038280622        111038723321        111039245084        111039840221    
458220506       458719150       111029499343       111032628969      
111033050015        111033408528        111033742226        111034208178       
111034647760        111035141928        111035606058        111036094522       
111036541057        111036955405        111037420762        111037829585       
111038280734        111038723354        111039246153        111039840401    
458220530       458719325       111029512642       111032629229      
111033050464        111033409653        111033742428        111034208303       
111034647951        111035141984        111035606216        111036095073       
111036541226        111036955461        111037420919        111037829619       
111038280745        111038723433        111039246175        111039840412    
458220746       458719424       111029513003       111032629397      
111033050745        111033409754        111033742462        111034208358       
111034647995        111035142200        111035606564        111036095129       
111036541248        111036955607        111037421134        111037829732       
111038280767        111038723589        111039246232        111039840467    
458220977       458719515       111029513250       111032629410      
111033050802        111033409776        111033742608        111034208381       
111034648053        111035142288        111035606610        111036095196       
111036541406        111036955685        111037421224        111037830082       
111038280778        111038723769        111039246276        111039840928    
458221033       458720083       111029513339       111032629500      
111033050813        111033409800        111033742990        111034208404       
111034648277        111035142299        111035606968        111036095242       
111036541495        111036955731        111037421561        111037830161       
111038280846        111038724276        111039246579        111039841019    
458221298       458720232       111029514969       111032629993      
111033051858        111033409934        111033743092        111034208639       
111034648288        111035142378        111035607172        111036095422       
111036541710        111036955843        111037421617        111037830262       
111038280970        111038724355        111039246782        111039841705    
458221439       458720356       111029518233       111032630074      
111033051870        111033410037        111033743137        111034208695       
111034648334        111035142389        111035607273        111036095455       
111036541765        111036955854        111037421651        111037830273       
111038281050        111038724423        111039246793        111039841806    
458221462       458720570       111029521912       111032630490      
111033051881        111033410048        111033743160        111034208831       
111034648356        111035142581        111035607307        111036095578       
111036541844        111036956507        111037421752        111037830284       
111038281061        111038724524        111039246951        111039841907    
458221512       458720604       111029522621       111032630535      
111033052792        111033410060        111033743249        111034208998       
111034648626        111035142761        111035607431        111036095714       
111036541855        111036956541        111037421785        111037830341       
111038281207        111038724603        111039246984        111039841918    
458221637       458720943       111029525590       111032630546      
111033052871        111033410161        111033743261        111034209045       
111034648705        111035142929        111035607644        111036095837       
111036541877        111036956574        111037421808        111037830352       
111038281218        111038724647        111039247109        111039841930    
458222080       458721214       111029525691       111032630681      
111033053018        111033410239        111033743373        111034209427       
111034649098        111035143504        111035607813        111036095859       
111036542003        111036956608        111037422528        111037830431       
111038281511        111038724962        111039247187        111039842076    
458222254       458721289       111029526456       111032631435      
111033053029        111033410295        111033743418        111034209720       
111034649571        111035143548        111035607857        111036096007       
111036542014        111036956798        111037422809        111037830442       
111038281577        111038725569        111039247198        111039842256    
458222718       458721768       111029527097       111032631446      
111033053366        111033410374        111033743430        111034210058       
111034649920        111035143605        111035607879        111036096030       
111036542070        111036957564        111037422876        111037830734       
111038281599        111038725615        111039247211        111039842302    
458222957       458722162       111029527446       111032631536      
111033053401        111033411230        111033743531        111034210250       
111034650203        111035143650        111035607925        111036096052       
111036542081        111036957609        111037422900        111037830756       
111038281634        111038725750        111039247244        111039842313    
458223047       458722535       111029527873       111032631682      
111033053456        111033411241        111033743621        111034210418       
111034650225        111035143874        111035608139        111036096142       
111036542193        111036957621        111037422988        111037831005       
111038281645        111038725873        111039247266        111039843291    
458223062       458722923       111029528470       111032631727      
111033053478        111033411319        111033743777        111034210531       
111034650292        111035143920        111035608263        111036096265       
111036542216        111036958598        111037423237        111037831016       
111038281791        111038725918        111039247323        111039843448    
458223179       458723350       111029529178       111032631828      
111033053535        111033411331        111033743823        111034210542       
111034650304        111035143975        111035608511        111036096298       
111036542250        111036958767        111037423855        111037831027       
111038281814        111038725941        111039247345        111039844090    
458223633       458723368       111029532880       111032631930      
111033053591        111033411342        111033743946        111034210610       
111034650360        111035144077        111035609354        111036096344       
111036542373        111036958789        111037423967        111037831162       
111038281881        111038726032        111039247705        111039844179    
458223989       458723632       111029534152       111032632054      
111033053614        111033411487        111033744453        111034210687       
111034650551        111035144145        111035609444        111036096366       
111036542856        111036958857        111037424014        111037831173       
111038281915        111038726256        111039247738        111039844203    
458224466       458723947       111029539315       111032632166      
111033053748        111033411566        111033744464        111034210733       
111034650595        111035144189        111035609602        111036096658       
111036542890        111036958879        111037424058        111037831443       
111038281993        111038726526        111039247749        111039845327    
458224979       458724036       111029540205       111032632784      
111033054693        111033411634        111033744554        111034210766       
111034650607        111035144257        111035609770        111036096748       
111036542957        111036958969        111037424328        111037831533       
111038282006        111038726627        111039247772        111039845495    
458225372       458724101       111029540654       111032632975      
111033054705        111033411656        111033744778        111034210845       
111034650641        111035144437        111035609938        111036096771       
111036543307        111036959151        111037424485        111037831555       
111038282051        111038726908        111039247783        111039845697    
458226198       458724143       111029543703       111032633000      
111033054930        111033411667        111033744857        111034211150       
111034650663        111035144572        111035610143        111036096816       
111036543330        111036959230        111037424610        111037831588       
111038282095        111038726920        111039248100        111039845822    
458226347       458724291       111029544265       111032633033      
111033055021        111033411678        111033744868        111034211206       
111034650708        111035144842        111035610345        111036097211       
111036543576        111036959285        111037424935        111037831601       
111038282488        111038726942        111039248201        111039846137    
458226354       458724606       111029545222       111032633123      
111033055076        111033411791        111033745331        111034211352       
111034650999        111035144976        111035611212        111036097424       
111036543789        111036959353        111037425149        111037832017       
111038282994        111038726964        111039248212        111039846384    
458226511       458724853       111029551410       111032633213      
111033055166        111033411803        111033745421        111034211576       
111034651484        111035144998        111035611245        111036097468       
111036543857        111036960063        111037425295        111037832028       
111038283018        111038726997        111039248379        111039846654    
458226859       458725124       111029554110       111032634281      
111033055177        111033411881        111033745599        111034211622       
111034651495        111035145045        111035611256        111036097479       
111036543981        111036960153        111037425318        111037832499       
111038283557        111038727279        111039248436        111039847105    
458227402       458725538       111029556033       111032634315      
111033055188        111033411971        111033745601        111034211970       
111034651530        111035145146        111035611357        111036097514       
111036544128        111036960197        111037425789        111037832556       
111038283737        111038727303        111039248458        111039847127    
458227543       458725850       111029556224       111032634731      
111033055335        111033412174        111033745667        111034212117       
111034651563        111035146136        111035611379        111036098380       
111036544230        111036960300        111037425824        111037833333       
111038283816        111038727369        111039248470        111039847307    
458227899       458725868       111029557887       111032634742      
111033055357        111033412365        111033745713        111034212689       
111034651811        111035146147        111035611403        111036098504       
111036544522        111036960311        111037425868        111037833412       
111038283861        111038728528        111039248526        111039847329    
458228053       458726122       111029560342       111032634786      
111033055425        111033412916        111033745791        111034212814       
111034651877        111035146451        111035611605        111036098616       
111036544544        111036960322        111037425880        111037833524       
111038283872        111038728540        111039248605        111039847925    
458228426       458726171       111029567800       111032634865      
111033055458        111033412927        111033746208        111034212982       
111034651956        111035146653        111035611807        111036098841       
111036545095        111036960377        111037426207        111037833557       
111038284299        111038728551        111039248683        111039847936    
458228459       458726262       111029568205       111032634898      
111033055470        111033412949        111033746433        111034213028       
111034651967        111035146732        111035611841        111036098885       
111036545196        111036960399        111037426331        111037833849       
111038284312        111038728562        111039249088        111039848061    
458228889       458726361       111029568227       111032634900      
111033055504        111033412950        111033746590        111034213051       
111034652069        111035146912        111035611997        111036098975       
111036545264        111036960478        111037426500        111037833850       
111038284345        111038728629        111039249202        111039848207    
458229127       458726379       111029569903       111032635024      
111033055683        111033412994        111033746668        111034213129       
111034652160        111035147069        111035612123        111036099055       
111036545310        111036960489        111037426577        111037833917       
111038284491        111038728685        111039249415        111039848274    
458229135       458726932       111029571467       111032635046      
111033055728        111033413456        111033747412        111034213219       
111034652777        111035147115        111035612437        111036099099       
111036545387        111036960502        111037426634        111037834020       
111038284660        111038728742        111039249448        111039848342    
458229507       458727088       111029575089       111032635079      
111033055762        111033413502        111033747434        111034213275       
111034653037        111035147126        111035612651        111036099101       
111036545398        111036960568        111037426959        111037834086       
111038284716        111038728764        111039249730        111039848522    
458229663       458727203       111029576855       111032635507      
111033055852        111033413513        111033747535        111034213523       
111034653048        111035147182        111035612662        111036099112       
111036545488        111036960579        111037427174        111037834109       
111038284738        111038728843        111039249897        111039848634    
458229739       458727245       111029577272       111032636069      
111033055919        111033413658        111033747636        111034213534       
111034653172        111035147351        111035612673        111036099482       
111036545567        111036960647        111037427185        111037834198       
111038284839        111038729169        111039250529        111039848746    
458230406       458727328       111029577520       111032636216      
111033057326        111033413771        111033747670        111034213545       
111034653273        111035147845        111035612730        111036100238       
111036545589        111036960748        111037427219        111037834244       
111038284884        111038729248        111039250620        111039849107    
458230695       458727336       111029578622       111032637510      
111033057348        111033413805        111033747906        111034213578       
111034653385        111035148004        111035612864        111036100339       
111036545613        111036961143        111037427488        111037834671       
111038284930        111038729259        111039251205        111039849185    
458230703       458727807       111029579252       111032637587      
111033057359        111033413838        111033747973        111034213736       
111034653510        111035148723        111035613304        111036100351       
111036545635        111036961299        111037427646        111037834716       
111038284963        111038729293        111039251249        111039849275    
458230729       458728003       111029580984       111032638522      
111033057483        111033413883        111033747984        111034213882       
111034653633        111035148734        111035613517        111036100474       
111036545680        111036961389        111037427837        111037835368       
111038284996        111038729901        111039251306        111039850255    
458230869       458728094       111029589994       111032638588      
111033057506        111033413939        111033748086        111034213950       
111034653655        111035148789        111035613618        111036100621       
111036545815        111036961491        111037427882        111037835481       
111038285177        111038730105        111039251610        111039850547    
458230919       458728185       111029590334       111032638599      
111033057630        111033413940        111033748097        111034214018       
111034653677        111035148802        111035613865        111036100643       
111036546007        111036961514        111037428052        111037835492       
111038285188        111038730239        111039251834        111039850828    
458231651       458728946       111029594305       111032638612      
111033057641        111033413951        111033748143        111034214131       
111034653790        111035148857        111035613988        111036100733       
111036546467        111036963819        111037428063        111037835560       
111038285199        111038731117        111039251856        111039850929    
458232154       458729365       111029595441       111032638645      
111033057843        111033414019        111033748154        111034214276       
111034654375        111035148868        111035614002        111036100744       
111036546478        111036963909        111037428096        111037835571       
111038286437        111038731128        111039252330        111039851177    
458232287       458729399       111029596284       111032638948      
111033058237        111033414053        111033748165        111034214366       
111034654746        111035149140        111035614417        111036100799       
111036546625        111036964157        111037428265        111037835975       
111038286448        111038731151        111039252408        111039851324    
458232378       458729720       111029596756       111032639321      
111033058282        111033414086        111033748288        111034214412       
111034654779        111035149173        111035614529        111036100890       
111036546759        111036964168        111037428287        111037836448       
111038286549        111038731207        111039252442        111039852460    
458232410       458729886       111029596868       111032639376      
111033058439        111033414110        111033748367        111034214456       
111034654870        111035149566        111035614811        111036100957       
111036546939        111036964214        111037428298        111037836853       
111038286943        111038731241        111039252521        111039852550    
458232584       458730520       111029597140       111032639387      
111033058507        111033414154        111033748413        111034214603       
111034654881        111035149588        111035614899        111036100968       
111036547031        111036964225        111037428311        111037836897       
111038286987        111038731252        111039252688        111039852617    
458232592       458730611       111029598567       111032639433      
111033058563        111033414165        111033748503        111034214636       
111034655017        111035149735        111035615430        111036101228       
111036547176        111036964359        111037428423        111037837135       
111038287179        111038731667        111039252846        111039852729    
458232691       458730751       111029604521       111032639488      
111033059733        111033414187        111033748514        111034214760       
111034655040        111035149960        111035615519        111036101239       
111036547334        111036964449        111037428489        111037837191       
111038287191        111038731825        111039253678        111039852763    
458232709       458730827       111029607287       111032640828      
111033059924        111033414334        111033748659        111034214995       
111034655141        111035150085        111035617049        111036101802       
111036547390        111036964483        111037428535        111037837214       
111038287225        111038731892        111039253724        111039852932    
458232840       458730959       111029610944       111032640839      
111033060825        111033414345        111033748851        111034215031       
111034655332        111035150142        111035617544        111036101813       
111036547435        111036964641        111037428568        111037837315       
111038287247        111038732275        111039254770        111039853887    
458232949       458731031       111029613015       111032640918      
111033060948        111033414389        111033749559        111034215817       
111034655714        111035150805        111035617702        111036102094       
111036547974        111036964708        111037428579        111037837450       
111038287315        111038732365        111039254994        111039853911    
458233160       458731056       111029613295       111032640974      
111033061040        111033414558        111033749728        111034215851       
111034656265        111035150861        111035617713        111036102106       
111036548032        111036964753        111037428614        111037837494       
111038287337        111038732387        111039255366        111039854192    
458233293       458731080       111029617648       111032641111      
111033061073        111033414570        111033749830        111034215862       
111034656793        111035151042        111035617757        111036102285       
111036548076        111036964821        111037428625        111037837528       
111038287438        111038732398        111039255377        111039854259    
458233392       458731114       111029618278       111032641133      
111033061141        111033414626        111033749997        111034215884       
111034656883        111035151154        111035617825        111036102364       
111036548302        111036964832        111037428737        111037837584       
111038287506        111038732624        111039255423        111039854383    
458233517       458731411       111029620002       111032641144      
111033061208        111033414637        111033750001        111034215985       
111034656973        111035151198        111035618017        111036102421       
111036548616        111036964922        111037428782        111037837607       
111038287720        111038732680        111039255445        111039854439    
458233574       458731429       111029621418       111032641201      
111033061297        111033414660        111033750135        111034216100       
111034657008        111035151277        111035618062        111036102465       
111036548683        111036964933        111037428861        111037837641       
111038287764        111038733546        111039255546        111039854462  

 

SCH-A-33



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458233624       458731502       111029621429       111032641234      
111033061310        111033414693        111033750359        111034216188       
111034657110        111035151299        111035618185        111036102500       
111036548694        111036964944        111037429154        111037838552       
111038287821        111038733568        111039255614        111039854798    
458233780       458731536       111029623870       111032641379      
111033061387        111033414783        111033750405        111034216212       
111034657570        111035151457        111035619355        111036102566       
111036548751        111036965024        111037429547        111037838608       
111038287933        111038733681        111039255636        111039854978    
458233798       458731734       111029625478       111032642303      
111033061400        111033414794        111033750449        111034216267       
111034657749        111035151468        111035619535        111036102623       
111036548997        111036965103        111037429693        111037838709       
111038287955        111038733838        111039255681        111039855586    
458233814       458732013       111029628112       111032642325      
111033061422        111033414873        111033750472        111034216302       
111034657794        111035151570        111035619546        111036102634       
111036549189        111036965259        111037430516        111037838923       
111038288035        111038733850        111039257234        111039855991    
458233996       458732344       111029631879       111032642336      
111033061501        111033414907        111033750528        111034216717       
111034657873        111035151592        111035620582        111036102960       
111036549190        111036965305        111037430561        111037838978       
111038288068        111038734064        111039257447        111039856060    
458234127       458732690       111029634737       111032642639      
111033061545        111033414918        111033750539        111034216829       
111034657929        111035152201        111035620593        111036103028       
111036549404        111036965338        111037430583        111037839047       
111038288080        111038734198        111039257560        111039856116    
458234564       458732781       111029634849       111032642718      
111033061578        111033414930        111033750663        111034216874       
111034657974        111035152234        111035620739        111036103242       
111036549426        111036965473        111037430639        111037839069       
111038288192        111038734930        111039257807        111039856127    
458234663       458732898       111029634906       111032642752      
111033061646        111033414974        111033750708        111034217134       
111034658278        111035152469        111035620874        111036103321       
111036549437        111036966339        111037430662        111037839070       
111038288248        111038735009        111039258099        111039857623    
458234721       458733102       111029637213       111032642897      
111033061792        111033415672        111033750742        111034217167       
111034658368        111035152560        111035621101        111036103848       
111036549460        111036966351        111037430752        111037839159       
111038289238        111038735065        111039258583        111039857757    
458234903       458733227       111029638157       111032642910      
111033061837        111033415807        111033750898        111034217246       
111034658403        111035152795        111035621156        111036103927       
111036549538        111036966441        111037430774        111037839193       
111038289250        111038735100        111039258729        111039857768    
458234986       458733342       111029640420       111032642921      
111033061882        111033415841        111033750900        111034217549       
111034658470        111035152829        111035621189        111036103938       
111036549583        111036966496        111037430831        111037839935       
111038289351        111038735223        111039258853        111039858129    
458235058       458733409       111029641870       111032643012      
111033061927        111033415931        111033750933        111034217651       
111034658885        111035152863        111035621639        111036104007       
111036549606        111036966508        111037430909        111037839946       
111038289362        111038735324        111039258886        111039858231    
458235306       458733433       111029642297       111032643045      
111033061994        111033415964        111033750966        111034217842       
111034659088        111035152874        111035621741        111036104074       
111036549729        111036966586        111037431416        111037839979       
111038289395        111038735357        111039258987        111039858242    
458235348       458733482       111029645784       111032643056      
111033062041        111033415975        111033750988        111034218214       
111034659178        111035153314        111035622001        111036104120       
111036550204        111036966711        111037431461        111037839980       
111038289508        111038735582        111039259753        111039858264    
458235918       458733623       111029647191       111032643449      
111033062074        111033416066        111033751013        111034218225       
111034659392        111035153381        111035622056        111036104681       
111036550406        111036967240        111037431551        111037840061       
111038289632        111038736572        111039259911        111039858477    
458236114       458733920       111029647540       111032643540      
111033063266        111033416101        111033751091        111034218315       
111034659426        111035153437        111035622089        111036104704       
111036550855        111036967699        111037431607        111037840207       
111038289676        111038736910        111039260676        111039858635    
458236189       458734175       111029647887       111032643551      
111033063851        111033416167        111033751103        111034218393       
111034659437        111035153448        111035622326        111036104849       
111036550888        111036968858        111037431696        111037840218       
111038290027        111038737089        111039260744        111039860571    
458236346       458734282       111029651770       111032643562      
111033063963        111033416190        111033751147        111034218438       
111034659459        111035153482        111035622348        111036104962       
111036550934        111036969039        111037431810        111037840296       
111038290038        111038737326        111039260788        111039861842    
458236361       458734357       111029654818       111032643629      
111033063996        111033416280        111033751271        111034218449       
111034659606        111035153606        111035623103        111036105097       
111036551014        111036969208        111037431999        111037840353       
111038290162        111038737449        111039261420        111039862001    
458236601       458734498       111029655718       111032643630      
111033064065        111033416358        111033751305        111034218450       
111034660237        111035153673        111035623260        111036105176       
111036551069        111036969242        111037432136        111037840904       
111038290241        111038737551        111039261486        111039862247    
458236627       458734688       111029656001       111032643742      
111033064076        111033416404        111033751361        111034218483       
111034660675        111035153695        111035623383        111036105200       
111036551148        111036969545        111037432158        111037840960       
111038290319        111038737573        111039262072        111039862832    
458236866       458734811       111029658766       111032644158      
111033064098        111033416460        111033752272        111034218494       
111034660743        111035153831        111035623484        111036105424       
111036552330        111036971289        111037432664        111037840971       
111038290487        111038737663        111039262544        111039862911    
458236981       458734969       111029660310       111032644361      
111033064155        111033416493        111033752351        111034218810       
111034660855        111035154045        111035623530        111036105514       
111036552363        111036971302        111037432709        111037840993       
111038290577        111038737742        111039262599        111039862999    
458237096       458734985       111029660567       111032644394      
111033064223        111033416572        111033752799        111034218843       
111034660923        111035154078        111035623563        111036105604       
111036552510        111036971324        111037432732        111037841130       
111038290656        111038737810        111039262735        111039863079    
458237310       458735115       111029667597       111032644563      
111033064447        111033417315        111033752946        111034218922       
111034660934        111035154191        111035623596        111036105929       
111036552532        111036971425        111037433463        111037841152       
111038290780        111038737876        111039262746        111039863440    
458237328       458735594       111029668723       111032644608      
111033064458        111033417326        111033753015        111034218977       
111034660945        111035154236        111035623697        111036105963       
111036552622        111036971458        111037433474        111037841208       
111038290791        111038737887        111039262825        111039863484    
458237468       458735685       111029671716       111032645126      
111033064571        111033417348        111033753150        111034219248       
111034661014        111035154348        111035623765        111036106010       
111036552723        111036971650        111037433665        111037841646       
111038290836        111038737898        111039262904        111039863552    
458237658       458735800       111029674034       111032645384      
111033064605        111033417405        111033753385        111034219271       
111034661025        111035154371        111035623866        111036106021       
111036552824        111036971706        111037434004        111037841769       
111038291769        111038737922        111039262982        111039863596    
458237880       458735875       111029674933       111032645519      
111033064627        111033417438        111033753497        111034220015       
111034661159        111035154427        111035623934        111036106065       
111036552891        111036971717        111037434060        111037841893       
111038291804        111038737977        111039263220        111039864003    
458238060       458736154       111029675541       111032646105      
111033064728        111033417517        111033753879        111034220150       
111034661711        111035154472        111035624058        111036106920       
111036552914        111036971728        111037434116        111037841994       
111038291826        111038738024        111039263365        111039864463    
458238169       458736436       111029676205       111032646622      
111033064830        111033417821        111033753936        111034220194       
111034661878        111035154775        111035624104        111036107527       
111036552947        111036971784        111037434217        111037842029       
111038291848        111038738866        111039264007        111039864575    
458238581       458736444       111029677262       111032647106      
111033064997        111033417832        111033754083        111034220228       
111034661889        111035154843        111035624115        111036107763       
111036552969        111036971829        111037434352        111037842041       
111038292209        111038738899        111039265176        111039864654    
458238649       458736576       111029679679       111032647128      
111033065000        111033417887        111033754173        111034220262       
111034661957        111035155046        111035624126        111036107987       
111036552970        111036971874        111037434598        111037842085       
111038292210        111038738956        111039265299        111039864856    
458239001       458736782       111029681874       111032647252      
111033065044        111033417898        111033754263        111034220813       
111034661980        111035155103        111035624159        111036108023       
111036553016        111036971896        111037434600        111037842096       
111038292276        111038739014        111039266368        111039864946    
458239027       458736907       111029682572       111032647634      
111033065055        111033417900        111033754285        111034220846       
111034662071        111035155170        111035624351        111036108146       
111036553050        111036971920        111037434655        111037842175       
111038292287        111038739362        111039266481        111039864979    
458239878       458737038       111029682820       111032647757      
111033065088        111033417911        111033754410        111034220947       
111034662127        111035155215        111035624508        111036108281       
111036553117        111036972033        111037434802        111037842276       
111038292300        111038739463        111039266515        111039866072    
458239910       458737178       111029683483       111032647780      
111033065190        111033417966        111033754588        111034220992       
111034662576        111035155259        111035624564        111036108461       
111036553274        111036972392        111037434914        111037842423       
111038292388        111038740735        111039266649        111039866285    
458240405       458737657       111029687229       111032648400      
111033065741        111033418068        111033754690        111034221016       
111034662790        111035156069        111035624609        111036109091       
111036553375        111036972460        111037435139        111037842557       
111038292401        111038740892        111039266739        111039866612    
458240793       458737814       111029687410       111032648411      
111033065763        111033418215        111033755668        111034221218       
111034662880        111035156597        111035624621        111036109136       
111036553487        111036972684        111037435162        111037842603       
111038292490        111038740959        111039266762        111039866971    
458240868       458737830       111029688084       111032648512      
111033065976        111033418248        111033755679        111034221285       
111034663061        111035156823        111035624665        111036109327       
111036553522        111036972741        111037435184        111037844188       
111038292524        111038740960        111039266863        111039867028    
458240991       458737889       111029691224       111032648589      
111033066539        111033418439        111033756052        111034221375       
111034663241        111035157037        111035625374        111036109439       
111036554736        111036973023        111037435252        111037844223       
111038292580        111038740982        111039266908        111039867118    
458242070       458738176       111029692281       111032649030      
111033067024        111033418462        111033756096        111034221397       
111034663296        111035157161        111035625925        111036109440       
111036554859        111036973034        111037435308        111037844267       
111038292591        111038741028        111039267088        111039867219    
458242138       458738622       111029694463       111032649210      
111033067114        111033418530        111033756197        111034221498       
111034663432        111035157600        111035626049        111036109473       
111036554871        111036973056        111037435320        111037844302       
111038292928        111038741141        111039267123        111039867220    
458242187       458738697       111029694935       111032649322      
111033067170        111033418563        111033756209        111034221915       
111034663443        111035157857        111035626083        111036109866       
111036555221        111036973089        111037435331        111037844346       
111038292940        111038741220        111039268146        111039867545    
458242328       458738820       111029698399       111032649984      
111033067192        111033418619        111033756276        111034222017       
111034663476        111035157868        111035626476        111036110475       
111036555311        111036973247        111037436242        111037844357       
111038292984        111038741275        111039268304        111039867646    
458242765       458738853       111029701293       111032649995      
111033067675        111033418743        111033756300        111034222400       
111034663634        111035157936        111035626656        111036110745       
111036555467        111036974776        111037436264        111037844447       
111038293019        111038741556        111039268405        111039867837    
458243318       458738929       111029701877       111032650043      
111033067732        111033419463        111033756355        111034222613       
111034664499        111035157992        111035626735        111036111027       
111036555478        111036974912        111037436275        111037844458       
111038293075        111038741589        111039268461        111039869660    
458243615       458738994       111029704937       111032650335      
111033067776        111033419586        111033756399        111034222804       
111034664624        111035158005        111035627152        111036111140       
111036555726        111036974989        111037436297        111037844605       
111038293086        111038741815        111039268966        111039870167    
458243961       458739281       111029707020       111032650380      
111033067844        111033419609        111033756546        111034223108       
111034664679        111035158465        111035627387        111036111241       
111036555760        111036975104        111037436309        111037844638       
111038293165        111038741871        111039270048        111039870257    
458244084       458739307       111029707042       111032650391      
111033067855        111033419621        111033756557        111034223131       
111034664736        111035158555        111035627400        111036111443       
111036555849        111036975115        111037436376        111037844649       
111038293200        111038742052        111039270093        111039870314    
458244191       458739570       111029709628       111032650458      
111033067923        111033419755        111033756579        111034223591       
111034665120        111035158623        111035627411        111036111656       
111036555940        111036975632        111037436400        111037845189       
111038293334        111038742568        111039270273        111039870381    
458244472       458740255       111029712789       111032650807      
111033067934        111033419812        111033756670        111034223658       
111034665197        111035158690        111035627477        111036111746       
111036556020        111036975823        111037436499        111037845336       
111038293367        111038742603        111039271724        111039870482    
458244514       458740446       111029713083       111032650830      
111033067978        111033419867        111033756726        111034223759       
111034665344        111035159051        111035627488        111036111791       
111036556075        111036975890        111037436624        111037845404       
111038293378        111038742625        111039271836        111039870875    
458244951       458740636       111029713342       111032650896      
111033068070        111033419889        111033756872        111034223850       
111034665355        111035159130        111035627679        111036111904       
111036556110        111036975980        111037437265        111037845572       
111038294133        111038742793        111039271982        111039870909    
458245016       458740719       111029716154       111032650919      
111033068081        111033419913        111033756928        111034223951       
111034665412        111035159163        111035628164        111036111993       
111036556143        111036976060        111037437311        111037845583       
111038294144        111038742838        111039272398        111039871629    
458245149       458740792       111029717953       111032651044      
111033068126        111033419924        111033757064        111034224143       
111034665692        111035159185        111035628254        111036112006       
111036556547        111036976082        111037437333        111037846281       
111038294166        111038742984        111039272466        111039871898    
458245347       458740842       111029720801       111032651202      
111033068137        111033419979        111033757457        111034224424       
111034665715        111035159321        111035628265        111036112051       
111036556671        111036976228        111037437704        111037846416       
111038294302        111038743097        111039272488        111039871900    
458245487       458741253       111029720867       111032651381      
111033068306        111033420050        111033757503        111034224514       
111034666121        111035159343        111035628636        111036112602       
111036556851        111036976352        111037437760        111037846809       
111038294313        111038743165        111039272545        111039872147    
458245511       458741279       111029723286       111032651998      
111033068496        111033420117        111033758010        111034224592       
111034666200        111035159400        111035628771        111036112747       
111036556895        111036976385        111037438277        111037846843       
111038294403        111038743705        111039272691        111039872327    
458245867       458741295       111029723691       111032652124      
111033068575        111033420140        111033758054        111034224648       
111034666390        111035159466        111035628906        111036112860       
111036556941        111036976442        111037438671        111037846933       
111038294492        111038744920        111039272703        111039872989    
458245909       458741535       111029725233       111032652191      
111033068665        111033420555        111033758087        111034224884       
111034666446        111035159589        111035628928        111036113579       
111036556985        111036976475        111037438682        111037846955       
111038294616        111038744986        111039272770        111039873250    
458246014       458741766       111029729293       111032652304      
111033068687        111033420601        111033758155        111034225638       
111034666525        111035159635        111035629648        111036113681       
111036556996        111036976644        111037438705        111037847103       
111038294638        111038745493        111039272893        111039873362    
458246220       458741808       111029729732       111032652348      
111033068913        111033420612        111033758335        111034225773       
111034666569        111035160457        111035629727        111036113759       
111036557403        111036976767        111037438851        111037847439       
111038294739        111038745932        111039272927        111039873418    
458246394       458741873       111029732219       111032652483      
111033068968        111033420656        111033758357        111034225841       
111034666604        111035160637        111035629749        111036113805       
111036557425        111036977151        111037438929        111037847529       
111038295066        111038745954        111039273029        111039874251    
458246519       458741949       111029733984       111032652573      
111033069004        111033420780        111033758425        111034226022       
111034666615        111035160794        111035629772        111036113816       
111036557447        111036977263        111037439560        111037848418       
111038295077        111038746090        111039273175        111039874510    
458246949       458741998       111029736606       111032652584      
111033069206        111033420836        111033758515        111034226112       
111034666817        111035160839        111035630561        111036114907       
111036557649        111036977432        111037439830        111037848452       
111038295167        111038746168        111039273265        111039874521    
458247194       458742145       111029737067       111032652595      
111033069699        111033421567        111033758672        111034226943       
111034666895        111035161009        111035630808        111036115616       
111036557650        111036977599        111037439908        111037848654       
111038295280        111038746269        111039273962        111039874554    
458247277       458742228       111029738080       111032652630      
111033069712        111033421680        111033758975        111034227056       
111034666941        111035161122        111035630864        111036115672       
111036557728        111036977814        111037439975        111037848722       
111038295336        111038746427        111039274378        111039874633    
458247384       458742301       111029739957       111032652775      
111033070040        111033421747        111033759257        111034227214       
111034667043        111035161199        111035630932        111036115717       
111036557931        111036977915        111037439997        111037848788       
111038295370        111038746449        111039274424        111039874778    
458247608       458742400       111029741534       111032652843      
111033070950        111033421815        111033759291        111034227225       
111034667076        111035161492        111035630998        111036115829       
111036558022        111036977959        111037440944        111037848799       
111038295381        111038746461        111039274558        111039874824    
458247772       458742699       111029741747       111032653002      
111033071108        111033421949        111033759404        111034227258       
111034667111        111035161807        111035631337        111036116112       
111036558077        111036978174        111037441080        111037848823       
111038295527        111038746540        111039274592        111039874981    
458247855       458742848       111029742658       111032653080      
111033071164        111033422153        111033759426        111034227584       
111034667122        111035162011        111035631360        111036116123       
111036558369        111036978242        111037441091        111037850129       
111038295549        111038746933        111039274974        111039875072    
458248143       458742921       111029743941       111032653114      
111033071322        111033422209        111033759538        111034228080       
111034667616        111035162022        111035631900        111036116594       
111036558516        111036978286        111037441125        111037850163       
111038295561        111038747608        111039275032        111039875094    
458248366       458742988       111029746809       111032653136      
111033071366        111033422221        111033759886        111034228136       
111034667728        111035162112        111035632204        111036116718       
111036558572        111036978398        111037441192        111037850758       
111038296236        111038747686        111039275122        111039876905    
458248705       458743259       111029748238       111032653169      
111033071377        111033422344        111033759910        111034228530       
111034667874        111035162370        111035632237        111036117292       
111036558606        111036978545        111037441237        111037850871       
111038296382        111038747732        111039275177        111039877894    
458248721       458743267       111029748272       111032653743      
111033071399        111033422434        111033760215        111034228664       
111034668291        111035162437        111035632394        111036117506       
111036558662        111036978691        111037441338        111037850949       
111038296584        111038748946        111039275841        111039878132    
458248861       458743382       111029754730       111032656117      
111033071692        111033422524        111033760372        111034228686       
111034668369        111035162538        111035632529        111036117607       
111036558707        111036978770        111037441507        111037851007       
111038296607        111038749060        111039275852        111039879593    
458248895       458743838       111029758149       111032656184      
111033071850        111033422535        111033760428        111034229249       
111034668516        111035162617        111035632574        111036117618       
111036558875        111036978916        111037441530        111037851119       
111038296630        111038749251        111039277630        111039879661    
458248952       458743861       111029758150       111032656229      
111033071883        111033422579        111033760451        111034229429       
111034668998        111035162774        111035632653        111036117641       
111036558910        111036980076        111037441967        111037851232       
111038296641        111038749374        111039277696        111039879773    
458248978       458744018       111029760164       111032656230      
111033071995        111033422591        111033760484        111034229520       
111034669001        111035162808        111035632664        111036117764       
111036558965        111036980087        111037442227        111037851276       
111038296652        111038749408        111039277843        111039879829  

 

SCH-A-34



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458249224       458744042       111029761884       111032656623      
111033072019        111033422625        111033760530        111034229575       
111034669023        111035162897        111035632686        111036117775       
111036560395        111036980111        111037442261        111037851322       
111038296887        111038749453        111039278271        111039880135    
458249331       458744372       111029763741       111032656634      
111033072200        111033422704        111033760697        111034229788       
111034669551        111035163056        111035632811        111036117854       
111036560430        111036980728        111037442351        111037851355       
111038297260        111038749486        111039278563        111039880214    
458249463       458744737       111029764359       111032656678      
111033072312        111033423109        111033760754        111034229799       
111034669810        111035163203        111035632888        111036118035       
111036560665        111036980931        111037442395        111037851399       
111038297619        111038749521        111039278765        111039880371    
458249802       458744828       111029769613       111032656746      
111033072390        111033423154        111033760866        111034229823       
111034670058        111035163326        111035632945        111036118271       
111036561037        111036981011        111037442429        111037851445       
111038297743        111038749576        111039278978        111039881721    
458250016       458744984       111029772864       111032656757      
111033072525        111033423491        111033761058        111034229935       
111034670081        111035163371        111035633070        111036118316       
111036561059        111036981055        111037442452        111037851535       
111038297754        111038749622        111039279003        111039881844    
458250107       458745023       111029778062       111032656814      
111033072626        111033423615        111033761418        111034230195       
111034670126        111035163416        111035633092        111036118361       
111036561318        111036981303        111037442542        111037851557       
111038297800        111038749789        111039279159        111039882003    
458250164       458745114       111029780762       111032656892      
111033072660        111033423794        111033761429        111034230353       
111034670496        111035163584        111035633126        111036118563       
111036561431        111036981325        111037442553        111037851827       
111038297901        111038749879        111039279597        111039882137    
458250420       458745155       111029781145       111032656948      
111033072783        111033423839        111033761452        111034230364       
111034670711        111035163652        111035633148        111036118743       
111036562386        111036981336        111037442621        111037852301       
111038297923        111038749914        111039279766        111039882238    
458250495       458745213       111029783529       111032657130      
111033072828        111033423851        111033761542        111034230533       
111034670744        111035164091        111035633193        111036118800       
111036562667        111036981707        111037442687        111037852536       
111038298058        111038750006        111039279799        111039882272    
458250826       458745296       111029783710       111032657152      
111033073122        111033423996        111033761553        111034230555       
111034670968        111035164181        111035633205        111036118811       
111036562702        111036981718        111037442722        111037853278       
111038298193        111038750152        111039280229        111039882407    
458250842       458745338       111029784812       111032657220      
111033073245        111033424010        111033761698        111034230702       
111034670979        111035164305        111035634284        111036119485       
111036563006        111036981730        111037442744        111037853379       
111038298249        111038750185        111039281297        111039882496    
458251063       458745353       111029785420       111032657499      
111033073357        111033424076        111033761722        111034230768       
111034671273        111035164372        111035634307        111036120027       
111036563062        111036981796        111037442856        111037853526       
111038298463        111038751445        111039281893        111039882542    
458251188       458745676       111029785824       111032657567      
111033073414        111033424111        111033761845        111034230803       
111034671295        111035164518        111035634510        111036120061       
111036563084        111036981965        111037442902        111037853571       
111038298508        111038751478        111039282007        111039882597    
458251394       458745759       111029789222       111032657589      
111033073818        111033424166        111033761856        111034230937       
111034672241        111035165362        111035634622        111036120173       
111036563332        111036981976        111037442924        111037853593       
111038298609        111038751490        111039282254        111039882632    
458251477       458746088       111029791315       111032658524      
111033073852        111033424245        111033761878        111034231208       
111034672522        111035165373        111035634778        111036120195       
111036563365        111036982034        111037442968        111037853672       
111038298733        111038751502        111039282524        111039882665    
458251527       458746187       111029796017       111032658557      
111033073874        111033424289        111033761889        111034232210       
111034672780        111035165452        111035634835        111036120207       
111036563398        111036982089        111037442991        111037853739       
111038298755        111038751546        111039282715        111039882890    
458251683       458746211       111029799335       111032658658      
111033074156        111033424953        111033761935        111034232232       
111034673095        111035165676        111035634857        111036120218       
111036563714        111036982135        111037443082        111037853762       
111038300300        111038751568        111039282816        111039883105    
458251840       458746369       111029800147       111032658670      
111033074167        111033424975        111033761968        111034232782       
111034673196        111035165698        111035634903        111036120319       
111036563725        111036982405        111037443093        111037853863       
111038300489        111038751614        111039282827        111039883251    
458251881       458746393       111029801485       111032658726      
111033074202        111033425044        111033762026        111034232793       
111034673208        111035165799        111035634970        111036120555       
111036564063        111036982944        111037443172        111037853874       
111038300962        111038751636        111039282984        111039884814    
458252343       458746484       111029805030       111032658771      
111033074426        111033425099        111033762060        111034232917       
111034673321        111035165867        111035634981        111036120577       
111036564074        111036983013        111037443341        111037853931       
111038300973        111038751658        111039283176        111039884869    
458252525       458746526       111029808167       111032658962      
111033074448        111033425112        111033762149        111034232962       
111034673343        111035165924        111035635005        111036120588       
111036564131        111036983114        111037443374        111037853986       
111038301008        111038751861        111039283233        111039885062    
458252582       458747110       111029814445       111032658995      
111033074774        111033425134        111033762194        111034232995       
111034673613        111035165935        111035635016        111036121646       
111036564153        111036983271        111037443419        111037854033       
111038301132        111038751883        111039283536        111039885590    
458252657       458747391       111029815255       111032659008      
111033074808        111033425156        111033762217        111034233053       
111034673668        111035166341        111035635072        111036122142       
111036564210        111036983305        111037443509        111037854123       
111038301176        111038751940        111039283660        111039885624    
458252707       458747474       111029815761       111032659064      
111033075674        111033425448        111033762239        111034233132       
111034673725        111035166543        111035635397        111036122401       
111036564276        111036983372        111037443598        111037854628       
111038301200        111038751995        111039283693        111039885905    
458252814       458747888       111029816122       111032659075      
111033075685        111033425549        111033762318        111034233176       
111034673770        111035166767        111035635498        111036122546       
111036564962        111036983541        111037443611        111037854684       
111038301211        111038752110        111039283761        111039885938    
458253127       458748464       111029817572       111032659110      
111033075696        111033425550        111033762330        111034233211       
111034673781        111035166835        111035635915        111036122579       
111036565008        111036983563        111037443914        111037854774       
111038301468        111038752165        111039283828        111039885949    
458253184       458748746       111029819990       111032659165      
111033075708        111033425730        111033763094        111034233222       
111034674007        111035166958        111035635971        111036122737       
111036565064        111036983619        111037443958        111037855326       
111038301514        111038752244        111039284043        111039886243    
458253374       458749009       111029820396       111032659525      
111033075720        111033425796        111033763207        111034233738       
111034674243        111035167083        111035635982        111036122771       
111036565086        111036983642        111037443970        111037855337       
111038301604        111038752323        111039284144        111039886276    
458253424       458749074       111029821094       111032659536      
111033076170        111033425842        111033763319        111034233840       
111034674300        111035167117        111035636725        111036122872       
111036565480        111036983710        111037445084        111037855348       
111038302403        111038752367        111039285459        111039886445    
458253515       458749454       111029821386       111032659558      
111033076215        111033426922        111033763397        111034233862       
111034674401        111035167139        111035636736        111036122984       
111036565547        111036983787        111037445253        111037855427       
111038302481        111038752424        111039285831        111039887345    
458253655       458749603       111029821511       111032659581      
111033076282        111033427079        111033763443        111034233996       
111034674917        111035167308        111035636769        111036122995       
111036565570        111036983798        111037445264        111037855461       
111038302526        111038752547        111039285842        111039887851    
458254042       458749645       111029822523       111032659615      
111033076305        111033427136        111033763498        111034234335       
111034675020        111035167331        111035636871        111036123042       
111036565581        111036984003        111037445332        111037856057       
111038303336        111038752604        111039285875        111039888065    
458254166       458749785       111029828394       111032659660      
111033076855        111033427158        111033763678        111034234773       
111034675200        111035167410        111035636949        111036123154       
111036565660        111036984058        111037445590        111037856338       
111038303527        111038752682        111039286113        111039888177    
458254208       458749843       111029830285       111032659851      
111033076912        111033427181        111033763689        111034235022       
111034675266        111035167814        111035637164        111036123525       
111036565783        111036984070        111037445668        111037856394       
111038303594        111038752749        111039286146        111039888931    
458254471       458749884       111029833176       111032659873      
111033076923        111033427192        111033763702        111034235189       
111034675389        111035167948        111035637197        111036123581       
111036565862        111036984092        111037445691        111037856451       
111038303707        111038753302        111039286810        111039889785    
458255262       458749900       111029833581       111032660033      
111033076978        111033427259        111033764545        111034235325       
111034675413        111035168051        111035637445        111036123772       
111036565996        111036984115        111037445859        111037856495       
111038304450        111038753335        111039287530        111039890136    
458255379       458750031       111029834593       111032660112      
111033077137        111033427327        111033764567        111034235415       
111034675941        111035168309        111035637614        111036123783       
111036566054        111036984205        111037445860        111037856585       
111038304674        111038754066        111039287541        111039890237    
458255403       458750098       111029835415       111032660145      
111033077159        111033427350        111033764657        111034235549       
111034676065        111035168691        111035637647        111036124010       
111036566076        111036984249        111037446423        111037856631       
111038304742        111038754099        111039287563        111039890259    
458255411       458750254       111029836977       111032660910      
111033077272        111033427439        111033764691        111034235707       
111034676087        111035169265        111035637726        111036124111       
111036566087        111036984294        111037446591        111037856732       
111038304764        111038754190        111039287631        111039890271    
458255437       458750320       111029840758       111032660954      
111033077317        111033427529        111033764725        111034236551       
111034676166        111035169377        111035637760        111036124290       
111036566470        111036984362        111037446704        111037856787       
111038304832        111038754202        111039287710        111039890877    
458255478       458750411       111029841401       111032661102      
111033077395        111033427833        111033764758        111034236618       
111034676391        111035169388        111035637805        111036124324       
111036566582        111036984384        111037446816        111037856798       
111038304876        111038754235        111039289341        111039891171    
458255767       458750429       111029842491       111032661113      
111033077878        111033427912        111033764837        111034236629       
111034676458        111035169399        111035637939        111036124414       
111036566661        111036984429        111037447233        111037856901       
111038305035        111038754280        111039289509        111039891283    
458255825       458750494       111029848363       111032661236      
111033077902        111033428272        111033764893        111034237169       
111034677213        111035169568        111035638064        111036124728       
111036566717        111036984845        111037447244        111037857003       
111038306788        111038754370        111039289565        111039892138    
458255965       458750791       111029848958       111032661461      
111033078026        111033428474        111033764938        111034237619       
111034677325        111035169579        111035638110        111036124773       
111036566739        111036985150        111037447312        111037857025       
111038306946        111038754404        111039289677        111039892251    
458256021       458751252       111029850838       111032662383      
111033078857        111033428496        111033764949        111034237620       
111034677437        111035169670        111035638323        111036124852       
111036566829        111036985172        111037447446        111037857047       
111038306979        111038754572        111039289745        111039892284    
458256179       458751625       111029855956       111032662518      
111033078879        111033428575        111033765096        111034237675       
111034677808        111035169984        111035638334        111036124931       
111036566874        111036985239        111037447536        111037857070       
111038307701        111038754594        111039289756        111039892318    
458256484       458751773       111029859141       111032662585      
111033078891        111033428609        111033765142        111034237743       
111034678001        111035170010        111035638468        111036125000       
111036566885        111036985251        111037447637        111037857542       
111038307790        111038754741        111039289868        111039892352    
458256526       458751856       111029859264       111032662596      
111033079331        111033428711        111033765221        111034238171       
111034678067        111035170447        111035639087        111036125011       
111036567044        111036985262        111037447648        111037857553       
111038307970        111038754842        111039289970        111039892868    
458256708       458751997       111029859646       111032662811      
111033079353        111033428733        111033765355        111034238362       
111034678113        111035170830        111035639177        111036125077       
111036567224        111036985273        111037447750        111037857609       
111038308027        111038754864        111039290309        111039892891    
458256716       458752003       111029861908       111032662855      
111033079409        111033428777        111033765366        111034238430       
111034678146        111035171134        111035639199        111036125156       
111036567235        111036985958        111037447941        111037858509       
111038308162        111038754910        111039290398        111039892903    
458256914       458752284       111029862044       111032663069      
111033079465        111033428788        111033765388        111034238474       
111034678393        111035171268        111035639256        111036125235       
111036567257        111036987017        111037448021        111037858699       
111038308274        111038754921        111039290646        111039892925    
458256997       458752292       111029864080       111032663104      
111033079601        111033428889        111033765412        111034238597       
111034678708        111035171684        111035639470        111036125279       
111036567268        111036987040        111037448065        111037858734       
111038308319        111038754954        111039290691        111039893207    
458257169       458752714       111029864439       111032663148      
111033079623        111033429138        111033765478        111034238801       
111034678720        111035171695        111035639515        111036125370       
111036567336        111036987354        111037448559        111037858790       
111038308454        111038755146        111039290871        111039893386    
458257391       458752813       111029864822       111032663171      
111033079656        111033429183        111033765524        111034239059       
111034678810        111035171718        111035639559        111036125415       
111036567752        111036987747        111037448560        111037858813       
111038308500        111038755157        111039291344        111039893634    
458257599       458753019       111029866105       111032663272      
111033079735        111033429509        111033765557        111034239172       
111034678898        111035172078        111035639593        111036125550       
111036567842        111036988287        111037448571        111037858835       
111038308511        111038755359        111039291647        111039893702    
458257839       458753233       111029866486       111032663609      
111033079791        111033429554        111033765704        111034239329       
111034678911        111035172102        111035639795        111036125954       
111036567909        111036988344        111037448740        111037858970       
111038308601        111038755427        111039292008        111039895232    
458257946       458753332       111029866521       111032663845      
111033079926        111033430118        111033765715        111034239352       
111034678922        111035172281        111035640124        111036125976       
111036567921        111036988366        111037448841        111037859016       
111038308836        111038755517        111039292211        111039895265    
458258480       458753340       111029871594       111032663913      
111033079971        111033430927        111033765748        111034239385       
111034678933        111035172483        111035640135        111036126045       
111036567932        111036988568        111037448896        111037859027       
111038309893        111038755539        111039292345        111039895524    
458258597       458753449       111029872067       111032664060      
111033080120        111033430938        111033765760        111034239442       
111034679226        111035172595        111035640281        111036126067       
111036567954        111036988669        111037448919        111037859128       
111038309905        111038755551        111039292413        111039895771    
458258902       458753480       111029875228       111032664217      
111033080186        111033431041        111033765838        111034239497       
111034679350        111035172865        111035640304        111036126089       
111036568034        111036988805        111037448931        111037859229       
111038310143        111038755708        111039292424        111039895973    
458258936       458753506       111029878490       111032664251      
111033080254        111033431210        111033765984        111034239712       
111034679428        111035172933        111035640427        111036126090       
111036568102        111036989165        111037449156        111037859409       
111038310154        111038755720        111039292503        111039895984    
458258985       458753514       111029878759       111032664273      
111033080636        111033431243        111033766109        111034239734       
111034679620        111035173046        111035640449        111036126281       
111036568281        111036989435        111037449189        111037859443       
111038310581        111038755810        111039292558        111039896222    
458259041       458753589       111029878782       111032664385      
111033080759        111033431298        111033766110        111034240130       
111034679990        111035173080        111035640506        111036126360       
111036568371        111036989491        111037449202        111037859522       
111038310592        111038755821        111039292569        111039896479    
458259132       458754017       111029880943       111032664442      
111033080894        111033431300        111033766468        111034240141       
111034680082        111035173125        111035640551        111036126438       
111036568461        111036989581        111037449279        111037859612       
111038310862        111038756608        111039292727        111039896626    
458259793       458754439       111029881775       111032664598      
111033080928        111033431366        111033766884        111034240185       
111034680149        111035173204        111035640573        111036126449       
111036568618        111036989592        111037449381        111037859814       
111038310930        111038756934        111039292929        111039896637    
458259850       458754488       111029883834       111032664734      
111033080973        111033431445        111033767368        111034240286       
111034680183        111035173428        111035640584        111036127002       
111036568810        111036989794        111037449392        111037860120       
111038311054        111038756990        111039294235        111039896682    
458259892       458754777       111029884004       111032664745      
111033080984        111033431591        111033767762        111034240309       
111034680486        111035173484        111035640629        111036127394       
111036568821        111036989806        111037449482        111037861659       
111038311122        111038757306        111039294279        111039896749    
458259959       458754918       111029884149       111032666220      
111033081019        111033431805        111033767852        111034240938       
111034680712        111035173563        111035640720        111036127417       
111036568832        111036990112        111037449516        111037861750       
111038311223        111038757429        111039294314        111039896884    
458260601       458755139       111029884734       111032666297      
111033081446        111033432042        111033768628        111034241007       
111034680789        111035173608        111035640753        111036127530       
111036568854        111036990617        111037449538        111037861806       
111038311267        111038757597        111039294336        111039897706    
458260635       458755311       111029884891       111032666398      
111033081749        111033432367        111033769236        111034241209       
111034680857        111035173675        111035640764        111036127642       
111036568876        111036990910        111037449594        111037861873       
111038311379        111038757665        111039295023        111039897717    
458261047       458755469       111029891585       111032666411      
111033081761        111033432378        111033769304        111034241388       
111034680880        111035173721        111035640876        111036127787       
111036568900        111036991269        111037449617        111037861884       
111038311436        111038757924        111039295438        111039897739    
458261260       458755477       111029893240       111032666455      
111033081884        111033432479        111033769539        111034241478       
111034680947        111035173776        111035640887        111036127866       
111036568933        111036991360        111037449763        111037861918       
111038311548        111038757946        111039295977        111039898190    
458261351       458755519       111029896939       111032666488      
111033081895        111033432491        111033769696        111034241568       
111034681083        111035173844        111035640898        111036127877       
111036568944        111036991450        111037450114        111037861974       
111038311559        111038758082        111039296103        111039898493    
458261369       458755873       111029897176       111032666567      
111033082346        111033432514        111033769753        111034241726       
111034681094        111035173866        111035641002        111036127989       
111036569721        111036991517        111037450136        111037862100       
111038311593        111038758295        111039296136        111039898729    
458261542       458756145       111029897592       111032666589      
111033082379        111033432525        111033769922        111034241838       
111034681151        111035173877        111035641079        111036128069       
111036570239        111036991562        111037450147        111037862133       
111038312460        111038758318        111039296147        111039898897    
458261955       458756376       111029900306       111032666646      
111033083246        111033432660        111033770036        111034241872       
111034681218        111035173978        111035641103        111036128283       
111036570600        111036991629        111037450158        111037862155       
111038312583        111038758419        111039296170        111039898909    
458262151       458756475       111029904018       111032666736      
111033083268        111033432693        111033770496        111034242019       
111034681342        111035174823        111035641125        111036128384       
111036570611        111036991652        111037450169        111037862177       
111038312921        111038758723        111039296181        111039898943    
458262441       458756590       111029906155       111032666769      
111033083347        111033432828        111033770519        111034242086       
111034681511        111035175712        111035641170        111036128452       
111036570633        111036992114        111037450215        111037862188       
111038312954        111038759421        111039296338        111039899135    
458262474       458756608       111029908359       111032666837      
111033083358        111033432839        111033770553        111034242176       
111034681544        111035175846        111035641619        111036129217       
111036570880        111036992125        111037450259        111037862289       
111038313203        111038759511        111039296372        111039899168    
458262540       458756624       111029908887       111032666860      
111033084630        111033432840        111033770564        111034242187       
111034681612        111035175880        111035641653        111036129251       
111036571555        111036992518        111037450282        111037862470       
111038313304        111038759612        111039296417        111039899641  

 

SCH-A-35



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458262607       458756921       111029911858       111032667625      
111033084742        111033432907        111033771116        111034242211       
111034681634        111035176038        111035641675        111036129824       
111036571858        111036992585        111037450316        111037862481       
111038314068        111038759645        111039296462        111039899764    
458262755       458757184       111029912231       111032667636      
111033084786        111033432929        111033771138        111034242378       
111034681892        111035176072        111035641697        111036129846       
111036571959        111036992800        111037450383        111037862605       
111038314091        111038759656        111039296608        111039900958    
458262789       458757291       111029921837       111032667973      
111033084887        111033432985        111033771374        111034242479       
111034682073        111035176151        111035641732        111036129891       
111036572062        111036992833        111037450440        111037862616       
111038314181        111038759667        111039296642        111039901050    
458262821       458757341       111029922243       111032668086      
111033085002        111033433032        111033771408        111034242581       
111034682512        111035176230        111035641754        111036130220       
111036572297        111036992899        111037450507        111037862649       
111038314833        111038759724        111039296709        111039901072    
458262862       458757432       111029929486       111032668110      
111033085079        111033433043        111033772117        111034243021       
111034682567        111035176544        111035641787        111036130411       
111036572310        111036992923        111037450541        111037862773       
111038315003        111038759768        111039296732        111039901274    
458262946       458757671       111029930208       111032668233      
111033085271        111033433098        111033772487        111034243548       
111034683041        111035176566        111035641899        111036131614       
111036572792        111036992956        111037450642        111037863459       
111038315014        111038759803        111039296877        111039901364    
458263126       458758091       111029930859       111032668244      
111033085327        111033433313        111033772544        111034244077       
111034683175        111035176612        111035641923        111036135102       
111036573197        111036992990        111037450754        111037863482       
111038315104        111038759904        111039296934        111039901410    
458263357       458758133       111029931793       111032668277      
111033085372        111033433751        111033772555        111034244134       
111034683210        111035177220        111035641934        111036138666       
111036573254        111036993003        111037450844        111037863549       
111038315193        111038759959        111039297081        111039901645    
458264132       458758257       111029931861       111032668457      
111033085439        111033434314        111033772566        111034244279       
111034683254        111035177343        111035642115        111036138789       
111036573300        111036993542        111037451092        111037863550       
111038315227        111038759971        111039297104        111039901689    
458264355       458758380       111029935506       111032668536      
111033085608        111033434325        111033772836        111034244325       
111034683401        111035177376        111035642126        111036138846       
111036573513        111036993890        111037451362        111037863606       
111038315520        111038760119        111039297126        111039901803    
458264397       458758448       111029936024       111032669504      
111033086294        111033434550        111033772858        111034244482       
111034683681        111035177400        111035642182        111036138880       
111036573535        111036993979        111037451373        111037863673       
111038316116        111038760681        111039297362        111039901836    
458264579       458758463       111029936383       111032669526      
111033086643        111033434651        111033773141        111034244505       
111034683748        111035177523        111035642272        111036138981       
111036573681        111036993991        111037451610        111037863752       
111038316172        111038760748        111039297452        111039901869    
458264801       458758539       111029938699       111032670292      
111033086733        111033434921        111033773174        111034244796       
111034683760        111035178052        111035642384        111036139005       
111036573692        111036994060        111037452330        111037863965       
111038316194        111038760759        111039297766        111039902264    
458264900       458758745       111029944652       111032670483      
111033086889        111033434976        111033773220        111034244819       
111034684233        111035178131        111035642531        111036139241       
111036573793        111036994374        111037452341        111037864450       
111038316228        111038760782        111039297788        111039902679    
458264926       458758794       111029955924       111032670517      
111033086980        111033435067        111033773231        111034244864       
111034684312        111035178232        111035642553        111036139296       
111036573850        111036995072        111037452408        111037864472       
111038316240        111038761109        111039298509        111039903007    
458265055       458759347       111029960605       111032670630      
111033087138        111033435078        111033773398        111034244897       
111034684402        111035178311        111035642610        111036139308       
111036574299        111036995353        111037452420        111037864685       
111038316307        111038761176        111039298532        111039903119    
458265113       458759685       111029961606       111032670720      
111033087194        111033435124        111033773781        111034244976       
111034684413        111035178344        111035642788        111036139599       
111036574413        111036995397        111037452442        111037864708       
111038316318        111038761503        111039298677        111039903333    
458265154       458759891       111029962854       111032672508      
111033087228        111033435146        111033774119        111034244998       
111034684693        111035178377        111035642834        111036140007       
111036574604        111036995410        111037452712        111037864731       
111038316352        111038761536        111039298813        111039903524    
458265188       458760014       111029963664       111032672531      
111033087318        111033435629        111033774276        111034245067       
111034684840        111035178445        111035643699        111036140254       
111036574794        111036995498        111037453050        111037864775       
111038316374        111038761547        111039300031        111039903614    
458265253       458760196       111029965048       111032672575      
111033087688        111033435719        111033774366        111034245304       
111034684862        111035178557        111035644016        111036140366       
111036574884        111036995588        111037453106        111037865361       
111038316420        111038762032        111039300806        111039903658    
458265766       458760253       111029965228       111032672609      
111033087723        111033435809        111033774456        111034245393       
111034685043        111035179244        111035644106        111036140399       
111036574907        111036995623        111037453667        111037865451       
111038316510        111038762054        111039300840        111039905391    
458265915       458760451       111029965622       111032672610      
111033087857        111033436035        111033774861        111034245450       
111034685166        111035179312        111035644162        111036140478       
111036574974        111036995825        111037453713        111037865563       
111038316576        111038762076        111039300862        111039905560    
458266103       458760477       111029967354       111032672621      
111033087891        111033436057        111033775660        111034245562       
111034685593        111035179648        111035644296        111036140614       
111036575111        111036996017        111037453791        111037865732       
111038316699        111038762504        111039300941        111039905920    
458266863       458760683       111029968243       111032672643      
111033087969        111033436417        111033775738        111034245911       
111034685739        111035179929        111035644410        111036140625       
111036575548        111036996051        111037453869        111037865967       
111038316903        111038762537        111039301324        111039906156    
458267010       458760717       111029969749       111032672687      
111033087970        111033436541        111033776166        111034245977       
111034685818        111035179930        111035644544        111036140692       
111036576044        111036996152        111037453982        111037865990       
111038316969        111038764067        111039301593        111039907258    
458267804       458760816       111029974464       111032672744      
111033088791        111033436631        111033776223        111034246327       
111034685863        111035180044        111035644555        111036141064       
111036576055        111036996242        111037454006        111037866238       
111038317140        111038764157        111039301627        111039907393    
458268224       458761319       111029974576       111032673587      
111033088825        111033436709        111033776267        111034246439       
111034686314        111035180055        111035644623        111036141200       
111036576066        111036996286        111037454028        111037866531       
111038317207        111038764337        111039301874        111039907405    
458268315       458761335       111029974936       111032673600      
111033088870        111033436743        111033776289        111034246451       
111034686695        111035180123        111035645017        111036141244       
111036576077        111036996376        111037454141        111037866687       
111038317443        111038764393        111039302291        111039907494    
458268331       458761368       111029979559       111032673622      
111033089028        111033436798        111033776368        111034246529       
111034686741        111035180303        111035645578        111036141266       
111036576134        111036996400        111037454152        111037867554       
111038317522        111038764517        111039302325        111039907562    
458268356       458761392       111029980393       111032673633      
111033089163        111033436899        111033776469        111034246934       
111034686752        111035180437        111035645668        111036141312       
111036576167        111036996725        111037454747        111037867600       
111038318837        111038764663        111039302493        111039907753    
458268687       458761426       111029981024       111032673723      
111033089264        111033436923        111033776593        111034247553       
111034686808        111035180448        111035645691        111036141334       
111036576189        111036996848        111037454758        111037868184       
111038318905        111038764719        111039302932        111039907898    
458268745       458761525       111029985455       111032673880      
111033089297        111033436989        111033776605        111034247654       
111034686943        111035180976        111035645703        111036141749       
111036576482        111036996994        111037454837        111037868241       
111038318927        111038764809        111039303023        111039907944    
458268836       458761566       111029987637       111032673970      
111033089512        111033437014        111033776672        111034247700       
111034687382        111035181135        111035646018        111036141794       
111036576493        111036997119        111037454848        111037868331       
111038318950        111038764810        111039303113        111039908158    
458268851       458761574       111029987828       111032674432      
111033089534        111033437058        111033776683        111034247980       
111034687551        111035181326        111035646041        111036142762       
111036577012        111036997142        111037455243        111037868768       
111038318983        111038764821        111039303168        111039908226    
458269552       458761715       111029988144       111032674577      
111033089567        111033437070        111033776740        111034248082       
111034687573        111035181742        111035646052        111036142773       
111036577067        111036997322        111037455535        111037868780       
111038319175        111038764900        111039303281        111039908585    
458269602       458762093       111029992891       111032675972      
111033089680        111033437092        111033776751        111034248116       
111034687595        111035181775        111035646210        111036143516       
111036577146        111036997401        111037455546        111037868904       
111038319232        111038764955        111039303315        111039910566    
458269651       458762119       111029994905       111032675994      
111033090233        111033437148        111033776919        111034248509       
111034688350        111035181797        111035646298        111036143527       
111036577708        111036997434        111037455603        111037868915       
111038319254        111038765147        111039303483        111039910689    
458269669       458762168       111029995939       111032676164      
111033090301        111033437238        111033776920        111034248600       
111034688406        111035181854        111035646399        111036143752       
111036577753        111036997579        111037455636        111037868982       
111038319412        111038765686        111039303652        111039910724    
458269776       458762549       111029999618       111032676197      
111033091290        111033437250        111033776931        111034248633       
111034688417        111035181944        111035646715        111036143853       
111036577887        111036997636        111037455704        111037869040       
111038319434        111038765732        111039303720        111039910993    
458269933       458763018       111029999876       111032676209      
111033091403        111033437328        111033776997        111034248891       
111034688642        111035182596        111035646726        111036143954       
111036577977        111036997771        111037455759        111037869051       
111038319456        111038765844        111039303832        111039911129    
458269990       458763117       111030002086       111032676232      
111033091694        111033437418        111033777011        111034248903       
111034688709        111035182776        111035647345        111036144225       
111036578057        111036997782        111037455760        111037869095       
111038319489        111038766081        111039303854        111039911545    
458270089       458763174       111030006204       111032676254      
111033091818        111033438486        111033777112        111034249005       
111034689373        111035182899        111035647367        111036144258       
111036578350        111036997872        111037455995        111037869118       
111038319704        111038766159        111039303876        111039911567    
458270139       458763620       111030006271       111032676333      
111033091896        111033439061        111033777224        111034249252       
111034689531        111035183081        111035647491        111036144270       
111036578439        111036998053        111037456491        111037869141       
111038319715        111038766193        111039303944        111039911703    
458270345       458763752       111030008644       111032676377      
111033091919        111033439128        111033777314        111034249285       
111034689610        111035183126        111035647503        111036144304       
111036578440        111036998132        111037456503        111037869152       
111038319917        111038766205        111039303988        111039911927    
458270550       458763794       111030010333       111032676940      
111033092033        111033439139        111033777943        111034249342       
111034689722        111035183407        111035647558        111036144551       
111036578518        111036998604        111037456547        111037869196       
111038319995        111038766249        111039304035        111039912445    
458270832       458763828       111030019826       111032677053      
111033092055        111033439263        111033778517        111034249375       
111034689733        111035183711        111035647705        111036144595       
111036578574        111036998716        111037456626        111037869310       
111038320100        111038766339        111039304169        111039913301    
458271202       458764396       111030024800       111032677211      
111033092066        111033439274        111033778551        111034249397       
111034689845        111035183957        111035647839        111036144618       
111036578620        111036998851        111037456648        111037869444       
111038320649        111038766395        111039304170        111039913514    
458271251       458765187       111030025485       111032677244      
111033092099        111033439319        111033778764        111034249566       
111034689856        111035183968        111035647851        111036144944       
111036578697        111036999694        111037456693        111037869972       
111038320706        111038766418        111039305351        111039913851    
458271525       458765245       111030026992       111032677334      
111033092167        111033439320        111033778775        111034249599       
111034690016        111035183980        111035648054        111036144966       
111036579407        111036999784        111037456749        111037870031       
111038320795        111038766452        111039305609        111039913884    
458271574       458765336       111030027117       111032677435      
111033092291        111033439498        111033778810        111034249623       
111034690229        111035183991        111035648111        111036145327       
111036579700        111036999818        111037457199        111037870200       
111038320818        111038766610        111039305799        111039913974    
458271624       458765609       111030029489       111032678560      
111033092370        111033439544        111033779002        111034249768       
111034690948        111035184026        111035648122        111036145338       
111036579722        111036999908        111037457212        111037870211       
111038320829        111038766755        111039305878        111039914009    
458271830       458765682       111030033585       111032678616      
111033092505        111033439623        111033779046        111034249779       
111034690982        111035184059        111035648166        111036145462       
111036579744        111036999986        111037457492        111037870266       
111038321482        111038766878        111039305968        111039914021    
458271962       458765849       111030035015       111032678638      
111033093056        111033439780        111033779103        111034249791       
111034691040        111035184116        111035648368        111036145518       
111036579801        111037000418        111037457504        111037870288       
111038321662        111038768061        111039306217        111039915077    
458272010       458765880       111030036151       111032678649      
111033093304        111033439948        111033779170        111034249858       
111034691332        111035184273        111035648414        111036145710       
111036579834        111037000856        111037457593        111037870862       
111038321785        111038768083        111039306431        111039915370    
458272622       458766110       111030041012       111032678672      
111033093326        111033440041        111033779215        111034249870       
111034691512        111035184543        111035648504        111036145934       
111036579946        111037001059        111037457706        111037871010       
111038321831        111038768106        111039306464        111039915549    
458273463       458766177       111030042585       111032678863      
111033093360        111033440119        111033779350        111034250085       
111034691792        111035184701        111035648616        111036145945       
111036579980        111037001149        111037457728        111037871032       
111038321853        111038768151        111039306655        111039915718    
458273521       458766250       111030046152       111032678942      
111033093573        111033440221        111033779394        111034250108       
111034691983        111035185498        111035648706        111036145967       
111036580072        111037001420        111037457784        111037871098       
111038322034        111038768207        111039306666        111039915729    
458274396       458766292       111030046556       111032679055      
111033093630        111033440232        111033779406        111034250300       
111034692311        111035185566        111035648829        111036146418       
111036580094        111037001486        111037457795        111037871212       
111038322045        111038768443        111039306824        111039915752    
458274404       458766318       111030046714       111032679279      
111033093641        111033440401        111033779428        111034250445       
111034692333        111035185656        111035648874        111036146845       
111036580476        111037001644        111037457841        111037871278       
111038322078        111038768500        111039306880        111039915965    
458275450       458766409       111030050674       111032679325      
111033093775        111033440445        111033779439        111034251110       
111034692434        111035185735        111035648931        111036146856       
111036580511        111037001677        111037457852        111037871357       
111038322685        111038768511        111039308028        111039916089    
458275468       458766672       111030052474       111032679369      
111033093832        111033440502        111033779484        111034251143       
111034693143        111035186411        111035649022        111036147734       
111036580522        111037001712        111037457863        111037871537       
111038322720        111038768634        111039308095        111039916090    
458275492       458766839       111030053329       111032679651      
111033094518        111033440816        111033779709        111034251154       
111034693323        111035186893        111035649280        111036148656       
111036580847        111037001767        111037457885        111037871548       
111038322764        111038768768        111039308208        111039916191    
458275716       458766847       111030054409       111032679831      
111033094563        111033441042        111033779989        111034251299       
111034693378        111035186949        111035649718        111036148779       
111036580870        111037002083        111037458909        111037871559       
111038323091        111038768803        111039308466        111039916214    
458275765       458767191       111030056995       111032679864      
111033094608        111033441132        111033780105        111034251424       
111034693479        111035186983        111035649752        111036148791       
111036582108        111037002410        111037458921        111037871560       
111038323327        111038768847        111039308578        111039916719    
458275955       458767811       111030060349       111032679909      
111033094664        111033441165        111033780217        111034251479       
111034693840        111035187029        111035649875        111036148836       
111036582276        111037002623        111037458943        111037871571       
111038323361        111038768948        111039308668        111039916720    
458276227       458767985       111030060574       111032679965      
111033094721        111033441176        111033780228        111034251547       
111034693974        111035187153        111035649886        111036149040       
111036582322        111037002656        111037459012        111037871582       
111038323383        111038769028        111039308736        111039916797    
458276243       458768041       111030061081       111032679987      
111033094855        111033441244        111033780677        111034251637       
111034694436        111035187175        111035649921        111036149219       
111036582333        111037002667        111037459304        111037871627       
111038323675        111038769118        111039308826        111039917923    
458276607       458768140       111030061160       111032680068      
111033095205        111033441255        111033780712        111034251783       
111034694515        111035187197        111035649954        111036149714       
111036582401        111037003769        111037459539        111037871672       
111038324104        111038770143        111039309300        111039918160    
458276862       458768223       111030061834       111032680136      
111033095845        111033441334        111033780857        111034251974       
111034694650        111035187254        111035650013        111036149769       
111036582423        111037003792        111037459551        111037871919       
111038324339        111038770200        111039310010        111039918362    
458277126       458768892       111030062116       111032680316      
111033096172        111033441402        111033780947        111034252212       
111034694728        111035187579        111035650192        111036149871       
111036582434        111037003815        111037459966        111037871964       
111038324418        111038770705        111039310245        111039918845    
458277217       458768926       111030062565       111032680462      
111033096318        111033441525        111033781331        111034252256       
111034694740        111035187704        111035650350        111036150064       
111036582793        111037003859        111037460058        111037872134       
111038324430        111038770761        111039310492        111039920185    
458277365       458768983       111030063779       111032681216      
111033096341        111033441840        111033781421        111034252436       
111034694829        111035187726        111035650495        111036150435       
111036582805        111037004041        111037460205        111037872202       
111038324441        111038771043        111039310807        111039920512    
458277506       458769056       111030065221       111032681328      
111033096396        111033441862        111033781443        111034252526       
111034695077        111035187883        111035650664        111036150592       
111036582849        111037004209        111037460250        111037872224       
111038324564        111038772493        111039310975        111039920567    
458277860       458769213       111030072667       111032681395      
111033096576        111033441907        111033781746        111034252920       
111034695257        111035188086        111035650800        111036150761       
111036582928        111037004265        111037460261        111037872279       
111038324621        111038772640        111039311077        111039920657    
458277902       458769320       111030074197       111032681575      
111033096587        111033441941        111033781881        111034252975       
111034695381        111035188121        111035651474        111036150839       
111036582984        111037004456        111037460418        111037872358       
111038324676        111038773258        111039311112        111039920848    
458277969       458769361       111030079181       111032681597      
111033096633        111033441963        111033781937        111034253022       
111034695909        111035188277        111035651654        111036150873       
111036583075        111037004467        111037460609        111037872538       
111038325105        111038773382        111039311202        111039921467    
458278132       458769510       111030079619       111032681654      
111033096688        111033442111        111033781959        111034253336       
111034696191        111035188299        111035652004        111036150952       
111036583086        111037005121        111037461419        111037872572       
111038325307        111038774080        111039311246        111039921557    
458278207       458769684       111030084299       111032681665      
111033096701        111033442133        111033782231        111034253482       
111034696292        111035188480        111035652127        111036150963       
111036583581        111037005198        111037461464        111037872628       
111038326094        111038774125        111039311268        111039921670    
458278421       458769882       111030086358       111032681755      
111033096789        111033442155        111033782309        111034253493       
111034696696        111035188570        111035652149        111036151212       
111036583615        111037005244        111037461497        111037872695       
111038326139        111038774327        111039311347        111039921805    
458279239       458770278       111030088226       111032681766      
111033096903        111033442278        111033782499        111034253594       
111034696809        111035188581        111035652420        111036151234       
111036583660        111037005468        111037461509        111037872730       
111038326140        111038774574        111039311471        111039921872  

 

SCH-A-36



--------------------------------------------------------------------------------

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

   

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    

Loan Number

    458279254       458770476       111030088327       111032681867      
111033096914        111033442391        111033782871        111034253639       
111034696865        111035188930        111035652677        111036151425       
111036583727        111037005615        111037461554        111037872774       
111038326252        111038774620        111039311932        111039922121    
458279262       458770559       111030089687       111032681913      
111033096958        111033442403        111033783579        111034253987       
111034696999        111035188974        111035652745        111036151740       
111036583862        111037005626        111037461587        111037873393       
111038326319        111038774686        111039312078        111039922277    
458279395       458770625       111030091488       111032681935      
111033096969        111033442537        111033783670        111034254179       
111034697057        111035189144        111035652756        111036151751       
111036584267        111037006560        111037461790        111037873843       
111038326465        111038774888        111039312146        111039922402    
458279684       458770781       111030093569       111032682082      
111033096981        111033442649        111033783805        111034254315       
111034697204        111035189762        111035652790        111036152000       
111036584289        111037007088        111037461813        111037874776       
111038326511        111038775081        111039312281        111039922424    
458279965       458770799       111030096843       111032682149      
111033097016        111033442706        111033783816        111034254337       
111034697619        111035190113        111035652891        111036152718       
111036584357        111037007167        111037461835        111037875485       
111038326577        111038775407        111039312371        111039922446    
458280138       458771003       111030097237       111032682284      
111033097106        111033442717        111033783827        111034254371       
111034697877        111035190135        111035652958        111036152785       
111036584414        111037007358        111037461903        111037875632       
111038326599        111038775496        111039312517        111039922457    
458280286       458771045       111030099273       111032682532      
111033097218        111033442740        111033783940        111034254438       
111034698036        111035190214        111035653005        111036153023       
111036584425        111037007426        111037462195        111037875788       
111038326634        111038775519        111039312539        458280401      
458771482       111030103707       111032682598       111033097230       
111033442807        111033784176        111034254528        111034698227       
111035190539        111035653139        111036153157        111036584526       
111037007516        111037462252        111037875913        111038326746       
111038775621        111039312618        458280468       458771623      
111030108825       111032682734       111033097241        111033442841       
111033784244        111034254900        111034698407        111035190898       
111035653230        111036153180        111036584571        111037007561       
111037462331        111037876633        111038326768        111038775889       
111039312663        458280559       458771730       111030108869      
111032682745       111033097892        111033443033        111033784266       
111034255035        111034698722        111035190911        111035653274       
111036153247        111036584751        111037007617        111037462421       
111037876701        111038326779        111038776060        111039312720       
458280567       458771979       111030119153       111032682778      
111033098017        111033443066        111033784312        111034255226       
111034698834        111035190955        111035653409        111036153629       
111036584807        111037008146        111037462443        111037876712       
111038326791        111038776352        111039312731        458280609      
458772217       111030121831       111032683926       111033098084       
111033443134        111033784378        111034255541        111034698946       
111035191136        111035653421        111036154103        111036584852       
111037008179        111037462454        111037876756        111038327679       
111038776486        111039312753        458280740       458772225      
111030122630       111032683959       111033098129        111033443202       
111033784727        111034255552        111034699183        111035191361       
111035653588        111036154237        111036585561        111037008427       
111037463332        111037876903        111038327747        111038777083       
111039312832        458281391       458772258       111030124823      
111032683971       111033098680        111033443246        111033784761       
111034255776        111034699329        111035191451        111035653724       
111036154675        111036585628        111037008753        111037463400       
111037877443        111038327770        111038777128        111039312843       
458281714       458772373       111030125554       111032684095      
111033098736        111033443280        111033785043        111034255877       
111034699981        111035191686        111035653904        111036154710       
111036585640        111037008966        111037463466        111037877487       
111038327916        111038777195        111039313675        458282159      
458772795       111030129480       111032684208       111033098837       
111033443370        111033785144        111034256148        111034700007       
111035191697        111035653948        111036154866        111036585763       
111037009057        111037463534        111037877577        111038327927       
111038777522        111039313877        458282233       458772886      
111030129503       111032684219       111033098950        111033443392       
111033785155        111034256171        111034700119        111035191732       
111035654400        111036155463        111036585774        111037009114       
111037463613        111037877601        111038327949        111038777612       
111039313888        458282274       458773108       111030131056      
111032684321       111033099029        111033443448        111033785256       
111034256205        111034700153        111035191967        111035654477       
111036155676        111036585785        111037009181        111037463927       
111037877612        111038328018        111038777881        111039314429       
458282308       458773256       111030132620       111032684387      
111033099108        111033443594        111033785313        111034256519       
111034700210        111035192003        111035654501        111036155766       
111036585897        111037009372        111037464029        111037877678       
111038328029        111038777915        111039314520        458282324      
458773470       111030134587       111032684578       111033099175       
111033443617        111033785469        111034256564        111034700265       
111035192104        111035654668        111036155957        111036586438       
111037009800        111037464131        111037877735        111038328052       
111038777971        111039314553        458282563       458773660      
111030136680       111032684781       111033099254        111033443628       
111033785593        111034256711        111034700434        111035192294       
111035654714        111036156240        111036586753        111037009811       
111037464197        111037878095        111038328355        111038778073       
111039314889        458282597       458773736       111030136972      
111032684804       111033099388        111033443673        111033785627       
111034257318        111034700490        111035192339        111035655018       
111036156262        111036586775        111037009822        111037464232       
111037878152        111038328388        111038778219        111039315105       
458282654       458773967       111030138110       111032685399      
111033099478        111033443897        111033785784        111034257329       
111034700579        111035192463        111035655276        111036156611       
111036587271        111037009899        111037464388        111037878196       
111038328478        111038778310        111039315116        458282670      
458774270       111030139021       111032685579       111033099940       
111033444056        111033785896        111034257442        111034700793       
111035192823        111035655322        111036156914        111036587350       
111037009978        111037464399        111037878264        111038328546       
111038778343        111039315565        458282787       458774411      
111030139100       111032685726       111033099951        111033444102       
111033785931        111034257611        111034700928        111035192834       
111035655423        111036157005        111036587495        111037009990       
111037464434        111037879658        111038328568        111038778882       
111039315600        458282886       458774668       111030142744      
111032685883       111033100000        111033444113        111033786099       
111034257970        111034700962        111035192980        111035655467       
111036157083        111036587732        111037010037        111037464467       
111037879759        111038328850        111038778949        111039315644       
458283033       458774692       111030148548       111032685962      
111033101405        111033444168        111033786134        111034258016       
111034701008        111035193868        111035655984        111036157173       
111036587877        111037010105        111037464625        111037879793       
111038329086        111038780065        111039315701        458283041      
458774742       111030149325       111032686569       111033101663       
111033444214        111033786189        111034258814        111034701110       
111035193891        111035656031        111036157465        111036587899       
111037010172        111037464681        111037879995        111038329211       
111038780199        111039315947        458283082       458774759      
111030149493       111032686693       111033101720        111033444270       
111033786279        111034258926        111034701132        111035193969       
111035656097        111036157487        111036588025        111037010318       
111037464737        111037880054        111038329301        111038780245       
111039316027     

 

SCH-A-37



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1.        Characteristics of Receivables.    Each Receivable (A) was originated
(i) by AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant
to a Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the State where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2.        Compliance with Law.    All requirements of applicable federal, State
and local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable State Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

3.        Binding Obligation.    Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4.        Schedule of Receivables.    The information set forth in the Schedule
of Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

SCH-B-1-1



--------------------------------------------------------------------------------

5.        Marking Records.    Each of the Seller and the Purchaser agrees that
the Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6.        Chattel Paper.    The Receivables constitute “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC.

7.        One Original.    There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8.        Not an Authoritative Copy.    With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

9.        Revisions.    With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that
(a) all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

10.        Pledge or Assignment.    With respect to Contracts that are
“electronic chattel paper”, the authoritative copy of each Contract communicated
to the Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

11.        Receivable Files Complete.    There exists a Receivable File
pertaining to each Receivable. Related documentation concerning the Receivable,
including any documentation regarding modifications of the Contract, will be
maintained electronically by the Servicer in accordance with customary policies
and procedures. With respect to any Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable currently is in the possession
of the Custodian.

12.        Receivables in Force.    No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

13.        Good Title.    Immediately prior to the conveyance of the Receivables
to the Purchaser pursuant to this Agreement, the Seller was the sole owner
thereof and had good and

 

SCH-B-1-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14.        Security Interest in Financed Vehicle.    Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15.        Receivable Not Assumable.    No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

16.        No Defenses.    No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

17.        No Default.    There has been no default, breach, or, to the
knowledge of the Seller and Servicer, violation or event permitting acceleration
under the terms of any Receivable (other than payment delinquencies of not more
than thirty (30) days), and, to the best of the Seller’s knowledge, no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any Receivable, and there has been no waiver of
any of the foregoing.

18.        Insurance.    At the time of an origination of a Receivable by
AmeriCredit or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

 

SCH-B-1-3



--------------------------------------------------------------------------------

19.        Certain Characteristics of the Receivables.

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 84 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than thirty (30) days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20.        Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1.        Adverse Selection.    No selection procedures adverse to the
Noteholders were utilized in selecting the Receivables from those receivables
owned by the Seller which met the selection criteria set forth in clauses
(A) through (M) of number 19 of Schedule B-1.

2.        All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

3.        Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-2-1